


Exhibit 10.9


LOAN AGREEMENT
among
SHR Essex House, LLC
and
SHR Essex House Condominiums, LLC,
as Borrowers,


DTRS Essex House, LLC,
as Operating Lessee,


Bank of America, N.A.,
a national banking association,
as Administrative Agent,
and
The Other Financial Institutions
Party Hereto
Dated as of September 14, 2012
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as
Sole Lead Arranger and Sole Bookrunner
[exhibit109image1.gif]






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page
 
 
 
 
 
 
ARTICLE 1 - THE
LOAN......................................................................................................................
1
 
1.1
General Information and
Exhibits...............................................................
1
 
1.2
Purpose........................................................................................................
1
 
1.3
Commitment to
Lend...................................................................................
1
 
1.4
Reserves.......................................................................................................
2
 
1.5
Cash
Management.......................................................................................
5
 
1.6
Evidence of
Debt.........................................................................................
9
 
1.7
Interest
Rates...............................................................................................
10
 
1.8
Principal
Payments......................................................................................
11
 
1.9
Consequential
Losses..................................................................................
12
 
1.10
Late
Charge..................................................................................................
13
 
1.11
Additional
Taxes..........................................................................................
13
 
1.12
Payment Schedule and Maturity
Date.........................................................
14
 
1.13
Payments......................................................................................................
14
 
1.14
Administrative Agent
Advances..................................................................
15
 
1.15
Defaulting
Lender........................................................................................
15
 
1.16
Several Obligations; No Liability, No
Release...........................................
17
 
1.17
Extension of Maturity
Date.........................................................................
17
 
1.18
Minimum DSCR
Default.............................................................................
20
ARTICLE 2 - ADDITIONAL COVENANTS AND
AGREEMENTS...................................................
20
 
2.1
Maintenance and Use of
Property................................................................
20
 
2.2
Taxes and Other
Charges.............................................................................
21
 
2.3
Operating
Lease...........................................................................................
22
 
2.4
Property
Management.................................................................................
22
 
2.5
Interest Rate Protection
Agreement.............................................................
23
 
2.6
Existence; Compliance with
Requirements.................................................
23
 
2.7
Inspection....................................................................................................
24
 
2.8
Notice to
Lenders........................................................................................
24
 
2.9
Financial
Statements....................................................................................
24
 
2.10
Fees..............................................................................................................
24
 
2.11
Reporting and
Testing..................................................................................
24
 
2.12
Leasing
Requirements.................................................................................
25
 
2.13
Appraisals....................................................................................................
25
 
2.14
Payment of Withholding
Taxes....................................................................
25
 
2.15
ERISA..........................................................................................................
25
 
2.16
Intellectual
Property.....................................................................................
26
 
2.17
Insurance
Consultant...................................................................................
26
 
2.18
Condominium..............................................................................................
26
 
2.19
Transfers, Encumbrances,
Etc.....................................................................
28


i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page
 
2.20
Ownership, Merger, Consolidation, Purchase or Sale of Assets, Etc..........
28
 
2.21
Compliance with
Law..................................................................................
29
 
2.22
Governmental
Approvals.............................................................................
29
 
2.23
Special Purpose
Entity.................................................................................
30
 
2.24
Estoppel.......................................................................................................
30
 
2.25
Additional
Indebtedness..............................................................................
30
 
2.26
Amendments to Constituent
Documents.....................................................
30
 
2.27
Contracts with
Affiliates..............................................................................
30
 
2.28
Alterations...................................................................................................
30
 
2.29
Additional
Notices.......................................................................................
31
 
2.30
Limitation on
Distributions.........................................................................
31
 
2.31
Patriot Act;
OFAC.......................................................................................
31
 
2.32
Insurance, Casualty and
Condemnation......................................................
31
 
2.33
Property Improvement
Plan.........................................................................
37
ARTICLE 3 - REPRESENTATIONS AND
WARRANTIES..................................................................
39
 
3.1
Organization; Authorization;
Enforceability...............................................
39
 
3.2
Applicable Laws; Governmental
Approvals...............................................
40
 
3.3
No
Broker....................................................................................................
41
 
3.4
Taxes;
Encroachments.................................................................................
41
 
3.5
Agreements..................................................................................................
41
 
3.6
Financial
Condition.....................................................................................
41
 
3.7
Utility
Services............................................................................................
42
 
3.8
Liens............................................................................................................
42
 
3.9
Zoning.........................................................................................................
42
 
3.10
Property
Agreements...................................................................................
42
 
3.11
Not a Foreign
Person...................................................................................
42
 
3.12
Flood
Zone..................................................................................................
43
 
3.13
Litigation.....................................................................................................
43
 
3.14
No
Conflicts................................................................................................
43
 
3.15
Public
Access..............................................................................................
43
 
3.16
Leases..........................................................................................................
43
 
3.17
Usury;
Default............................................................................................
43
 
3.18
Condemnation.............................................................................................
44
 
3.19
Physical
Condition......................................................................................
44
 
3.20
Title.............................................................................................................
44
 
3.21
Insurance.....................................................................................................
44
 
3.22
Anti-Terrorism
Laws...................................................................................
44
 
3.23
Patriot
Act...................................................................................................
45
 
3.24
Purchase
Documents...................................................................................
45
 
3.25
Operating
Lease..........................................................................................
45
 
3.26
Condominium
Documents..........................................................................
45


ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page
 
3.27
Accounts......................................................................................................
45
 
3.28
Trademarks..................................................................................................
45
 
3.29
ERISA.........................................................................................................
46
ARTICLE 4 - DEFAULT AND
REMEDIES..........................................................................................
46
 
4.1
Events of
Default........................................................................................
46
 
4.2
Remedies.....................................................................................................
48
ARTICLE 5 - ADMINISTRATIVE
AGENT...........................................................................................
49
 
5.1
Appointment and Authorization of Administrative Agent..........................
49
 
5.2
Delegation of
Duties...................................................................................
50
 
5.3
Liability of Administrative
Agent...............................................................
50
 
5.4
Reliance by Administrative
Agent..............................................................
51
 
5.5
Notice of
Default.........................................................................................
51
 
5.6
Credit Decision; Disclosure of Information by Administrative Agent........
51
 
5.7
Indemnification of Administrative
Agent....................................................
52
 
5.8
Administrative Agent in Individual
Capacity..............................................
52
 
5.9
Successor Administrative
Agent..................................................................
52
 
5.10
Releases; Acquisition and Transfers of
Collateral.......................................
53
 
5.11
Application of
Payments.............................................................................
54
 
5.12
Benefit.........................................................................................................
54
 
5.13
Co‑Agents; Lead
Managers........................................................................
54
ARTICLE 6 - GENERAL TERMS AND
CONDITIONS......................................................................
54
 
6.1
Consents; Borrower's
Indemnity..................................................................
54
 
6.2
Miscellaneous..............................................................................................
55
 
6.3
Notices.........................................................................................................
56
 
6.4
Payments Set
Aside.....................................................................................
56
 
6.5
Successors and
Assigns...............................................................................
57
 
6.6
Confidentiality.............................................................................................
60
 
6.7
Set-off..........................................................................................................
60
 
6.8
Sharing of
Payments....................................................................................
61
 
6.9
Amendments;
Survival................................................................................
61
 
6.10
Costs and
Expenses.....................................................................................
62
 
6.11
Initial Funding of Loan; Tax
Forms............................................................
63
 
6.12
Further
Assurances......................................................................................
64
 
6.13
Inducement to
Lenders................................................................................
65
 
6.14
Forum..........................................................................................................
65
 
6.15
Interpretation...............................................................................................
65
 
6.16
No Partnership,
etc......................................................................................
65
 
6.17
Records........................................................................................................
65
 
6.18
Commercial
Purpose...................................................................................
66
 
6.19
WAIVER OF JURY
TRIAL........................................................................
66
 
6.20
Governing Law; Service of
Process............................................................
66


iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
 
Page
 
6.21
USA Patriot Act
Notice...............................................................................
66
 
6.22
Entire
Agreement.........................................................................................
67
 
6.23
Limitation on
Liability.................................................................................
67
 
6.24
Third Parties;
Benefit..................................................................................
67
 
6.25
Rules of
Construction..................................................................................
67
 
6.26
Non-Recourse
Obligations..........................................................................
68
 
6.27
Waivers........................................................................................................
68
 
6.28
Full
Knowledge...........................................................................................
69
 
6.29
Receipt of Adequate
Consideration.............................................................
69
 
6.30
Lenders' Disgorgement of
Payments...........................................................
69
 
6.31
No Advisory or Fiduciary
Responsibility....................................................
70
 
6.32
Joint and Several
Liability...........................................................................
70
ARTICLE 7 - RELEASE OF RESIDENTIAL UNITS AND OTHER
PROPERTY..............................
71
 
7.1
Marketing of Residential
Units...................................................................
71
 
7.2
Contracts of Sale for Residential
Units.......................................................
72
 
7.3
Release of Residential
Units........................................................................
72
 
7.4
Contract
Deposits........................................................................................
74
 
7.5
General........................................................................................................
74
 
7.6
Release of Residential
Owner......................................................................
75
 
7.7
Presidential Suite
2601................................................................................
75
 
7.8
Time Share
Floors.......................................................................................
78




iv

--------------------------------------------------------------------------------




EXHIBITS:
EXHIBIT “A”    -    Legal Description of the Hotel and Residential Units
EXHIBIT “B”    -    Definitions; Financial Statements
EXHIBIT “C”    -    Conditions Precedent to the Closing
EXHIBIT “D”    -    Structure Chart
EXHIBIT “E”    -    Leasing and Tenant Matters
EXHIBIT “F”    -    Intentionally Omitted
EXHIBIT “G”    -    Form of Assignment and Assumption
EXHIBIT “H”    -    Form of Note
EXHIBIT “I”    -    Schedule of Lenders and Other Parties
EXHIBIT “J”    -    Interest Rate Protection Agreement
EXHIBIT “K”    -    Form of DSCR Certificate
EXHIBIT “L”    -    Property Improvement Plan
EXHIBIT “M”    -    Condominium Documents
EXHIBIT “N”    -    Accounts
EXHIBIT “O”    -    Time Share Floors and Rooms





v

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (together with the schedules and exhibits hereto,
collectively, this “Agreement”) is made as of September 14, 2012 by and among
each LENDER FROM TIME TO TIME A PARTY HERETO (individually, a “Lender” and
collectively, the “Lenders”), BANK OF AMERICA, N.A., a national banking
association as Administrative Agent, SHR ESSEX HOUSE, LLC, a Delaware limited
liability company (“Hotel Owner”), SHR ESSEX HOUSE CONDOMINIUMS, LLC, a Delaware
limited liability company (“Residential Owner”; together with Hotel Owner,
collectively, “Borrowers” and each individually a “Borrower”), and DTRS ESSEX
HOUSE, LLC, a Delaware limited liability company (“Operating Lessee”), who agree
as follows:
ARTICLE 1 - THE LOAN
1.1    General Information and Exhibits. This Agreement includes the Exhibits
listed below, all of which Exhibits are attached hereto and made a part hereof
for all purposes. Borrowers, Operating Lessee, Administrative Agent and Lenders
agree that if any Exhibit to be attached to this Agreement contains blanks, the
same shall be completed correctly and in accordance with this Agreement prior to
or at the time of the execution and delivery thereof or at such other time as
may be contemplated by the terms of the Loan Documents.
____    Exhibit “A”    -    Legal Description of the Hotel and Residential Units
____    Exhibit “B”    -    Definitions and Financial Statements
____    Exhibit “C”    -    Conditions Precedent to the Closing
____    Exhibit “D”    -    Structure Chart
____    Exhibit “E”    -    Leasing and Tenant Matters
____    Exhibit “F”    -    Intentionally Omitted
____    Exhibit “G”    -    Form of Assignment and Assumption
____    Exhibit “H”    -    Form of Note
____    Exhibit “I”    -    Schedule of Lenders and Other Parties
____    Exhibit “J”    -    Interest Rate Protection Agreement
____    Exhibit “K”    -    Form of DSCR Certificate
____    Exhibit “L”    -    Property Improvement Plan
____    Exhibit “M”    -    Condominium Documents
____    Exhibit “N”    -    Accounts
____    Exhibit “O”    -    Time Share Floors and Rooms


The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents evidence the
agreements of Borrowers, Operating Lessee, Administrative Agent and Lenders with
respect to the Loan.
1.2    Purpose. Subject to the immediately following sentence, the proceeds of
the Loan shall be used by Borrowers to (a) finance a portion of the “Purchase
Price” (as defined in the Purchase Agreement) of the Property, (b) pay other
fees, costs and expenses relating to the purchase of the Property pursuant to
the Purchase Agreement and (c) pay fees, costs and expenses relating to the
Loan. Borrowers shall not use any proceeds of the Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to (i) purchase
or carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(ii) pay any fee to any Affiliate (other than a Subsidiary) of Bank of America,
N.A. (including Merrill, Lynch, Pierce, Fenner & Smith Incorporated) for
services rendered in connection with, or otherwise relating to, the Loan.
1.3    Commitment to Lend. Borrowers agree to borrow from each Lender, and each
Lender severally agrees to advance its Pro Rata Share of, the Loan to Borrowers
on the Closing Date in amounts not to exceed such Lender’s Pro Rata Share of the
Loan, on the terms and subject to the conditions set forth in this Agreement.
The Loan is not revolving. Any amount repaid may not be reborrowed.

1

--------------------------------------------------------------------------------




1.4    Reserves.
1.4.1    Intentionally Omitted.
1.4.2    Intentionally Omitted.
1.4.3    Tax, Common Charge and Insurance Reserve Funds. To the extent that
funds are not set aside or otherwise reserved by Manager under the Management
Agreement for the payment of Taxes, Common Charges and/or Insurance Premiums (or
not maintained in the amounts required hereby) (noting, for the avoidance of
ambiguity, Manager will not maintain such a reserve with respect to the
Residential Units on the Closing Date or, as currently provided in the
Management Agreement, after the Closing Date), on the Closing Date, Borrowers
shall deposit $75,432 into the Tax, Common Charge and Insurance Reserve Account,
and on the last Business Day of each month commencing with the last Business Day
of October, 2012, Borrowers shall deposit into the Tax, Common Charge and
Insurance Reserve Account (a) one‑twelfth (1/12) of the amount necessary (taking
into account amounts on deposit in the Tax, Common Charge and Insurance Reserve
Account) to pay the Taxes that Administrative Agent estimates will be payable
during the next ensuing twelve (12) months or such higher amount necessary to
accumulate with Administrative Agent sufficient funds to pay all such Taxes
prior to the earlier of (i) the date that the same will become delinquent and
(ii) the date that additional charges or interest will accrue due to the
non‑payment thereof, (b) one‑twelfth (1/12) of the amount necessary (taking into
account amounts on deposit in the Tax, Common Charge and Insurance Reserve
Account) to pay the Common Charges that Administrative Agent estimates will be
payable during the next ensuing twelve (12) months or such higher amount
necessary to accumulate with Administrative Agent sufficient funds to pay all
such Common Charges prior to the earlier of (i) the date that the same will
become delinquent and (ii) the date that additional charges or interest will
accrue due to the non‑payment thereof, and (b) except to the extent the
insurance required hereunder is maintained under a blanket insurance policy
reasonably acceptable to Administrative Agent, one‑twelfth (1/12) of the
Insurance Premiums that Administrative Agent estimates will be payable during
the next ensuing twelve (12) months for the renewal of the coverage afforded by
the insurance policies upon the expiration thereof or such higher amount
necessary to accumulate with Administrative Agent sufficient funds to pay all
such Insurance Premiums prior to the due date for such payments (said amounts in
clauses (a), (b) and (c) above hereinafter called the “Tax, Common Charge and
Insurance Reserve Funds”). In making any disbursement from the Tax, Common
Charge and Insurance Reserve Account, Administrative Agent may do so according
to any bill, statement or estimate procured from the appropriate public office
or tax lien service (with respect to Taxes), Condominium Association or managing
agent (with respect to Common Charges) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any Common Charge, tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. Provided that no Default shall
have occurred and then be continuing, the Indebtedness shall not have been
accelerated and Borrowers shall have timely provided Administrative Agent with a
copy of the applicable bill, statement or estimate, Administrative Agent shall
disburse such Taxes, Common Charges or Insurance Premiums to Borrowers, which
funds Borrowers shall only use for the purpose of making such payments. While
any Default is continuing and the Indebtedness shall have been accelerated,
Administrative Agent may, but shall have no obligation to, make disbursements of
Tax, Common Charge and Insurance Reserve Funds. Any amount remaining in the Tax,
Common Charge and Insurance Reserve Account after payment in full of all
Obligations in immediately available funds shall be returned to Borrowers. If at
any time Administrative Agent reasonably determines that the Tax, Common Charge
and Insurance Reserve Funds are not or will not be sufficient to pay any Tax,
Common Charge or Insurance Premium by the applicable date set forth in clauses
(a), (b) and (c) above, Administrative Agent shall notify Borrowers of such
determination and Borrowers shall pay to Administrative Agent any amount
necessary to make up the deficiency within ten (10) Business Days after receipt
of written notice from Administrative Agent to Borrowers requesting payment
thereof absent any manifest error in such amount provided that Borrowers notify
Administrative Agent of such error within five (5) Business Days after receipt
of such written notice.
1.4.4    FF&E Reserve Funds. On a monthly basis, Borrowers or Operating Lessee
shall, or shall cause Manager to, deposit into the “FF&E Reserve” under the
Management Agreement (the “Manager FF&E Reserve”) the FF&E Reserve Amount. To
the extent that the Manager FF&E Reserve is not maintained by Manager (or not
maintained in the amounts required hereby), on the last Business Day of each
month commencing with the last Business Day of October, 2012, Borrowers shall
deposit into the FF&E Reserve Account the FF&E Reserve Amount with respect to
the second (2nd) immediately preceding calendar month (the amounts on deposit in
the FF&E Reserve Account from time

2

--------------------------------------------------------------------------------




to time are hereinafter called the “FF&E Reserve Funds”) and deliver to
Administrative Agent a certificate setting forth in reasonable detail Borrowers’
calculation of such FF&E Reserve Amount. From time to time, but not more
frequently than once per month, and provided no Default shall have occurred and
then be continuing and the Indebtedness shall not have been accelerated,
Borrowers may submit to Administrative Agent a written request for disbursement
from the FF&E Reserve Account for FF&E Expenditures approved by Administrative
Agent. Each such written request shall (i) specify the FF&E Expenditures for
which such disbursement is requested and (ii) include a certification from
Borrowers that the costs and expenses that are the subject of such request have
not been the subject of a prior request. Borrowers shall promptly deliver to
Administrative Agent copies of paid invoices (or unpaid invoices to which the
requested disbursement relates and is to be applied) and lien waivers as
Administrative Agent may reasonably require in connection with such requested
disbursement and the subject matter thereof. Provided that the foregoing
conditions are satisfied, and all other conditions applicable to the requested
disbursement set forth in this Section 1.4.4 are satisfied, Administrative Agent
shall disburse FF&E Reserve Funds to Borrowers or Operating Lessee in accordance
with Borrowers instructions delivered to Administrative Agent, which funds
Borrowers and Operating Lessee shall only use for the purpose of paying for such
approved FF&E Expenditures or of reimbursing itself for the prior payment
thereof. Except as otherwise provided herein, while any Default is continuing
and the Indebtedness shall have been accelerated, Administrative Agent may, but
shall have no obligation to, make disbursements of FF&E Reserve Funds. Any
amount remaining in the FF&E Reserve Account after payment in full of all
Obligations in immediately available funds shall be returned to Borrowers.
Borrowers and Operating Lessee shall not withdraw any amount from the Manager
FF&E Reserve pursuant to the Management Side Letter except for such amount, if
any, that exceeds the aggregate amount that would have been on deposit in the
Manager FF&E Reserve as of the day such withdrawal is made if all FF&E Reserve
Amounts required herein were deposited in the Manager FF&E Reserve as and when
required herein.


1.4.5    Reserve Funds Generally.
(a)    (i)    Any interest on the Reserve Accounts shall be credited to and
accrue to the benefit of Borrowers, shall be added to and become a part of such
Reserve Account and shall be disbursed in the same manner as other monies
deposited in such Reserve Account.
(ii)    In no event shall Administrative Agent be required to select any
particular account or credit funds therein at the highest business savings or
comparable rate of interest. Any Interest shall be and become part of the
Reserve Accounts and shall be disbursed in accordance with the applicable
provisions of this Agreement for disbursements from each Reserve Account.
Borrowers agree that they shall include all interest to which they are entitled
under the terms hereof on Reserve Funds as the income of Borrowers (and, if
either Borrower is a partnership or other pass‑through entity, the partners,
members or beneficiaries of such Borrower, as the case may be), and shall be the
owner of the Reserve Funds for all purposes, including for federal and
applicable state and local tax purposes.
(b)    Borrowers hereby grant to Administrative Agent a first‑priority perfected
security interest in, and assign and pledge to Administrative Agent, each of the
Reserve Accounts and any and all Reserve Funds now or hereafter maintained in
the Reserve Accounts and any and all “Investment Property” (as defined in the
Uniform Commercial Code of each applicable jurisdiction) contained therein as
collateral security for payment of the Obligations. The provisions of this
Section 1.4.5 are intended to give Administrative Agent or any subsequent holder
of the Loan “control” of the Reserve Accounts within the meaning of the Uniform
Commercial Code of each applicable jurisdiction.
(c)    The Reserve Accounts and any and all Reserve Funds and other Investment
Property now or hereafter maintained in the Reserve Accounts shall be subject to
the exclusive dominion and control of Administrative Agent, which shall hold the
Reserve Accounts and any or all Reserve Funds now or hereafter deposited in the
Reserve Accounts subject to the terms and conditions of this Agreement.
Borrowers shall have no right of withdrawal from the Reserve Accounts or any
other right or power with respect to the Reserve Accounts or any or all of the
Reserve Funds now or hereafter deposited in the Reserve Accounts, except as
expressly provided in this Agreement.
(d)    All disbursements made by Administrative Agent from the Reserve Accounts
upon the occurrence or during the continuance of any Default shall be deemed to
have been expressly pre‑authorized by Borrowers, and

3

--------------------------------------------------------------------------------




shall not be deemed to constitute the exercise by Administrative Agent of any
remedies against Borrowers unless Administrative Agent shall have expressly
stated in writing its intent to proceed to exercise its remedies as a secured
party, pledgee or lienholder with respect to the Reserve Accounts. Borrowers
shall use any Reserve Funds released to them solely for the applicable purposes
of such Reserve Funds set forth herein.
(e)    Notwithstanding anything to the contrary set forth herein, (i) upon the
occurrence and during the continuance of any Default, Borrowers and Operating
Lessee shall have no right to receive disbursements from the Working Capital
Reserve Account or the PIP Account and Administrative Agent may exercise any or
all of its rights and remedies as a secured party, pledgee and lienholder with
respect to the Working Capital Reserve Account or the PIP Account and (ii) upon
the occurrence and during the continuance of any Default and after the
acceleration of the Indebtedness, Borrowers and Operating Lessee shall have no
right to receive disbursements from the Tax, Common Charge and Insurance Reserve
Account and the FF&E Reserve Account and Administrative Agent may exercise any
or all of its rights and remedies as a secured party, pledgee and lienholder
with respect to the Tax, Common Charge and Insurance Reserve Account and the
FF&E Reserve Account. Without limitation of the foregoing, upon and during the
continuance of any Default (and, with respect to the Tax, Common Charge and
Insurance Reserve Funds and the FF&E Reserve Funds, after the acceleration of
the Indebtedness), Administrative Agent or the Required Lenders may use and
disburse the Reserve Funds (or any portion thereof) in its or their sole
discretion, as applicable, including for any of the following purposes:
(i) repayment of the Obligations, including, but not limited to, principal
prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (ii) reimbursement of Administrative Agent and
Lenders for all actual losses, fees, costs and expenses (including reasonable
legal fees) suffered or incurred by Administrative Agent or Lenders as a result
of such Default; (iii) payment of any amount expended in exercising any or all
rights and remedies available to Administrative Agent and Lenders at law or in
equity or under this Agreement or under any of the other Loan Documents; or
(iv) payment of any item required or permitted under this Agreement; provided,
however, that any application of funds shall not cure or be deemed to cure any
Default. Without limiting any other provisions hereof, each of the remedial
actions shall not in any event be deemed to constitute a setoff or a foreclosure
of a statutory banker’s lien. Nothing in this Agreement shall obligate
Administrative Agent or Lenders to apply all or any portion of the Reserve Funds
to effect a cure of any Default, or to pay the Obligations, or in any specific
order of priority. The exercise of any or all of Administrative Agent’s or
Lenders’ rights and remedies under this Agreement or under any of the other Loan
Documents shall not in any way prejudice or affect Administrative Agent’s or
Lenders’ rights to initiate and complete a foreclosure under the Mortgage.
(f)    The Reserve Funds shall not constitute escrow or trust funds and may be
commingled with other monies held by Administrative Agent. Notwithstanding
anything else herein to the contrary, Administrative Agent may commingle in one
or more Eligible Accounts any and all funds controlled by Administrative Agent,
including funds pledged in favor of Administrative Agent by other borrowers,
whether for the same purposes as the Reserve Accounts or otherwise. In the case
of any Reserve Funds which are held in a commingled account, Administrative
Agent shall maintain records sufficient to enable it to determine at all times
which portion of such account is related to the Loan. The Reserve Accounts are
solely for the protection of Administrative Agent and Lenders. Except as
expressly set forth herein, with respect to the Reserve Accounts, Administrative
Agent shall have no responsibility beyond the allowance of due credit for the
sums actually received by Administrative Agent or beyond the reimbursement or
payment of the costs and expenses for which such Reserve Accounts were
established in accordance with their terms. Upon assignment of the Loan by
Administrative Agent, or resignation by Administrative Agent of its duties to
Lenders, any Reserve Funds shall be turned over to the assignee or new
Administrative Agent and any responsibility of the assigning or resigning
Administrative Agent shall terminate. The requirements of this Agreement
concerning the Reserve Accounts in no way supersede, limit or waive any other
rights or obligations of the parties under any of the Loan Documents or under
applicable Law.
(g)    Borrowers shall not further pledge, assign or grant any security interest
in the Reserve Accounts or the Reserve Funds deposited therein or any Investment
Property maintained in the Reserve Accounts or permit any Lien to attach
thereto, except for the security interest granted in this Section 1.4.5, or any
levy to be made thereon, or any UCC financing statements, except those naming
Administrative Agent as the secured party, to be filed with respect thereto.

4

--------------------------------------------------------------------------------




(h)    Borrowers will maintain the security interest created by this Section
1.4.5 as a first priority perfected security interest and will defend the right,
title and interest of Administrative Agent in and to the Reserve Accounts, the
Reserve Funds and the Investment Property against the claims and demands of all
Persons whomsoever. At any time and from time to time, upon the written request
of Administrative Agent, and at the sole expense of Borrowers and Operating
Lessee, Borrowers and Operating Lessee will promptly and duly execute and
deliver such further instruments and documents and will take such further
actions as Administrative Agent reasonably may request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted.
(i)    Administrative Agent shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
paper, document or signature believed by Administrative Agent to be genuine, and
it may be assumed conclusively that any Person purporting to give any of the
foregoing in connection with the Reserve Accounts has been duly authorized to do
so. Administrative Agent may consult with counsel, and the opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by them hereunder and in good faith in accordance
therewith. Administrative Agent shall not be liable to Borrowers for any act or
omission done or omitted to be done by Administrative Agent in reliance upon any
instruction, direction or certification received by Administrative Agent except
to the extent of Administrative Agent’s gross negligence or willful misconduct.
(j)    Beyond the exercise of reasonable care in the custody thereof,
Administrative Agent shall not have any duty as to any Reserve Funds in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any Person or otherwise with respect
thereto. In no event shall Administrative Agent or any Lender or any of their
respective Affiliates, agents, employees or bailees, be liable or responsible
for any loss or damage to any of the Reserve Funds, or for any diminution in
value thereof, by reason of the act or omission of Administrative Agent, such
Lender or any such Affiliate, agents, employees or bailees, except to the extent
that such loss or damage results from such Person’s gross negligence or willful
misconduct.
1.5    Cash Management.
1.5.1    Accounts.
(a)    All Rents and other revenue and income from the Hotel (other than any
Rents, revenue or income the application of which is specifically addressed in
another provision of this Loan Agreement) shall be paid and deposited into the
Hotel Account in accordance with the Management Agreement. Neither Hotel Owner
nor Operating Lessee shall consent to the opening of any account in substitution
of the Hotel Account without the prior consent of Administrative Agent.
(b)    Borrowers and Operating Lessee acknowledge and confirm that Operating
Lessee has established, and Operating Lessee covenants that it shall maintain,
pursuant to the Hotel Lockbox Agreement, an Eligible Account (such account, all
funds at any time on deposit therein and any proceeds, replacements or
substitutions of such account or funds therein, are collectively referred to
herein as the “Hotel Lockbox Account”). In the event that Lockbox Bank requires
a modification to the Hotel Lockbox Agreement, such modification shall only be
made following Administrative Agent’s written consent (which shall not be
unreasonably withheld, conditioned or delayed) and if Administrative Agent
refuses to agree to the requested change, then Operating Lessee shall establish
a new Hotel Lockbox Account at an Eligible Institution (and such Eligible
Institution shall enter into a new Hotel Lockbox Agreement in form and substance
reasonably satisfactory to Administrative Agent). In the event Hotel Lockbox
Bank ceases to qualify as an Eligible Institution, Operating Lessee shall
cooperate with Administrative Agent in designating a successor financial
institution that meets such qualifications and is otherwise reasonably
acceptable to Administrative Agent and transferring the Hotel Lockbox Account to
such institution, each within sixty (60) days after Operating Lessee’s receipt
of written request by Administrative Agent. In the event Operating Lessee fails
to do so, Administrative Agent shall have the right, and Borrowers and Operating
Lessee hereby grant to Administrative Agent a power of attorney (which power of
attorney shall be coupled with an interest and irrevocable so long as any
portion of the Obligations remains outstanding), to designate a successor
institution to serve as Hotel Lockbox Bank. Borrowers and Operating Lessee
acknowledge and confirm that Residential Owner has established, and Residential
Owner covenants that it shall maintain, pursuant to the Residential Lockbox
Agreement, an Eligible Account (such account, all funds at any time on deposit
therein and

5

--------------------------------------------------------------------------------




any proceeds, replacements or substitutions of such account or funds therein,
are collectively referred to herein as the “Residential Lockbox Account”). In
the event that Lockbox Bank requires a modification to the Residential Lockbox
Agreement, such modification shall only be made following Administrative Agent’s
written consent (which shall not be unreasonably withheld, conditioned or
delayed) and if Administrative Agent refuses to agree to the requested change,
then Residential Owner shall establish a new Residential Lockbox Account at an
Eligible Institution (and such Eligible Institution shall enter into a new
Residential Lockbox Agreement in form and substance reasonably satisfactory to
Administrative Agent). In the event Residential Lockbox Bank ceases to qualify
as an Eligible Institution, Residential Owner shall cooperate with
Administrative Agent in designating a successor financial institution that meets
such qualifications and is otherwise reasonably acceptable to Administrative
Agent and transferring the Residential Lockbox Account to such institution, each
within sixty (60) days after Residential Owner’s receipt of written request by
Administrative Agent. In the event Residential Owner fails to do so,
Administrative Agent shall have the right, and Borrowers and Operating Lessee
hereby grant to Administrative Agent a power of attorney (which power of
attorney shall be coupled with an interest and irrevocable so long as any
portion of the Obligations remains outstanding), to designate a successor
institution to serve as Residential Lockbox Bank. Simultaneously herewith,
Administrative Agent shall establish the Cash Management Account.
(c)    The Hotel Lockbox Account shall be in the name of Operating Lessee for
the benefit of Administrative Agent. Operating Lessee shall be the owner of all
funds on deposit in such account for all purposes, including for federal and
applicable state and local tax purposes. The Residential Lockbox Account shall
be in the name of Residential Owner for the benefit of Administrative Agent.
Residential Owner shall be the owner of all funds on deposit in such account for
all purposes, including for federal and applicable state and local tax purposes.
The Cash Management Account shall be in the name of “Bank of America, N.A. as
Administrative Agent for the benefit of DTRS Essex House, LLC”, and DTRS Essex
House, LLC shall be the owner of all funds on deposit in such account for
federal and applicable state and local tax purposes.
(d)    The Lockbox Accounts and the Cash Management Account shall be subject to
the exclusive dominion and control of Administrative Agent and, except as
otherwise expressly provided herein, neither Borrowers, Operating Lessee,
Manager nor any other party claiming on behalf of, or through, Borrowers,
Operating Lessee or Manager, shall have any right of withdrawal therefrom or any
other right or power with respect thereto.
(e)    Borrowers and/or Operating Lessee shall pay the reasonable and customary
fees, expenses and charges (which fees, expenses and charges shall be subject to
change from time to time) of (i) Lockbox Bank in connection with administering
and maintaining the Lockbox Accounts and processing all items for payment
therefrom, and (ii) Administrative Agent in connection with administering and
maintaining the Cash Management Account and processing all distributions
therefrom.
(f)    Administrative Agent shall be responsible for the performance only of
such duties with respect to the Cash Management Account as are specifically set
forth herein, and no duty shall be implied from any provision hereof. Neither
Administrative Agent nor any Lender shall be under any obligation or duty to
perform any act which would involve it in expense or liability or to institute
or defend any suit in respect hereof, or to advance any of its own monies.
Borrowers and Operating Lessee, jointly and severally, shall indemnify and hold
Administrative Agent and its directors, employees, officers and agents harmless
from and against any loss, cost or damage (including reasonable attorneys’ fees
and disbursements) incurred by such parties in connection with the Cash
Management Account other than such as result from the gross negligence or
willful misconduct of Administrative Agent.
1.5.2    Deposits and Withdrawals.
(a)    Operating Lessee shall direct and cause Manager, MI and all other Persons
paying any Excess Cash Flow to Operating Lessee, to deposit such Excess Cash
Flow into the Hotel Lockbox Account. Hotel Owner shall direct and cause
Operating Lessee to deposit all rents and other sums payable to Hotel Owner
pursuant to the Operating Lease (and Operating Lessee hereby agrees to do so)
and all other Persons paying any Excess Cash Flow to Hotel Owner to deposit such
Excess Cash Flow into the Hotel Lockbox Account. Residential Owner shall direct
and cause all Lessees of the Residential Units, if any, and all other Persons
paying any Excess Cash Flow to Residential Owner to deposit such Excess Cash
Flow into the Residential Lockbox Account. Borrowers and Operating Lessee shall
deposit

6

--------------------------------------------------------------------------------




all Excess Cash Flow received by any of them into the applicable Lockbox Account
within two (2) Business Days of receipt. For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, upon deposit to the
Hotel Lockbox Account, funds necessary to pay any and all amounts due under the
Operating Lease from Operating Lessee to Hotel Owner shall be deemed to be (i)
first, disbursed from the Hotel Lockbox Account to Operating Lessee, (ii)
second, paid by Operating Lessee to Hotel Owner, and (iii) third, deposited by
Hotel Owner into the Hotel Lockbox Account, all of which shall be deemed to have
occurred simultaneously and without the actual transfer of funds.
(b)    Notwithstanding anything to the contrary set forth herein, neither
Borrowers nor Operating Lessee shall have any right to make withdrawals from
either Lockbox Account. Borrowers and Operating Lessee hereby irrevocably
authorize Administrative Agent to instruct Lockbox Bank to transfer, or cause to
be transferred, on each Business Day by wire transfer or other method of
transfer mutually agreeable to Lockbox Bank and Administrative Agent of
immediately available funds, all collected and available balances in the Lockbox
Accounts (subject to any minimum retained or “peg” balance that may be required
pursuant to the terms of the applicable Lockbox Agreement) to the Cash
Management Account.
(c)    Subject to Section 1.5.2(f) and the other terms and provisions of this
Agreement, amounts on deposit in the Cash Management Account shall be allocated
and disbursed monthly by Administrative Agent as follows:
(i)    First, to Lockbox Bank or Administrative Agent, as applicable, all
amounts due and payable by Borrowers to pursuant to Section 1.5.1(e) for such
month;
(ii)    Second, to Administrative Agent on behalf of itself and Lenders all
interest and principal payments and administrative fees due and payable by
Borrowers to Administrative Agent and the Lenders under the Note, this Agreement
or the other Loan Documents for such month;
(iii)    Third, for deposit in the Tax, Common Charge and Insurance Reserve
Account, an amount equal to the monthly deposit to the Tax, Common Charge and
Insurance Reserve Account due for such month;
(iv)    Fourth, to the extent not deposited in the Manager FF&E Reserve as
referenced in Section 1.4.4, for deposit in the FF&E Reserve Account, an amount
equal to the monthly deposit to the FF&E Reserve Account due for such month;
(v)    Fifth, unless a Subsequent Cash Sweep Period shall exist, to Borrowers
for payment to Borrowers’ asset manager(s) of an asset management fee equal to
one percent (1%) of “Gross Revenues” as defined in the Management Agreement for
the then-current “Accounting Period” as defined in the Management Agreement
(unless Borrowers notify Administrative Agent that this allocation should cease
to be made), which sum shall be paid to Borrowers at an account which Hotel
Owner shall from time to time designate in writing to Administrative Agent; and
(vi)    Sixth, (y) if a Cash Sweep Period then exists, for deposit in the
Working Capital Reserve Account all amounts remaining in the Cash Management
Account after all prior allocations under this Section 1.5.2(c) and (z) if a
Cash Sweep Period does not exist, to Borrowers by deposit in the Designated
Account after all prior allocations under this Section 1.5.2(c).
(d)    From time to time, but not more frequently than once per month, Borrowers
may submit to Administrative Agent a written request for disbursement from the
Working Capital Reserve Account (x) provided no Default has occurred and is
continuing, to pay for capital expenditures and operating expenses for the
Property (to the extent not paid pursuant to the Management Agreement or another
Marriott Agreement) that are approved by Administrative Agent, (y) provided no
Default has occurred and is continuing, to make any prepayment of the Loan
pursuant to Section 1.18, and (z) subject to the next to last sentence of this
Section 1.5.2(d), to return to Manager amounts required to be returned to
Manager pursuant to Section 2(C) of the Operating Profit Guaranty on account of
previously distributed Guaranty Fundings (as defined in the Operating Guaranty)
for a Guaranty Year (as defined in the Operating Profit Guaranty) or to provide
for adjustments in accountings thereunder (each a “Manager Refund”). Each such
written request shall (i) specify the capital expenditures, operating expenses,
prepayment or Manager Refund

7

--------------------------------------------------------------------------------




for which such disbursement is requested, (ii) include a certification from
Borrowers that the items that are the subject of such request have not been the
subject of a prior request, and (iii) with respect to Manager Refund, include a
copy of Manager’s demand or statement for such Manager Refund and a
certification from Borrowers that the conditions in the last sentence of this
Section 1.5.2(d) are satisfied. Borrowers shall promptly deliver to
Administrative Agent copies of paid invoices (or unpaid invoices to which the
requested disbursement relates and is to be applied) and lien waivers as
Administrative Agent may reasonably require in connection with such requested
disbursement and the subject matter thereof. Provided that the foregoing
conditions are satisfied, and all other conditions applicable to the requested
disbursement set forth in this Section 1.5.2 are satisfied, Administrative Agent
shall disburse Working Capital Reserve Funds to Borrowers or Operating Lessee
(or at Administrative Agent’s option retain same for prepayment of the Loan if
applicable pursuant to Borrowers’ request) in accordance with Borrowers’
instructions delivered to Administrative Agent, which funds Borrowers and
Operating Lessee shall only use for the purpose of paying the applicable capital
expenditures and Operating Expenses, reimbursing themselves for prior payments
thereof, making the applicable prepayment of the Loan or making the applicable
Manager Refund. Additionally, in the event that funds on deposit in the Cash
Management Account are insufficient to fully fund the allocations set forth in
clauses (i) through (v) of Section 1.5.2(c), Administrative Agent shall,
provided no Default has occurred and is continuing, allow the disbursement of
Working Capital Reserve Funds, to the extent thereof, to fund such allocations
in the order set forth above. Notwithstanding anything in the foregoing to the
contrary, Working Capital Reserve Funds shall not be disbursed for any requested
Manager Refund unless (A) the amount that is the subject of such Manager Refund
shall have been disbursed by Manager during a Cash Sweep Period, deposited into
the Hotel Account and transferred to the Cash Management Account and funds at
least equal to such amount (or such lesser amount as Borrowers may request for
such Manager Refund) shall have been deposited into the Working Capital Reserve
Account and (B) there shall have been no release of Working Capital Reserve
Funds as a result of the discontinuance of such Cash Sweep Period or other
release of the funds deposited into the Working Capital Reserve Account during
such Cash Sweep Period (other than disbursements permitted under this Section
1.5.2(d)). Borrowers shall notify Administrative Agent of disbursements made by
Manager under the Operating Profit Guaranty during any Cash Sweep Period.
(e)    So long as no Default shall have occurred and be continuing and no Cash
Sweep Period is then in effect, following the end of the Initial Cash Sweep
Period, at Borrowers’ written request, the balance remaining in the Working
Capital Reserve Account shall be released to Borrowers by deposit in the
Designated Account.
(f)    So long as no Default shall have occurred and be continuing, following
the end of any Subsequent Cash Sweep Period, upon Borrowers’ delivery to
Administrative Agent of two (2) compliance certificates pursuant to Section 2(b)
of Exhibit “B” with respect to two (2) consecutive Quarterly Test Dates that
demonstrate that the Debt Service Coverage Ratio as of each of such Quarterly
Test Dates are equal to or greater than 1.10 to 1.00, at Borrowers’ written
request, the balance remaining in the Working Capital Reserve Account shall be
released to Borrowers.
(g)    Upon the occurrence and during the continuance of a Default (and, with
respect to the Tax, Common Charge and Insurance Reserve Account and the FF&E
Reserve Account, the acceleration of the Indebtedness), notwithstanding anything
to the contrary set forth herein, neither Borrowers nor Operating Lessee shall
have any right to disbursements from the Cash Management Account except for
Manager Refunds. Borrowers and Operating Lessee hereby irrevocably authorize
Administrative Agent upon the occurrence and during the continuance of a Default
(and, with respect to the Tax, Common Charge and Insurance Reserve Account and
the FF&E Reserve Account, after the acceleration of the Indebtedness) to make
any and all withdrawals from the Lockbox Accounts and the Cash Management
Account and transfers between any of the Reserve Accounts as Administrative
Agent shall determine in Administrative Agent’s sole and absolute discretion and
Administrative Agent may use all funds contained in any such accounts for any
purpose, including but not limited to repayment of the Obligations in such
order, proportion and priority as Administrative Agent may determine in its sole
and absolute discretion. Administrative Agent’s right to withdraw and apply
funds as stated herein shall be in addition to all other rights and remedies
provided to Administrative Agent under this Agreement, the Note, the Mortgage
and the other Loan Documents.
1.5.3    Security Interest.
(a)    To secure the full and punctual payment of the Obligations and
performance of all obligations of Borrowers and Operating Lessee now or
hereafter existing under this Agreement and the other Loan Documents,

8

--------------------------------------------------------------------------------




Borrowers and Operating Lessee hereby grant to Administrative Agent a
first‑priority perfected security interest in the Lockbox Accounts and the Cash
Management Account, all interest, cash, checks, drafts, certificates and
instruments and Investment Property, if any, from time to time deposited or held
therein, and all “proceeds” (as defined in the Uniform Commercial Code as in
effect in the state(s) in which the Lockbox Accounts and the Cash Management
Account are located or maintained) of any or all of the foregoing. Furthermore,
neither Borrowers nor Operating Lessee shall further pledge, assign or grant any
security interest in any of the foregoing or permit any Lien to attach thereto
or any levy to be made thereon or any UCC financing statements to be filed with
respect thereto. Borrowers and Operating Lessee will maintain the security
interest created by this Section 1.5.3 as a first priority perfected security
interest and will defend the right, title and interest of Administrative Agent
in and to the Lockbox Accounts and the Cash Management Account against the
claims and demands of all Persons whomsoever.
(b)    Borrowers and Operating Lessee authorize Administrative Agent to file any
financing statement or statements required by Administrative Agent to establish
or maintain the validity, perfection and priority of the security interest
granted herein in connection with the Lockbox Accounts and the Cash Management
Account. Borrowers and Operating Lessee agree that at any time and from time to
time, at the expense of Borrowers, Borrowers and Operating Lessee will promptly
and duly execute and deliver all further instruments and documents, and take all
further action that Administrative Agent may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or the priority thereof or to enable Administrative Agent to exercise and
enforce its rights and remedies hereunder.
(c)    Upon the occurrence and during the continuance of a Default (and, with
respect to the Tax, Common Charge and Insurance Reserve Account and the FF&E
Reserve Account, after the acceleration of the Indebtedness), Administrative
Agent may exercise any or all of its rights and remedies as a secured party,
pledgee and lienholder with respect to the Lockbox Accounts and the Cash
Management Account. Without limitation of the foregoing, upon the occurrence and
during the continuance of any Default (and, with respect to the Tax, Common
Charge and Insurance Reserve Account and the FF&E Reserve Account, after the
acceleration of the Indebtedness), Administrative Agent may in its sole
discretion apply amounts held in the Lockbox Accounts and the Cash Management
Account to pay for the costs of protecting or preserving the Liens under the
Loan Documents and/or the value of the Collateral, and, with the prior written
consent of the Required Lenders, for such other purposes as Administrative Agent
may elect in its sole discretion, including for any of the following purposes:
(i) repayment of the Obligations, including principal prepayments and the
prepayment premium applicable to such full or partial prepayment (as
applicable); (ii) reimbursement of Administrative Agent and Lenders for all
losses, fees, costs and expenses (including reasonable legal fees) suffered or
incurred by Administrative Agent or Lenders as a result of such Default;
(iii) payment of any amount expended in exercising any or all rights and
remedies available to Administrative Agent and Lenders at law or in equity or
under this Agreement or under any of the other Loan Documents; or (iv) payment
of any item as required or permitted under this Agreement; provided, however,
that any application of funds shall not cure or be deemed to cure any Default.
Without limiting any other provisions hereof, each of the remedial actions
described in the immediately preceding sentence shall be deemed to be a
commercially reasonable exercise of Administrative Agent’s rights and remedies
as a secured party with respect to the Lockbox Accounts and the Cash Management
Account and shall not in any event be deemed to constitute a setoff or a
foreclosure of a statutory banker’s lien. Nothing in this Agreement shall
obligate Administrative Agent or Lenders to apply all or any portion of the
Lockbox Accounts or Cash Management Account to effect a cure of any Default, or
to pay the Obligations, or in any specific order of priority. The exercise of
any or all of Administrative Agent’s or Lenders’ rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Administrative Agent’s or Lenders’ rights to initiate and
complete a foreclosure under the Mortgage.
(d)    Notwithstanding anything to the contrary contained herein, for purposes
of this Section 1.5 only, “Business Day” shall mean a day on which
Administrative Agent and Lockbox Bank are both open for the conduct of
substantially all of their respective banking business in New York, New York,
with respect to Administrative Agent, and in New York, New York, with respect to
Lockbox Bank (in both instances, excluding Saturdays and Sundays).
1.6    Evidence of Debt. The portion of the Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error.

9

--------------------------------------------------------------------------------




Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of Borrowers hereunder to pay any amount owing
with respect to the Indebtedness. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error. Each Lender
may attach schedules to its Note(s) and endorse thereon the date, amount and
maturity of the applicable Note and payments with respect thereto.
1.7    Interest Rates.
1.7.1    Generally. Subject to the provisions of Section 1.7.6, the Loan shall
bear interest at a rate per annum equal to the following (computed as provided
in Section 1.7.3) as applicable:
(a)    for the applicable Interest Period, the applicable LIBOR Rate;


(b)    otherwise, as provided in Section 1.7.4.


1.7.2    Interest Rate Elections. Subject to the conditions and limitations in
this Loan Agreement (including Section 8 of Exhibit “J”), Borrowers may by
written notice to Administrative Agent in the form specified by Administrative
Agent (a “Rate Election Notice”) elect to continue the Interest Period then in
effect, or convert, as of the last day of any Interest Period, the term of the
Interest Period from one (1) month to three (3) months, or from three (3) months
to one (1) month, as applicable, or if the Base Rate then applies as provided in
this Agreement, convert the interest rate from the Base Rate to a LIBOR Rate.
If, for any reason, an effective election is not made in accordance with the
terms and conditions hereof for which the Interest Period is expiring, or to
convert the interest rate from the Base Rate to a LIBOR Rate, then the interest
rate will be the Base Rate until an effective Rate Election Notice for a LIBOR
Rate is thereafter received by Administrative Agent in accordance with the terms
and conditions hereof (or if an Interest Rate Protection Agreement that is a
swap is then in effect, subject to Section 1.7.4, the interest rate will be a
LIBOR Rate with a one (1) month Interest Period). Each Rate Election Notice must
be received by Administrative Agent not later than 10:00 a.m., Administrative
Agent’s Time, on the day that is three (3) LIBOR Business Days prior to the
proposed date of conversion or continuation. Each Rate Election Notice shall
stipulate the proposed commencement date and duration of the Interest Period.
All such notices shall be irrevocable once given, and shall be deemed to have
been given only when actually received by Administrative Agent in writing in
form specified by Administrative Agent. Notwithstanding the foregoing, (i) at
Administrative Agent’s option, no Rate Election Notice shall be permitted if a
Default shall have occurred and be continuing, (ii) no Rate Election that does
not conform to the definition of Interest Period herein shall be permitted and
(iii) no Rate Election shall be permitted if any of the circumstances referred
to in Section 1.7.4 apply.
1.7.3    Computations and Determinations. All interest shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Administrative Agent shall
determine the interest rate applicable to the Loan in accordance with this
Agreement and its determination thereof shall be conclusive in the absence of
manifest error. The books and records of Administrative Agent shall be prima
facie evidence of all sums owing to Lenders from time to time under this
Agreement, but the failure to record any such information shall not limit or
affect the obligations of Borrowers under the Loan Documents.
1.7.4    Unavailability of Rate. If the Required Lenders determine that no
adequate basis exists for determining the LIBOR Rate, or that the LIBOR Rate
will not adequately and fairly reflect the cost to Lenders of funding or
maintaining the Loan for the applicable Interest Period, or that any applicable
Law or regulation or compliance therewith by Lenders prohibits or restricts or
makes impossible the charging of interest based on the LIBOR Rate, and such
Lender(s) so notify Administrative Agent and Borrowers, then until the Required
Lenders notify Administrative Agent and Borrowers that the circumstances giving
rise to such suspension no longer exist, (a) the obligation of Lender(s) to
permit such rate elections as provided Section 1.7.2 shall be suspended and (b)
the Loan shall accrue interest at the Base Rate on the last day of the
corresponding Interest Period. Additionally, if any Lender reasonably determines
that any applicable Law, or any request or directive (whether or not having the
force of Law) of any Governmental Authority, or compliance therewith by such
Lender prohibits or restricts or makes impossible the charging of the LIBOR Rate
interest on the Loan, and such Lender so notifies Administrative Agent and
Borrowers in writing, then until such

10

--------------------------------------------------------------------------------




Lender notifies Administrative Agent and Borrowers that the circumstances giving
rise to such suspension no longer exist, (i) the obligation of Lender(s) to
permit such rate elections as provided Section 1.7.2 shall be suspended and (ii)
the Loan shall accrue interest at the Base Rate either (A) on the last day of
the corresponding Interest Period (if the Lender determines that it may lawfully
continue to fund and maintain the LIBOR Rate to such day) or (B) immediately (if
the Lender determines that it may not lawfully continue to fund and maintain the
LIBOR Rate to such day) and in such case Borrowers shall pay to such Lender(s)
the Consequential Loss, if any, pursuant to Section 1.9. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. If there is more than one Lender,
and only one Lender requests compensation under this Section 1.7.4 then, so long
as no Default shall then be continuing, Borrowers may, at their sole expense and
effort, upon written notice to such Lender and Administrative Agent, require
such Lender within ten (10) Business Days after receipt of such notice, to
assign, pursuant to the form of Assignment and Assumption attached hereto as
Exhibit “G” and in accordance with and subject to the restrictions contained in
Section 6.5, including the consent right of Administrative Agent, all of its
interests, rights and obligations under the Agreement and the Loan Documents to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender that is not a Defaulting Lender or an affiliate of a Defaulting
Lender, if such Lender accepts such assignment); provided that (x) Borrowers
shall have paid to Administrative Agent the processing and recordation fee
specified in Section 6.5, (y) such Lender shall have received payment of an
amount equal to the outstanding principal of its share of the Loan, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents, from the assignee (to the extent of outstanding
principal and accrued interest and fees) and Borrowers (in the case of all other
amounts), and (z) such assignment does not conflict with applicable Law. The
applicable Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrowers to require such assignment cease to apply.
1.7.5    Increased Cost and Reduced Return. If any Lender (which shall include,
for purposes of this Section, any corporation controlling any Lender) determines
that any Change in Law regarding taxation, such Lender’s required levels of
reserves, deposits, insurance or capital (including any allocation of capital
requirements or conditions), or similar requirements, or any interpretation or
administration thereof by any Governmental Authority or compliance by such
Lender with any of such requirements, has or would have the effect of (a)
increasing such Lender’s costs relating to the Indebtedness, or (b) reducing the
yield or rate of return of such Lender on the Indebtedness, to a level below
that which such Lender could have achieved but for such Change in Law, Borrowers
shall, within fifteen (15) days of any request by such Lender, pay to Lender
such additional amounts as (in such Lender’s sole judgment, after good faith and
reasonable computation) will compensate such Lender for such increase in costs
or reduction in yield or rate of return of such Lender.  No failure by such
Lender to immediately demand payment of any additional amounts payable hereunder
shall constitute a waiver of such Lender’s right to demand payment of such
amounts at any subsequent time; provided that Borrowers shall not be required to
compensate any Lender pursuant to this Section 1.7.4 for any increased costs or
reductions incurred more than one (1) year prior to the date that such Lender
notifies Borrowers of such Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is required to be applied retroactively and such Lender has
notified Borrowers within thirty (30) days of its knowledge of such Change in
Law, then the one (1) year period referred to above shall be extended to include
the period of retroactive effect thereof.  Nothing herein contained shall be
construed or so operate as to require Borrowers to pay any interest, fees, costs
or charges greater than is permitted by applicable Law.
1.7.6    Default Rate. Upon the occurrence and during the continuance of a
Default, upon the request of the Required Lenders, Administrative Agent, without
notice or demand, may raise the rate of interest accruing on the Indebtedness by
three percent (3.0%) per annum above the otherwise applicable rate of interest
(“Default Rate”), independent of whether the outstanding principal balance under
any Loan Document has been accelerated; provided, however, that, for so long as
a Default has occurred and is continuing under Section 4.1(a) (but solely in
connection with a failure to pay all or any portion of the principal of the
Loan), Section 4.1(l) or Section 4.1(m) the Indebtedness shall bear interest at
the Default Rate.
1.8    Principal Payments.

11

--------------------------------------------------------------------------------




(a)    Commencing on the last Business Day of December, 2015 and the last
Business Day of each calendar quarter thereafter, Borrowers shall make a
repayment of principal of the Loan in an amount equal to One Million Two Hundred
Thousand Dollars ($1,200,000) (each an “Amortization Payment”); provided,
however, that the amount of any Amortization Payment required pursuant to this
Section 1.8(a) to be paid from or after the date that any Unit Net Sales
Proceeds, or any other sums relating to the release of Collateral, are paid to
Administrative Agent for application as a prepayment of the outstanding
principal balance of the Loan shall be reduced by an amount equal the product of
(i) the amount of such Amortization Payment otherwise due hereunder (including
any prior reduction pursuant to this proviso) multiplied by (ii) a fraction the
numerator of which is the amount of said Unit Net Sales Proceeds or such other
sum applied to the outstanding principal balance of the Loan and the denominator
of which is $190,000,000. Any such repayments shall be made together with the
payment of all amounts that become due as a result of any such repayment
pursuant to the Loan Documents. Other than reduced as aforesaid, no Amortization
Payment shall be otherwise reduced notwithstanding any repayments or prepayments
of principal of the Loan made by Borrowers or otherwise other than any
prepayment in full or which reduces the outstanding principal amount of the Loan
to an amount less than the Amortization Payment, in which case only the
outstanding principal amount of the Loan shall be due.
(b)    Borrowers shall prepay the principal balance of the Loan as, when and to
the extent required or permitted pursuant to Section 2.32(d), Section 2.32(e),
Section 1.17.1(f) or (h), Section 1.17.2(f) or (g), Section 1.18 or Section 7.3
or Section 2.1(e) of the Mortgage. No Prepayment Fee shall be due in connection
with any prepayment made pursuant to this Section 1.8(b).


(c)    Except as required in Section 1.8(b) or permitted in Sections 7.3, 7.7 or
7.8, Borrowers may not prepay the principal balance of the Loan, in full or in
part, prior to March 13, 2014. After March 13, 2014, Borrowers may prepay the
principal balance of the Loan, in full at any time or in part from time to time
provided that: (a) Administrative Agent shall have received from Borrowers at
least ten (10) Business Days prior written notice (which shall be revocable
until the date that is the fourth (4th) Business Day preceding the prepayment
date set forth in Borrowers’ notice; provided, however, that any notice given in
connection with a proposed repayment in full of the principal balance of the
Loan from the proceeds of a refinancing loan or in part in connection with the
sale of Residential Units, Presidential Suite 2601 or Time Share Floors shall be
revocable at any time) of Borrowers’ intent to prepay, the amount of principal
which will be prepaid (the “Prepaid Principal”), and the date on which the
prepayment will be made; (b) each prepayment shall be in the amount of at least
$500,000 or larger integral multiples of $500,000 (unless the prepayment retires
the outstanding balance of the Loan in full or the prepayment is made pursuant
to Sections 7.3, 7.7 or 7.8); (c) each prepayment shall be in the amount of one
hundred percent (100%) of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Administrative Agent and Lenders under the Loan Documents on or before the date
of prepayment but have not been paid; (d) unless the prepayment is made pursuant
to Sections 7.3, 7.7 or 7.8), if the date of prepayment occurs during the period
commencing on March 14, 2014 and ending on the Initial Maturity Date,
concurrently with such prepayment, Borrowers shall pay to Administrative Agent a
prepayment fee (the “Prepayment Fee”) in an amount equal to one-half of one
percent (0.50%) of the Prepaid Principal; (e) concurrently with such prepayment,
Borrowers shall cause a reduction in the notional amount of any Interest Rate
Protection Agreement that is a swap agreement, and deliver proof thereof to
Administrative Agent; (f) if Administrative Agent or any affiliate thereof is
the Counterparty to such Interest Rate Protection Agreement, concurrently with
such prepayment, Borrowers shall pay to Administrative Agent or any affiliate
thereof all sums payable to it on account of such reduction; (g) if the Loan
bears interest at the LIBOR Rate, no such prepayment may be made except on the
last day of the Interest Period then in effect, unless the prior written consent
of Administrative Agent is obtained which consent, if given, shall provide,
without limitation, the manner and order in which the prepayment is to be
applied to the Indebtedness; and (h) Borrowers shall pay any Consequential Loss
as a result of such prepayment in accordance with Section 1.9 below.
1.9    Consequential Losses. Within fifteen (15) days after request by any
Lender (or at the time of any prepayment), Borrowers shall pay to such Lender
such amount or amounts as will compensate such Lender for any loss, cost,
expense, penalty, claim or liability, including any loss incurred in obtaining,
prepaying, liquidating or employing deposits or other funds from third parties
and any loss of revenue, profit or yield, as determined by such Lender in its
judgment reasonably exercised (together, “Consequential Loss”) incurred by such
Lender with respect to any LIBOR Rate, including any election for same or the
Loan’s bearing interest at the LIBOR Rate as a result of: (a) the failure of
Borrowers to make any payments on the date specified under this Agreement or in
any notice from either

12

--------------------------------------------------------------------------------




Borrower to Administrative Agent; (b) the failure of Borrowers to continue or
convert into a LIBOR Rate on the date or in the amount specified in a notice
given by either Borrower to Administrative Agent pursuant to this Agreement; (c)
the early termination of any Interest Period for any reason; (d) the payment or
prepayment of any amount on a date other than the date such amount is required
or permitted to be paid or prepaid, whether voluntarily or by reason of
acceleration; or (e) the failure of Borrowers to extend the Maturity Date after
notice of Borrowers’ election to do so is given to Administrative Agent pursuant
to Section 1.17 regardless of any rescission of such notice. The foregoing
notwithstanding, the amounts of the Consequential Loss shall never be less than
zero or greater than is permitted by applicable Law. If any Consequential Loss
will be due, the applicable Lender shall deliver to Borrowers a notice as to the
amount of the Consequential Loss, which notice shall be conclusive in the
absence of manifest error. Neither Administrative Agent nor the Lenders shall
have any obligation to purchase, sell and/or match funds in connection with the
funding or maintaining of the Loan or any portion thereof. The obligations of
Borrowers under this Section 1.9 shall survive any termination of the Loan
Documents and payment of the Loan and shall not be waived by any delay by
Administrative Agent or Lenders in seeking such compensation.
1.10    Late Charge. If Borrowers or Operating Lessee shall fail to make any
payment due hereunder or under the terms of any other Loan Document within ten
(10) days after the date such payment is due (other than with respect to the
payment of principal required on the Maturity Date), Borrowers shall pay to the
applicable Lender or Lenders on demand a late charge equal to three percent
(3.0%) of such payment. Such ten (10) day period shall not be construed as in
any way extending the due date of any payment. The “late charge” is imposed for
the purpose of defraying the expenses of a Lender incident to handling such
defaulting payment. This charge shall be in addition to, and not in lieu of, any
other remedy Lenders may have and is in addition to any fees and charges of any
agents or attorneys which Administrative Agent or Lenders may employ upon the
occurrence of a Default, whether authorized herein or by Law.
1.11    Additional Taxes.
(a)    Any and all payments by Borrowers to or for the account of Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Administrative Agent
and any Lender, (i) taxes imposed on or measured by its net income, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which Administrative
Agent or such Lender, as the case may be, is organized or maintains a lending
office and (ii) any U.S. federal withholding Taxes imposed pursuant to FATCA
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”). If Borrowers shall be required by any Laws to deduct
any Taxes from or in respect of any sum payable under any Loan Document to
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 1.11), Administrative
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) Borrowers shall make such deductions,
(iii) Borrowers shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, Borrowers shall furnish to
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.
(b)    In addition, Borrowers shall pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).
(c)    If Borrowers shall be required by the Laws of any jurisdiction outside
the United States to deduct any Taxes or Other Taxes from or in respect of any
sum payable under any Loan Document to Administrative Agent or any Lender,
Borrowers shall also pay to Administrative Agent (for the account of such
Lender) or to such Lender, at the time interest is paid, such additional amount
that such Lender specifies is necessary to preserve the after-tax yield (after
factoring in United States (federal and state) taxes imposed on or measured by
net income) the Lender would have received if such deductions (including
deductions applicable to additional sums payable under this Section) had

13

--------------------------------------------------------------------------------




not been made. A certificate as to the amount of such payment or liability
delivered to Borrowers by a Lender shall be conclusive absent manifest error.
(d)    Borrowers shall indemnify Administrative Agent and each Lender for the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 1.11) paid
by Administrative Agent and such Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Payment under this subsection
(d) shall be made within thirty (30) days after the date the Lender or
Administrative Agent makes a demand therefor.
(e)    Without prejudice to the survival of any other agreement of Borrowers
hereunder, the agreements and obligations of Borrowers contained in this Section
1.11 shall survive the termination of the Commitments and the payment in full of
all the other Indebtedness.
1.12    Payment Schedule and Maturity Date. The entire principal balance of the
Loan then unpaid and all accrued interest then unpaid shall be due and payable
in full in immediately available funds on the Maturity Date. Accrued unpaid
interest shall be due and payable on the last Business Day of the first calendar
month after Closing Date and on the last Business Day of each succeeding
calendar month thereafter until all principal and accrued interest owing on the
Loan shall have been fully paid and satisfied.
1.13    Payments.
(a)    Subject to Section 1.11, all payments by Borrowers or Operating Lessee
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by Borrowers and Operating Lessee hereunder shall be made to
Administrative Agent not later than 12:00 p.m. (Administrative Agent’s Time) on
the date specified herein. Administrative Agent shall distribute to each Lender
such funds as such Lender may be entitled to receive hereunder (i) on or before
3:00 p.m. (Administrative Agent’s Time) on the day Administrative Agent receives
such funds, if Administrative Agent has received such funds on or before 12:00
p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Business Day following the day
Administrative Agent receives such funds, if Administrative Agent receives such
funds after 12:00 p.m. (Administrative Agent’s Time). If Administrative Agent
fails to timely pay any amount to any Lender in accordance with this subsection,
Administrative Agent shall pay to such Lender interest at the Federal Funds Rate
on such amount, for each day from the day such amount was to be paid until it is
paid to such Lender.
(b)    Except as otherwise provided herein, all payments by Borrowers, Operating
Lessee and any Lender shall be made to Administrative Agent at Administrative
Agent’s Office not later than the time for such type of payment specified in
this Agreement. All payments received after such time shall be deemed received
on the next succeeding Business Day. All payments shall be made in immediately
available funds in lawful money of the United States of America. Whenever any
payment falls due on a day which is not a Business Day, such payment may be made
on the next succeeding Business Day.
(c)    Borrowers and Operating Lessee shall, at the time of making each payment
under this Agreement, any Note or any other Loan Document for the account of any
Lender, specify to Administrative Agent (which shall so notify the intended
recipient(s) thereof) the portion of the Indebtedness to which such payment is
to be applied (and if Borrowers or Operating Lessee, as applicable, fails to so
specify, or if a Default has occurred and is continuing, Administrative Agent
may distribute such payment in accordance with Section 5.11 for application in
such manner as it or the Required Lenders may determine to be appropriate).
(d)    Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior subsection available in like funds received by wire
transfer to the applicable Lender at the address specified in the Schedule of
Lenders.
(e)    Unless Borrowers, Operating Lessee or any Lender has notified
Administrative Agent, prior to the date any payment is required to be made by it
to Administrative Agent, that Borrowers, Operating Lessee or such

14

--------------------------------------------------------------------------------




Lender, as the case may be, will not make such payment, Administrative Agent may
assume that Borrowers, Operating Lessee or such Lender, as the case may be, has
timely made such payment and may (but shall not be required to do so) in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in immediately available funds, then:
(i)    if Borrowers or Operating Lessee failed to make such payment, each Lender
shall forthwith on demand repay to Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by Administrative Agent to such Lender
to the date such amount is repaid to Administrative Agent in immediately
available funds at the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender or, if
applicable, Electing Lender or Lenders shall forthwith on demand pay to
Administrative Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Administrative Agent to either Borrower or Operating Lessee to the
date such amount is recovered by Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the interest rate applicable to such
amount under the Loan. If such Lender pays such amount to Administrative Agent,
then such amount shall constitute such Lender’s Pro Rata Share, included in the
applicable advance. Other than with respect to the initial funding, if such
Lender does not pay such amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent may make a demand therefor upon Borrowers, and
Borrowers shall pay such amount to Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to such amount under the Loan. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which Administrative Agent, Borrowers or Operating Lessee
may have against any Lender as a result of any default by such Lender hereunder.
A notice of Administrative Agent to any Lender or to Borrowers or Operating
Lessee with respect to any amount owing under this subsection shall be
conclusive, absent manifest error.
1.14    Administrative Agent Advances.
(a)    Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to expend funds, on behalf of Lenders (“Administrative
Agent Advances”), (i) to pay any costs, fees and expenses as described in
Section 6.10, and (ii) when Administrative Agent deems necessary or desirable to
preserve or protect the Collateral or any portion thereof (including Taxes,
Common Charges, Insurance Premiums, and other costs, fees and expenses with
respect to operation, leasing, management, improvements, maintenance, repair,
sale and disposition) (y) subject to Section 5.5, after the occurrence of a
Default, and (z) subject to Section 5.10, after acquisition of all or a portion
of the Collateral by foreclosure or otherwise.
(b)    Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable by Lenders on demand and shall
be Obligations that are secured by the Collateral, and if unpaid by Lenders as
set forth below shall bear interest at the Base Rate. Administrative Agent shall
notify each Lender in writing of each Administrative Agent Advance. Upon receipt
of notice from Administrative Agent of its making of an Administrative Agent
Advance, each Lender shall make the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of Administrative Agent Advance available to
Administrative Agent, in same day funds, to such account of Administrative Agent
as Administrative Agent may designate, (i) on or before 3:00 p.m.
(Administrative Agent’s Time) on the day Administrative Agent provides Lenders
with notice of the making of such Administrative Agent Advance if Administrative
Agent provides such notice on or before 12:00 p.m. (Administrative Agent’s
Time), or (ii) on or before 12:00 p.m. on the Business Day immediately following
the day Administrative Agent provides Lenders with notice of the making of such
advance if Administrative Agent provides notice after 12:00 p.m. (Administrative
Agent’s Time).
1.15    Defaulting Lender.

15

--------------------------------------------------------------------------------




1.15.1    Notice and Cure of Lender Default; Election Period; Electing Lenders.
In connection with any Administrative Agent Advance made hereunder,
Administrative Agent shall notify (such notice being referred to as the “Default
Notice”) each non-Defaulting Lender of the identity of each Lender that is a
Defaulting Lender pursuant to clause (b) or (c) of the definition of “Defaulting
Lender” set forth in Exhibit “B” (to the extent Administrative Agent has actual
knowledge thereof) with respect to such Administrative Agent Advance and each
such Defaulting Lender’s Defaulting Lender Amount with respect to such
Administrative Agent Advance. Each non-Defaulting Lender shall have the right,
but in no event or under any circumstance the obligation, to fund the Defaulting
Lender Amount of a Defaulting Lender with respect to any Administrative Agent
Advance, provided that within twenty (20) days after the date of the Default
Notice (the “Election Period”), such non-Defaulting Lender or Lenders (each such
Lender, an “Electing Lender”) irrevocably commit(s) by notice in writing (an
“Election Notice”) to Administrative Agent and the other non-Defaulting Lenders
to fund such Defaulting Lender Amount and to assume the applicable Defaulting
Lender’s obligations with respect to the advancing of the entire undisbursed
portion of the Defaulting Lender’s Administrative Agent Advance obligations
under this Agreement as and when required to be advanced hereunder (such entire
undisbursed portion of the Defaulting Lender’s Administrative Agent Advance
obligations under this Agreement, including its portion of the Payment Amount
that is the subject of the default, is hereinafter referred to as the
“Defaulting Lender Obligation”). If Administrative Agent receives more than one
Election Notice within the Election Period, then the commitment to fund such
Defaulting Lender Amount and the Defaulting Lender Obligation of the applicable
Defaulting Lender shall be apportioned pro rata among the Electing Lenders in
the proportion that the amount of each such Electing Lender’s Commitment bears
to the total Commitments of all Electing Lenders. If the Defaulting Lender fails
to pay the Defaulting Lender Amount within the Election Period, the Electing
Lender or Lenders, as applicable, shall be automatically obligated to fund such
Defaulting Lender Amount and Defaulting Lender Obligation (and the applicable
Defaulting Lender shall no longer be entitled to fund such Defaulting Lender
Amount and Defaulting Lender Obligation) within three (3) Business Days
following the expiration of the Election Period to reimburse Administrative
Agent or make payment to Borrowers, as applicable. Notwithstanding anything to
the contrary contained herein, if Administrative Agent has funded the Defaulting
Lender Amount, Administrative Agent shall be entitled to reimbursement for its
portion of the Defaulting Lender Payment Amount pursuant to Section 5.11.
1.15.2    Indemnity. Administrative Agent shall not be obligated to transfer to
a Defaulting Lender any payments made by or on behalf of Borrowers to
Administrative Agent for the Defaulting Lender’s benefit; nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder or under any Note
until all Defaulting Lender Payment Amounts are paid in full. Amounts payable to
a Defaulting Lender shall be paid by Administrative Agent to reimburse
Administrative Agent and any Electing Lender pro rata for all Defaulting Lender
Payment Amounts to the extent the Electing Lenders are entitled pursuant to
Section 1.15.1. Solely for the purposes of voting or consenting to matters with
respect to the Loan Documents, a Defaulting Lender shall be deemed not to be a
“Lender” and such Defaulting Lender’s Commitment shall be deemed to be zero. A
Defaulting Lender shall have no right to participate in any discussions among
and/or decisions by Lenders hereunder and/or under the other Loan Documents.
Further, any Defaulting Lender shall be bound by any amendment to, or waiver of,
any provision of, or any action taken or omitted to be taken by Administrative
Agent and/or the non-Defaulting Lenders under, any Loan Document which is made
subsequent to the Defaulting Lender’s becoming a Defaulting Lender. This Section
1.15.2 shall remain effective with respect to a Defaulting Lender until such
time as the Defaulting Lender shall no longer be in default of any of its
obligations under this Agreement by curing such default by payment of all
Defaulting Lender Payment Amounts (i) within the Election Period, or (ii) after
the Election Period with the consent of the non-Defaulting Lenders. Such
Defaulting Lender nonetheless shall be bound by any amendment to or waiver of
any provision of, or any action taken or omitted to be taken by Administrative
Agent and/or the non-Defaulting Lenders under any Loan Document which is made
subsequent to that Lender’s becoming a Defaulting Lender and prior to such cure
or waiver. The operation of this subsection or the subsection above alone shall
not be construed to increase or otherwise affect the Commitment of any
non-Defaulting Lender, or relieve or excuse the performance by Borrowers or
Operating Lessee of their duties and obligations hereunder or under any of the
other Loan Documents. Furthermore, nothing contained in this Section 1.15.2
shall release or in any way limit a Defaulting Lender’s obligations as a Lender
hereunder and/or under any other of the Loan Documents. Further, a Defaulting
Lender shall indemnify and hold harmless Administrative Agent and each of the
non-Defaulting Lenders from any claim, loss, or costs incurred by Administrative
Agent and/or the non-Defaulting Lenders as a result of a Defaulting Lender’s
failure to comply with the requirements of this Agreement, including any and all
additional losses, damages, costs and expenses (including, without limitation,
attorneys’ fees) incurred by Administrative Agent and any non-Defaulting Lender
as a result of and/or in connection with (i) a non-

16

--------------------------------------------------------------------------------




Defaulting Lender’s acting as an Electing Lender, (ii) any enforcement action
brought by Administrative Agent against a Defaulting Lender, and (iii) any
action brought against Administrative Agent and/or Lenders. The indemnification
provided above shall survive any termination of this Agreement.
1.15.3    No Election. In the event that no Lender elects to commit to fund the
Defaulting Lender Amount and Defaulting Lender Obligations of a Defaulting
Lender within the applicable Election Period, Administrative Agent shall, upon
the expiration of the Election Period, so notify each Lender.
1.16    Several Obligations; No Liability, No Release. Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Administrative Agent in its capacity as such, and not by
or in favor of Lenders, any and all obligations on the part of Administrative
Agent (if any) to make any Payment Amounts shall constitute the several (and not
joint) obligations of the respective Lenders on a ratable basis, according to
their respective Pro Rata Shares. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to Borrowers, Operating Lessee or any other
Person for any failure by any other Lender to fulfill its obligations to make
the Loan or reimbursements for other Payment Amounts, nor to take any other
action on its behalf hereunder or in connection with the financing contemplated
herein. The failure of any Lender to pay to Administrative Agent its Pro Rata
Share of a Payment Amount shall not relieve any other Lender of any obligation
hereunder to pay to Administrative Agent its Pro Rata Share of such Payment
Amounts as and when required herein, but no Lender shall be responsible for the
failure of any other Lender to so fund its Pro Rata Share of the Payment Amount.
In furtherance of the foregoing, Lenders shall comply with their obligation to
pay Administrative Agent their Pro Rata Share of such Payment Amounts regardless
of (a) the occurrence of any Default hereunder or under any Loan Document; (b)
any failure of consideration, absence of consideration, misrepresentation,
fraud, or any other event, failure, deficiency, breach or irregularity of any
nature whatsoever in the Loan Documents; or (c) any Bankruptcy Action or other
like event with regard to either Borrower, any SPC Party, Operating Lessee or
Guarantor. The obligation of Lenders to pay to such Payment Amounts are in all
regards independent of any claims between Administrative Agent and any Lender.
1.17    Extension of Maturity Date. Subject to the conditions set forth in this
Section 1.17, Borrowers shall have two (2) options to extend the then Maturity
Date. The first option shall be exercisable as provided in Section 1.17.1 and
shall extend the Maturity Date from the Initial Maturity Date to September 13,
2016 (such extension period is referred to herein as the “First Extension
Term”). The second option shall be exercisable as provided in Section 1.17.2 and
shall extend the Maturity Date from September 13, 2016 to September 13, 2017
(such extension period is referred to herein as the “Second Extension Term”, and
together with the First Extension Term, the “Extension Terms”).
1.17.1    First Extension Term. Borrowers’ option to extend the Maturity Date
for the First Extension Term shall be subject to the following conditions being
satisfied by Borrowers at their sole expense to the satisfaction of
Administrative Agent and the Required Lenders:
(a)    Borrowers shall have delivered to Administrative Agent a written notice
of Borrowers’ election to so extend the Maturity Date no later than forty-five
(45) days, but no earlier than ninety (90) days, prior to the Initial Maturity
Date;
(b)    No Default shall have occurred and then be continuing as of (i) the date
of Borrowers’ notice of election to extend the Maturity Date or (ii) the Initial
Maturity Date;
(c)    The Marriott Agreements (other than any that shall have expired by its
terms or been terminated in accordance with this Agreement) shall be in full
force and effect as of the Initial Maturity Date, and Hotel Owner and Operating
Lessee shall certify to Administrative Agent that neither is in default under
the Marriott Agreements;
(d)    Borrowers shall have delivered to Administrative Agent an estoppel
certificate from the Condominium Association certifying to Administrative Agent
if permitted under the Condominium Documents, or if not, to Borrowers, that
Borrowers and Operating Lessee are current in all Common Charges and no other
sums are outstanding from Borrowers to the Condominium Association;

17

--------------------------------------------------------------------------------




(e)    All representations and warranties made by Borrowers, Operating Lessee
and Guarantor in the Loan Documents (and any certificate, document or financial
or any other statement furnished pursuant to or in connection therewith) shall
be true and correct in all material respects on and as of the Initial Maturity
Date with the same force and effect as if made on and as of such date (or if
not, no such failure shall be on account of facts that constitute or have a
Material Adverse Effect or that constitute a Default);
(f)    The Extension Term Debt Service Coverage Ratio shall not be less than
1.15 to 1.0; provided, however, Borrowers shall be deemed to have satisfied the
condition in this clause if, on or prior to the Initial Maturity Date, Borrowers
(i) make a prepayment of the Loan in accordance with Section 1.8(c) in an amount
equal to such amount as would cause the Extension Term Debt Service Coverage
Ratio, recalculated taking into account the outstanding principal amount of the
Loan immediately upon giving effect to said prepayment, to be not less than 1.15
to 1.0 and (ii) pay all sums, and takes all other actions, required pursuant to
Section 1.8(c) in connection with such prepayment;
(g)    At the option of Administrative Agent or the Required Lenders,
Administrative Agent shall have obtained an Appraisal of the Property; provided,
however, that this condition shall be deemed satisfied so long as Borrowers,
within five (5) Business Days after the written request of Administrative Agent,
its appraiser or other representative, shall have delivered such information
concerning the Property as shall have been reasonably requested by it, and,
subject to the rights of Manager under the Management Agreement, given it access
to the Property for inspection, if such information or access shall have been
requested prior to the Initial Maturity Date;
(h)    The ratio of the outstanding principal amount of the Loan as of the
Initial Maturity Date giving effect to the “as-is” appraised value of the
Property set forth in the then-most recent Appraisal (performed by an
independent appraiser engaged directly by Administrative Agent) shall be no
greater than 0.5 to 1.0; provided, however, Borrowers shall be deemed to have
satisfied the condition in this clause if, on or prior to the Initial Maturity
Date, Borrowers (i) make a prepayment of the Loan in accordance with Section
1.8(c) in an amount equal to such amount as would cause said ratio, recalculated
taking into account the outstanding principal amount of the Loan immediately
upon giving effect to said prepayment, to be not less than 0.5 to 1.0 and (ii)
pay all sums, and takes all other actions, required pursuant to Section 1.8(c)
in connection with such prepayment;
(i)    If any PIP Letter of Credit remains outstanding and is not an evergreen
letter of credit (provided that the termination date of such evergreen letter of
credit is at least thirty (30) days after the Initial Maturity Date), Borrowers
shall have delivered to Administrative Agent an amendment to such PIP Letter of
Credit in form and content acceptable to Administrative Agent extending the term
thereof to a date that is thirty (30) days after the last day of the First
Extension Term;
(j)    At the option of Administrative Agent, Borrowers shall, in connection
with the extension of the Maturity Date, on or before the Initial Maturity Date,
(i) obtain an Interest Rate Protection Agreement that complies with the terms
and conditions of Exhibit “J” and is entered into with (y) Administrative Agent
(or its affiliate) or (z) another Counterparty which meets the Minimum
Counterparty Credit Rating, and (ii) deliver to Administrative Agent an
Assignment of Interest Rate Protection Agreement (in the form attached to such
Exhibit “J”) and a legal opinion, in form and substance reasonably satisfactory
to Administrative Agent, governing the due authorization, execution, delivery
and enforceability of such Assignment of Interest Rate Protection Agreement with
respect to the Counterparty; provided, however that, if Administrative Agent is
the Counterparty, no opinion regarding the due authorization, execution and
delivery by Counterparty shall be required;
(k)    On the Initial Maturity Date, Borrowers shall have delivered to
Administrative Agent a certificate of a duly authorized officer of Borrowers,
reasonably satisfactory to Administrative Agent, certifying as to the matters
set forth in the foregoing clauses (a) through (j), certificates of duly
authorized officers of Operating Lessee and Guarantor certifying as to their
representations and warranties as provided in the foregoing clause (e) and any
other certificates, instruments and other documents reasonably required by
Administrative Agent to evidence satisfaction of the conditions in this
Section 1.17.1; and
(l)    Borrowers shall have paid the Extension Fee to Administrative Agent for
the benefit of Lenders on or prior to the Initial Maturity Date;

18

--------------------------------------------------------------------------------




(m)    Borrowers shall have paid to Administrative Agent the cost of the
appraisal referred to in Section 1.17.1(g), and all other reasonable costs and
expenses incurred by Administrative Agent and Lenders in connection with such
extension on or prior to the Initial Maturity Date.
1.17.2    Second Extension Term. Borrowers’ option to extend the Maturity Date
for the Second Extension Term shall be subject to the following conditions being
satisfied by Borrowers at their sole expense to the satisfaction of
Administrative Agent and the Required Lenders:
(a)    Borrowers shall have delivered to Administrative Agent a written notice
of Borrowers’ election to so extend the Maturity Date no later than thirty (30)
days, but no earlier than ninety (90) days, prior to the last day of the First
Extension Term;
(b)    No Default shall have occurred and then be continuing as of (i) the date
of Borrowers’ notice of election to extend the Maturity Date or (ii) the last
day of the First Extension Term;
(c)    The Marriott Agreements (other than any that shall have expired by its
terms or been terminated in accordance with this Agreement) shall be in full
force and effect as of the last day of the First Extension Term, and Hotel Owner
and Operating Lessee shall certify to Administrative Agent that neither is in
default under the Marriott Agreements;
(d)    Borrowers shall have delivered to Administrative Agent an estoppel
certificate from the Condominium Association certifying to Administrative Agent
if permitted under the Condominium Documents, or if not, to Borrowers, that
Borrowers and Operating Lessee are current in all Common Charges and no other
sums are outstanding from Borrowers to the Condominium Association;
(e)    All representations and warranties made by Borrowers, Operating Lessee
and Guarantor in the Loan Documents (and any certificate, document or financial
or any other statement furnished pursuant to or in connection therewith) shall
be true and correct in all material respects on and as of the last day of the
First Extension Term with the same force and effect as if made on and as of such
date (or if not, no such failure shall be on account of facts that constitute or
have a Material Adverse Effect or that constitute a Default;
(f)    The Extension Term Debt Service Coverage Ratio shall not be less than
1.25 to 1.0; provided, however, Borrowers shall be deemed to have satisfied the
condition in this clause if, on or prior to the Initial Maturity Date, Borrowers
(i) make a prepayment of the Loan in accordance with Section 1.8(c) in an amount
equal to such amount as would cause the Extension Term Debt Service Coverage
Ratio, recalculated taking into account the outstanding principal amount of the
Loan immediately upon giving effect to said prepayment, to be not less than 1.25
to 1.0 and (ii) pay all sums, and takes all other actions, required pursuant to
Section 1.8(c) in connection with such prepayment;
(g)    The ratio of the outstanding principal amount of the Loan as of the last
day of the First Extension Term giving effect to the “as-is” appraised value of
the Property set forth in the then-most recent Appraisal (performed by an
independent appraiser engaged directly by Administrative Agent) shall be no
greater than 0.5 to 1.0; provided, however, Borrowers shall be deemed to have
satisfied the condition in this clause if, on or prior to the last day of the
First Extension Term, Borrowers (i) makes a prepayment of the Loan in accordance
with Section 1.8(c) in an amount equal to such amount as would cause said ratio,
recalculated taking into account the outstanding principal amount of the Loan
immediately upon giving effect to said prepayment, to be not less than 0.5 to
1.0 and (ii) pay all sums, and takes all other actions, required pursuant to
Section 1.8(c) in connection with such prepayment;
(h)    If any PIP Letter of Credit remains outstanding and is not an evergreen
letter of credit (provided that the termination date of such evergreen letter of
credit is at least thirty (30) days after the last day of the First Extension
Term), Borrowers shall have delivered to Administrative Agent an amendment to
such PIP Letter of Credit in form and content acceptable to Administrative Agent
extending the term thereof to a date that is thirty (30) days after the last day
of the Second Extension Term;

19

--------------------------------------------------------------------------------




(i)    At the option of Administrative Agent, Borrowers shall, in connection
with the extension of the Maturity Date, Borrowers shall, on or before the last
day of the First Extension Term, (i) obtain an Interest Rate Protection
Agreement that complies with the terms and conditions of Exhibit “J” and is
entered into with (y) Administrative Agent (or its affiliate) or (z) another
Counterparty which meets the Minimum Counterparty Credit Rating, and (ii)
deliver to Administrative Agent an Assignment of Interest Rate Protection
Agreement (in the form attached to such Exhibit “J”) and a legal opinion, in
form and substance reasonably satisfactory to Administrative Agent, governing
the due authorization, execution, delivery and enforceability of such Assignment
of Interest Rate Protection Agreement with respect to the Counterparty;
provided, however that, where Administrative Agent is the Counterparty, no
opinion regarding the due authorization, execution and delivery by Counterparty
shall be required;
(j)    Borrowers shall have paid the Extension Fee to Administrative Agent for
the benefit of Lenders on or prior to the last day of the First Extension Term;
(k)    On the Initial Maturity Date, Borrowers shall have delivered to
Administrative Agent a certificate of a duly authorized officer of Borrowers,
reasonably satisfactory to Administrative Agent, certifying as to the matters
set forth in the foregoing clauses (a) through (j), certificates of duly
authorized officers of Operating Lessee and Guarantor certifying as to their
representations and warranties as provided in the foregoing clause (e) and any
other certificates, instruments and other documents reasonably required by
Administrative Agent to evidence satisfaction of the conditions in this
Section 1.17.2; and
(l)    Borrowers shall have paid to Administrative Agent all reasonable costs
and expenses incurred by Administrative Agent and Lenders in connection with
such extension on or prior to the last day of the First Extension Term.
1.18    Minimum DSCR Default. Commencing as of the DSCR Test Date occurring on
June 30, 2014, and as of each DSCR Test Date thereafter, Borrowers shall cause
the Debt Service Coverage Ratio to be not less than 0.80 to 1.0; provided,
however, Borrowers shall be deemed to have performed this obligation if, within
thirty (30) days after Borrowers deliver the quarterly certificate required
pursuant to Section 2(b) of Exhibit “B” hereof indicating that the Debt Service
Coverage Ratio is less than 0.80 to 1.0, Borrowers (a) make a prepayment of the
Loan in accordance with Section 1.8 in an amount equal to such amount as would
cause the Debt Service Coverage Ratio, recalculated taking into account the
outstanding principal amount of the Loan immediately upon giving effect to said
prepayment, to be not less than 1.0 to 1.0, and (b) pay all sums, and take all
other actions, required pursuant to Section 1.8 in connection with such
prepayment. Borrowers may use Working Capital Reserve Funds to make the
prepayment set forth in this Section 1.18 subject to and in accordance with
Section 1.5.2(d).
ARTICLE 2 - ADDITIONAL COVENANTS AND AGREEMENTS
2.1    Maintenance and Use of Property.
(a)    Borrowers and Operating Lessee shall cause the Property to be maintained
in a good, safe and insurable condition and otherwise in accordance with the
standards set forth in Management Agreement and in material compliance with all
applicable Laws, Condominium Requirements and the Leases, pay all fees or
charges arising in connection therewith and shall promptly make all repairs to
the Property to maintain them in good, safe and insurable condition and as
otherwise required by the Management Agreement, applicable Laws, Condominium
Requirements and the Leases, above grade and below grade, interior and exterior,
structural and nonstructural, ordinary and extraordinary, unforeseen and
foreseen, ordinary wear and tear and damage by casualty excepted. Neither
Borrowers nor Operating Lessee shall use or occupy or conduct any activity on,
or allow the use or occupancy of or the conduct of any activity on, the Property
in a manner which results in a material violation of any applicable Law or
Condominium Requirement. All repairs made or caused to be made by Borrowers and
Operating Lessee shall be made with quality materials, in a good and workmanlike
manner and shall comply in all respects with the Management Agreement,
applicable Laws, Condominium Requirements and the Leases. Neither Borrowers nor
Operating Lessee shall impose any easement, restriction, covenant or encumbrance
on the Property or any portion thereof (other than Permitted Liens) or grant any
purchase or lease right or option on the Property or any portion thereof,
execute or file any subdivision plat or condominium declaration affecting the
Property or any portion thereof or consent to the annexation of the Property or

20

--------------------------------------------------------------------------------




any portion thereof without the prior written consent of the Required Lenders.
If under applicable zoning provisions the use of all or any portion of the
Property is or shall become a nonconforming use, Borrowers will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned without the express written consent of Administrative Agent.
(b)    Neither Borrowers nor Operating Lessee shall (i) consent to any zoning
reclassification of any portion of the Property or obtain any variance under any
existing zoning ordinance that is material and outside the ordinary course of
such Person’s business, or (ii) use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case without the prior written consent of Administrative
Agent.
(c)    Neither Borrowers nor Operating Lessee shall commit or suffer any
material waste of the Property or make any change in the use of the Property
which will in any way materially increase the risk of fire or other hazard
arising out of the operation of the Property, or take any action that will
reasonably likely invalidate or give cause for cancellation of any insurance
policy, or do or permit to be done thereon anything that will reasonably likely
impair in any materially adverse manner the value of the Property or the
security for the Loan. Neither Borrowers nor Operating Lessee shall, without the
prior written consent of Administrative Agent, permit any drilling or
exploration for or extraction, removal, or production of any minerals, oil or
gas from the surface or the subsurface of the Property, regardless of the depth
thereof or the method of mining or extraction thereof.
(d)    Borrowers shall diligently and expeditiously proceed to cause the repairs
to the roof of the building in which the Hotel and Residential Units are located
identified in the “Property Condition Report” for the Property delivered to
Administrative Agent prior to the Closing Date to be performed, and shall in any
event cause such repairs to be completed on or before December 31, 2013.
2.2    Taxes and Other Charges.
(a)    Borrowers shall pay (or cause to be paid) all Taxes and Other Charges now
or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, that so long as
no Default is continuing Borrowers shall not be required to pay Taxes and Other
Charges and shall have the right to challenge or appeal such Taxes or Other
Charges so long as (i) Borrowers are permitted by applicable Law to defer
payment thereof pending the outcome of such contest and Borrowers shall
prosecute such challenge or appeal in good faith, at its own expense and by
appropriate legal proceedings, (ii) Administrative Agent shall have received
assurance reasonably satisfactory to Administrative Agent that (y) such contest
will not result in the imposition of any civil or criminal liability or penalty
and (z) the use of the Property will not be impaired or curtailed thereby, (iii)
Borrowers shall have furnished such security as may be required in the
proceeding or as may be reasonably requested by Administrative Agent, to insure
the cost of compliance, including all interest and penalties in connection
therewith, which shall be not exceed one hundred percent (100%) of the maximum
liability of Borrowers as reasonably determined by Administrative Agent, (iv)
the subject matter of the applicable Taxes or Other Charges will be addressed to
the reasonable satisfaction of Administrative Agent promptly after such contest
but in any event prior to the time the security granted to Administrative Agent
in the Property shall be subjected to any Lien or otherwise jeopardized in the
reasonable judgment of Administrative Agent and (v) such challenge or appeal is
made and performed in accordance with applicable Laws.
(b)    Subject to Borrowers’ right to contest set forth in Section 2.2(a),
Borrowers shall not suffer and shall promptly cause to be paid and discharged
any Lien or charge whatsoever which may be or become a Lien or charge against
the Property, and shall promptly pay for all utility services provided to the
Property.
(c)    Subject to Borrowers’ right to contest set forth in Section 2.2(a),
Borrowers shall furnish to Administrative Agent upon written request receipts
for the payment of such Taxes and Other Charges. Subject to Borrowers’ right to
contest set forth in Section 2.2(a), if Borrowers shall fail to pay any such
Taxes and Other Charges in accordance with Section 2.2(a), Administrative Agent
shall have the right, but shall not be obligated, to pay such Taxes and Other
Charges, and Borrowers shall repay to Administrative Agent, within ten (10)
Business Days of demand, any amount paid by Administrative Agent, with interest
thereon at the Default Rate accruing from the date such advance

21

--------------------------------------------------------------------------------




is due to be repaid by Borrowers to the date of repayment, and such amount shall
constitute a portion of the Obligations secured by the Mortgage.
2.3    Operating Lease. Hotel Owner and Operating Lessee shall cause the
Operating Lease to remain in full force and effect at all times unless it is
either terminated or canceled with Administrative Agent’s prior consent. Hotel
Owner and Operating Lessee shall not, without the prior consent of
Administrative Agent, (a) reduce or consent to the reduction of the term of the
Operating Lease, (b) otherwise amend the terms of the Operating Lease (other
than to extend or shorten the term thereof, to modify the amount of rent payable
thereunder or to reflect the disposition of any Property disposed of pursuant to
Article 7, in each case in order to minimize taxes in compliance with Laws
generally applicable to real estate investment trusts) or (c) surrender,
terminate or cancel the Operating Lease or enter into any other lease in
substitution of the Operating Lease. Hotel Owner and Operating Lessee
acknowledge and agree that the Operating Lease shall be subject and subordinate
to the Liens, terms and provisions of the Mortgage and the other Loan Documents,
all amendments, supplements, restatements, replacements and other modifications
thereof and all advances made thereunder. If at any time, (i) Operating Lessee
shall become insolvent or a debtor in a bankruptcy proceeding or (ii)
Administrative Agent or its designee has taken title to the Property by
foreclosure or deed in lieu of foreclosure, has become a
mortgagee-in-possession, has appointed a receiver with respect to the Property
or has otherwise taken title to the Property, Administrative Agent shall have
the absolute right to (and Hotel Owner and Operating Lessee shall reasonably
cooperate and not in any way hinder, delay or otherwise interfere with
Administrative Agent’s right to), immediately terminate the Operating Lease.
Borrowers shall deliver to Administrative Agent copies of all amendments of the
Operating Lease promptly after entering into them.
2.4    Property Management.
(a)    Hotel Owner and Operating Lessee shall (i) promptly perform and observe
all of the material covenants required to be performed and observed by each of
them under each Marriott Agreement and do all things necessary to preserve and
to keep unimpaired its material rights thereunder; (ii) promptly notify
Administrative Agent of any material default by Manager or any other Person
(other than Hotel Owner or Operating Lessee) under any Marriott Agreement of
which either becomes actually aware; (iii) promptly deliver to Administrative
Agent a copy of any notice of default, and any demand for working capital or
other funds, received by Hotel Owner or Operating Lessee under any Marriott
Agreement; (iv) promptly deliver to Administrative Agent a copy of any material
report, budget, forecast, periodic accounting, operating or other financial
statement received by Hotel Owner or Operating Lessee under any Marriott
Agreement; (v) promptly give notice to Administrative Agent of any notice that
Hotel Owner or Operating Lessee receives which indicates that Manager or any
other Person (other than Hotel Owner or Operating Lessee) is terminating any
Marriott Agreement or that Manager is otherwise discontinuing its management of
the Hotel; and (vi) promptly enforce the performance and observance of all of
the material covenants required to be performed and observed by Manager and any
other Person (other than Hotel Owner or Operating Lessee) under each Marriott
Agreement.
(b)    Subject to the immediately following sentence, Hotel Owner and Operating
Lessee shall not, without the prior consent of Administrative Agent, (i) reduce
or consent to the reduction of the term of any Marriott Agreement; (ii) to the
extent of Operating Lessee’s and Hotel Owner’s rights under the applicable
Marriott Agreement, increase or consent to the increase of the amount of any
fees, charges or other sums under such Marriott Agreement payable by Operating
Lessee or Hotel Owner; (iii) modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies, or any obligations or
liabilities of any other Person under, any Marriott Agreement; (iv) otherwise
amend or consent to the amendment of the terms of any Marriott Agreement; (v)
surrender, terminate or cancel any Marriott Agreement or otherwise replace
Manager or other Person party thereto (other than Hotel Owner or Operating
Lessee), or enter into any other management agreement with respect to the
Property or any agreement in substitution of any Marriott Agreement; or (vi)
change any Residential Units or Hotel rooms from hotel service to time share or
change the brand under which rooms in the Hotel are marketed or, except as
provided in Section 7.7, remove any Hotel room from Hotel room inventory.
Notwithstanding the foregoing, Hotel Owner and Operating Lessee may make any
immaterial modification, change, supplement, alteration, amendment or waiver of
the Management Agreement provided that such modification, change, supplement
alteration, amendment or waiver shall not affect the cash management procedures
set forth in the Management Agreement, decrease the cash flow of the Property,
adversely affect the marketability of the Property, change the definitions of
“default”, “event of default”, “operating expense”, “owner’s

22

--------------------------------------------------------------------------------




distribution”, “owner’s equity”, “debt service amount” or words of similar
meaning in the Management Agreement, change the timing or amount of remittances
to Hotel Owner or Operating Lessee thereunder, increase or decrease reserve
requirements, change the term of the Management Agreement or increase any
management or other fees payable under the Management Agreement. Without
limiting the foregoing Hotel Owner and Operating Lessee shall not modify or
waive any Marriott Agreement that would have the effect of modifying or waiving
the Management Agreement in a manner prohibited by this Section 2.4(b). Hotel
Owner and Operating Lessee shall deliver to Administrative Agent copies of all
modifications, changes, supplements, alterations, amendments and waivers of any
Marriott Agreement promptly after entering into them.
(c)    Residential Owner shall not enter into any management agreement with
respect to the Residential Units, or cause the Residential Units to be managed
under the Management Agreement, without the prior consent of Administrative
Agent.
(d)    Notwithstanding anything to the contrary herein, the parties hereto
acknowledge that, for the period of time from the occurrence of the closing of
the Acquisition until midnight on the same day, the Hotel will be managed by
Jumeirah Hospitality & Leisure (USA) Inc. pursuant to that certain letter
agreement dated August 28, 2012 among Jumeirah Hospitality & Leisure (USA) Inc.,
DIG EH Hotel LLC and Hotel Owner. Hotel Owner shall not amend said agreement
without the prior consent of Administrative Agent.
2.5    Interest Rate Protection Agreement. Borrowers (or either of them) shall,
on or before the Closing Date, obtain a written Interest Rate Protection
Agreement that complies with the terms and conditions of Exhibit “J” and is
entered into with a Counterparty, satisfy the other conditions set forth in
Exhibit “J”, and maintain such Interest Rate Protection Agreement through the
Initial Maturity Date. In the event that Administrative Agent requires an
Interest Rate Protection Agreement as a condition precedent to the First
Extension Term and/or the Second Extension Term, Borrowers shall maintain such
Interest Rate Protection Agreement at all times during the First Extension Term
and/or the Second Extension Term, as applicable. Borrowers shall perform all of
their obligations in all material respects under any Interest Rate Protection
Agreement. Borrowers shall not, without the prior consent of Administrative
Agent, modify, amend or supplement the terms of any Interest Rate Protection
Agreement. Within twenty (20) days after either Borrower obtains knowledge of or
receipt of notice (which may be given by Administrative Agent, any Lender or
other Person) of a default by the financial institution that is the Counterparty
to any Interest Rate Protection Agreement (other than Administrative Agent or
its affiliate), Borrowers shall (i) enter into a substitute Interest Rate
Protection Agreement that complies with the applicable terms and conditions of
Exhibit “J” (but not with the Person that defaulted under the defaulted Interest
Rate Protection Agreement) such that after giving effect to such substitute
Interest Rate Protection Agreement, Borrowers shall be in compliance with the
requirement set forth in this Section 2.5 and (ii) comply with the other terms
and conditions of Exhibit “J” with respect thereto. If Administrative Agent (or
its affiliate) provides any Interest Rate Protection Agreement that is a swap
agreement, Borrowers shall compensate Administrative Agent (or its affiliate) in
connection with any termination of any Interest Rate Protection Agreement, and
all sums payable to Administrative Agent (or its affiliate) shall be secured by
the Collateral. Administrative Agent’s determination of the amount of such sums
shall be conclusive evidence of the amount thereof, absent manifest error. In
the event that either Borrower breaches its obligations as set forth in this
Section 2.5, in addition to Administrative Agent’s and Lenders’ rights and
remedies hereunder or under the other Loan Documents, Administrative Agent may,
but shall have no obligation to, at Borrowers’ sole expense and on Borrowers’
behalf, enter into an Interest Rate Protection Agreement as may be required
pursuant to this Section 2.5. Administrative Agent is hereby irrevocably
appointed the true and lawful attorney of each Borrower (coupled with an
interest), in its name and stead, to execute any such an Interest Rate
Protection Agreement and all necessary documents ancillary thereto after the
occurrence of a Default arising by reason of a breach of Borrowers’ obligations
under this Section 2.5 or Exhibit “J”, and for that purpose Agent may execute
all necessary agreements and instruments, and may substitute one or more persons
with like power, Borrowers hereby ratifying and confirming all that its said
attorney or such substitute or substitutes shall lawfully do by virtue hereof.
All sums paid and liabilities incurred by Administrative Agent pursuant to this
Section 2.5 shall be paid by Borrowers upon demand with interest at the Default
Rate to the date of payment to Administrative Agent.
2.6    Existence; Compliance with Requirements. Borrowers and Operating Lessee
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect their respective existences, rights, licenses, permits and
franchises and comply in all material respects with all Laws applicable to them,
respectively, and

23

--------------------------------------------------------------------------------




the Property. Neither Borrowers nor Operating Lessee shall commit, permit or
suffer to exist any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of their respective obligations under any of the Loan
Documents. Borrowers and Operating Lessee shall at all times maintain, preserve
and protect all material franchises and trade names owned by them, respectively,
used in connection with the operation of the Property.
2.7    Inspection. Administrative Agent and its agents may enter upon the
Property to inspect the Property during normal business hours, upon reasonable
notice to Operating Lessee and subject to the rights of tenants and of Manager
under the Management Agreement and reasonable and customary safety rules and
regulations, unless Administrative Agent reasonably deems such inspection is an
Emergency, in which event Borrowers and Operating Lessee shall provide
Administrative Agent with immediate access to the Property, subject to the
rights of tenants and of Manager under the Management Agreement. Borrowers and
Operating Lessee will furnish to Administrative Agent and its agents, for
inspection and copying, all books and records, and other documents and
information that Administrative Agent may reasonably request from time to time.
2.8    Notice to Lenders. Borrowers shall promptly within five (5) days after
either Borrower or Operating Lessee first obtains knowledge of any of the
following events, notify Administrative Agent in writing thereof, specifying in
each case the action either Borrower or Operating Lessee has taken or will take
with respect thereto: (a) any violation of any Condominium Requirement or any
other Legal Requirement or governmental requirement that could reasonably be
expected to have a Material Adverse Effect; (b) any litigation, arbitration or
governmental investigation or proceeding instituted against either Borrower,
Operating Lessee, Manager or the Property, that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect; (c) any actual
condemnation of any portion of the Property, or any written threat thereof from
any Governmental Authority, any negotiations with respect to any such taking, or
any material physical loss of or substantial physical damage to the Property;
(d) any material labor controversy pending or threatened against either
Borrower, Operating Lessee, Manager or any contractor, and any material
development in any labor controversy; (e) any notice received by either Borrower
or Operating Lessee with respect to the cancellation, alteration or non‑renewal
of any insurance coverage maintained with respect to the Property; (f) any lien
filed against the Property (other than Permitted Liens); (g) any required
permit, license, certificate or approval with respect to the Property lapses or
ceases to be in full force and effect; or (h) the occurrence of any Default
hereunder.
2.9    Financial Statements. Borrowers and Operating Lessee shall deliver to
Administrative Agent with sufficient copies for each Lender the financial
statements and other statements and information at the times and for the periods
described in Section 2 of Exhibit “B”. Each of each Borrower and Operating
Lessee will make all of its respective books, records and accounts available to
Administrative Agent and its representatives at its offices as designated from
time to time by Borrowers upon reasonable request and will permit them to review
and copy the same. Borrowers shall promptly notify Administrative Agent of any
event or condition that could reasonably be expected to have a Material Adverse
Effect. Administrative Agent shall provide a copy of such financial statements
to each Lender promptly after receipt, subject to Section 6.6.
2.10    Fees. Borrowers shall pay to Administrative Agent all fees payable under
the Fee Letter. Borrowers hereby agree that they shall be jointly and severally
liable with Strategic Hotel with respect to all obligations of Strategic Hotel
under the Fee Letter, that the payment of the fees thereunder shall be
Indebtedness of Borrowers and that the Fee Letter shall be a Loan Document
binding upon Borrowers.
2.11    Reports and Testing. Borrowers shall (a) promptly deliver to
Administrative Agent copies of all reports, studies, inspections and tests made
by either Borrower or Operating Lessee regarding the Property, the common
elements under the Condominium Documents, the Improvements or any materials to
be incorporated into the Improvements; and (b) make such additional tests
regarding the Property, the Improvements or any materials to be incorporated
into the Improvements as Administrative Agent reasonably requires upon the
occurrence or during the continuance of any Default. Borrowers shall promptly
notify Administrative Agent of any such report, study, inspection or test that
indicates any materially adverse condition relating to the Property, the common
elements under the Condominium Documents, the Improvements or any such
materials.



24

--------------------------------------------------------------------------------




2.12    Leasing Requirements. Borrowers and Operating Lessee shall comply with
the terms and conditions of Exhibit “E” with respect to the leasing requirements
and tenant matters described therein.
2.13    Appraisals. Administrative Agent may obtain, from time to time, an MAI
appraisal of all or any part of the Property prepared in accordance with written
instructions from Administrative Agent by an independent appraiser engaged
directly by or otherwise reasonably acceptable to Administrative Agent and in
form and substance reasonably satisfactory to Administrative Agent (which
Appraisals, for the avoidance of doubt, shall, in Administrative Agent’s
discretion, be compliant with the Uniform Standards of Professional Appraisal
Practice and Title XI of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 and satisfaction of applicable regulatory requirements)
(each, an “Appraisal”). The cost of any such Appraisal shall be borne by
Borrowers after the occurrence and continuance of a Default and in the event
Administrative Agent or the Required Lenders elect to obtain an Appraisal in
connection with the extension of the Maturity Date pursuant to Section 1.17.1,
and, in each such case, such cost shall be due and payable by Borrowers within
ten (10) Business Days of demand and shall be secured by the Loan Documents.
Administrative Agent shall provide a copy of such Appraisal to each Lender
promptly after receipt.
2.14    Payment of Withholding Taxes. Borrowers shall not use any Reserve Funds
to pay the wages of their employees unless a portion of the proceeds or other
funds are also used to make timely payment to or deposit with (a) the United
States of America of all amounts of tax required to be deducted and withheld
with respect to such wages under the Code, and (b) any state and/or local
Governmental Authority or agency having jurisdiction of all amounts of tax
required to be deducted and withheld with respect to such wages under any
applicable state and/or local Laws.
2.15    ERISA. None of Borrowers and Operating Lessee shall be (i) an “employee
benefit plan”, as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended and including any rules and regulations
promulgated thereunder (“ERISA”); or (ii) a “plan” within the meaning of Section
4975(e) of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”). None of the assets of either Borrower or Operating Lessee will
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101. None of Borrowers and
Operating Lessee shall be a “governmental plan” within the meaning of Section
3(32) of ERISA. The transactions contemplated hereby by or with either Borrower
and Operating Lessee shall not be in violation of state statutes applicable to
such Borrower or to Operating Lessee, as applicable, regulating investments of
fiduciaries with respect to governmental plans. Assuming no portion of the Loan
advanced by any Lender on the Closing Date shall be funded or held with “plan
assets” of any “benefit plan investors” within the meaning of Section 3(42) of
ERISA (or that such Lender relied on an available prohibited transaction
exemption, all of the requirements of which were met), none of Borrowers and
Operating Lessee shall engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by
Administrative Agent of any of Lender’s rights under this Agreement, any Note or
the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or Section
4975 of the Code. Borrowers and Operating Lessee shall, and shall cause all
ERISA Affiliates to, make all required contributions to any Pension Plan or
Multiemployer Plan. None of Borrowers and Operating Lessee shall, or permit any
ERISA Affiliate to, cause or permit to occur an event that could result in the
imposition of a Lien with respect to assets of either of the Borrowers under
Code Section 412 or Section 303(k) or 4068 of ERISA, or any ERISA Event that
could reasonably be expected to, alone or in the aggregate with all other ERISA
Events, result in a Material Adverse Effect. Borrowers and Operating Lessee
shall deliver to Administrative Agent such certifications or other evidence of
compliance with the provisions of this Section 2.15 and Section 3.29 as
Administrative Agent may from time to time reasonably request, including
certifications or other evidence that (x) such Borrower or Operating Lessee, as
applicable, is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA,
and neither such Borrower or Operating Lessee, as applicable, or any other
Person aggregated with such Borrower or Operating Lessee, as applicable, under
Section 4001 of ERISA has any liability (whether or not contingent) under Title
IV of ERISA or Section 412 of the Code that could reasonably be expected to
result in a Material Adverse Effect; (y) neither such Borrower or Operating
Lessee, as applicable, is in violation of state statutes regulating investments
and fiduciary obligations with respect to governmental plans; and (z) one or
more of the following circumstances is true with respect to such Borrower or
Operating Lessee, as applicable, (1) equity interests in such Borrower or
Operating Lessee, as applicable, are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2), (2) less than twenty-five percent (25%)
of each outstanding class of equity interests in such Borrower or Operating
Lessee, as applicable, are held by “benefit plan investors” within the meaning
of 29 C.F.R. § 2510.3-101(f)(2) as modified in

25

--------------------------------------------------------------------------------




operation by section 3(42) of ERISA; or (3) such Borrower or Operating Lessee,
as applicable, qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e). Each of
Borrower or Operating Lessee, as applicable, will furnish to Administrative
Agent within ten (10) Business Days after it knows or should have known that an
ERISA Event that could reasonably expected to result in a Material Adverse
Effect has occurred or exists, a certificate from a duly authorized officer
setting forth details respecting such event or condition and the action, if any,
that it proposes to take with respect thereto.
2.16    Intellectual Property. Neither Borrowers nor Operating Lessee shall use
any trade name nor do business under any name other than its actual name set
forth herein or as permitted by the Marriott Agreements (provided that Borrowers
or Operating Lessee shall have notified Administrative Agent of any such name
prior to its actual use). Each of Borrowers and Operating Lessee shall keep in
effect all Intellectual Property necessary for the conduct of its business and
the operation of the Property substantially in the manner as contemplated to be
conducted and operated without, individually or in the aggregate, any
infringement upon rights of other Person. Borrowers shall notify Administrative
Agent of any tradename or trademark that either of them or Operating Lessee
acquires or for which it or Operating Lessee files an application with the
United States Patent and Trademark Office. Administrative Agent may make any
filing, at Borrowers’ sole expense, with the United States Patent and Trademark
Office or otherwise in order to obtain and perfect a security interest in such
tradenames and trademarks.


2.17    Insurance Consultant. Administrative Agent may retain, at Borrowers’
sole expense, an independent insurance consultant to evaluate the sufficiency of
the insurance to be carried by Borrowers and Operating Lessee under Section
2.32; provided however that, so long and no Default is continuing, Borrowers
shall only be obligated to pay for such independent evaluation one (1) time per
calendar year.
2.18    Condominium.
(a)    Borrowers and Operating Lessee shall (i) pay, or cause to be paid, on or
before the due date for same all Common Charges payable on account of the
Residential Units and the Hotel and other sums payable by either Borrower and
Operating Lessee to the Condominium Association; (ii) promptly perform and
observe all of the material covenants required to be performed and observed by
each of them under each Condominium Document and do all things necessary to
preserve and to keep unimpaired its rights thereunder; (iii) promptly notify
Administrative Agent of any material default by the Condominium Board or
Condominium Association under any Condominium Document of which either becomes
actually aware; (iv) promptly deliver to Administrative Agent a copy of any
notice of default or notice of special assessment or similar payment obligation
(such as an “Incidental Service Charge” as defined in the Condominium Documents)
received by either Borrower or Operating Lessee under any Condominium Document;
and (v) promptly enforce the performance and observance of all of the material
covenants required to be performed and observed by the Condominium Board or
Condominium Association under each Condominium Document to the extent that the
failure to do so would have a Material Adverse Effect or cause a breach of any
Marriott Agreement.
(b)    Neither Borrowers nor Operating Lessee shall, and shall not vote to,
without the prior consent of Administrative Agent, (i) reduce or consent to the
reduction of the term of any Condominium Document; (ii) modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies,
or any obligations or liabilities of any other Person under, any Condominium
Document, in each case, to the extent any such matters or actions could
reasonably be expected to have a Material Adverse Effect; (iii) otherwise to
amend or consent to the amendment of the terms of any Condominium Document to
the extent same would impair the rights of Administrative Agent or Lenders or
the Lien of the Mortgage; (iv) surrender, terminate or cancel any Condominium
Document, or enter into any agreement in substitution of any Condominium
Document; (v) approve or request (x) any subdivision of any of the Residential
Units or the Hotel or any combination any of the Residential Units or the Hotel
with any other unit (other than a combination of a Residential Unit with one or
more other Residential Units subject to Section 2.28), or (z) except as
contemplated in Section 2.32(d) or 2.32(e), any decrease the aggregate net
rentable square footage of the Residential Units or the Hotel; (vi) cause the
Condominium Association to fail to maintain or diminish in any material respect
the insurance policies required to be maintained pursuant to the applicable
Condominium Documents; or (vii) to the extent either Borrower or Operating
Lessee has such rights under the Condominium Documents and under law, to vote or
give consent to the expenditure of insurance proceeds or condemnation awards for
the repair or restoration of common

26

--------------------------------------------------------------------------------




elements or the Property in a manner inconsistent with this Loan Agreement for
repairs and restorations of the Property. Without limiting the foregoing, if
either Borrower or Operating Lessee fails to pay any Common Charge when due
under any Condominium Document, Administrative Agent shall have the right, but
not the obligation, to pay (or cause to be paid) the same on behalf of Borrowers
and Operating Lessee (based solely on a notice or other certification from the
Condominium Board or managing agent) and such amounts shall be payable to
Administrative Agent upon demand and shall accrue interest at the Default Rate
until paid. Nothing herein shall prohibit Hotel Owner from amending the
Condominium Documents solely in order to convert the Hotel Unit into multiple,
smaller condominium units under the Condominium Documents provided that (a) no
Default shall have occurred and be continuing, (b) Hotel Owner shall have
notified Administrative Agent prior to such amendment being filed and shall
deliver a final, signed copy of such amendment to Administrative Agent promptly
after it is signed by the Condominium Board and, if applicable, Hotel Owner, (c)
Manager shall have consented to such amendment to the extent required pursuant
to any Marriott Agreement (and if subject to any conditions, such conditions
shall be reasonably acceptable to Administrative Agent), (d) such amendment
shall not increase any monetary or other obligations of Hotel Owner or Operating
Lessee under any Marriott Agreement or the Condominium Documents, or adversely
affect the rights of Administrative Agent under the Manager Subordination
Agreement or the Condominium Documents, (e) such condominium units shall
collectively continue to constitute the Hotel Unit for all purposes under the
Loan Documents and the Marriott Agreements, (f) Hotel Owner shall remain the
owner of such condominium units and the total percentage interest of such
condominium units in the common elements shall remain the same as the percentage
interest of the current Hotel Unit in the common elements and (g) Hotel Owner
shall have delivered to Administrative Agent an endorsement to the Title Policy
that insures that the lien of the Mortgage continues to encumber such
condominium units as a first-priority lien subject only to those matters listed
as exceptions in the Title Policy. 
(c)    In the event that the Condominium Association receives any insurance
proceeds or condemnation awards, to the extent that either Borrower or Operating
Lessee in their respective capacities as owners and lessee of the Hotel and
Residential Units may, by vote or otherwise, select the holder of same,
Borrowers and Operating Lessee shall select Administrative Agent provided that
such selection would not be prohibited by the terms of the Condominium
Documents.
(d)    Administrative Agent shall have the right, to the fullest extent of
Borrowers’ and Operating Lessee’s rights under the Condominium Documents, to
examine the books of account of the condominium and to attend meetings of owners
of units or the Condominium Board, but the foregoing shall not require
Administrative Agent to examine said books of account or attend any such
meetings.
(e)    At any time, during the existence of a Default, Administrative Agent may
give notice to the Condominium Board or any other Person stating that
circumstances exist which entitle Administrative Agent to exercise in Borrowers’
and Operating Lessee’s place any particular right, privilege or power, or to
receive any credit, refund, profit or other sum of money which either Borrower
or Operating Lessee has the right to exercise or receive under the Condominium
Documents; it being understood and agreed to that such notice from
Administrative Agent shall be conclusive evidence that a Default shall have
occurred and be continuing and the Condominium Board may rely on such notice
from Administrative Agent without any further inquiry or investigation.
(f)    Prior to appointing any member to the Condominium Board, Borrowers and
Operating Lessee shall deliver to Administrative Agent a conditional resignation
signed by such member in form and content acceptable to Administrative Agent.
Upon the occurrence and during the continuance of a Default, Administrative
Agent may, by notice to Borrowers, tender any conditional resignation of any
member of the Condominium Board now or hereafter delivered to Administrative
Agent in connection with the Loan to the Condominium Board, whereupon the
resignation of any such member shall become effective and successor members to
the Condominium Board shall be designated by Administrative Agent.
(g)    Borrowers and Operating Lessee shall, on a timely basis comply with all
Condominium Requirements and other Legal Requirements, including securities
laws, which may apply to the sale of Residential Units (if same are to be sold
as provided in Article 7) and furnish such evidence of compliance therewith as
Administrative Agent may reasonably request.

27

--------------------------------------------------------------------------------




(h)    Borrowers shall deliver or cause the condominium to deliver to
Administrative Agent all financial statements, material reports and material
notices delivered by or on behalf of the Condominium Association to Borrowers,
or if the Condominium Association is prohibited by law from doing so, shall
deliver same to Administrative Agent promptly after receipt by either Borrower
or its Condominium Board members.
2.19    Transfers, Encumbrances, Etc. Except as otherwise expressly permitted
herein, neither Borrowers nor Operating Lessee shall, voluntarily or
involuntarily, directly or indirectly, sell, convey, transfer, lease or
otherwise dispose of, grant easements or other rights with respect to, obtain a
zoning reclassification or variance with respect to, or mortgage, encumber or
create a Lien or security interest in, the Property or any portion therein or
the income or any other revenues therefrom or permit or suffer any such action
to be taken, except for Permitted Liens or as otherwise permitted by the Loan
Documents.
2.20    Ownership, Merger, Consolidation, Purchase or Sale of Assets, Etc.
(a)    Without the prior written consent of the Required Lenders, except as
expressly permitted by this Agreement, neither Borrowers nor Operating Lessee
shall, directly or indirectly, (i) change, or permit to be changed, the
structure or ownership of either Borrower, Operating Lessee or of any
Constituent Member of either of them from that existing on the Closing Date,
(ii) consolidate with, be acquired by, or merge into or with any Person or
permit any Constituent Member of Borrower or Operating Lessee to be consolidated
with, acquired by or merged into or with any Person, (iii) permit any sale,
transfer, assignment, pledge, mortgage, encumbrance or other disposition (each a
“Transfer”) of all or any part of the Property or any other collateral (other
than Permitted Liens, leases entered into in accordance with Exhibit “E” and
replacements or dispositions of furniture, fixtures and equipment which has
become obsolete or is otherwise to be replaced in the ordinary course of
business), (iv) acquire any property other than the Property, (v) permit any
change in the members or managers of, or change in Control of, Borrowers,
Operating Lessee or any Constituent Member of either of them from that existing
on the Closing Date (subject to the rights of the other members of SHR Essex
House Condominiums Holdings, LLC, DTRS Essex House Holdings, LLC and SHR Essex
House Holdings, LLC to consent to major decisions proposed to be made by
Guarantor pursuant to the limited liability company agreements of said entities
between Guarantor and Monroe EH Condo Investments, LLC, Monroe EH TRS, LLC and
Monroe EH Holdings Trust, respectively, pursuant to Section 7.01 thereof) or
(vi) permit any Transfer of all or any part of any direct or indirect equity
interest in either Borrower or Operating Lessee.
(b)    Notwithstanding the terms of paragraph (a) above, Transfers of indirect
equity interests in Borrowers, Operating Lessee or their Constituent Members
shall be permitted subject to the following terms and conditions:
(i)    such Transfer would not cause the either Borrower or Operating Lessee to
be a “benefit trust investor” within the meaning of 29 C.F.R. 2510.3-101 as
modified in operation by section 3(42) of ERISA or cause the Loan or any portion
thereof, or the exercise of any of Administrative Agent’s or Lenders’ rights in
connection therewith, to constitute a prohibited transaction under ERISA or the
Code (unless Borrower furnishes to Administrative Agent a legal opinion
reasonably satisfactory to Administrative Agent that the transaction is exempt
from the prohibited transaction provisions of ERISA and the Code) or otherwise
result in Administrative Agent or any Lender being deemed in violation of any
applicable provision of ERISA. Borrower agrees to indemnify and hold
Administrative Agent and Lenders free and harmless from and against all losses,
costs (including reasonable attorneys’ fees and expenses), taxes, damages
(including consequential damages) and expenses Administrative Agent or any
Lender may suffer by reason of the investigation, defense and settlement of
claims and in obtaining any prohibited transaction exemption under ERISA
necessary or desirable in Administrative Agent’s sole judgment or by reason of a
breach of the foregoing prohibitions;
(ii)    such Transfer is not to a Person (t) that is a Disqualified Person, (u)
that is listed in the annex to, or who is otherwise subject to the provisions
of, Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”), (v) that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order, (w) with whom a Person is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or money
laundering law, including the Executive Order, (x)

28

--------------------------------------------------------------------------------




who commits, threatens or conspires to commit or supports “terrorism” as defined
in the Executive Order, (y) that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or at any
replacement website or other replacement official publication of such list or
(z) who is an Affiliate of a Person listed in the preceding clauses (i) through
(v);
(iii)    with respect to a Transfer of ten percent (10%) or more of direct
and/or indirect ownership interests in either Borrower or Operating Lessee, the
transferor shall have delivered to Administrative Agent the name and address of
the transferee, the interest to be transferred, and such information as may be
reasonably requested by Administrative Agent to verify compliance with the
immediately preceding clause (ii), and to comply with any Lender’s “know your
customer” or similar compliance requirements; and
(iv)    after giving effect to any such Transfer, (x) Guarantor continues to own
directly or indirectly through wholly-owned Affiliates at least fifty-one
percent (51%) of the equity interests in Borrowers and Operating Lessee, (y)
Strategic Hotels & Resorts, Inc., a Maryland corporation continues to own
directly or indirectly through wholly-owned Affiliates at least fifty-one
percent (51%) of the equity interests in Guarantor and (z) Guarantor continues
to have the right to Control Borrowers and Operating Lessee (subject to the
rights of the other members of SHR Essex House Condominiums Holdings, LLC, DTRS
Essex House Holdings, LLC and SHR Essex House Holdings, LLC to consent to major
decisions proposed to be made by Guarantor pursuant to the limited liability
company agreements of said entities between Guarantor and Monroe EH Condo
Investments, LLC, Monroe EH TRS, LLC and Monroe EH Holdings Trust, respectively,
pursuant to Section 7.01 thereof).
(c)    Notwithstanding any provision herein to the contrary, nothing contained
herein shall be deemed to restrict or otherwise interfere with (i) the ability
of the holders of direct or indirect legal, beneficial or equitable interests in
Strategic Hotels & Resorts, Inc., a Maryland corporation, to Transfer such
interests so long as Strategic Hotels & Resorts, Inc., a Maryland corporation is
listed on a public exchange in the United States of America and subject to
regulation by the United States Securities and Exchange Commission, (ii) any
merger or consolidation of, or purchase of all or substantially all of the
assets of, Strategic Hotels & Resorts, Inc., a Maryland corporation or (iii) the
ability of the holders, directly or indirectly, of limited partnership interests
in the “KSL Funds” noted in Exhibit “D” to Transfer such interests.
2.21    Compliance with Law. Borrowers and Operating Lessee shall comply in all
material respects with all applicable Laws affecting the Property or any part
thereof and shall furnish Administrative Agent, on demand, proof of compliance
reasonably satisfactory in all respects to Administrative Agent; provided,
however, that Borrowers and Operating Lessee shall have the right to challenge
or appeal any such Law so long as (a) Borrowers and Operating Lessee shall
prosecute such challenge or appeal in good faith, at its own expense and by
appropriate legal proceedings, (b) Administrative Agent shall have received
assurance reasonably satisfactory to Administrative Agent that (i) such contest
will not result in the imposition of any civil or criminal liability or penalty
and (ii) neither the value of nor the use of the Property will be impaired or
curtailed thereby in any material respect, (c) Borrowers and Operating Lessee
shall have furnished such security as may be required in the proceeding or as
may be reasonably requested by Administrative Agent, to insure the cost of
compliance, including all interest and penalties in connection therewith, which
shall be not less than one hundred percent (100%) of the maximum liability of
Borrowers or Operating Lessee as reasonably determined by Administrative Agent,
and (d) the subject matter of the applicable Law will be addressed to the
reasonable satisfaction of Administrative Agent promptly after such contest but
in any event prior to the time the security granted to Administrative Agent in
the Property shall be subjected to any Lien or otherwise jeopardized. The
Property shall not be dependent on any other property or premises or any
interest therein other than the Property and the common elements under the
Condominium Documents to fulfill any material requirement of any Legal
Requirement. Neither Borrowers nor Operating Lessee shall permit, by act or
omission, any building or other improvement not subject to the Lien of the
Mortgage on the Property to rely upon any property, improvement or any interest
therein to fulfill any material Legal Requirement other than the common elements
under the Condominium Documents.
2.22    Governmental Approvals. Borrowers and Operating Lessee shall keep all
required Governmental Approvals relating to the use and/or operation of the
Improvements in full force and effect at all times during the term

29

--------------------------------------------------------------------------------




of this Agreement. Administrative Agent and Lenders agree and acknowledge that
the current certificate of occupancy is a temporary certificate of occupancy,
provided that the foregoing shall not limit or modify the obligations of
Borrowers and Operating Lessee in the immediately preceding sentence. Borrowers
shall use commercially reasonable efforts to obtain, or cause the Condominium
Association to obtain, a permanent certificate of occupancy for the Property.
2.23    Special Purpose Entity. Until the Obligations have been paid in full in
immediately available funds, each Borrower, Operating Lessee and each SPC Party
shall preserve and keep in full force and effect its existence as a Special
Purpose Entity. Neither Borrowers, Operating Lessee nor any SPC Party shall wind
up, liquidate, dissolve, reorganize, merge, or consolidate with or into, or
convey, sell, assign, transfer, lease, or otherwise dispose of all or
substantially all of its assets, or acquire all or substantially all of the
assets of the business of any Person, or permit any subsidiary of either
Borrower, Operating Lessee or such SPC Party to do so except, in each case, as
permitted in the Mortgage or this Agreement. Each Borrower, Operating Lessee and
each SPC Party shall conduct business only in its own name and shall not change
its name, identity, or organization structure, or the location of its chief
executive office or principal place of business (other than as expressly
permitted by the Loan Documents) unless such Borrower, Operating Lessee or such
SPC Party (a) shall have obtained the prior written consent of Administrative
Agent to such change (which is not to be unreasonably withheld, conditioned or
delayed), and (b) shall have taken all actions necessary or reasonably requested
by Administrative Agent to file or amend any financing statement or continuation
statement reasonably required to assure perfection and continuation of
perfection of security interests under the Loan Documents.
2.24    Estoppel. Borrowers and, with respect to the following clauses (a), (d)
and (e), Operating Lessee, within ten (10) Business Days (but no more than twice
during any twelve (12) month period, unless during the continuance of a Default)
after Administrative Agent’s request, shall furnish to Administrative Agent a
written statement, duly acknowledged, stating that (a) this Agreement, the Note,
the Mortgage and the other Loan Documents are valid and binding obligations of
Borrowers and Operating Lessee, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency or similar laws generally affecting
the enforcement of creditors’ rights, (b) the maturity date of the Loan and the
unpaid principal balance of the Loan and of each Note, (c) the date to which
interest on the Note is paid, (d) this Agreement, the Note, the Mortgage and the
other Loan Documents have not been released, subordinated or modified and (e) to
its knowledge, there are no offsets or defenses against the enforcement of this
Agreement, the Note, the Mortgage or any other Loan Document. Alternatively, if
any of the foregoing statements in clauses (a), (d) or (e) are untrue, Borrowers
or Operating Lessee, as applicable, shall specify the reasons therefor in
detail.
2.25    Additional Indebtedness. None of Borrowers and Operating Lessee shall
avail itself of or permit any additional extension of credit or debt of any kind
(whether recourse or non-recourse, secured or unsecured) without the prior
consent of the Required Lenders except for (a) Permitted Debt, (b) the debt
incurred in connection with the Loan Documents or (c) as provided in the
Marriott Agreements.
2.26    Amendments to Constituent Documents. None of Borrowers and Operating
Lessee shall amend any of its Constituent Documents relating to compliance of it
with the Special Purpose Entity requirements or in any other manner which could
be reasonably be expected to have a Material Adverse Effect, without the prior
written consent of Administrative Agent, not to be unreasonably withheld.
2.27    Contracts with Affiliates. Without the prior written consent of
Administrative Agent, none of Borrowers and Operating Lessee enter into any
contract, amend any contract or otherwise engage in any transactions with, or
for the benefit of, an Affiliate of such Borrower or Operating Lessee, except
for the Operating Lease and contracts, amendments and transactions entered into
in the ordinary course of business of such Borrower or Operating Lessee and at
prices and on terms that are commercially reasonable and are no less favorable
to such Borrower or Operating Lessee, as applicable, than would be obtained in a
comparable arm’s-length transaction with an unrelated third party.


2.28    Alterations. The prior written approval of the Required Lenders shall be
required in connection with any alterations to any Improvements (including the
removal of any fixtures or personal property covered by the Mortgage, unless
replaced with similar quality goods) or the construction of any new Improvements
(collectively,

30

--------------------------------------------------------------------------------




“Alterations”) which individually costs more than $3,000,000, or the cost of
which, when aggregated with the total cost of all alterations in the applicable
calendar year, results in costs in excess of $6,000,000, exclusive, in each
case, of the Property Improvement Plan work, the repairs contemplated by Section
2.1(d) and any alterations which Manager may unilaterally, without Operating
Lessee’s consent, perform pursuant to the Management Agreement.
2.29    Additional Notices. Borrowers shall give notice, or cause notice to be
given to Administrative Agent, promptly upon the occurrence of any default or
event of default under any contract, agreement or Lease to which either
Borrower, Operating Lessee or Guarantor is a party or pursuant to which any of
them is bound of (a) either Borrower or Operating Lessee that could reasonably
be expected to have a Material Adverse Effect or (b) Guarantor that could
reasonably be expected to materially and adversely impair its ability to satisfy
its payment obligations under the Guaranty or the Environmental Agreement.
2.30    Limitation on Distributions. Except as otherwise permitted pursuant to
Section 1.5.2(c) or as permitted with respect to any portion of Unit Net Release
Sale Proceeds received by Borrowers pursuant to Sections 7.3 and 7.7(f), none of
Borrowers and Operating Lessee shall make any distributions to its members (a)
upon the occurrence and during the continuance of any Default or any Cash Sweep
Period or (b) if Borrowers fail to deliver to Administrative Agent the quarterly
certificate set forth in Section 2(b) of Exhibit “B” hereof on or before any
date for the delivery thereof, from such date until the date that Borrowers
deliver said certificate.
2.31    Patriot Act; OFAC. Borrowers shall provide documentary and other
evidence of Borrowers’ identities as may be reasonably requested by
Administrative Agent or any Lender at any time to enable such Person to verify
each Borrower’s identity necessary to comply with any applicable Law or
regulation, including the Patriot Act. In addition, Borrowers shall provide to
Administrative Agent or any Lender any additional information that such Person
deems reasonably necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and terrorism. Operating Lessee
shall instruct Manager to ensure that no tenant at the Property is currently
identified by OFAC or otherwise qualifies as an Embargoed Person, or is owned or
Controlled by an Embargoed Person.


2.32    Insurance, Casualty and Condemnation.
(a)    Except to the extent that the Condominium Association or Manager pursuant
to the Management Agreement maintains the following with respect to the Property
and, where applicable, the common elements under the Condominium Documents, and
provided that all of the terms and conditions of this Section 2.32(a) and of
Section 2.32(c) are satisfied with respect thereto, Borrowers or Operating
Lessee shall obtain and maintain or cause Manager to obtain and maintain:
(i) property insurance with respect to the Property and the common elements
under the Condominium Documents, against loss or damage by fire, lightning,
windstorm, explosion, hail, tornado and such additional hazards as are presently
included in “Special Form” (also known as “all risk”) coverage and against any
and all acts of terrorism and such other insurable hazards as Administrative
Agent may require, in an amount not less than 100% of the full replacement cost
(as reasonably determined by Administrative Agent), including the cost of debris
removal, without deduction for depreciation and sufficient to prevent Borrowers
and Administrative Agent from becoming a coinsurer, such insurance to be in
“builder’s risk” completed value (non-reporting) form during and with respect to
any construction on the Property; (ii) if and to the extent any portion of any
of the building in which the Hotel and Residential Units are, under the Flood
Disaster Protection Act of 1973 (“FDPA”), as it may be amended from time to
time, in a Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community, a flood insurance policy on the Improvements and each
Borrower-owned and Operating Lessee-owned contents in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable law and the FDPA, as such requirements may from
time to time be in effect; (iii) property insurance deductibles shall not exceed
$250,000 or such higher amounts as may be reasonably approved by Administrative
Agent; (iv) general liability insurance, on an “occurrence” basis, against
claims for “personal injury” liability, including bodily injury, death, property
damage liability, personal and advertising injury and contractual liability, for
the benefit of Borrowers and Operating Lessee as additional insureds and
Administrative Agent as additional insured, which coverage shall consist of a
primary general liability policy ($1,000,000 per occurrence and $5,000,000
annual aggregate) with excess liability coverage (umbrella) bringing the total
coverage to not less than $10,000,000; (v) statutory workers’ compensation
insurance with respect to any work on or about the Property (including
employer’s liability insurance,

31

--------------------------------------------------------------------------------




if required by Administrative Agent), covering all employees of Borrower,
Operating Lessee and any contractor/subcontractor; (vi) if there is a general
contractor/subcontractor, commercial general liability insurance, including
products and completed operations coverage, and in other respects similar to
that described in the preceding clause (iv), for the benefit of the general
contractor/subcontractor as named insured and Borrowers and Administrative Agent
as additional insureds, in addition to statutory workers’ compensation insurance
with respect to any work on or about the Property (including employer’s
liability insurance, if required by Administrative Agent), covering all
employees of the general contractor/subcontractor and any
contractor/subcontractor; (vii) business interruption insurance in an amount
equal to eighteen (18) months’ gross revenues from the Property less
non-continuing expenses; (viii) intentionally omitted; (ix) terrorism insurance
in an amount satisfactory to Administrative Agent; and (x) such other insurance
on the Property and endorsements as may from time to time be reasonably required
by Administrative Agent (including soft cost coverage, automobile liability
insurance, delayed rental insurance, boiler and machinery insurance, wind
insurance, sinkhole coverage, earthquake, and/or permit to occupy endorsement)
and against other insurable hazards or casualties which at the time are commonly
insured against in the case of premises similarly situated, due regard being
given to the height, type, construction, location, use and occupancy of
buildings and improvements or as otherwise may be reasonably required by
Administrative Agent.
(b)    Intentionally omitted.
(c)    All insurance policies shall be issued and maintained by insurers
satisfying the requirements set forth below and, in amounts as may be specified
herein and, with deductibles, limits and retentions as may be permitted herein,
and in forms satisfactory to Administrative Agent, and shall require not less
than ten (10) days’ prior written notice to Administrative Agent of any
cancellation for nonpayment of premiums, and not less than thirty (30) days’
prior written notice to Administrative Agent of any other cancellation or any
change of coverage. All insurance companies must be licensed to do business in
the state in which the Property is located and must have an A. M. Best Company
financial and performance ratings of A-VIII or better; provided, however, that
if the insurance provided is procured from a syndication of greater than five
(5) insurers, then the foregoing requirements shall not be updated if such
insurance is provided under a blanket policy and at least sixty percent (60%) of
the overall limits of insurance in place is with carriers having claims paying
ability of “A-” or better, with the primary layer provided by a carrier rated
“A-” or better and the other carriers having claims paying ability rating of
“BBB” or better by S&P and its equivalent by one other rating agency.
Administrative Agent may allow up to ten percent (10%) of the overall limits of
insurance, except for the primary layer, to be unrated or rated below “BBB”
provided it is rated at least “A-” or better by AM Best Company with a financial
size category of not less than “VIII.”. All insurance policies maintained, or
caused to be maintained, by Borrowers and Operating Lessee with respect to the
Property and the common elements under the Condominium Documents, except for
general liability insurance, shall provide that each such policy shall be
primary without right of contribution from any other insurance that may be
carried by Borrower, Operating Lessee or Administrative Agent and that all of
the provisions thereof, except the limits of liability, shall operate in the
same manner as if there were a separate policy covering each insured. If any
insurer which has issued a policy of title, hazard, liability or other insurance
required pursuant to this Section 2.32 or any other Loan Document becomes
insolvent or the subject of any petition, case, proceeding or other action
pursuant to any Debtor Relief Law or any similar Law, or if in Administrative
Agent’s reasonable opinion the financial responsibility of such insurer is or
becomes inadequate, Borrowers shall, in each instance promptly upon their
discovery thereof or upon the request of Administrative Agent therefor, and at
Borrowers’ expense, promptly obtain and deliver to Administrative Agent a like
policy (or, if and to the extent permitted by Administrative Agent, acceptable
evidence of insurance) issued by another insurer, which insurer and policy meet
the requirements of this Section 2.32 or such other Loan Document, as the case
may be. Without limiting the discretion of Administrative Agent with respect to
required endorsements to insurance policies, all such policies for loss of or
damage to the Property and the common elements under the Condominium Documents
shall name Administrative Agent and Lenders as additional insured and contain a
standard mortgagee clause (without contribution) naming Administrative Agent as
mortgagee with loss proceeds payable to Administrative Agent notwithstanding
(i) any act, failure to act or negligence of or violation of any warranty,
declaration or condition contained in any such policy by any named or additional
insured; (ii) the occupation or use of the Property or the common elements under
the Condominium Documents for purposes more hazardous than permitted by the
terms of any such policy; (iii) any foreclosure or other action by
Administrative Agent or Lenders under the Loan Documents (or other lenders of
the other units at the condominium under the Condominium Documents); or (iv) any
change in title to or ownership of the Property (or other any other unit at the
condominium under the Condominium Documents) or any portion thereof,

32

--------------------------------------------------------------------------------




such proceeds to be held for application as provided in the Loan Documents. The
originals of each initial insurance policy (or with respect to the policy
maintained by the Condominium Association or Manager or otherwise to the extent
permitted by Administrative Agent, a copy of the original policy and such
evidence of insurance acceptable to Administrative Agent) shall be delivered to
Administrative Agent on the Closing Date, with all premiums fully paid current,
and each renewal or substitute policy (or evidence of insurance) shall be
delivered to Administrative Agent, at least five (5) days before the termination
of the policy it renews or replaces. Borrowers or Operating Lessee shall pay all
premiums on policies required hereunder as they become due and payable and
promptly deliver to Administrative Agent evidence satisfactory to Administrative
Agent of the timely payment thereof. If any loss occurs at any time when
Borrowers or Operating Lessee has failed to perform its covenants and agreements
in this Section 2.32 with respect to any insurance payable because of loss
sustained to any part of the Property, whether or not such insurance is required
by Administrative Agent, Administrative Agent shall nevertheless be entitled to
the benefit of all insurance covering the loss and held by or for Borrowers or
Operating Lessee, to the same extent as if it had been made payable to
Administrative Agent. Upon any foreclosure of the Mortgage or transfer of title
to the Property to Administrative Agent or its designee, all of Borrowers’ and
Operating Lessee’s right, title and interest in and to the insurance policies
referred to in this Section 2.32 (including unearned premiums) and all proceeds
payable thereunder shall thereupon vest in the purchaser at foreclosure or other
such transferee, to the extent permissible under such policies.
(d)    Subject to the Condominium Documents, Administrative Agent shall have the
right (but not the obligation) to make proof of loss for, settle and adjust any
claim under, and receive the proceeds of, all insurance for loss of or damage to
the Property in which the Net Proceeds or the costs of completing a Restoration
are equal to or greater than the Casualty Threshold Amount (or upon the
occurrence and during the continuance of any Default or during the existence of
a Cash Sweep Period) regardless of whether or not such insurance policies are
required by Administrative Agent, and the expenses incurred by Administrative
Agent in the adjustment and collection of insurance proceeds shall be a part of
the Indebtedness and shall be due and payable to Administrative Agent on demand.
Administrative Agent shall not be, under any circumstances, liable or
responsible for failure to collect or exercise diligence in the collection of
any of such proceeds or for the obtaining, maintaining or adequacy of any
insurance or for failure to see to the proper application of any amount paid
over to Borrowers or Operating Lessee. If the Net Proceeds for any Restoration
shall be less than the Casualty Threshold Amount and the costs of completing
such Restoration shall be less than such Casualty Threshold Amount, the Net
Proceeds (y) if the same are paid by the insurance company directly to Borrowers
or Operating Lessee, may be retained by it or (z) if the same are paid by the
insurance company to the Administrative Agent, will be disbursed to Borrowers or
Operating Lessee upon receipt provided that no Default shall have occurred and
be continuing, no Cash Sweep Period shall be in effect and Borrowers and
Operating Lessee deliver to Administrative Agent a written undertaking to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Section 2.32(d). If the Net Proceeds for any Restoration shall
be equal to or greater than the Casualty Threshold Amount, or the costs of
completing such Restoration shall be equal to or greater than such Casualty
Threshold Amount, the Net Proceeds will be held by Administrative Agent and
Administrative Agent shall make the Net Proceeds available to Borrowers or
Operating Lessee for Restoration (unless a Default shall have occurred and be
continuing, a Cash Sweep Period shall be in effect or more than thirty-five
percent (35%) of the total floor area of the Property shall have been damaged,
destroyed or rendered unusable as a result of such casualty, in which event the
Net Proceeds shall be made available as Administrative Agent shall elect in its
sole discretion) and at Borrowers’ option be (1) applied (upon compliance with
the terms and conditions set forth herein) to the Restoration of the Property,
or (2) applied to the payment of the Indebtedness in such order and manner as
Administrative Agent, in its sole discretion, may elect, whether or not due. In
any event, Borrowers’ obligation to repay the Indebtedness shall remain in full
force and effect and the payment thereof shall not be excused. Borrowers and
Operating Lessee shall at all times comply with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting the
Property. In the event that, and to the extent that, Net Proceeds for any
Restoration are equal to or greater than the Casualty Threshold Amount, or the
costs of completing such Restoration shall be equal to or greater than the
Casualty Threshold Amount and such Net Proceeds to be applied to Restoration,
each of the following conditions must also be met and complied with:
(i)    Borrowers deliver evidence satisfactory to Administrative Agent that
there are sufficient funds from the insurance proceeds (and if necessary, from
revenues and equity funds of the Property) to complete the Restoration as well
as to pay all other operating expenses;

33

--------------------------------------------------------------------------------




(ii)    an account shall have been established with Administrative Agent
composed of such insurance proceeds, and, if necessary, additional deposits made
by Borrowers or Operating Lessee, which, in the reasonable judgment of
Administrative Agent, are sufficient to complete the Restoration. Administrative
Agent shall be entitled, at the expense of Borrowers and Operating Lessee, to
consult such professionals as Administrative Agent may deem necessary, in its
sole discretion, to determine the total costs of the Restoration. Borrowers and
Operating Lessee hereby assign to, and grants Administrative Agent a security
interest in, such account and the funds therein to secure the payment and
performance of the Indebtedness;
(iii)    Borrowers deliver evidence satisfactory to Administrative Agent that
the Restoration will be completed at least one hundred and eighty (180) days
prior to the Maturity Date;
(iv)    Borrowers deliver to Administrative Agent a detailed budget reasonably
acceptable to Administrative Agent setting forth the entire cost of completing
the Restoration;
(v)    such casualty does not result (following any restoration) in a material
loss of access to the Property or the Improvements thereon;
(vi)    intentionally omitted;
(vii)    Manager, and all other parties having material operating, management or
franchise interests in, and arrangements concerning, the Property, agree that
they will continue their interests and arrangements for the contract terms then
in effect following the Restoration;
(viii)    proceeds from rental loss or business interruption insurance, or both,
and if necessary other moneys of Borrowers or Operating Lessee, must be
available to Borrowers or Operating Lessee in such amounts as Administrative
Agent, in its sole judgment, considers sufficient to pay the debt service under
the Note and all other sums and deposits due under the Loan Documents, and all
property assessments, insurance premiums and other property operating expenses
during the time required for the Restoration;
(ix)    the Restoration will be conducted under the supervision of an architect
or engineer, or both, selected and paid for by Borrowers or Operating Lessee but
reasonably approved in advance by Administrative Agent, and by a general
contractor who must be reasonably acceptable in all respects to Administrative
Agent and who shall have executed a fixed price contract reasonably acceptable
to Administrative Agent;
(x)    the Restoration will be performed pursuant to plans and specifications
reasonably approved by Administrative Agent;
(xi)    if required by Administrative Agent in its sole judgment, the contractor
or contractors responsible for the restoration shall have obtained payment and
performance bonds from a corporate surety reasonably acceptable to
Administrative Agent and naming Administrative Agent as dual obligee;
(xii)    the Guaranty and Environmental Agreement shall remain in full force and
effect and all parties thereto shall so confirm to Administrative Agent upon
written request;
(xiii)    Administrative Agent will not incur any liability to any other Person
as a result of such use or release of insurance proceeds; and
(xiv)    Borrowers or Operating Lessee shall have commenced the Restoration.
If any of the foregoing conditions are not satisfied within ninety (90) days of
receipt of such Net Proceeds, Administrative Agent may, in its sole discretion,
apply such Net Proceeds to the payment of the Indebtedness. Furthermore, if such
Net Proceeds are equal to or greater than the Casualty Threshold Amount, or the
costs of completing the Restoration shall be equal to or greater than the
Casualty Threshold Amount and such Net Proceeds are to be applied to Restoration
(after satisfaction of the conditions set forth above), all such Net Proceeds
(and any other funds required to be deposited

34

--------------------------------------------------------------------------------




with Administrative Agent) shall be disbursed from time to time subject to and
in accordance with reasonable and customary disbursement conditions relating to
the Restoration, subject also to the following conditions (which shall control
in the event of any conflict with the other provisions of this Loan Agreement):
(A)    No Default or any event or condition which, upon the giving of notice or
the passage of time, or both, shall have occurred and be continuing and no Cash
Sweep Period shall be in effect;
(B)    Borrowers or Operating Lessee shall diligently and continuously pursue
the Restoration, perform same in a workmanlike manner and in accordance with all
requirements of law, and complete same at least ninety (90) days prior to the
Maturity Date;
(C)    disbursements shall be subject to holdback retention of the greater of
(i) ten percent (10%) or (ii) such amount permitted to be retained pursuant to
the contracts pursuant to which the Restoration is performed;
(D)    Administrative Agent shall have received written contracts and
subcontracts from all Persons performing the Restoration, or supplying services
or materials in connection therewith, and approved such contracts, subcontracts,
contractors and subcontractors in writing (such approval not to be unreasonably
withheld, conditioned or delayed);
(E)    Administrative Agent shall have received all plans, specifications and
drawings for the Restoration and approved same in writing (such approval not to
be unreasonably withheld, conditioned or delayed);
(F)    Administrative Agent shall have received an inspection report from its
consultant, at Borrower’s expense, confirming completion of the work
substantially in accordance with all applicable Laws and the approved plans and
contracts;
(G)    With respect to each disbursement and accompanying each request therefor,
Borrowers or Operating Lessee shall deliver to Administrative Agent (i) a
certificate addressed to Administrative Agent from the architect or engineer
supervising the restoration stating that such disbursement is to pay the cost of
restoration not paid previously by any prior disbursement and that all
Restoration completed to the date of such certificate has been completed in
accordance with applicable laws and the approved plans and specifications, and
specifying the percentage of completion of the Restoration, providing detailed
comments on specific work performed since the date of the last such report, and,
if required by Administrative Agent, an estimate of the cost to complete the
Restoration after taking into account the work then completed, (ii) evidence
satisfactory to Administrative Agent that all claims then existing for labor,
services and materials have been paid in full or will be paid in full from the
proceeds of the disbursement requested and (iii) if requested by Administrative
Agent, conditional lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor with respect to the completion of its work or delivery
of its materials, which lien waivers shall conform to all Laws;
(H)    at the request of Administrative Agent, Borrowers shall deliver to
Administrative Agent (i) a title report indicating that, since the Closing Date
or the most recent title report pursuant to this clause (I), as applicable,
there has been no change in the state of title to the Property and no Liens or
survey exceptions that are not Permitted Liens and (ii) such other information
and documentation as Administrative Agent may reasonably request regarding the
Restoration and the cost thereof; and
(I)    the final holdback shall be disbursed only upon delivery to
Administrative Agent, in addition to the other items required hereunder, of the
following:
(x)    Final waivers of liens from all contractors and subcontractors.

35

--------------------------------------------------------------------------------




(y)    A certificate of the architect or engineer stating that the restoration
has been completed in a good and workmanlike manner, in accordance with the
plans and specifications approved by Administrative Agent and in accordance with
all applicable laws.
(z)    An estoppel certificate from Manager stating that the Management
Agreement is in full force and effect.
All Net Proceeds not made available for Restoration pursuant to this Section
2.32(d), shall, so long as no Default be continuing, be applied by
Administrative Agent to the repayment of the Indebtedness. Notwithstanding
anything to the contrary set forth herein upon the occurrence and during the
continuance of any Default, Administrative Agent may apply all insurance
proceeds and any other sums deposited with Administrative Agent pursuant to this
Section 2.32(d) to the repayment of the Indebtedness.
(e)    Borrowers and Operating Lessee shall notify Administrative Agent in
writing promptly within five (5) Business Days after either of them first
obtains knowledge of any condemnation of all or any portion of the Property or
the common elements under the Condominium Documents that is threatened in
writing, and of any pending proceeding for condemnation affecting the Property
or the common elements under the Condominium Documents or arising out of damage
to the Property or the common elements under the Condominium Documents, and
Borrowers and Operating Lessee shall, at their expense, diligently prosecute any
such proceedings regarding the Property, subject to the Condominium Documents.
Subject to the Condominium Documents, Administrative Agent shall have the right
(but not the obligation) to participate in any proceeding and to be represented
by counsel of its own choice. Administrative Agent shall be entitled to receive
all sums which may be awarded or become payable to Borrowers and Operating
Lessee for the condemnation of the Property, the common elements under the
Condominium Documents , or any part of the foregoing, for public or quasi‑public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to grantor for injury or damage to the Property, the
common elements under the Condominium Documents or any portion of the foregoing.
Borrowers and Operating Lessee shall, promptly upon request of Administrative
Agent, execute such additional assignments and other documents as may be
necessary from time to time to permit such participation and to enable
Administrative Agent to collect and receipt for any such sums. All such sums are
hereby assigned to Administrative Agent, and shall, after deduction therefrom of
all reasonable expenses actually incurred by Administrative Agent, including
attorneys’ fees, at Borrowers’ option (unless a Default or any event or
condition which, upon the giving of notice or the passage of time, or both,
would constitute a Default shall have occurred hereunder, a Cash Sweep Period
shall be in effect, or more than twenty-five percent (25%) of the total floor
area of the Property shall have been taken as a result of such condemnation or
such condemnation, and in the reasonable judgment of Administrative Agent, makes
it impracticable to operate the Property after a Restoration as an economically
viable whole, in any of which event such decision shall be exercised by
Administrative Agent in its sole discretion) be (1) applied b Administrative
Agent (upon compliance with the terms and conditions hereinafter more
particularly set forth) to the Restoration, or (2) applied to the payment of the
Indebtedness in such order and manner as Administrative Agent, in its sole
discretion, may elect, whether or not due. In the event that, and to the extent
that, condemnation proceeds are to be applied by Administrative Agent to the
Restoration, the terms and conditions set forth in Section 2.32(d) with respect
to a casualty and the disbursement of insurance proceeds (or other application
thereof by Administrative Agent) shall apply and must be satisfied as and when
provided therein. Notwithstanding the foregoing, in the event any Governmental
Authority shall require or commence any proceedings for the demolition of any
buildings or structures comprising a part of the Property, or shall commence any
proceedings to condemn or otherwise take pursuant to the power of eminent domain
a material portion of the Property, Administrative Agent may, at its option,
declare the Indebtedness to be immediately due and payable in full and apply any
condemnation proceeds to the outstanding balance of the Indebtedness in such
order and manner as Administrative Agent, in its sole discretion, may elect. In
any event the unpaid portion of the Indebtedness shall remain in full force and
effect and the payment thereof shall not be excused. Administrative Agent shall
not be, under any circumstances, liable or responsible for failure to collect or
to exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to Borrowers or Operating Lessee.
Administrative Agent is hereby authorized, in the name of Borrowers and
Operating Lessee, to execute and deliver valid acquittances for, and to appeal
from, any such award, judgment or decree. All costs and expenses (including
attorneys’ fees) incurred by Administrative Agent in connection with any
condemnation shall be a demand obligation owing by Borrowers and Operating
Lessee (which they hereby promise to pay) to Administrative Agent.

36

--------------------------------------------------------------------------------




2.33    Property Improvement Plan.
(a)    On the Closing Date, Hotel Owner shall deliver to Administrative Agent a
PIP Letter of Credit in the amount of $16,670,000. Attached hereto as Exhibit
“L” is the property improvement plan for the Property set forth in the
Management Agreement (the “Property Improvement Plan”). On or before the dates
required pursuant to the Management Agreement, Operating Lessee shall cause the
Property Improvement Plan to be performed and completed in a good and
workmanlike manner, in material compliance with all applicable Laws and the
Marriott Agreements and in each case in a manner reasonably satisfactory to
Administrative Agent. Operating Lessee shall periodically (but not less
frequently than quarterly) advise Administrative Agent as to the progress of the
performance of the Property Improvement Plan, the costs incurred for same, the
projected cost to completion of same and the projected completion date for all
matters. So long as no Default shall have occurred and be continuing, upon the
completion of the Property Improvement Plan, and provided Hotel Owner shall have
delivered to Administrative Agent a certificate from Manager that the Property
Improvement Plan has been completed in accordance with the terms of the Marriott
Agreements and other reasonable evidence of such completion together with
reasonable evidence that all costs thereof have been paid, either (i) the PIP
Letter(s) of Credit (to the extent outstanding) shall be returned to Hotel Owner
at its expense or (ii) if applicable, the balance remaining in the PIP Account
shall either be (A) if no Cash Sweep Period is then in effect, disbursed to
Hotel Owner in accordance with its written instructions delivered to
Administrative Agent or (B) if a Cash Sweep Period is then in effect, deposited
into the Working Capital Reserve Account. Additionally, from time to time as
Operating Lessee completes each element of the Property Improvement Plan (but
not more frequently than monthly), provided that (x) no Default shall have
occurred and be continuing, (y) Hotel Owner is not required to take any action
pursuant to the last sentence of this Section 2.33(a) that shall not have been
performed and (z) Hotel Owner shall have delivered to Administrative Agent a
certificate from Manager that such element of the Property Improvement Plan has
been completed in accordance with the terms of the Management Agreement and
other reasonable evidence of such completion together with reasonable evidence
that all costs thereof have been paid and reasonable evidence of such costs,
Administrative Agent shall, at Hotel Owner ’s sole expense, make arrangements
for the applicable PIP Letter of Credit to be reduced by the costs incurred by
Operating Lessee to complete such element to Hotel Owner pursuant to an
amendment to the applicable PIP Letter of Credit in form and content acceptable
to Administrative Agent, less any additional projected costs for the Property
Improvement Plan as provided in the following sentence. In the event that the
projected cost of the Property Improvement Plan (as reasonably determined by
Administrative Agent), including all changes thereto, cost overruns and
additional charges, at any time exceeds the outstanding aggregate amount of the
PIP Letters of Credit (or, if applicable, the balance of the funds on deposit in
the PIP Account) by more than $500,000, Hotel Owner shall, within ten (10)
Business Days after demand from Administrative Agent either make a deposit into
the Cash Management Account (for deposit into the PIP Account) in the amount of
such excess, deliver to Administrative Agent an additional PIP Letter of Credit
in the amount of such excess or amend the existing PIP Letter of Credit to
increase it by the amount of such excess.
(b)    Without limiting Section 1.4.1(b), upon the occurrence and during the
continuation of a Default, or in the event that Administrative Agent receives a
written notice from Manager that Operating Lessee or Hotel Owner is in default
of its obligations under the Management Agreement (beyond applicable cure
periods provided in the Management Agreement so long as Administrative Agent has
a longer cure period pursuant to the Manager Subordination Agreement) with
regard to the Property Improvement Plan, Administrative Agent shall have the
option, to the extent permitted in the Manager Subordination Agreement, to
proceed under existing contracts or to contract with third parties to complete
the Property Improvement Plan and to apply the PIP Letters of Credit and Reserve
Funds toward the labor and materials necessary to complete the Property
Improvement Plan, without providing any prior notice to either Borrower or
Operating Lessee, and to exercise any and all other remedies available to
Administrative Agent and/or the Required Lenders upon and during the continuance
of a Default hereunder.
(c)    In order to facilitate Administrative Agent’s completion of the Property
Improvement Plan work in accordance with clause (b) above, Borrowers and
Operating Lessee hereby grant to Administrative Agent an irrevocable
power-of-attorney, coupled with an interest, to perform the Property Improvement
Plan upon the occurrence and during the continuance of a Default or in the event
that Administrative Agent receives a written notice from Manager that Hotel
Owner or Operating Lessee is in default of its obligations under the Management
Agreement with regards to the Property Improvement Plan (beyond applicable cure
periods provided in the Management Agreement so long as Administrative Agent has
a longer cure period pursuant to the Manager Subordination Agreement) to the
extent permitted

37

--------------------------------------------------------------------------------




in the Manager Subordination Agreement, and to apply the proceeds of the PIP
Letters of Credit (and any amounts on deposit in the Reserve Accounts) to the
costs associated therewith, all as Administrative Agent may determine in its
sole and absolute discretion but without obligation to do so. In connection
therewith, Borrowers and Operating Lessee hereby grant to Administrative Agent
the right to enter onto the Property to make inspections, perform the Property
Improvement Plan and/or employ watchmen to protect the Property from damage
subject to the rights of Manager under the Management Agreement. For the
avoidance of doubt, other than from the proceeds of the PIP Letters of Credit or
sums on deposit in the PIP Account, all sums so expended by Administrative Agent
shall constitute Obligations secured by the Mortgage. Borrowers and Operating
Lessee appoint Administrative Agent as its true and lawful attorney‑in‑fact with
full power of substitution to perform the Property Improvement Plan in the name
of Borrowers and Operating Lessee upon the occurrence and during the continuance
of a Default, or in the event that Administrative Agent receives a written
notice from Manager that Hotel Owner or Operating Lessee is in default of its
obligations under the Management Agreement with regard to the Property
Improvement Plan (beyond applicable cure periods provided in the Management
Agreement so long as Administrative Agent has a longer cure period pursuant to
the Manager Subordination Agreement) to the extent permitted in the Manager
Subordination Agreement. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked. Without limiting the foregoing,
Borrowers and Operating Lessee empower said attorney‑in‑fact to: (i) use any of
the proceeds of the PIP Letters of Credit (and any amounts on deposit in the
Reserve Accounts) for the purpose of performing or completing the Property
Improvement Plan; (ii) make such additions, changes and corrections to the
Property Improvement Plan as shall be reasonably necessary or desirable to
complete the Property Improvement Plan to the extent permitted in the Manager
Subordination Agreement; (iii) employ such contractors, subcontractors, agents,
architects, watchmen and inspectors as shall be required for such purposes; (iv)
pay, settle or compromise all existing bills and claims which are or may become
Liens against the Property, or as may be necessary or desirable for the
completion of the Property Improvement Plan, or for clearance of title;
(v) execute all applications and certificates in the name of Borrower or
Operating Lessee which may be required by any of the contract documents;
(vi) prosecute and defend all actions or proceedings in connection with the
Property or the rehabilitation, repair and improvement of the Property; and
(vii) do any and every act which Borrowers or Operating Lessee might do on its
own behalf to fulfill the terms of this Agreement to the extent permitted in the
Manager Subordination Agreement.
(d)    Nothing in this Section 2.33 or any other provision of any Loan Document
(except, solely as between Administrative Agent, Lenders and Manager, the
Manager Subordination Agreement) shall or shall be deemed to: (i) make
Administrative Agent responsible for performing or completing the Property
Improvement Plan; (ii) require Administrative Agent to expend funds in
connection with or to perform or complete any of the Property Improvement Plan;
(iii) obligate Administrative Agent to proceed with any of the Property
Improvement Plan; or (iv) obligate Administrative Agent to demand from either
Borrower or Operating Lessee additional sums to perform or complete any of the
Property Improvement Plan.
(e)    Borrowers and Operating Lessee shall, subject to the rights of Manager
under the Management Agreement, permit Administrative Agent and Administrative
Agent’s agents and representatives (including Administrative Agent’s engineer,
architect, or inspector) or third parties performing any of the Property
Improvement Plan in accordance with Section 2.33(b) and (c) upon reasonable
prior notice to enter onto the Property during normal business hours to inspect
the progress of the Property Improvement Plan and all materials being used in
connection therewith, to examine all plans and shop drawings relating to the
Property Improvement Plan which are or may be kept at the Property, and, to the
extent permitted in the Manager Subordination Agreement, to complete any of the
Property Improvement Plan in accordance with Section 2.33(b) and (c). Borrowers
and Operating Lessee shall cause Manager and all architects, engineers,
contractors and subcontractors to cooperate with Administrative Agent and
Administrative Agent’s representatives or such other Persons described above in
connection with inspections described in this Section 2.33(e) or the completion
of Property Improvement Plan in accordance with Section 2.33(b) and (c).
(f)    All Property Improvement Plan work shall comply with all applicable Laws,
Condominium Requirements and insurance requirements, including applicable
building codes, special use permits, environmental regulations, and requirements
of insurance underwriters, and with the terms and provisions of the Marriott
Agreements.
(g)    Borrowers hereby collaterally assigns to Administrative Agent all rights
and claims Borrowers may have against all Persons supplying labor or materials
in connection with the Property Improvement Plan work.

38

--------------------------------------------------------------------------------




(h)    Each PIP Letter of Credit shall be additional security for the full and
punctual payment of the Obligations and performance of all obligations of
Borrowers and Operating Lessee now or hereafter existing under this Agreement
and the other Loan Documents. Upon the occurrence and during the continuance of
a Default, Administrative Agent shall have the right, at its option, to pay for
the costs of protecting or preserving the Liens under the Loan Documents and/or
the value of the Collateral, and, with the prior written consent of the Required
Lenders, for such other purposes as Administrative Agent may elect in its sole
discretion, including for any of the following purposes: (i) repayment of the
Obligations, including principal prepayments and the prepayment premium
applicable to such full or partial prepayment (as applicable);
(ii) reimbursement of Administrative Agent and Lenders for all losses, fees,
costs and expenses (including reasonable legal fees) suffered or incurred by
Administrative Agent or Lenders as a result of such Default; (ii) payment of any
amount expended in exercising any or all rights and remedies available to
Administrative Agent and Lenders at law or in equity or under this Agreement or
under any of the other Loan Documents; or (iv) payment of any item as required
or permitted under this Agreement; provided, however, that any application of
funds shall not cure or be deemed to cure any Default. Nothing in this Agreement
shall obligate Administrative Agent or Lenders to apply all or any portion of
the proceeds of the PIP Letters of Credit to effect a cure of any Default, or to
pay the Obligations, or in any specific order of priority. The exercise of any
or all of Administrative Agent’s or Lenders’ rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Administrative Agent’s or Lenders’ rights to initiate and
complete a foreclosure under the Mortgage.
(i)    In addition to any other right Administrative Agent may have to draw upon
each PIP Letter of Credit pursuant to the terms and conditions of this
Agreement, Administrative Agent shall have the additional rights to draw in full
each PIP Letter of Credit: (i) with respect to any evergreen PIP Letter of
Credit, if Administrative Agent has received a notice from the issuing bank that
such PIP Letter of Credit will not be renewed and a substitute PIP Letter of
Credit is not provided at least thirty (30) days prior to the date on which such
outstanding PIP Letter of Credit is scheduled to expire; (ii) with respect to
any PIP Letter of Credit with a stated expiration date, if Administrative Agent
has not received a notice from the issuing bank that it has renewed such PIP
Letter of Credit at least thirty (30) days prior to the date on which such PIP
Letter of Credit is scheduled to expire and a substitute PIP Letter of Credit is
not provided at least thirty (30) days prior to the date on which the
outstanding PIP Letter of Credit is scheduled to expire; (iii) upon receipt of
notice from the issuing bank that any PIP Letter of Credit will be terminated;
or (iv) if Administrative Agent has received notice that the bank issuing any
PIP Letter of Credit shall cease to be an Eligible Institution and within ten
(10) Business Days after Administrative Agent notifies Hotel Owner in writing of
such circumstance, Hotel Owner shall fail to deliver to Administrative Agent a
substitute PIP Letter of Credit issued by an Eligible Institution.
Notwithstanding anything to the contrary contained in the above, Administrative
Agent is not obligated to draw any PIP Letter of Credit upon the happening of an
event specified in (i), (ii), (iii) or (iv) above and shall not be liable for
any losses sustained by either Borrower or Operating Lessee due to the
insolvency of the bank issuing any PIP Letter of Credit if Administrative Agent
shall not have drawn such PIP Letter of Credit. In the event that any PIP Letter
of Credit is terminated, or otherwise ceases to be in effect, prior to
completion of the Property Improvement Work or the drawing in full thereon by
Administrative Agent, Hotel Owner shall fail to deliver to Administrative Agent
a substitute PIP Letter of Credit issued by an Eligible Institution within ten
(10) days after written notice to Borrower.
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
To induce Lenders to make the Loan, Borrowers and Operating Lessee hereby
represent and warrant to Administrative Agent and Lenders as follows:
3.1    Organization; Authorization; Enforceability. Each Borrower, Operating
Lessee and each SPC Party is a Special Purpose Entity duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified and in good standing in the State of New York and all other
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification. There are no pending proceedings for
the merger, consolidation, dissolution, liquidation, termination, change of
jurisdiction or organization or change of name of either Borrower or Operating
Lessee. Each Borrower, Operating Lessee and each SPC Party have complied with
any and all Laws and regulations concerning its organization, existence and the
transaction of its business, and has the right and power to own the Property as
contemplated in this Agreement and the other Loan Documents. Each of each
Borrower and Operating Lessee is authorized to execute, deliver and perform all
of its obligations under the Loan Documents. No authorization, approval or other
action by, and no notice to or filing with,

39

--------------------------------------------------------------------------------




any Governmental Authority is required for the due execution, delivery and
performance by either Borrower or Operating Lessee of this Agreement, the other
Loan Documents and all other documents executed by either of them in connection
herewith and therewith except such as have been obtained by each Borrower or
Operating Lessee. No consent, approval, authorization or order of, or
registration or filing with, any court or Governmental Authority or other Person
is required for the execution, delivery and performance by either Borrower or
Operating Lessee of this Agreement or any other Loan Document or the
consummation of the transactions contemplated hereby and thereby, other than
those which have been obtained and are in full force and effect. This Agreement,
the other Loan Documents and all other documents executed by each Borrower and
Operating Lessee in connection herewith and therewith are the legal, valid and
binding obligations of such Borrower and Operating Lessee, respectively,
enforceable against it in the accordance with their terms, subject to applicable
bankruptcy, insolvency or similar laws generally affecting the enforcement of
creditors’ rights. Borrowers have heretofore delivered to Administrative Agent a
true and complete copy of the Constituent Documents of Borrowers, Operating
Lessee and their respective Constituent Member. The structure chart attached
hereto as Exhibit “D” set forth a true, correct and complete representation of
the organizational structure of Borrowers and Operating Lessee and the ownership
of the Property.
3.2    Applicable Laws; Governmental Approvals.
(a)    None of Borrowers and Operating Lessee is in any material violation of
any Law, regulation or ordinance, or any order of any court or Governmental
Authority, and no provision of the Loan Documents violates any order of any
court or Governmental Authority or any contract or agreement binding on either
Borrower or Operating Lessee. No provision of the Loan Documents violates any
covenants or restrictions affecting the Property or any order of any court or
any Governmental Authority or any contract or agreement binding on the Property.
(b)    Borrowers have filed all necessary tax returns and reports and have paid
all Taxes and Other Charges thereby shown to be owing. To Borrower’s Knowledge,
there are no pending or proposed special or other assessments for public
improvements or otherwise affecting the Property, nor are there any contemplated
Improvements that will result in such special or other assessments.
(c)    Except as set forth in the Property Reports, the Title Policy or the
Survey, the Hotel, the Residential Units, the common elements under the
Condominium Documents and the Improvements comply in all material respects with
all Laws, including all building and zoning ordinances and codes and subdivision
and platting requirements, are not in violation of any order, writ, injunction,
decree or demand of any Governmental Authority.
(d)    Except as set forth in the Property Reports, the Improvements comply in
all material respects with all Laws regarding access and facilities for
handicapped or disabled persons.
(e)    Except as set forth in the Property Reports, all Governmental Approvals,
including without limitation, certificates of completion or occupancy, necessary
in connection with the ownership, use, management and operation the Property
(including the use and operation of the Property contemplated in or required
pursuant to the Management Agreement and this Agreement) have been duly
obtained, are in full force and effect, and are held in the name of Borrowers or
Operating Lessee, and none of Borrowers and Operating Lessee is in default
thereunder; provided, however, that as of the Closing Date, the parties
acknowledge that the liquor license for the Hotel remains in the name of
Jumeirah Hospitality & Leisure (USA) Inc. and Operating Lessee and Jumeirah
Hospitality & Leisure (USA) Inc. are parties to the agreement pursuant to which
Jumeirah Hospitality & Leisure (USA) Inc. is obligated to keep the liquor
license in effect for the term of such agreement. Operating Lessee shall not
terminate, amend or waive said agreement with Jumeirah Hospitality & Leisure
(USA) Inc. without the prior consent of Administrative Agent, provided that
Operating Lessee may terminate said agreement once a separate liquor license for
the Hotel is obtained by it, Hotel Owner or Manager. Borrowers and Operating
Lessee shall obtain, or cause Manager to obtain, a liquor license for the Hotel
as soon as possible after the Closing Date (and in any case, prior to the
expiration or termination of said agreement with Jumeirah Hospitality & Leisure
(USA) Inc.), and deliver a copy of same to Administrative Agent promptly after
it is obtained.
(f)    There is no proceeding pending or, to Borrower’s Knowledge, threatened,
that seeks, or may reasonably be expected, to rescind, terminate, modify or
suspend any such Governmental Approval nor has any act or

40

--------------------------------------------------------------------------------




omission been committed which could afford any Governmental Authority the right
of forfeiture as against the Property, any part thereof or any monies paid in
performance of Borrowers’ and Operating Lessee’s obligations under any of the
Loan Documents.
3.3    No Broker. No financial advisors, brokers, underwriters, placement
agents, agents or finders have been dealt with by either Borrower, Guarantor or
any Affiliate thereof in connection with the Loan.
3.4    Taxes; Encroachments.
(h)    All transfer taxes, deed stamps, intangible taxes, taxes on personal
property or other amounts in the nature of transfer or debt taxes required to be
paid under applicable Law in connection with the transfer of the Property to
Borrowers have been paid. All mortgage, mortgage recording, stamp, intangible,
personal property or other similar taxes required to be paid under applicable
Law in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Mortgage, have been paid or are being paid simultaneously herewith. All
taxes and governmental assessments due and owing in respect of the Property have
been paid, or an escrow of funds in an amount sufficient to cover such payments
has been established hereunder.
(i)    The Hotel and the Residential Units are not part of a larger tract of
real property owned by either Borrower or Operating Lessee, is not otherwise
included under any unity of title or similar covenant with other real property
not encumbered by the Mortgage, and constitutes a separate tax lot or lots with
a separate tax assessment or assessments for the Hotel, the Residential Units
and Improvements, independent of those for any other real property or
improvements.
(j)    To Borrower’s Knowledge, other than as disclosed in the Title Policy or
the Survey, and as permitted or required under the Condominium Documents, there
are no encroachments on the Hotel and the Residential Units and the Improvements
do not encroach upon any adjoining land or adjoining street.
(k)    To Borrower’s Knowledge, and other than as may be disclosed in the Title
Policy or the Survey, and as permitted or required under the Condominium
Documents, all of the Improvements lie wholly within the boundaries and building
restriction lines of the Property, and no improvements on adjoining properties
encroach upon the Property, so as to materially and adversely affect the
business or operations of the Property.
3.5    Agreements. None of Borrowers and Operating Lessee has directly or
indirectly conveyed, assigned or otherwise disposed of or transferred (or agreed
to do so) any development rights, air rights or other similar rights, privileges
or attributes with respect to the Property, including those arising under any
zoning or land use ordinance or other Law or under the Condominium Documents.
None of Borrowers and Operating Lessee is a party to any agreement or instrument
or subject to any restriction which would materially and adversely affect either
Borrower, Operating Lessee or the Property, or either Borrower’s or Operating
Lessee’s business, properties or assets, operations or condition, financial or
otherwise. None of Borrowers and Operating Lessee is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which it or the Property is bound which default could reasonably
likely have a Material Adverse Effect. None of Borrowers and Operating Lessee
has any material financial obligation under any agreement or instrument to which
it is a party or by which it or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the Property
and permitted hereunder and (b) obligations under the Loan Documents.
3.6    Financial Condition.
(a)    The financial statements of Borrowers, Operating Lessee and Guarantor, if
any, delivered to Administrative Agent are true, correct, and complete in all
material respects. No material adverse change has occurred in the financial
conditions reflected in the most recent of the aforesaid statements since the
respective dates thereof. Neither the aforesaid statements nor any certificate,
statement, document or information furnished to Administrative Agent by or on
behalf of either Borrower, Operating Lessee, Guarantor or any other their
Affiliates in connection with the Loan, nor any representation nor warranty in
this Agreement or any other Loan Document, contains any untrue

41

--------------------------------------------------------------------------------




statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading in any
material respect.
(b)    None of Borrowers, Operating Lessee and Guarantor is subject to any
Bankruptcy Action or contemplating filing any Bankruptcy Action, and, to
Borrower’s Knowledge, no Person is contemplating the filing of any Bankruptcy
Action against either Borrower, Operating Lessee or Guarantor.
(c)    None of Borrowers and Operating Lessee is insolvent (as such term is
defined in the Bankruptcy Code) and neither Borrower nor Operating Lessee will
be rendered insolvent by execution of the Loan Documents or otherwise.
(d)    None of Borrowers and Operating Lessee has entered into this transaction
or executed any Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and Borrowers and Operating
Lessee have received reasonably equivalent value in exchange for their
obligations under the Loan Documents and the Liens on the Collateral granted or
otherwise arising thereunder.
(e)    None of Borrowers and Operating Lessee has any employees.
(f)    There is no material fact pertaining to either Borrower, Operating
Lessee, Guarantor, the Property or the other Collateral, the Condominium
Documents or the Marriott Agreements Collateral that Borrowers have not
disclosed to Administrative Agent that could reasonably be expected to have a
Material Adverse Effect.
3.7    Utility Services. All utility services necessary for the operation and
management of the Property are available at the boundaries of the Property,
including electric and natural gas facilities, telephone service, water supply,
storm and sanitary sewer facilities. All such utility services cross only
dedicated public roads or property subject to properly recorded easements in
favor of the utility company providing the service in question.
3.8    Liens. Except as otherwise provided for in the Loan Documents, none of
Borrowers and Operating Lessee has made any contract or arrangement of any kind
the performance of which by the other party thereto would give rise to a Lien on
the Property other than Permitted Liens.
3.9    Zoning. Except as set forth in the Property Reports, the current uses
(and any future uses currently anticipated to be made by Borrowers or Operating
Lessee) of the Property comply with all applicable zoning ordinances,
regulations and restrictive covenants affecting the Property, all use
restrictions of any Governmental Authority having jurisdiction have been
satisfied, and no material violation of any Law or regulation exists with
respect thereto.
3.10    Property Agreements. Borrowers have delivered to Administrative Agent
true, correct and complete copies of the Marriott Agreements and all other
agreements and instruments to which either of either Borrower or Operating
Lessee is a party or by which its property is bound. Each Marriott Agreement
constitutes the entire agreement between Hotel Owner and/or Operating Lessee, as
applicable, and Manager or the other Person party to such Marriott Agreement
with respect to the Property. No Marriott Agreement has been amended, modified,
terminated, assigned or otherwise changed, or the provisions thereof waived, to
the extent prohibited hereunder. No monetary or material non-monetary default by
Hotel Owner or Operating Lessee has occurred under any Marriott Agreement or any
other agreement or instrument to which either Borrower or Operating Lessee is a
party that remains outstanding, and no event which, with the giving of notice or
passage of any cure period would constitute such a monetary or material
non-monetary default, has occurred and is continuing. None of Borrowers and
Operating Lessee has received a notice of termination or default with respect to
any Marriott Agreement or any such other agreement or document. No management
fees or other sum payable by Hotel Owner or Operating Lessee under any Marriott
Agreement are accrued and unpaid. No agreement to which either Borrower or
Operating Lessee is a party or by which the Property are bound contains any
option to purchase or (except for the Condominium Association pursuant to the
Condominium Documents with respect to the Residential Units) right of first
refusal to purchase the Property or any part thereof. Borrowers have delivered
to Administrative Agent a true, correct and complete copy of the Option to
Purchase.
3.11    Not a Foreign Person. Neither Borrower is a foreign corporation, foreign
partnership, foreign trust,

42

--------------------------------------------------------------------------------




foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Code), and if requested by Administrative
Agent, Borrowers will provide a certification certifying such status, together
with such additional information as Administrative Agent may reasonably request.
3.12    Flood Zone. The building in which the Hotel and Residential Units are
located is not in an area identified by the Federal Emergency Management Agency
as an area having special flood hazards, or, if any portion of such building is
located within such area, Borrowers have obtained the insurance prescribed in
herein.
3.13    Litigation. There are no actions, suits or proceedings pending, or to
the Borrower’s Knowledge, threatened, against or affecting either Borrower,
Operating Lessee, the Condominium Association and/or the Property which, in each
case, if adversely determined, shall materially affect the ability of either
Borrower or Operating Lessee to perform its respective obligations hereunder or
under any of the Loan Documents, or against the Property or involving the
validity or enforceability of the Mortgage or the priority of the Lien thereof,
at law or in equity, or before any court or Governmental Authority, and none of
Borrowers and Operating Lessee is in default or violation with respect to any
order, writ, injunction, decree or demand of any court of Governmental
Authority. There are no actions or proceedings pending before any court,
quasi-judicial body or administrative agency relating to compliance of the
Property or the common elements under the Condominium Documents with any
applicable zoning, subdivision, building, environmental or land use law,
ordinance or resolution, which, in each case, if adversely determined, could
reasonably be expected to have Material Adverse Effect. To Borrower’s Knowledge,
there is no labor controversy, any asserted pending demands for collective
bargaining by any union or organization or threats of strikes or work stoppages,
affecting either Borrower, Operating Lessee or the Property.
3.14    No Conflicts. Neither the execution, delivery or performance of, nor the
consummation of the transactions contemplated by, this Agreement, the Mortgage,
the Note or any other Loan Documents will conflict with any provision of any Law
to which either Borrower or Operating Lessee is subject, or conflict with,
result in a breach of, or constitute a default under, any of the terms,
conditions or provisions of any of either Borrower’s or Operating Lessee’s
certificate of formation, operating agreement, or other organizational documents
or any agreement or instrument to which either Borrower or Operating Lessee is a
party or by which either Borrower or Operating Lessee or any of its assets or
property is bound (including any Marriott Agreement and any Condominium
Document), or any order or decree applicable to either Borrower or Operating
Lessee, or result in the creation or imposition of any lien on any of the assets
or property of either Borrower or Operating Lessee (other than pursuant to the
Loan Documents).
3.15    Public Access. All easements and rights of way necessary for the
utilization of the Improvements for their current uses have been acquired.
3.16    Leases. Attached hereto as Exhibit “E” is a true, correct and complete
list of all existing Leases for the Property. To Borrower’s Knowledge: (a) the
Leases are valid and in and full force and effect; (b) the Leases (including
amendments) are in writing and there are no oral agreements with respect
thereto; (c) the copies of the Leases delivered to Administrative Agent are true
and complete in all material respects; (d) neither the landlord nor any tenant
is in monetary default (other than with respect to rents that are less than 30
days late) or material non-monetary default under any of the applicable Leases;
(e) none of Borrowers and Operating Lessee has received a notice of termination
or default with respect to such Lease; (f) none of Borrowers and Operating
Lessee has assigned or pledged any of the Leases, the Rents or any interests
therein except to Administrative Agent (on behalf of the Lenders); (g) no tenant
or other party has an unexpired option, right of first refusal or other
preferential right to purchase all or any portion of the Property, (h) no tenant
has the unilateral right to terminate its Lease prior to expiration of the
stated term of such Lease absent the occurrence of any casualty, condemnation or
default by either Borrower or Operating Lessee thereunder; and (i) no tenant has
prepaid more than one month’s rent in advance (except for security deposits and
other charges collected in accordance with the terms of the applicable Lease).
3.17    Usury; Default. The terms of this Agreement are not usurious. No Default
or, to Borrower’s Knowledge, any event which, with the giving of notice or the
passage of time, would constitute a Default, has occurred and is continuing.
None of Borrowers and Operating Lessee has any offsets, defenses or
counterclaims against their Obligations, any and all such offsets, defenses and
counterclaims, if any, being waived.

43

--------------------------------------------------------------------------------




3.18    Condemnation. None of Borrowers and Operating Lessee has received any
written notice of, and to Borrower’s Knowledge, no Person or Governmental
Authority has threatened, any actual or proposed exercise of the power of
eminent domain or other taking by any Governmental Authority or
quasi-governmental body or agency of all or any portion of the Property or any
interest therein or any of the common elements under the Condominium Documents.
3.19    Physical Condition. Except as set forth in the “Property Condition
Report” delivered to Administrative Agent on or before the Closing Date and in
the Property Improvement Plan, to Borrower’s Knowledge, the Property and the
common elements under the Condominium Documents, including, without limitation,
all buildings, improvements, parking facilities, sidewalks, storm drainage
systems, roofs, plumbing systems, HVAC systems, fire protection systems,
electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects. Except as set forth in the
“Property Condition Report” and in the Property Improvement Plan, to Borrower’s
Knowledge, there exists no structural or other material defects or damages in
the Property or the common elements under the Condominium Documents, as a result
of a casualty or otherwise. None of Borrowers and Operating Lessee has received
any written notice from any insurance company or bonding company of any material
defects or inadequacies in the Property or the common elements under the
Condominium Documents, or any part of the foregoing, which would adversely
affect the insurability of the same or cause the imposition of extraordinary
premiums or charges thereon or of any termination or threatened termination of
any policy of insurance or bond.
3.20    Title. Hotel Owner has good, marketable and insurable fee simple title
to the Hotel and the Improvements associated therewith, free and clear of all
Liens whatsoever except the Permitted Liens and such other Liens as are
permitted pursuant to the express provisions of the Loan Documents. Residential
Owner has good, marketable and insurable fee simple title to the Residential
Units and the Improvements associated therewith, free and clear of all Liens
whatsoever except the Permitted Liens and such other Liens as are permitted
pursuant to the express provisions of the Loan Documents, and good title to the
balance of the Property associated with the Residential Units free and clear of
all Liens whatsoever except the Permitted Liens and such other Liens as are
permitted pursuant to the express provisions of the Loan Documents. Operating
Lessee has good, marketable and insurable leasehold title to the Hotel and the
Improvements associated therewith, and good title to the balance of the Property
associated with the Hotel (other than fee simple title to the Hotel and
Improvements) free and clear of all Liens whatsoever except the Permitted Liens
and such other Liens as are permitted pursuant to the express provisions of the
Loan Documents. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Liens and (b) perfected security
interests in and to, and perfected collateral assignments of, all personalty
(including the Leases), all in accordance with the terms hereof, in each case
subject only to Permitted Liens. There are no mechanics’ liens, materialmen’s
liens or other claims or liens for payment for work, labor or materials
affecting the Property which are a Lien prior to, or of equal priority with, the
Lien of the Mortgage. None of the Permitted Liens, individually or in the
aggregate, have a Material Adverse Effect.
3.21    Insurance. Borrowers or Operating Lessee has obtained and delivered to
Administrative Agent certificates of insurance for the Property reflecting the
insurance coverages, amounts and other insurance requirements set forth in the
Loan Documents. No Person, including either Borrower and Operating Lessee, has
done, by act or omission, anything which would materially and adversely impair
the coverage of any such policy.
3.22    Anti-Terrorism Laws. None Borrowers, Operating Lessee, Guarantor nor any
Person who controls either Borrower, Operating Lessee or Guarantor currently is
identified by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) or otherwise qualifies as a Embargoed Person, and Borrowers shall
ensure that no Person who now or hereafter owns a direct or indirect equity
interest in either Borrower, Operating Lessee or Guarantor is an Embargoed
Person or is Controlled by an Embargoed Person. None of Borrowers, Operating
Lessee and Guarantor is in violation of any applicable law relating to
anti-money laundering or anti terrorism, including, without limitation, those
related to transacting business with Embargoed Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107 56, and the
related regulations issued thereunder, including temporary regulations
(collectively, as the same may be amended from time to time, the “Patriot Act”).
To Borrower’s Knowledge, no tenant at the Property

44

--------------------------------------------------------------------------------




is currently identified by OFAC or otherwise qualifies as an Embargoed Person,
or is owned or controlled by an Embargoed Person.
3.23    Patriot Act. Neither Borrower is subject to any Law, regulation, or list
of any government agency (including the list maintained by OFAC and accessible
through the OFAC website) that prohibits or limits any Lender from making any
advance or extension of credit to either Borrower or from otherwise conducting
business with either Borrower.
3.24    Purchase Documents. The Purchase Agreement is in full force and effect
as of the Closing Date. Borrowers have delivered to Administrative Agent true,
correct and complete copies of the Purchase Documents, and all representations
and warranties of Borrowers and their affiliates set forth in the Purchase
Documents are true and correct in all material respects as of the time such
representations and warranties were made, and as of the Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date. The Purchase Documents constitute the entire agreement between Borrowers
and the seller of the Property with respect to the purchase of the Property.
Borrowers have consummated the Acquisition in accordance with the terms of the
Purchase Documents and in compliance with all applicable requirements of Law and
Governmental Approvals.
3.25    Operating Lease. The Operating Lease is in full force and effect. Hotel
Owner has delivered to Administrative Agent a true, correct and complete copy of
the Operating Lease. The Operating Lease constitutes the entire agreement
between Hotel Owner and Operating Lessee with respect to the Property. The
Operating Lease has not been amended, modified, terminated, assigned or
otherwise changed, or the provisions thereof waived, to the extent prohibited
hereunder. No monetary or material non-monetary default by Hotel Owner or
Operating Lessee has occurred under the Operating Lease that remains
outstanding, and no event which, with the giving of notice or passage of any
cure period under the Operating Lease would constitute a monetary or material
non-monetary default under the Operating Lease, has occurred and is continuing.
3.26    Condominium Documents. A true, correct and complete list of the
Condominium Documents is set forth on Exhibit “M” attached hereto, and each
Condominium Document is in full force and effect. Borrowers have delivered to
Administrative Agent true, correct and complete copy of the Condominium
Documents. No Condominium Document has been amended, modified, terminated,
assigned or otherwise changed, or the provisions thereof waived, by or at the
request of either Borrower or Operating Lessee to the extent prohibited
hereunder. No monetary or material non-monetary default by either Borrower or
Operating Lessee has occurred under any Condominium Document that remains
outstanding, and no event which, with the giving of notice or passage of any
cure period under any Condominium Document would constitute a monetary or
material non-monetary default under any Condominium Document, has occurred and
is continuing. None of Borrowers and Operating Lessee has received a notice of
termination or default with respect to any Condominium Document. No Common
Charges or other sum payable by either Borrower or Operating Lessee under any
Condominium Document are accrued and unpaid. In connection with the sale
pursuant to the Purchase Agreement, the Condominium Board has waived any right
of first refusal or similar option to purchase the Property pursuant to the
Condominium Documents.


3.27    Accounts. Attached hereto as Exhibit “N” is a true, correct and complete
list of all accounts used by Borrowers, Operating Lessee and Manager in
connection with the operation of the Property other than the Designated Account,
the Lockbox Accounts and the Cash Management Account.


3.28    Trademarks. None of Borrowers and Operating Lessee uses any trade name
and has not done business under any name other than its actual name set forth
herein. Each of each Borrower and Operating Lessee owns and possesses or
licenses (as the case may be) all such patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights, websites, domain names, copyrights, processes and know-how
(collectively, “Intellectual Property”) necessary for the conduct of its
business and the operation of the Property substantially in the manner as
contemplated to be conducted and operated without, individually or in the
aggregate,

45

--------------------------------------------------------------------------------




any infringement upon rights of other Person. None of Borrowers and Operating
Lessee has received any written notice, and to Borrower’s Knowledge, there is no
existing claim by any Person, that contests or questions either Borrower’s or
Operating Lessee’s right to use its Intellectual Property. None of Borrowers and
Operating Lessee has received any written notice, and to Borrower’s Knowledge,
there is no existing claim or infringement of the rights of any Person arising
from the use of such Intellectual Property by either Borrower or Operating
Lessee. None of Borrowers and Operating Lessee has received any written notice,
and to Borrower’s Knowledge, there is no infringement by any third party on any
rights of either Borrower or Operating Lessee in any of its Intellectual
Property. No name or logo used in connection with the Property or any part
thereof or business therein is a registered trade name or trademark as of the
Closing Date other than the names or logos of Manager.


3.29    ERISA. As of the date hereof, (a) none of Borrowers and Operating Lessee
is (i) an “employee benefit plan”, as defined in Section 3(3) of ERISA; or (ii)
a “plan” within the meaning of Section 4975(e) of the Code; (b) none of the
assets of either Borrower or Operating Lessee constitute “plan assets” within
the meaning of the United States Department of Labor Regulations set forth in 29
C.F.R. §2510.3-101 as modified in operation by section 3(42) of ERISA; (c) none
of Borrowers and Operating Lessee is a “governmental plan” within the meaning of
Section 3(32) of ERISA; (d) none of the transactions contemplated hereunder by
or with either Borrower or Operating Lessee are in violation of state statutes
regulating investments of fiduciaries with respect to governmental plans; and
(e) assuming no portion of the Loan advanced by any Lender on the Closing Date
shall be funded or held with “plan assets” of any “benefit plan investors”
within the meaning of Section 3(42) of ERISA (or that such Lender relied on an
available prohibited transaction exemption, all of the requirements of which
were met), none of Borrowers and Operating Lessee has engaged in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Administrative Agent of any of Lender’s rights under this
Agreement, any Note or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA
or Section 4975 of the Code. Neither Borrower sponsors or contributes to any
Pension Plan or Multiemployer Plan. With respect to Operating Lessee and any
ERISA Affiliate, except as could not reasonably be expected to result in a
Material Adverse Effect, either individually or in the aggregate: (i) each
Pension Plan is in compliance in all material respects with all applicable
provisions of ERISA, the Code and other requirements of applicable law, (ii) no
Pension Plan has any Unfunded Pension Liability, (iii) there has been no, nor is
there reasonably expected to occur any, ERISA Event, (iv) neither Operating
Lessee nor any ERISA Affiliate would have any Withdrawal Liability as a result
of a complete withdrawal from any Multiemployer Plan and (v) none of Borrowers
and Operating Lessee provides or will provide health or life insurance benefits,
including death or medical benefits (whether or not insured) with respect to any
current or former employee beyond his or her retirement or other termination of
service other than as required by applicable law.




ARTICLE 4 - DEFAULT AND REMEDIES
4.1    Events of Default. The occurrence of any one of the following shall be a
default under this Agreement (each, a “Default”):
(a)    (i) all or any portion of the principal of the Loan or any interest due
hereunder is not paid when due, whether on the scheduled due date or upon
mandatory prepayment, acceleration, maturity or otherwise, (ii) any other
Indebtedness is not paid within ten (10) days after notice from Administrative
Agent or (iii) any failure to make any deposit into any Reserve Account as and
when required hereunder;
(b)    any covenant, agreement, or condition, set forth in the first sentence of
Section 2.9 or Section 2.2(b) or 2.18(h) is not fully and timely performed,
observed or kept and such failure to perform is not corrected within ten (10)
days after notice from Administrative Agent;
(c)    (i) any covenant, agreement, or condition, set forth in Section 1.5.1(a),
1.18, 2.2(a), 2.4(b) or (c), 2.5, 2.17, 2.18(b) or (c), 2.19, 2.20, 2.23 (except
with respect to inadvertent and non-recurring breaches which are susceptible to
cure, which defaults shall be governed under the following clause (ii)), 2.25 or
2.32(a) is not fully and timely

46

--------------------------------------------------------------------------------




performed, observed or kept, or (ii) any other covenant, agreement or condition
in any Loan Document (other than covenants to pay the Indebtedness and other
than Defaults expressly listed in this Section 4.1) is not fully and timely
performed, observed or kept or any representation or warranty in any Loan
Document is false or misleading in any material respect and such failure to
perform or misrepresentation is not corrected within thirty (30) days after
notice from Administrative Agent; provided that, solely with respects covenants,
agreements or conditions covered under clause (ii), if such potential default is
not an amount due and owing and is not reasonably curable within such initial
thirty (30) day period then Borrowers shall have an additional reasonable period
to cure same not to exceed an additional sixty (60) days, provided further that
(A) Borrowers have commenced to cure such potential default during the initial
thirty (30) day period, (B) Borrower are at all times diligently and
continuously proceeding to cure such potential default and (C) such potential
default could not reasonably be expected to have a Material Adverse Effect;
(d)    the occurrence of a “Default” or “Event of Default” under any other Loan
Document (taking into account any applicable notice and cure period set forth in
such Loan Document);
(e)    either Borrower or Operating Lessee conceals, removes or permits to be
concealed or removed, any part of its property, with intent to hinder, delay or
defraud its creditors or any of them, or makes or suffers a transfer of any of
its property which may be fraudulent under any bankruptcy, fraudulent conveyance
or similar Law; or makes any transfer of its property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid;
or suffers or permits, while insolvent, any creditor to obtain a lien upon any
of its property through legal proceedings which are not vacated and such lien
discharged prior to enforcement thereof and in any event within sixty (60) days
from the date thereof;
(f)    any judgment, order, decree or arbitration award for the payment of money
in excess of $5,000,000 (to the extent not fully covered by a solvent third
party insurance company (less any applicable deductible) and as to which the
insurer has not disputed in writing its responsibility to cover such judgment,
order, decree or arbitration award) shall be rendered against either Borrower,
Operating Lessee or Guarantor and the same shall not have been satisfied or
vacated or discharged or stayed or bonded pending appeal within sixty (60) days
after the entry thereof;
(g)    any Loan Document, for any reason without Administrative Agent’s specific
prior written consent, ceasing to be in full force and effect, being declared
null and void or unenforceable in whole or in part, or the validity or
enforceability thereof, in whole or in part, being challenged or denied by any
party thereto other than Administrative Agent in any portion of the Property
becoming unenforceable in whole or in part, or ceasing to be of the priority
required by the Mortgage, or the validity or enforceability thereof, in whole or
in part, being challenged or denied by either Borrower, Operating Lessee or any
other Person obligated to pay any part of the Indebtedness;
(h)    the dissolution of either Borrower, Operating Lessee or Guarantor;
(i)    either Borrower’s or Operating Lessee’s assignment of this Agreement
without Administrative Agent’s prior written consent that is not otherwise
permitted in accordance with this Agreement;
(j)    the Liens created pursuant to any Loan Document shall cease to be a fully
perfected enforceable first priority security interest;
(k)    Administrative Agent, Lenders, or their respective representatives not
being permitted by either Borrower or Operating Lessee, at all reasonable times
upon reasonable notice (and at any time, without notice, in the case of an
emergency), subject to reasonable rules and regulations relating to safety and
the rights of tenants and of Manager under the Management Agreement, to enter
upon the Property and inspect the applicable Improvements, in each case, in
accordance with the terms of this Agreement, and such failure is not corrected
within ten (10) days after notice from Administrative Agent;
(l)    the occurrence of any Bankruptcy Action with respect to either Borrower,
any SPC Party, any Constituent Member of Borrower, Operating Lessee or
Guarantor;

47

--------------------------------------------------------------------------------




(m)    entry of an order for relief under any Debtor Relief Law or any other
decree or order is entered by a court having jurisdiction over either Borrower,
any Constituent Member of either Borrower, Operating Lessee, Guarantor or the
Property (i) adjudging either Borrower, any Constituent Member of Borrower,
Operating Lessee or Guarantor a bankrupt or insolvent, or (ii) approving a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of either Borrower, any Constituent Member of either Borrower, Operating
Lessee or Guarantor under any Debtor Relief Law or any other applicable federal
or state law, or (iii) other than at the request of Administrative Agent,
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of either Borrower, any Constituent Member of either
Borrower, Operating Lessee, Guarantor or the Property, any portion thereof or
any substantial part of the property of any thereof, or (iv) ordering the
winding up or liquidation of the affairs of either Borrower, any Constituent
Member of either Borrower, Operating Lessee or Guarantor and any such decree or
order continues unstayed or undismissed and in effect for a period of ninety
(90) days;
(n)    any purported termination or revocation of Guarantor Document by
Guarantor;
(o)    any purported termination or revocation of the Environmental Agreement by
either Borrower, Operating Lessee or Guarantor; and
(p)    (i) any ERISA Event occurs, either Borrower or Operating Lessee engage in
any prohibited transaction with respect to a Pension Plan or either Borrower or
Operating Lessee has an obligation to provide benefits health or life insurance
benefits with respect to any current or former employee beyond his or her
retirement or other termination of service other than as required by applicable
Law and such event, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect or (ii) either Borrower or
Operating Lessee consummate a transaction which would cause this Agreement or
Lenders’ rights under this Agreement or any other Loan Document to constitute a
non-exempt prohibited transaction under ERISA or section 4975 of the Code or
result in a violation of any similar Law or if the assets of either Borrower or
Operating Lessee become “plan assets” within the meaning of 29 C.F.R. 2510.3-101
as modified in operation by section 3(42) of ERISA.
4.2    Remedies. Upon a Default, Administrative Agent may with the consent of,
and shall at the direction of the Required Lenders, without notice, exercise any
and all rights and remedies afforded by this Agreement, the other Loan
Documents, Law, equity or otherwise, including (a) declaring any and all
Indebtedness immediately due and payable; (b) reducing any claim to judgment; or
(c) obtaining appointment of a receiver (to which Borrowers and Operating Lessee
hereby consent) and/or judicial or nonjudicial foreclosure under the Mortgage;
provided, however, that upon a Default, Administrative Agent at its election may
(but shall not be obligated to) with the consent of, and shall at the direction
of the Required Lenders, without notice, set‑off and apply, to the extent
thereof and to the maximum extent permitted by Law, any and all deposits, funds,
or assets at any time held and any and all other indebtedness at any time owing
by Administrative Agent or any Lender to or for the credit or account of each
Borrower or Operating Lessee against any Indebtedness; provided, further that
upon the occurrence of a Default pursuant to Section 4.1(l) or Section 4.1(m),
all Indebtedness shall automatically become due and payable immediately without
further act of Administrative Agent or any Lender.
Each of each Borrower and Operating Lessee hereby appoints Administrative Agent
as its attorney‑in‑fact, which power of attorney is irrevocable and coupled with
an interest, with full power of substitution if Administrative Agent so elects,
to do any of the following in its name upon the occurrence and during the
continuance of a Default: (i) endorse its name on any checks or drafts
representing proceeds of any insurance policies, or other checks or instruments
payable to it with respect to the Property; (ii) do every act with respect to
the Property that Borrowers and Operating Lessee may do; (iii) prosecute or
defend any action or proceeding incident to the Property; (iv) pay, settle, or
compromise all bills and claims so as to clear title to the Property; and (v)
take over and use all or any part of the labor, materials, supplies and
equipment contracted for, owned by, or under the control of either Borrower or
Operating Lessee, whether or not previously incorporated into the Improvements.
Any amounts expended by Administrative Agent itself or on behalf of Lenders to
construct or complete the Property Improvement Plan or any other Improvements,
to operate the Property or in connection with the exercise of its remedies
herein shall be deemed to have been advanced to Borrowers hereunder as a demand
obligation owing by Borrowers to Administrative Agent or Lenders as applicable
and shall constitute a portion of the Indebtedness, regardless of whether such
amounts exceed any limits for Indebtedness

48

--------------------------------------------------------------------------------




otherwise set forth herein. Neither Administrative Agent nor Lenders shall have
any liability to Borrowers or Operating Lessee for the sufficiency or adequacy
of any such actions taken by Administrative Agent.
All of the rights, remedies, powers and privileges of Administrative Agent and
Lenders provided for in the Loan Documents, at law or in equity (together,
“Rights”) are cumulative of each other, and no Right conferred upon or reserved
to Administrative Agent and/or Lenders is intended to be exclusive of any other
Rights. No delay or omission of Administrative Agent or Lenders to exercise any
Right accruing upon the happening of a Default shall impair any such Right or
shall be construed to be a waiver of any such Default or any acquiescence
therein. No delay or omission on the part of Administrative Agent or Lenders to
exercise any option for acceleration of the maturity of the Indebtedness, or for
foreclosure of the Mortgage following any Default as aforesaid, or any other
option granted to Administrative Agent and Lenders under the Loan Documents in
any one or more instances, or the acceptances by Administrative Agent or Lenders
of any partial payment on account of the Indebtedness, shall constitute a waiver
of any such Default, and each such option shall remain continuously in full
force and effect. No Right herein conferred upon or reserved to Administrative
Agent and/or Lenders is intended to be exclusive of any other Rights provided
for in any of the other Loan Documents. The resort to any Right shall not
prevent the concurrent or subsequent employment of any other Right or preclude
any other or further exercise thereof. Every Right may be pursued separately,
successively or together against each Borrower, Operating Lessee, Guarantor or
any Collateral or any part thereof, and every Right may be exercised from time
to time as often as may be deemed expedient by the Required Lenders. Without
limiting the generality of the foregoing provisions, the acceptance by
Administrative Agent or any Lender from time to time of any payment under the
Loan Documents which is past due or which is less than the payment in full of
all amounts due and payable at the time of such payment, shall not (i)
constitute a waiver of or impair or extinguish the exercise of any Right at the
time or at any subsequent time, or nullify any prior exercise of any such Right,
or (ii) constitute a waiver of the requirement of punctual payment and
performance or a novation in any respect.
Regardless of how a Lender may treat payments received from the exercise of
remedies under the Loan Documents for the purpose of its own accounting, for the
purpose of computing the Indebtedness, payments shall be applied as elected by
Lenders, except as expressly set forth in any Loan Document to the contrary. No
application of payments will cure any Default, or prevent acceleration, or
continued acceleration, of amounts payable under the Loan Documents, or prevent
the exercise, or continued exercise, of rights or remedies of Administrative
Agent and Lenders hereunder or thereunder or at Law or in equity.
ARTICLE 5 - ADMINISTRATIVE AGENT
5.1    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably (subject to Section 5.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
(b)    No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document, or secure or enforce the obligations of either Borrower, Operating
Lessee or any other party pursuant to the Loan Documents, or otherwise, except
for Administrative Agent to the extent expressly provided in this Agreement. All
such rights, on behalf of Administrative Agent or any Lender or Lenders, shall
be held and exercised solely by and at the option of Administrative Agent for
the pro rata benefit of

49

--------------------------------------------------------------------------------




the Lenders. Such rights, however, are subject to the rights of a Lender or
Lenders, as expressly set forth in this Agreement, to approve matters or direct
Administrative Agent to take or refrain from taking action as set forth in this
Agreement. Except as expressly otherwise provided in this Agreement or the other
Loan Documents, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights, or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to exercise or take under this Agreement and the
other Loan Documents, including (i) the determination if and to what extent
matters or items subject to Administrative Agent’s satisfaction are acceptable
or otherwise within its discretion, (ii) the making of Administrative Agent
Advances, and (iii) the exercise of remedies pursuant to, but subject to,
Article 4 or pursuant to any other Loan Document, and any action so taken or not
taken shall be deemed consented to by Lenders.
(c)    In case of the pendency of any Bankruptcy Action, receivership,
liquidation, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to either Borrower, Operating Lessee, any SPC
Party, any Constituent Member of either Borrower, Operating Lessee or Guarantor,
no individual Lender or group of Lenders shall have the right, and
Administrative Agent (irrespective of whether the principal of the Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
either Borrower) shall be exclusively entitled and empowered on behalf of itself
and the Lenders, by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Section 6.10 allowed in such judicial proceeding); and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of the Lenders except as approved by Required Lenders or to
authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by Required Lenders in any such proceeding.
5.2    Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys‑in‑fact and shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney‑in‑fact that it selects with reasonable care.
5.3    Liability of Administrative Agent. No Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of Lenders for any recital,
statement, representation or warranty made by either Borrower, Operating Lessee,
Guarantor, or any of their respective Affiliates, or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
either Borrower, Operating Lessee or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender to ascertain or to inquire

50

--------------------------------------------------------------------------------




as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of either Borrower, Operating Lessee, Guarantor, or
any of their respective Affiliates.
5.4    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex,
electronic mail or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any party to the Loan Documents),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document that requires the consent
of the Required Lenders or all Lenders unless it shall first receive such advice
or concurrence (or the deemed concurrence) of the Required Lenders or all
Lenders to the extent required hereunder as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders or such greater number of Lenders as may be expressly
required hereby in any instance, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders. In the
absence of written instructions from the Required Lenders or such greater number
of Lenders, as expressly required hereunder, Administrative Agent may take or
not take any action, at its discretion, unless this Agreement specifically
requires the consent of the Required Lenders or such greater number of Lenders.
5.5    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender or either Borrower
referring to this Agreement and describing such Default in reasonable detail.
Administrative Agent will notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to such Default as may
be requested by the Required Lenders in accordance with Article 4; provided,
however, that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Lenders.
5.6    Credit Decision; Disclosure of Information by Administrative Agent.
(a)    Each Lender acknowledges that none of Agent-Related Persons has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of either Borrower, Operating Lessee and Guarantor, shall
be deemed to constitute any representation or warranty by any Agent-Related
Person to any Lenders as to any matter, including whether Agent-Related Persons
have disclosed material information in their possession. Each Lender represents
to Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of either Borrower, Operating Lessee and Guarantor, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of either Borrower, Operating Lessee and Guarantor.
(b)    Administrative Agent promptly after its receipt shall provide each Lender
such notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide any Lender and/or make available
for such Lender’s inspection during reasonable business hours and at such
Lender’s expense, in each case upon such Lender’s written request therefor: (i)
copies of the Loan Documents; (ii) such information as is then in Administrative
Agent’s

51

--------------------------------------------------------------------------------




possession in respect of the current status of principal and interest payments
and accruals in respect of the Loan; (iii) copies of all current financial
statements in respect of Borrowers, Operating Lessee, Guarantor or other Person
liable for payment or performance by Borrowers or Operating Lessee of any
obligations under the Loan Documents, then in Administrative Agent’s possession
with respect to the Loan; and (iv) other current factual information then in
Administrative Agent’s possession with respect to the Loan and bearing on the
continuing creditworthiness of Borrowers, Operating Lessee or Guarantor;
provided that nothing contained in this Section shall impose any liability upon
Administrative Agent for its failure to provide a Lender any of such Loan
Documents, information, or financial statements, unless such failure constitutes
willful misconduct or gross negligence on Administrative Agent’s part; and
provided further that Administrative Agent shall not be obligated to provide any
Lender with any information in violation of Law or any contractual restrictions
on the disclosure thereof (provided such contractual restrictions shall not
apply to distributing to a Lender factual and financial information expressly
required to be provided herein). Except as set forth above, Administrative Agent
shall not have any duty or responsibility to provide any Lenders with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers, Operating Lessee
or Guarantor or any of their respective Affiliates which may come into the
possession of any of Agent-Related Persons.
5.7    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, to the extent that Administrative
Agent is not reimbursed by or on behalf of Borrowers, each Lender shall
reimburse Administrative Agent upon demand for its ratable share of any costs or
out‑of‑pocket expenses (including attorney fees) incurred by Administrative
Agent as described in Section 6.10. The undertaking in this Section shall
survive the payment of all Indebtedness hereunder and the resignation or
replacement of Administrative Agent.
5.8    Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any party to the Loan
Documents and their respective Affiliates as though Administrative Agent were
not Administrative Agent hereunder and without notice to or consent of Lenders.
Lenders acknowledge that Borrowers and Administrative Agent or its Affiliate
have entered or may enter into Interest Rate Protection Transactions. A portion
of the Loan may be funded to honor Borrowers’ payment obligations under the
terms of such Interest Rate Protection Transactions, and Lenders (other than the
Lender that is Administrative Agent or such affiliate) shall have no right to
share in any portion of such payments. Lenders acknowledge that, pursuant to
such activities, Administrative Agent or its Affiliates may receive information
regarding any party to the Loan Documents, or their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such parties or such parties’ Affiliates) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Pro Rata Share of the Loan, Administrative Agent shall
have the same rights and powers under this Agreement as any other Lenders and
may exercise such rights and powers as though it were not Administrative Agent
or party to Interest Rate Protection Transactions, and the terms “Lender” and
“Lenders” include Administrative Agent in its individual capacity.
5.9    Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to Borrowers and Lenders. If
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among Lenders a successor administrative agent for Lenders. If no
successor administrative agent is appointed prior to the effective date of the
resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with Lenders, a successor administrative agent from among Lenders.
Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as

52

--------------------------------------------------------------------------------




Administrative Agent hereunder shall be terminated without any other or further
act or deed on the part of such retiring Administrative Agent or any other
Lender. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.
5.10    Releases; Acquisition and Transfers of Collateral.
(a)    Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders, to transfer or sell, any Collateral
(i) upon the payment in full of immediately available funds of all Indebtedness
or (ii) after foreclosure or other acquisition of title (y) for a purchase price
of at least ninety percent (90%) of the value indicated in the most recent
Appraisal of the Collateral obtained by Administrative Agent made in accordance
with regulations governing Administrative Agent, less any reduction indicated in
the Appraisal estimated by experts in such areas, or (z) if approved by the
Required Lenders.
(b)    If all or any portion of the Collateral is acquired by foreclosure or by
deed in lieu of foreclosure, Administrative Agent shall take title to such
Collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition
Date”).  Administrative Agent and all Lenders hereby expressly waive and
relinquish any right of partition with respect to any Collateral so acquired.
After the Property is acquired, Administrative Agent shall appoint and retain as
a property manager for the Property one or more Persons (individually and
collectively, “Property Manager”) experienced in the management, leasing, sale
and/or dispositions of similar properties.
After consulting with the Property Manager, Administrative Agent shall prepare a
written plan for the operation, management, maintenance, repair, sale and
disposition of the Property and a budget for the aforesaid, which may include a
reasonable management fee payable to Administrative Agent (the “Business Plan”).
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the Property Manager shall adhere to such
Business Plan until a different Business Plan is approved by the Required
Lenders. Administrative Agent may propose an amendment to any such Business Plan
as it deems appropriate, which shall also be subject to Required Lender
approval. If any such Business Plan (as may be amended) proposed by
Administrative Agent is not approved by the Required Lenders (or if sixty (60)
days have elapsed following the Acquisition Date without a Business Plan being
proposed by Administrative Agent), any Lender may propose an alternative
Business Plan, which Administrative Agent shall submit to all Lenders for their
approval. If an alternative Business Plan is approved by the Required Lenders,
Administrative Agent may appoint one of the approving Lenders to implement the
alternative Business Plan. Notwithstanding any other provision of this
Agreement, unless in violation of an approved Business Plan or otherwise in an
emergency situation, Administrative Agent shall, subject to subsection (a) of
this Section, have the right but not the obligation to take any action in
connection with the Property (including actions with respect to Taxes, Common
Charges, Insurance Premiums, completion of construction, operation, management,
improvement, maintenance, repair, sale and disposition), or any portion thereof.
(c)    Upon request by Administrative Agent or Borrowers at any time, Lenders
will confirm in writing Administrative Agent’s authority to sell, transfer or
release any such liens of particular types or items of Collateral pursuant to
this Section; provided, however, that (i) Administrative Agent shall not be
required to execute any document necessary to evidence such release, transfer or
sale on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to liability or create any obligation or entail any
consequence other than the transfer, release or sale without recourse,
representation or warranty, and (ii) such transfer, release or sale shall not in
any manner discharge, affect or impair the obligations of either Borrower,
Operating Lessee or Guarantor.

53

--------------------------------------------------------------------------------




(d)    If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Collateral for which one of the Lenders does not consent
within ten (10) Business Days after notification from Administrative Agent, the
consenting Lender may offer (“Purchase Offer”) to purchase all of non-consenting
Lender’s right, title and interest in the Collateral for a purchase price equal
to non-consenting Lender’s Pro Rata Share of the net proceeds anticipated from
such sale of such Collateral (as reasonably determined by Administrative Agent,
including the undiscounted face principal amount of any purchase money
obligation not payable at closing) (“Net Sale Proceeds”). Within ten (10)
Business Days thereafter the non-consenting Lender shall be deemed to have
accepted such Purchase Offer unless the non-consenting Lender notifies
Administrative Agent that it elects to purchase all of the consenting Lender’s
right, title and interest in the Collateral for a purchase price payable by the
non-consenting Lender in an amount equal to the consenting Lender’s Pro Rata
Share of the Net Sale Proceeds. Any amount payable hereunder by a Lender shall
be due on the earlier to occur of the closing of the sale of the Collateral or
ninety (90) days after the Purchase Offer, regardless of whether the Collateral
has been sold.
5.11    Application of Payments. Except as otherwise provided in this Agreement
with respect to Defaulting Lenders, aggregate principal and interest payments,
payments for Indemnified Liabilities and/or foreclosure or sale of Collateral,
and net operating income from the Collateral during any period it is owned by
Administrative Agent or its designee on behalf of the Lenders (“Payments”) shall
be apportioned pro rata among Lenders and payments of any fees (other than fees
designated for Administrative Agent’s separate account) shall, as applicable, be
apportioned pro rata among Lenders. Notwithstanding anything to the contrary in
this Agreement, all Payments due and payable to Defaulting Lenders shall be due
and payable to and be apportioned pro rata among Administrative Agent and
Electing Lenders. Such apportionment shall be in the proportion that the
Defaulting Lender Payment Amounts paid by them bears to the total Defaulting
Lender Payment Amounts of such Defaulting Lender. Such apportionment shall be
made until Administrative Agent and Lenders have been paid in full for the
Defaulting Lender Payment Amounts. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Collateral received by Administrative Agent, shall
be applied first, to pay any fees, indemnities, costs, expenses (including those
in Section 5.7) and reimbursements then due to Administrative Agent; second, to
pay any fees, costs, expenses and reimbursements then due to Lenders; third, to
pay pro rata interest and late charges due in respect of the Indebtedness and
Administrative Agent Advances; fourth, to pay or prepay pro rata principal of
and to secure any Administrative Agent Advances; fifth, to repay the Loan;
sixth, to pay any indebtedness or other liabilities of Borrowers under any
Interest Rate Protection Transactions with Administrative Agent (or its
affiliates); and last, to Borrowers.
5.12    Benefit. Except as may expressly be otherwise provided herein, the terms
and conditions of this Article are inserted for the sole benefit of
Administrative Agent and Lenders; the same may be waived in whole or in part,
with or without terms or conditions, without prejudicing Administrative Agent’s
or Lenders’ rights to later assert them in whole or in part.
5.13    Co‑Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co‑agent,” “bookrunner,” “book
manager,” or “lead manager,” “arranger,” “lead arranger” or “co-arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of Lenders or other
Persons so identified as a “syndication agent,” “documentation agent,”
“co-agent” or “lead manager” shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the other Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
ARTICLE 6 - GENERAL TERMS AND CONDITIONS
6.1    Consents; Borrower’s Indemnity. Except where otherwise expressly provided
in the Loan Documents, in any instance where the approval, consent or the
exercise of Administrative Agent’s or any Lender’s judgment is required, the
granting or denial of such approval or consent and the exercise of such judgment
shall be (a) within the sole discretion of Administrative Agent or such Lender;
(b) deemed to have been given only by a specific writing intended for the
purpose given and executed by Administrative Agent or such Lender; and (c) free
from any limitation or requirement of reasonableness. Notwithstanding any
approvals or consents by Administrative Agent or

54

--------------------------------------------------------------------------------




any Lender, neither Administrative Agent nor any Lender has any obligation or
responsibility whatsoever for the adequacy, form or content of any Budget, any
appraisal, any contract, any Marriott Agreement, any Lease, or any other matter
incident to the Property. Any inspection, appraisal or audit of any of the
Property or the books and records of either Borrower or Operating Lessee, or the
procuring of documents and financial and other information, by or on behalf of
Administrative Agent shall be for Administrative Agent’s and Lenders’ protection
only, and shall not constitute an assumption of responsibility to either
Borrower, Operating Lessee or any other Person with regard to the condition,
value, maintenance or operation of the Property, or relieve either Borrower or
Operating Lessee of any of its obligations. Neither Administrative Agent nor any
Lender has any duty to supervise or to inspect the Property. Neither
Administrative Agent nor any Lender shall be liable or responsible for, and
Borrowers and Operating Lessee shall, jointly and severally, indemnify each
Agent-Related Person and each Lender and their respective Affiliates, directors,
officers, agents, attorneys and employees (collectively, the “Indemnitees”) from
and against any claim, action, loss or cost (including reasonable attorney’s
fees and costs) arising from or relating to (i) (A) any defect in the Property
or the Improvements, (B) any failure to protect or insure the Improvements, (C)
in connection with the protection and preservation of any of the Collateral or
performance of any work at the Property (including any failure to pay any
filing, registration and recording fee, recordation and transfer tax, title
search or examination fee, engineer fee, Tax, Common Charge, Insurance Premium,
or other cost of the operation, management, improvement, maintenance, repair,
sale or disposition of any Collateral), (D) the performance or failure of
performance of any obligation of either Borrower or Operating Lessee hereunder
or under the other Loan Documents, (E) any transaction, act, omission, event or
circumstance in any way connected with the Property, including any bodily
injury, death or property damage occurring in, upon or in the vicinity of the
Property through any cause whatsoever at any time, (F) any Lease, (G) any
Condominium Document, (H) any Marriott Agreement, (I) any Purchase contract or
(I) any other agreement to which either Borrower or Operating Lessee is a party
or by which any of the Collateral is bound; (ii) any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorney fees and
costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (A) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered by either Borrower, Operating Lessee or Guarantor
in connection with the transactions contemplated thereby or the consummation of
the transactions contemplated thereby, (B) any Commitment or the Loan or the use
or proposed use of the proceeds therefrom, or (C) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto; (iii) any and all claims, demands, actions or
causes of action arising out of or relating to the use of Information or other
materials obtained through internet, Intralinks or other similar information
transmission systems in connection with this Agreement, except if as a result of
such Indemnitee’s breach of the terms of Section 6.6; and (iv) any and all
liabilities, losses, costs or expenses (including reasonable attorney fees and
costs) that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding and whether it is defeated, successful or withdrawn, (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, however, that
such indemnity shall not, as to all Indemnitees, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of any Indemnitee.
Nothing, including any advance or acceptance of any document or instrument,
shall be construed as a representation or warranty, express or implied, to any
party by Administrative Agent or Lenders. Inspection shall not constitute an
acknowledgment or representation by Administrative Agent or any Lender that
there has been or will be compliance with the Loan Documents, applicable
Governmental Approvals, Laws, governmental requirements or restrictive
covenants. Administrative Agent’s failure to inspect shall not constitute a
waiver of any of Administrative Agent’s or Lenders’ rights under the Loan
Documents or at Law or in equity.
6.2    Miscellaneous. This Agreement may be executed in several counterparts,
all of which are identical, and all of which counterparts together shall
constitute one and the same instrument. The Loan Documents are for the sole
benefit of Administrative Agent, Lenders, Borrowers and Operating Lessee and are
not for the benefit of any third party. A determination that any provision of
this Agreement is unenforceable or invalid shall not affect the enforceability
or validity of any other provision and the determination that the application of
any provision of this Agreement to any

55

--------------------------------------------------------------------------------




Person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other Persons or
circumstances. Time shall be of the essence with respect to the obligations of
Borrowers and Operating Lessee under the Loan Documents.
6.3    Notices.
6.3.1    Modes of Delivery; Changes. Except as otherwise provided herein, all
notices, and other communications required or which any party desires to give
under this Agreement or any other Loan Document shall be in writing. Unless
otherwise specifically provided in such other Loan Document, all such notices
and other communications shall be deemed sufficiently given or furnished if
delivered by personal delivery, by nationally recognized overnight courier, by
registered or certified United States mail, postage prepaid, or by facsimile
(with, subject to Subsection 6.3.2 below, a confirmatory duplicate copy sent by
first class United States mail), addressed to the party to whom directed or by
(subject to Subsection 6.3.3 below) electronic mail addressed to Borrowers and
Operating Lessee at the addresses set forth at the end of this Agreement or to
Administrative Agent or Lenders at the addresses specified for notices on the
Schedule of Lenders (unless changed by similar notice in writing given by the
particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given and received either at the time
of personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided, however, that service of a notice
required by any applicable statute shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in any Loan Document or to require giving of notice or demand to
or upon any Person in any situation or for any reason.
6.3.2    Effectiveness of Facsimile and Emailed Documents and Signatures. The
Loan Documents may be transmitted and/or signed by facsimile and/or emailed .PDF
document. The effectiveness of any such documents and signatures shall, subject
to applicable Law, have the same force and effect as manually-signed originals
and shall be binding on all parties to the Loan Documents. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile and/or
emailed .PDF document or signature.
6.3.3    Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto and executed Loan Documents among such parties,
and may not be used for any other purpose.
6.3.4    Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of either Borrower or Operating Lessee even if (a) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (b) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrowers and Operating Lessee shall, jointly and severally, indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of either Borrower or Operating Lessee. If a
Lender does not notify or inform Administrative Agent of whether or not it
consents to, or approves of or agrees to any matter of any nature whatsoever
with respect to which its consent, approval or agreement is required under the
express provisions of this Agreement or with respect to which its consent,
approval or agreement is otherwise requested by Administrative Agent, in
connection with the Loan or any matter pertaining to the Loan, within ten (10)
Business Days after such consent, approval or agreement is requested by
Administrative Agent, such Lender shall be deemed to have given its consent,
approval or agreement, as the case may be, with respect to the matter in
question; provided that such deeming provision shall run solely to the benefit
of Administrative Agent and the other Lenders and in no event shall run to the
benefit of either Borrower, Operating Lessee or any of their respective
Affiliates.
6.4    Payments Set Aside. To the extent that any payment by or on behalf of
either Borrower or Operating Lessee is made to Administrative Agent or any
Lender, or Administrative Agent or any Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to

56

--------------------------------------------------------------------------------




be fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
6.5    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that none of Borrowers and Operating Lessee may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of Administrative Agent and each Lender (and any attempted
assignment or transfer by either Borrower or Operating Lessee without such
consent shall be null and void ab initio), and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 6.5, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 6.5, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 6.5 (and any other
attempted assignment or transfer by any such party shall be null and void ab
initio). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent permitted in
subsection (d) of this Section 6.5 and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b)    Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and Pro Rata Share of the Loan at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Pro Rata Share of the Loan at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in paragraph (b)(i)(B) of this Section 6.5 in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 6.5,
the aggregate amount of the Commitment (which for this purpose includes the Pro
Rata Share of the Loan outstanding) or, if the Commitment is not then in effect,
the principal outstanding Pro Rata Share of the Loan that is subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to Administrative Agent or, if the
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of Administrative Agent
and, so long as no Default has occurred and is continuing, Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed) to a
lesser amount.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to its Pro Rata Share of the Loan
and the Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 6.5 and,
in addition:

57

--------------------------------------------------------------------------------




(A)    the consent of Borrowers (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) a Default has occurred and
is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Borrowers
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Administrative Agent within five (5) Business Days
after having received notice thereof, and provided, further, that Borrowers’
consent shall not be required during the primary syndication of the Loan; and


(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an administrative
questionnaire in Administrative Agent’s standard form.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
either Borrower, Operating Lessee or Guarantor or any of either Borrower’s,
Operating Lessee’s or Guarantor’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrowers and Administrative Agent, the applicable
Pro Rata Share of the Loan previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of the Loan. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrowers’ obligations surviving
termination of this Agreement); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, Borrowers (at
their expense) shall execute and deliver a substitute Note substantially in the
form attached hereto as Exhibit “H” to the assignee Lender (and assignor Lender,
if applicable). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

58

--------------------------------------------------------------------------------






(c)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrowers (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and the principal amount (and stated interest) of each Lender’s
Pro Rata Share of the Loan owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrowers, Administrative Agent and
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, either Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or either Borrower,
Guarantor or any of either Borrower’s or Guarantor’s Affiliates or Subsidiaries,
including Operating Lessee) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or its Pro Rata Share of the Loan owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) Borrowers, Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 5.7 without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the second proviso
of Section 6.9 that affects such Participant. A Participant shall not be
entitled to receive any greater payment under Sections 1.7, 1.8 or 1.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amount (and stated interest) of each Participant’s interest in the
Loan or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including identity of any Participant or any
information relating to a Participant’s interest in any commitments, loan,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owners of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Borrowers and Operating Lessee hereby acknowledge that (i) Administrative
Agent and/or Arranger may, but shall not be obligated to, make available to
Lenders materials and/or information provided by or on behalf of either Borrower
or Operating Lessee hereunder or under the other Loan Documents (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
Intralinks, Syndtrak or another similar electronic system (the “Platform”) and
(ii) certain Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to Borrowers,
Operating Lessee, Guarantor or their other respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related

59

--------------------------------------------------------------------------------




activities with such Persons’ securities. Borrowers and Operating Lessee hereby
agree that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC”, Borrowers and Operating
Lessee shall be deemed to have authorized Administrative Agent, Arranger and
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrowers and Operating Lessee, Guarantor
or their other respective Affiliates, or the respective securities of any of the
foregoing for purposes of United States federal and state security Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 6.6); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z)
Administrative Agent and Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.
Notwithstanding the foregoing, Borrower sand Operating Lessee shall be under no
obligation to mark any Borrower Materials “PUBLIC”. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  ADMINISTRATIVE AGENT, ARRANGER AND THEIR RESPECTIVE
AFFILIATES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ADMINISTRATIVE AGENT, ARRANGER OR ANY
OF THEIR RESPECTIVE AFFILIATES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.  In no event shall Administrative Agent, Arranger or any of their
respective Affiliates have any liability to either Borrower, Operating Lessee,
any other Loan Party, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of either Borrower’s, Operating Lessee’s, Administrative
Agent’s or any other Person’s transmission of any Borrower Materials through the
Internet.
6.6    Confidentiality. Each of Administrative Agent and each Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to any Person to the extent requested by any
regulatory authority (including self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to any Person to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement or any other Loan Document,
and such party’s Affiliates; (e) to any Person in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, including any prospective bidder at any foreclosure sale of the
Property and any prospective purchaser of the Property after a foreclosure sale
or deed in lieu thereof; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any
Interest Rate Protection Transaction or credit derivative transaction relating
to obligations of either Borrower, Operating Lessee or Guarantor; (g) to any
Person with the consent of either Borrower; or (h) to any Person to the extent
such Information (y) becomes publicly available other than as a result of a
breach of this Section 6.6 or (z) becomes available to Administrative Agent or
any Lender on a nonconfidential basis from a source other than either Borrower.
For the purposes of this Agreement, “Information” means all information received
from either Borrower, Operating Lessee or Guarantor relating to either Borrower,
Operating Lessee or Guarantor or their respective businesses, other than any
such information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by either Borrower, Operating Lessee
or Guarantor. The Administrative Agent and the Lenders may disclose the
existence of the Loan, this Agreement and the other Loan Documents and
information about the Loan, this Agreement and the other Loan Documents to
market data collectors, similar service providers to the lending industry, and
service providers to Administrative Agent and the Lenders in connection with the
administration and management of the Loan, this Agreement and the other Loan
Documents.
6.7    Set-off. In addition to any rights and remedies of Administrative Agent
and Lenders provided by

60

--------------------------------------------------------------------------------




Law, upon the occurrence and during the continuance of any Default,
Administrative Agent and, with the prior written consent of Administrative
Agent, each Lender is authorized at any time and from time to time, without
prior notice to either Borrower or Operating Lessee (any such notice being
waived by Borrowers and Operating Lessee), to set-off and apply any and all
deposits, general or special, time or demand, provisional or final, at any time
held by or owing by Administrative Agent or such Lender hereunder or under any
other Loan Document to or for the credit or the account of either Borrower or
Operating Lessee against any and all Indebtedness of Borrowers and Operating
Lessee, irrespective of whether or not Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Indebtedness may be contingent or unmatured or denominated in a currency
different from that of the applicable depositor indebtedness. After obtaining
the prior written consent of Administrative Agent, each Lender agrees promptly
to notify Borrowers, Operating Lessee and Administrative Agent after any such
set‑off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set‑off and
application. No Lender shall have any liability to either Borrower or Operating
Lessee for making any such set-off made without the prior written consent of
Administrative Agent, but at the request of Administrative Agent, such Lender
shall promptly restore the amount that it set-off.
6.8    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the portions of the Loan advanced
by it any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the portions of the Loan made by them, as shall be necessary
to cause such purchasing Lender to share the excess payment in respect of such
portions of the Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 6.4 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon. Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of set-off), but subject
to Section 6.7 with respect to such participation as fully as if such Lender
were the direct creditor of Borrowers in the amount of such participation.
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
6.8 and will in each case notify Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
6.9    Amendments; Survival. Administrative Agent and Lenders shall be entitled
to amend (whether pursuant to a separate intercreditor agreement, co-lender
agreement or otherwise) any of the terms, conditions or agreements set forth in
Article 5 or as to any other matter in the Loan Documents respecting the sharing
of payments to Administrative Agent or Lenders. Subject to the foregoing,
Administrative Agent may amend or waive any provision of this Agreement or any
other Loan Document, or consent to any departure by any party to the Loan
Documents therefrom which amendment, waiver or consent is intended to be within
Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s reasonable determination is ministerial in nature;
provided, however, that otherwise no such amendment, waiver or consent shall be
effective unless in writing, signed by the Required Lenders and Borrowers or the
applicable party to the Loan Documents, as the case may be, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; and provided
further that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 4.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);

61

--------------------------------------------------------------------------------




(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
portion of the Loan or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that Administrative Agent may waive any
obligation of Borrowers to pay interest at the Default Rate and/or late charges
for periods of up to thirty (30) days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of Borrowers to pay interest
at the Default Rate or late charges thereafter, or to amend the definition of
and provisions relating to the “Default Rate” or “late charges”;
(d)    change the unpaid principal amount of the Loan which is required for
Lenders or any of them to take any action hereunder, without the written consent
of each Lender;
(e)    change the definition of “Pro Rata Share” or “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(f)    amend this Section or Section 6.8 without the written consent of each
Lender; or
(g)    release the liability of Guarantor under the Guaranty without the written
consent of each Lender (except as otherwise permitted pursuant to the terms
thereof).
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document and (ii) the Fee Letter and the Indemnity Letter may
be amended, or rights or privileges thereunder waived, in a writing executed by
the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that any waiver or amendment requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
This Agreement shall continue in full force and effect until all Obligations are
paid in full in immediately available funds and all of Administrative Agent’s
and Lenders’ obligations under this Agreement are terminated; and all
representations and warranties and all provisions herein for indemnity of the
Indemnitees, Administrative Agent and Lenders (and any other provisions herein
specified to survive) shall survive payment in full, satisfaction or discharge
of the Indebtedness, the resignation or removal of Administrative Agent or
replacement of any Lender, and any release or termination of this Agreement or
of any other Loan Documents.
6.10    Costs and Expenses. Without limiting any Loan Document and to the extent
not prohibited by applicable Laws, Borrowers shall pay or, if applicable,
reimburse to Administrative Agent within ten (10) Business Days of written
demand therefor and shall indemnify Administrative Agent from, all reasonable
out-of-pocket fees, costs, and expenses paid or incurred by (a) Administrative
Agent in connection with the negotiation, preparation and execution of this
Agreement and the other Loan Documents (and any amendments, approvals, consents,
waivers and releases requested by either Borrower, Operating Lessee or Guarantor
from time to time) and (b) Administrative Agent or any Lender, in connection
with the disbursement, administration or collection of the Loan the enforcement
of the obligations of either Borrower, Operating Lessee or Guarantor or the
exercise of any right or remedy of Administrative Agent or any Lender, including
in the case of clauses (a) and (b) (i) all reasonable out-of-pocket fees and
expenses of Administrative Agent’s counsel and, in the case of collection and
enforcement, each Lender’s counsel; (ii) Appraisal, re‑appraisal and survey
costs performed in connection with closing and to the extent otherwise required
to be paid by either Borrower or Operating Lessee under this Agreement; (iii)
title insurance charges and premiums in connection with closing or as otherwise
expressly provided herein; (iv) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches
performed in connection with closing or as otherwise

62

--------------------------------------------------------------------------------




expressly provided herein; (v) judgment and tax lien searches for each Borrower,
Operating Lessee and Guarantor, if any, performed in connection with closing or
as otherwise expressly provided herein; (vi) escrow fees charged by the title
company(ies) or its/their agent(s) in connection with closing; (vii) recordation
taxes, documentary taxes, transfer taxes and mortgage taxes in connection with
closing and to the extent otherwise required to be paid by either Borrower under
this Agreement; (viii) filing and recording fees in connection with closing and
to the extent otherwise required to be paid by either Borrower under this
Agreement; and (ix) loan brokerage fees for any broker dealt with by either
Borrower, Guarantor or any Affiliate thereof in connection with the making of
the Loan; provided, however that, notwithstanding anything to the contrary
contained herein, Borrower shall not be liable for the payment of any such costs
and expenses to the extent the same arise by reason of the gross negligence,
fraud or willful misconduct of the Person seeking reimbursement.  Borrowers
shall pay all reasonable out-of-pocket costs and expenses incurred by
Administrative Agent, including reasonable attorneys’ fees, if the Obligations
or any part thereof are sought to be collected by or through an attorney at law,
whether or not involving probate, appellate, administrative or bankruptcy
proceedings. Borrowers’ obligations under this Section 6.10 shall survive the
delivery of the Loan Documents, the making of advances, the payment in full of
the Indebtedness, the release or reconveyance of any of the Loan Documents, the
foreclosure of the Mortgage or conveyance in lieu of foreclosure, any bankruptcy
or other debtor relief proceeding, and any other event whatsoever.
6.11    Initial Funding of Loan; Tax Forms.
(a)    No portion of the Loan advanced by any Lender on the Closing Date shall
be funded or held with “plan assets” of any “benefit plan investors” within the
meaning of Section 3(42) of ERISA unless such Lender relied on an available
prohibited transaction exemption, all the requirements of which have been met.
(b)    (i)    Each Lender, and each holder of a participation interest herein,
that is not a “United States Person” (a “Foreign Lender”) within the meaning of
Section 7701(a)(30) of the Code shall , to the extent it is legally able to do
so, deliver to Administrative Agent, prior to receipt of any payment subject to
withholding (or upon accepting an assignment or receiving a participation
interest herein), two duly signed completed copies of either Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to a
complete exemption from, or reduction of, withholding on all payments to be made
to such Foreign Lender by Borrowers pursuant to this Agreement) or Form W-8ECI
or any successor thereto (relating to all payments to be made to such Foreign
Lender by Borrowers pursuant to this Agreement) of the United States Internal
Revenue Service or such other evidence satisfactory to Borrowers and
Administrative Agent that such Foreign Lender is entitled to an exemption from
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Foreign Lender shall (A) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is satisfactory to Borrowers and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrowers pursuant to the Loan Documents, (B) promptly notify
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lenders,
and as may be reasonably necessary (including the re-designation of its lending
office, if any) to avoid any requirement of applicable Laws that Borrowers make
any deduction or withholding for taxes from amounts payable to such Foreign
Lender. If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such document prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or the Administrative Agent as
may be necessary for Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

63

--------------------------------------------------------------------------------




(ii)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of United States Internal Revenue
Service Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.
(iii)    Borrowers shall not be required to pay any additional amount to any
Foreign Lender under Section 1.11, (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with a United States Internal Revenue Service
Form W-8BEN, W-8ECI, or W-8IMY pursuant to this subsection (b) of this Section,
or (B) if such Lender shall have failed to satisfy the foregoing provisions of
this subsection (b); provided that (y) if such Lender shall have satisfied the
requirement of this subsection (b) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this subsection (b) shall relieve Borrowers of their
obligation to pay any amounts pursuant to Section 1.11 in the event that, as a
result of any Change in Law, such Lender is no longer properly entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Lender or other Person for the account of which such Lender
receives any sums payable under any of the Loan Documents is not subject to
withholding or is subject to withholding at a reduced rate and (z) if following
any such Change in Law, an assignee Lender becomes party to this Agreement, it
shall be entitled to the same protection from Borrowers as its assignor with
respect to any such Change in Law.
(iv)    Administrative Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Documents
with respect to which Borrowers are not required to pay additional amounts under
this subsection (b).
(c)    Upon the request of Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to Administrative Agent two duly signed completed copies of United
States Internal Revenue Service Form W-9. If such Lender fails to deliver such
forms, then Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Code, without reduction.
(d)    If any Governmental Authority asserts that Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify Administrative Agent therefor, including all penalties and interest
and costs and expenses (including attorney fees) of Administrative Agent.
Borrowers shall, and do hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to this Section 6.11(d). The
obligation of Lenders and Borrowers under this subsection shall survive the
removal or replacement of a Lender, the payment of all Indebtedness, the
resignation or replacement of Administrative Agent and termination of this
Agreement and/or any other Loan Document.
6.12    Further Assurances. Borrowers and Operating Lessee shall, upon
Administrative Agent’s request, (a) promptly correct any defect, error or
omission in any Loan Document; (b) execute, acknowledge, deliver, procure,
record or file such further instruments and do such further acts as
Administrative Agent reasonably deems necessary, desirable or proper to carry
out the purposes of the Loan Documents and to identify and subject to the liens
and security interest of the Loan Documents any property intended to be covered
thereby, including any renewals, additions, substitutions, replacements, or
appurtenances to the Property; (c) execute, acknowledge, deliver, procure, file
or record

64

--------------------------------------------------------------------------------




any document or instrument Administrative Agent reasonably deems necessary,
desirable or proper to protect the liens or the security interest under the Loan
Documents against the rights or interests of third Persons; and (d) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts deemed necessary, desirable or proper by Administrative
Agent to comply with the requirements of any agency having jurisdiction over
Administrative Agent. In addition, at any time, and from time to time, upon the
written request by Administrative Agent or any Lender, Borrowers will, at
Borrowers’ expense, provide any and all further instruments, certificates and
other documents as may, in the opinion of Administrative Agent or such Lender,
be necessary in order to verify Borrowers’ identities and backgrounds in a
manner satisfactory to Administrative Agent or such Lender.
6.13    Inducement to Lenders. The representations and warranties contained in
this Agreement and the other Loan Documents (a) are made to induce Lenders to
make the Loan and extend any other credit to or for the account of Borrowers
pursuant hereto, and Administrative Agent and Lenders are relying thereon, and
will continue to rely thereon, and (b) shall survive any bankruptcy proceedings
involving either Borrower, Operating Lessee, any SPC Party, any Constituent
Member of either Borrower or Operating Lessee, Guarantor or the Property,
foreclosure, or conveyance in lieu of foreclosure.
6.14    Forum. Each party to this Agreement hereby irrevocably submits generally
and unconditionally for itself and in respect of its property to the
jurisdiction of any state court, or any United States federal court, sitting in
the State specified in Section 6.20 and to the jurisdiction of any state court
or any United States federal court, sitting in the state in which the Property
is located, over any suit, action or proceeding arising out of or relating to
this Agreement or the Indebtedness. Each party to this Agreement hereby
irrevocably waives, to the fullest extent permitted by Law, any objection that
they may now or hereafter have to the laying of venue in any such court and any
claim that any such court is an inconvenient forum. Each party to this Agreement
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable Law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in Section 6.20 may be made by certified
or registered mail, return receipt requested, directed to such party at its
address for notice stated in the Loan Documents, or at a subsequent address of
which Administrative Agent received actual notice from such party in accordance
with the Loan Documents, and service so made shall be complete five (5) days
after the same shall have been so mailed. Nothing herein shall affect the right
of Administrative Agent to serve process in any manner permitted by Law or limit
the right of Administrative Agent to bring proceedings against any party in any
other court or jurisdiction.
6.15    Interpretation. References to “Dollars,” “$,” “money,” “payments” or
other similar financial or monetary terms are references to lawful money of the
United States of America. Words of any gender shall include each other gender.
Words in the singular shall include the plural and words in the plural shall
include the singular. References to either Borrower, Operating Lessee or
Guarantor shall mean each Person comprising same, jointly and severally.
References to “persons” shall include both natural persons and any legal
entities, including public or governmental bodies, agencies or
instrumentalities. The words “include” and “including” shall be interpreted as
if followed by the words “without limitation”. Captions and headings in the Loan
Documents are for convenience only and shall not affect the construction of the
Loan Documents.
6.16    No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrowers is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to either Borrower or Operating Lessee and none is
created by the Loan Documents. Nothing contained in the Loan Documents, and no
action taken or omitted pursuant to the Loan Documents, is intended or shall be
construed to create any partnership, joint venture, association, or special
relationship between either Borrower and/or Operating Lessee and Administrative
Agent or any Lender or in any way make Administrative Agent or any Lender a
co‑principal with either Borrower or Operating Lessee with reference to the
Property or otherwise. In no event shall Administrative Agent’s or Lenders’
rights and interests under the Loan Documents be construed to give
Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of either Borrower or Operating Lessee.
6.17    Records. The unpaid amount of the Loan and the amount of any other
credit extended by Administrative Agent or Lenders to or for the account of
Borrowers set forth on the books and records of Administrative Agent shall be
presumptive evidence of the amount thereof owing and unpaid, but failure to
record any such amount

65

--------------------------------------------------------------------------------




on Administrative Agent’s books and records shall not limit or affect the
obligations of Borrowers under the Loan Documents to make payments on the Loan
when due.
6.18    Commercial Purpose. Borrowers warrant that the Loan is being made solely
to acquire or carry on a business or commercial enterprise, and/or each Borrower
is a business or commercial organization. Borrowers further warrant that all of
the proceeds of the Loan shall be used for commercial purposes and stipulate
that the Loan shall be construed for all purposes as a commercial loan, and is
made for other than personal, family, household or agricultural purposes.
6.19    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE A PARTY, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, ANY NOTE, THIS AGREEMENT, THE
MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD THAT
THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO ANY NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY EACH PARTY TO THIS AGREEMENT, AND THEY HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
6.20    Governing Law; Service of Process. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York. Borrowers
and Operating Lessee hereby irrevocably designate and appoint Corporation
Service Company, 1180 Avenue of the Americas, Suite 210, New York, New York
10036, as its authorized agent to accept and acknowledge on Borrowers’ and
Operating Lessee’s behalf service of any and all process that may be served in
any suit, action, or proceeding instituted in connection with this Loan in any
state or federal court sitting in the State of New York. If such agent shall
cease so to act, Borrowers and Operating Lessee shall irrevocably designate and
appoint without delay another such agent in the State of New York satisfactory
to Administrative Agent and shall promptly deliver to Administrative Agent
evidence in writing of such agent’s acceptance of such appointment and its
agreement that such appointment shall be irrevocable.
Each of each Borrower and Operating Lessee hereby consents to process being
served in any suit, action, or proceeding instituted in connection with the Loan
by (a) the mailing of a copy thereof by certified mail, postage prepaid, return
receipt requested, to such Borrower and Operating Lessee and (b) serving a copy
thereof upon the agent hereinabove designated and appointed by such Borrower and
Operating Lessee as its agent for service of process. Each of each Borrower and
Operating Lessee irrevocably agrees that such service shall be deemed to be
service of process upon it in any such suit, action, or proceeding. Nothing
herein shall affect the right of Administrative Agent to serve process in any
manner permitted by Law or limit the right of Administrative Agent to bring
proceedings against Borrowers and Operating Lessee in any other court or
jurisdiction.
6.21    USA Patriot Act Notice. Each Lender and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrowers, which information includes the names and
addresses of Borrowers and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrowers in accordance with
the Patriot Act. Borrowers shall, promptly following a request by Administrative
Agent or any Lender, provide all documentation and other information that
Administrative Agent or such Lender requests in order to comply with its ongoing
obligation under “know your customer” and anti-money laundering rules and
regulations, including the Act.



66

--------------------------------------------------------------------------------




6.22    Entire Agreement. The Loan Documents constitute the entire understanding
and agreement between Borrowers, Operating Lessee, Administrative Agent and
Lenders with respect to the transactions arising in connection with the Loan,
and supersede all prior written or oral understandings and agreements between
Borrowers, Operating Lessee, Administrative Agent and Lenders with respect to
the matters addressed in the Loan Documents. In particular, and without
limitation, the terms of any commitment letter, letter of intent or quote letter
by Administrative Agent or any Lender to make the Loan are merged into the Loan
Documents. Neither Administrative Agent nor any Lender has made any commitments
to extend the term of the Loan past its stated maturity date or to provide
Borrowers with financing except as set forth in the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are not, and were not,
and no Persons are or were authorized by Administrative Agent or any Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the matters addressed in the Loan Documents.
BORROWERS AND OPERATING LESSEE FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON
BEHALF OF ADMINISTRATIVE AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE
NOTE OR OTHERWISE IN RESPECT OF THE LOAN, ANY AND EVERY RIGHT BORROWER AND
OPERATING LESSEE MAY HAVE TO (X) INJUNCTIVE RELIEF, (Y) INTERPOSE ANY
COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY COUNTERCLAIM, AND (Z) HAVE THE
SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
CONTAINED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL PREVENT OR PROHIBIT
BORROWERS AND OPERATING LESSEE FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION
AGAINST ADMINISTRATIVE AGENT OR LENDERS WITH RESPECT TO ANY ASSERTED CLAIM.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
6.23    Limitation on Liability. Borrowers and Operating Lessee waive any right
to assert or make any claim against Administrative Agent or any Lender (or to
sue Administrative Agent or any Lender upon any claim for) for any special,
indirect, incidental, punitive or consequential damages in respect of any breach
or wrongful conduct, whether the claim is based on contract, tort or duty
imposed by law, in connection with, arising out of or in any way related to this
Agreement, the other Loan Documents or the transactions contemplated hereby
and/or thereby, or any act, omission or event in connection therewith.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, (a) in no event shall Operating Lessee have any liability hereunder,
under any other Loan Document or otherwise with respect to any portion of the
Debt Service and (b) the Obligations for which Operating Lessee shall be
responsible shall be limited solely to the Other Operating Lessee Obligations.
Borrowers and Operating Lessee may enter into an indemnification and
reimbursement agreement to fairly allocate their liabilities and obligations as
between Borrowers and Operating Lessee so long as any such indemnity and
reimbursement agreement is fully subject and subordinate to the rights of the
Lenders under the Loan Documents. Borrowers and Operating Lessee shall delivery
any such agreement to Administrative Agent promptly after entering into same.
6.24    Third Parties; Benefit. All conditions to the obligation of Lenders or
Administrative Agent to make advances hereunder are imposed solely and
exclusively for the benefit of Lenders, Administrative Agent and their permitted
assigns and no other Persons shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lenders
or Administrative Agent will refuse to make advances in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be the beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lenders or Administrative
Agent at any time in the sole and absolute exercise of their discretion. The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other Person shall have any
right or cause of action on account thereof.
6.25    Rules of Construction. The words “hereof,” “herein,” “hereunder,”
“hereto,” and other words of

67

--------------------------------------------------------------------------------




similar import refer to this Agreement in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” All references (a) to
the Loan Documents are to the same as extended, amended, replaced, restated,
supplemented or otherwise modified from time to time in accordance with their
respective terms unless expressly indicated otherwise, (b) to the Units,
Improvements or Property shall mean all or any portion of each of the foregoing,
respectively, and (c) to Articles, Sections, Schedules and Exhibits are to the
respective Articles, Sections, Schedules and Exhibits contained in this
Agreement unless expressly indicated otherwise.
6.26    Non-Recourse Obligations. All Obligations of Borrowers shall be recourse
to Borrowers. All Obligations of Operating Lessee shall be recourse to Operating
Lessee. Notwithstanding anything to the contrary contained in this Agreement or
in the other Loan Documents, no recourse shall be had for the payment of the
principal or other amounts owed hereunder or under the Loan Documents, or for
any claim based on this Agreement or any other Loan Document, against any member
of either Borrower or Operating Lessee or any of such member’s assets (other
than from the interest of such members in either Borrower and Operating Lessee),
or against any principal, direct or indirect partner, direct or indirect member,
direct or indirect shareholder or other equity holder, officer, director, agent
or employee of either Borrower, Operating Lessee or any member thereof (other
than from the indirect interest of any such Person in either Borrower and
Operating Lessee), it being expressly understood that the sole remedies of
Administrative Agent and Lenders with respect to such amounts and claims shall
be against Borrowers and Operating Lessee and the assets of Borrowers and
Operating Lessee, including the Property and other Collateral; provided,
however, that:
(a)    nothing contained in this Agreement (including the provisions of this
Section 6.26) or the other Loan Documents shall constitute a waiver of any of
the obligations of Borrower or Operating Lessee hereunder or thereunder, or of
any of any obligations of Guarantor under the Guarantor Documents;
(b)    nothing contained in this Agreement (including the provisions of this
Section 6.26) or the other Loan Documents shall constitute a limitation of
liability of Borrower or Operating Lessee or any of their assets; and
(c)    nothing contained in this Agreement (including the provisions of this
Section 6.26) or the other Loan Documents shall constitute a limitation of
liability of Guarantor or any of its assets with respect to the Guarantor
Documents.
Neither the negative capital account of any member (direct or indirect) in
Borrowers or Operating Lessee or in any other member (direct or indirect) in
Borrower, nor any obligation of any member (direct or indirect) in Borrowers or
Operating Lessee to restore a negative capital account or to contribute or loan
capital to Borrowers or Operating Lessee or to any member (direct or indirect)
in Borrowers or Operating Lessee in accordance with the terms of any formation
documents or operating agreements relating thereto, shall at any time be deemed
to be the property or an asset of Borrowers or Operating Lessee (or any such
members (direct or indirect)) and Administrative Agent and Lenders shall have no
right to collect, enforce or proceed against any such negative capital account
or obligation to restore, contribute or loan.
6.27    Waivers.
(a)    General. Without notice to, or consent by, either Borrower or Operating
Lessee, and in Administrative Agent’s sole and absolute discretion and without
prejudice to any Lender or in any way limiting or reducing either Borrower’s or
Operating Lessee’s liability for all of its obligations under this Agreement and
the other Loan Documents, Administrative Agent may, subject to Section 6.9:
(i) to the extent permitted under the Loan Documents following the occurrence
and during the continuance of a Default, sell, exchange, release or exercise
remedies with respect to any or all Collateral, (ii) accept or reject additional
Collateral for the Obligations or any portion thereof, (iii) discharge or
release any party or parties liable under the Loan Documents, (iv) to the extent
permitted under the Loan Documents following the occurrence and during the
continuance of a Default, foreclose or otherwise realize on any Collateral, or
attempt to foreclose or otherwise realize on any Collateral, whether such
attempt is successful or unsuccessful, and whether such attempt relates to some
or all or only some portion of the Collateral, (v) accept or make compositions
or other arrangements or file or refrain from filing a claim in any bankruptcy,
insolvency or similar proceeding, and

68

--------------------------------------------------------------------------------




(vi) credit payments in such manner and order of priority to principal, interest
or other obligations as Administrative Agent may determine in its discretion,
except as otherwise provided in this Agreement. If Administrative Agent performs
any of the actions described in this Section, then Borrowers’ and Operating
Lessee’s liability shall continue in full force and effect even if
Administrative Agent’s actions impair, diminish or eliminate the subrogation,
contribution or reimbursement rights (if any) of either Borrower or Operating
Lessee against the other.
(b)    Waivers of Rights and Defenses. Each of each Borrower and Operating
Lessee waives any right to require Administrative Agent or any Lender to
(i) proceed against either Borrower or Operating Lessee, or any particular
Collateral or in any particular order of realization, (ii) proceed against or
exhaust any Collateral, or (iii) pursue any other right or remedy. Each of each
Borrower and Operating Lessee agrees that Administrative Agent (on behalf of
Lenders) may proceed against either Borrower or Operating Lessee with respect to
its Obligations without taking any actions against the other party and without
proceeding against or exhausting any other Collateral. Each of each Borrower and
Operating Lessee agrees that Administrative Agent (on behalf of Lenders) may
unqualifiedly exercise (or refrain from exercising) in its sole discretion any
or all rights and remedies available to it against either Borrower or Operating
Lessee without impairing Administrative Agent’s rights and remedies (on behalf
of Lenders) in enforcing the Obligations of the other party under this Agreement
or the other Loan Documents, as to which Borrowers’ and Operating Lessee’s
liabilities shall remain independent and unconditional. Each of each Borrower
and Operating Lessee agrees and acknowledges that Administrative Agent’s
exercise of certain of such rights or remedies may affect or eliminate either
Borrower’s or Operating Lessee’s right of subrogation or recovery (if any)
against the other, and that Borrowers and Operating Lessee may incur a partially
or totally non-reimbursable liability in performing its Obligations. Without
limiting the generality of any other waivers in this Agreement, each of each
Borrower and Operating Lessee expressly waives any statutory or other right that
such Borrower or Operating Lessee might otherwise have to require Administrative
Agent to exhaust the Collateral held with respect to the other party before
Administrative Agent (on behalf of Lenders) may proceed against the Collateral
owned by such party.
(c)    Additional Waivers. Each of each Borrower and Operating Lessee waives
diligence and all demands, protest, presentments and notices of every kind or
nature except notices of default, notices to cure and notices that, in any of
the foregoing cases, are either required by law or by the Loan Documents,
including notices of protest, dishonor, nonpayment, acceptance of the
Obligations under this Agreement and the other Loan Documents and the creation,
renewal, extension, modification or accrual of any such Obligations. No failure
or delay on Administrative Agent’s or any Lender’s part in exercising any power,
right or privilege under the Loan Documents shall impair or waive any such
power, right or privilege.
6.28    Full Knowledge. Each of each Borrower and Operating Lessee acknowledges
that it has had a full and adequate opportunity to review the Loan Documents,
the transactions contemplated therein and all underlying facts relating to such
transactions. Each of each Borrower and Operating Lessee agrees that neither
Administrative Agent nor any Lender has any duty, whether now or in the future,
to disclose to either Borrower or Operating Lessee any information pertaining to
either Borrower, Operating Lessee, any Collateral or any other Person.
6.29    Receipt of Adequate Consideration. Each of each Borrower and Operating
Lessee acknowledges that it has received adequate consideration for execution of
the Loan Documents to which it is a party by virtue of Lenders’ making the Loan
(which benefit Borrowers and Operating Lessee).
6.30    Lenders’ Disgorgement of Payments. Upon payment of all or any portion of
the Loan, all Obligations under the Loan Documents shall continue and remain in
full force and effect if all or any part of such payment is, pursuant to any
bankruptcy, insolvency or similar proceeding or otherwise, avoided or recovered
directly or indirectly from Administrative Agent or any Lender as a preference,
fraudulent transfer or otherwise, irrespective of (a) any notice of revocation
given by either Borrower prior to such avoidance or recovery, or (b) payment in
full of the Loan. Borrowers’ liability under the Loan Documents shall continue
until all periods have expired within which Administrative Agent or Lenders
could (on account of bankruptcy or insolvency proceedings, whether or not then
pending, affecting either Borrower or any other Person) be required to return or
repay any amount paid at any time on account of the Loan. If, in any such
proceeding, any party seeks to require Administrative Agent or any Lender to
disgorge or repay any payments previously made by either Borrower to
Administrative Agent or such Lender, then Borrowers shall be obligated to pay
Administrative Agent or such Lender, within ten (10) days after such written
request,

69

--------------------------------------------------------------------------------




an amount equal to the amount adjudicated to be disgorged or repaid.
6.31    No Advisory or Fiduciary Responsibility. In connection with all aspects
of the transactions contemplated hereby and by the other Loan Documents
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrowers and Operating Lessee acknowledge and
agree, and acknowledge the understanding of Guarantor and each Affiliate of each
Borrower, Operating Lessee or Guarantor that is a party to any Loan Document
(collectively with Borrower and Operating Lessee, the “Loan Parties”), that
(a)(i) the arranging and other services regarding this Agreement provided by
Administrative Agent, Arranger and Lenders are arm’s-length commercial
transactions between Borrowers and each other Loan Party, on the one hand, and
Administrative Agent, Arranger and Lenders, on the other hand, (ii) each
Borrower and each other Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) Administrative
Agent, Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
either Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) nether Administrative Agent, Arranger nor any Lender
has any obligation to either Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby and
by the other Loan Documents except those obligations expressly set forth herein
and in the other Loan Documents; and (c) Administrative Agent, Arranger and
Lenders and their respective Affiliates may be engaged or may hereafter engage
in a broad range of transactions that involve interests that differ from those
of Borrowers, the other Loan Parties and their respective Affiliates, and
neither Administrative Agent, Arranger nor any Lender has any obligation to
disclose any of such interests to either Borrower, any other Loan Party or any
of their respective Affiliates. To the fullest extent permitted by law, each
Borrower and Operating Lessee hereby waive and release any claims that it may
have against Administrative Agent, Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby and by the other Loan Documents.


6.32    Joint and Several Liability. Each Borrower acknowledges, agrees,
represents and warrants the following:


(a)    Inducement. Lenders have been induced to make the Loan to Borrowers in
part based upon the assurances by each Borrower that each Borrower desires that
the Note and the Obligations be honored and enforced as separate obligations of
each Borrower should Administrative Agent and Lenders desire to do so.


(b)    Liability of Borrowers. Notwithstanding anything to the contrary
contained herein or elsewhere, each Borrower shall be jointly and severally
liable with each other Borrower for the Obligations, and each of the Obligations
shall be secured by the Collateral. Each Borrower acknowledges that it is a
co-borrower hereunder and is jointly and severally liable under this Agreement
and the other Loan Documents. Any payment made by a Borrower in respect of
Obligations owing by one or more Borrowers shall be deemed a payment of such
Obligations by and on behalf of all Borrowers. The Loan shall be deemed to be
extended to each Borrower. Notwithstanding anything to the contrary in this
Agreement or any of the other Loan Documents, Administrative Agent and Lenders
shall be entitled to rely upon any request, notice or communication received by
them from any Borrower on behalf of all Borrowers, and shall be entitled to
treat their giving of any notice hereunder to any Borrower in accordance with
the provisions of this Agreement as notice to each and all Borrowers.


    Each Borrower agrees that the joint and several liability of Borrowers
provided for herein shall not be impaired or affected by any modification,
supplement, restatement, replacement, extension or amendment of any contract or
agreement to which the other Borrowers may hereafter agree (other than an
agreement signed by Administrative Agent and the Lenders specifically releasing
such liability), nor by any delay, extension of time, renewal, compromise or
other indulgence, and hereby consents to be bound thereby as fully and as
effectually as if it had expressly agreed thereto in

70

--------------------------------------------------------------------------------




advance. The liability of each Borrower is direct and unconditional as to all of
the Obligations, and may be enforced without requiring Administrative Agent or
any Lender to first resort to any other right, remedy or security. Except to the
extent otherwise provided herein, each Borrower hereby expressly waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations, the Note, this Agreement or any other Loan Document and
any requirement that Administrative Agent or any Lender protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against either Borrower or any other Person or collateral.


Each Borrower hereby irrevocably waives and relinquishes the other Borrower from
all “claims” (as defined in Section 101(5) of the Bankruptcy Code) to which such
Borrower is or would be entitled by virtue of the provisions of the first
paragraph of this Section 6.32(b) or the performance of such Borrower’s
obligations thereunder, including, without limitation, any right of subrogation
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise),
reimbursement, contribution, exoneration or similar right, or indemnity, or any
right of recourse to security for any of the Obligations, in each case until all
of the Obligations have been paid in full in immediately available funds and
this Agreement is terminated.


ARTICLE 7 - RELEASE OF RESIDENTIAL UNITS AND OTHER PROPERTY
7.1    Marketing of Residential Units. In the event Residential Owner desires to
market any of the Residential Units for sale, Residential Owner shall notify
Administrative Agent. Residential Owner shall not market any of the Residential
Units for sale without Administrative Agent’s prior consent unless the following
conditions are satisfied:


(a)    Either (i) Residential Owner shall deliver to Administrative Agent proof
reasonably acceptable to Administrative Agent that no offering plan or other
filing is required by any Law to be approved by or filed with any Governmental
Authority or (ii) Residential Owner shall deliver to Administrative Agent for
its reasonable approval an offering plan that Residential Owner shall file with
the New York State Department of Law (and the Department of Housing and Urban
Development or other applicable Governmental Authority to the extent a filing is
required by the Interstate Land Sales Act so that the Purchase Contracts are not
rescindable for failure to file under the Interstate Land Sales Act) for the
sale and marketing of the Residential Units (the “Offering Plan”), and
Residential Owner shall certify to Administrative Agent that the Offering Plan
complies with all applicable Laws in all material respects and the terms of the
Management Agreement. Residential Owner shall not submit any Offering Plan to
the New York State Department of Law or make any filing with the Department of
Housing and Urban Development or other applicable Governmental Authority, or
enter into or submit any amendment, modification or supplement thereof, until it
shall have been reasonably approved by Administrative Agent. Residential Owner
shall promptly submit the Offering Plan (if applicable), and all amendments,
modifications and supplements thereof required by Legal Requirements to the New
York State Department of Law or the Department of Housing and Urban Development
and other applicable Governmental Authorities, after Administrative Agent shall
have reasonably approved same, and shall deliver to Administrative Agent
evidence reasonably satisfactory to Administrative Agent that the Offering Plan
was filed with and approved by the New York State Department of Law (and
accepted for filing by the Department of Housing and Urban Development or other
applicable Governmental Authority to the extent a filing is required by the
Interstate Land Sales Act for the sale and marketing of the Residential Units so
that the Contracts are not rescindable for failure to file under the Interstate
Land Sales Act).
(b)    Residential Owner shall execute, and cause an escrow agent acceptable to
Administrative Agent to execute, and deliver to Administrative Agent a
conditional assignment of Residential Owner’s rights under the Purchase
Contracts and contract deposits (“Assignment of Purchase Contracts”) in form and
content acceptable to Administrative Agent and such UCC financing statements and
other instruments reasonably necessary to grant and confirm Administrative
Agent’s and Lenders’ liens, security interests, rights and interests in the
Purchase Contracts and contract deposits.
(c)    Residential Owner shall cause any deposits in connection with any
Purchase Contract to be held in an account maintained with “escrow agent” (as
designated under the Offering Plan) (the “Escrow Agent”), or another

71

--------------------------------------------------------------------------------




escrow agent reasonably acceptable to Administrative Agent, and shall not
withdraw such deposits for any purpose except as expressly provided in the
applicable Purchase Contract, or in accordance with applicable Laws. Residential
Owner shall assign its rights therein to Administrative Agent pursuant to an
assignment in form and content acceptable to Administrative Agent, acknowledged
by the Escrow Agent. The Escrow Agent shall hold such deposits at a bank located
in New York, New York designated under the Offering Plan or otherwise reasonably
acceptable to Administrative Agent.
(d)    Residential Owner shall pay all reasonable out-of-pocket costs and
expenses incurred by Administrative Agent in connection with this Section 7.1.
7.2    Contracts of Sale for Residential Units. Residential Owner shall not sell
or enter into any contract to sell any Residential Unit without Administrative
Agent’s prior consent unless the following conditions are satisfied:
(a)    the conditions set forth in Section 7.1 shall have been satisfied and, if
required, the Offering Plan declared effective;
(b)    no Default shall have occurred and be continuing;
(c)    a Purchase Contract for such Residential Unit is entered into in an
arm’s-length transaction in the ordinary course of business of Residential Owner
with a third party unrelated to and unaffiliated with either Borrower, Operating
Lessee or Guarantor;
(d)    to the extent that the consent of Manager or other Person is required
pursuant to any Marriott Agreement or other agreement, any Condominium Document
or applicable Law for Residential Owner to enter into such Purchase Contract,
Residential Owner shall have delivered a copy of such consent to Administrative
Agent, and the terms and conditions of such consents, if any, shall be
reasonably acceptable to Administrative Agent; and
(e)    such Purchase Contract shall (i) in all material respects conform to all
Laws and Condominium Requirements, including those requiring disclosures to
prospective and actual purchasers, (ii) require the purchaser to deposit with
the Escrow Agent a cash amount equal to not less than ten percent (10%) of the
purchase price (or such lesser amount as is consistent with then-market
practice) and shall provide that such amount shall be retained by Residential
Owner as liquidated damages upon default beyond all applicable grace, notice and
cure periods by the purchaser of its purchase obligation under such Purchase
Contract, (iii) shall require full payment in cash at closing (i.e., no seller
financing), (iv) shall be for a gross sales price that is reasonably acceptable
to Administrative Agent and (v) be expressly subject and subordinate to any
mortgage on such Residential Unit(s), including the Mortgage.
7.3    Release of Residential Units. Administrative Agent shall release one or
more Residential Units from the liens of the Mortgage and other applicable Loan
Documents and deliver to Residential Owner duly executed partial releases
thereof in recordable form as may be reasonably required to release the
Residential Unit(s) from the lien and/or security interest of the Loan
Documents, in each case at Residential Owner’s cost and expense, upon
satisfaction of the following conditions:
(a)    the conditions set forth in Section 7.1 shall have been satisfied and, if
required, the Offering Plan declared effective;
(b)    Residential Owner shall have delivered to Administrative Agent a true,
correct and complete a Purchase Contract with respect to the Residential Unit(s)
that shall satisfy all of the conditions set forth in Section 7.2, at least ten
(10) Business Days’ prior to the proposed release;
(c)    Residential Owner shall have given Administrative Agent at least ten (10)
Business Days’ prior notice of the proposed release and prepayment of the Loan
in accordance with Section 1.8(c);
(d)    no Default shall have occurred and be continuing;

72

--------------------------------------------------------------------------------




(e)    Administrative Agent shall have received not less than three (3) Business
Days’ prior written notice of the proposed release accompanied by a pro forma
settlement statement for the sale in form and content reasonably acceptable to
Administrative Agent signed by Residential Owner and reflecting the gross and
net sales proceeds, and a partial release of the Mortgage and any other Loan
Document the lien of which is to be partially released in form and substance
reasonably acceptable to Administrative Agent with respect to such Residential
Unit(s);
(f)    contemporaneously with such release there shall be a sale of such
Residential Unit(s) pursuant to the Purchase Contract for same delivered to
Administrative Agent and the settlement statement for same reasonably approved
by Administrative Agent;
(g)    the Residential Unit(s) to be released will constitute one or more tax
lots separate and distinct from the tax lot or lots applicable to the remaining
portion of the Property;
(h)    to the extent that the consent of, or waiver of any right of first
refusal or other purchase option by, Manager, the Condominium Board or other
Person is required pursuant to the Management Agreement, the Condominium
Documents or other agreement or applicable Law for Residential Owner to sell
such Residential Unit(s), Residential Owner shall have delivered a copy of such
consent or waiver to Administrative Agent, and the terms and conditions of such
consents and waivers, if any, shall be reasonably acceptable to Administrative
Agent;
(i)    Residential Owner shall have delivered to Administrative Agent for its
reasonable approval all amendments, modifications and supplements to the
Condominium Documents required to be executed in connection with the marketing
of the Residential Units, and Residential Owner shall have certified to
Administrative Agent that same comply with all applicable Laws all material
respects.
(j)    To the extent that the consent of Manager, the Condominium Board or other
Person is required pursuant to the Management Agreement, the Condominium
Documents or other agreement or applicable Law for Residential Owner to sell or
market any Residential Unit or to enter into any of said amendments,
modifications or supplements to the Condominium Documents, Residential Owner
shall have delivered a copy of such consent to Administrative Agent, and the
terms and conditions of such consents, if any, shall be reasonably acceptable to
Administrative Agent.
(k)    Residential Owner shall have provided Administrative Agent a written
certification that the conditions set forth in this Section 7.3 are satisfied
and such release is permitted hereunder, subject to receipt of the payment set
forth in clause (l) below; and
(l)    Administrative Agent shall have received in cash or by wire transfer of
immediately available funds, or Escrow Agent shall have received a certified or
bank check payable to the account of Administrative Agent, the applicable Unit
Net Sales Proceeds for such Residential Unit(s) as provided below. Residential
Owner shall cause Escrow Agent to deliver any such check to Administrative Agent
within one (1) Business Day after receipt, and Administrative Agent may withhold
any release hereunder until escrow or other arrangements reasonably satisfactory
to Administrative Agent are entered into among Residential Owner, Administrative
Agent and Escrow Agent to cause such payment to be timely made.
The amount payable for any Residential Unit shall be allocated as follows:
(i)    Provided no Default, and no event which, with the passage of time or the
giving of notice or both, would constitute a Default in the payment of any sum
due hereunder or a Default pursuant to Section 4.1(b), (c), (e) or (m) (each a
“Material Potential Default”) shall have occurred and be continuing, fifty-five
percent (55%) of the Unit Net Sales Proceeds for such Residential Unit(s) shall
be paid to Administrative Agent to be applied as a prepayment of the outstanding
principal balance of the Loan and Residential Owner shall receive the balance of
the sales proceeds;
(ii)     if a Default shall have occurred and be continuing, one hundred percent
(100%) of the Unit Net Sales Proceeds for such Residential Unit(s) shall be paid
to Administrative Agent to be applied as set forth in the Loan Documents; and

73

--------------------------------------------------------------------------------




(iii)    if a Material Potential Default shall have occurred and be continuing,
one hundred percent (100%) of the Unit Net Sales Proceeds for such Residential
Unit(s) shall be paid to Administrative Agent to be applied as a prepayment of
the outstanding principal balance of the Loan.
7.4    Contract Deposits. In the event that Residential Owner or Hotel Owner
retains any deposit under any Purchase Contract as a result of a default of the
purchaser thereunder or otherwise, upon retaining same, (a) during the existence
of any Cash Sweep Period, Residential Owner shall deposit same into the
Residential Lockbox Account and Hotel Owner shall deposit same into the Hotel
Lockbox Account or (b) if a Default shall have occurred and be continuing,
Residential Owner and/or Hotel Owner, as applicable, shall deliver same to
Administrative Agent for application to the Debt in such order as Administrative
Agent determines.
7.5    General. Neither Residential Owner nor Hotel Owner shall amend, modify or
supplement any Purchase Contract without the prior consent of Administrative
Agent’s if same would cause such Purchase Contract to be a Purchase Contract
that would have been prohibited hereunder; provided, however, that Residential
Owner and Hotel Owner may, in the ordinary course of business, terminate any
Purchase Contract without Administrative Agent’s prior consent. Residential
Owner shall deliver to Administrative Agent copies of all Purchase Contracts,
and all amendments, modifications and supplements thereof, promptly after
entering into same. Residential Owner shall perform and observe all of the
material covenants required to be performed and observed by it under each
Purchase Contract to which it is a party. Each of Residential Owner and Hotel
Owner shall promptly deliver to Administrative Agent all notices of default or
termination received by it from any purchaser. Residential Owner shall promptly
deliver to Administrative Agent such information regarding Purchase Contracts
and purchasers as Administrative Agent from time to time may reasonably request.
Neither Residential Owner nor Hotel Owner shall, nor shall they allow any Person
on behalf of it to, without Administrative Agent’s approval, enter into any
agreement with any Person to pay brokerage or marketing fees or other
commissions in connection with the marketing, sale or attempted sale of any
Residential Unit, Presidential Suite 2601 or Time Share Floor which agreement
would be binding on all or any portion of the Property, Administrative Agent,
Lenders or any Person that may acquire all or any portion of the Property or
succeed to Residential Owner’s or Hotel Owner’s rights and obligations under any
Condominium Documents in connection with the foreclosure of the Mortgage or deed
in lieu thereof. Borrowers shall pay all costs and perform all obligations of
Borrowers set forth in Section 1.8(c) on account of any prepayment of the
outstanding principal balance of the Loan from Unit Net Sales Proceeds in
accordance with the terms thereof. Residential Owner and Hotel Owner shall pay
all reasonable out-of-pocket costs and expenses incurred by Administrative Agent
in connection with Sections 7.3 and 7.7(f). For the avoidance of doubt, upon the
release of any Residential Unit, Presidential Suite 2601 or Time Share Floor
from the Liens of the Loan Documents pursuant to this Article 7, the released
Residential Unit, Presidential Suite 2601 or Time Share Floor, as applicable,
shall not be subject to any obligations of the Loan Documents (except those that
expressly survive the termination any Loan Document and/or the repayment of the
Loan, including the Environmental Agreement) and the definition of “Property” or
any words or terms of similar import hereunder shall be automatically deemed
modified to remove such Residential Unit, Presidential Suite 2601 or Time Share
Floor, as applicable, from the definitions thereof (other than for provisions
that survive the termination any Loan Document and/or the repayment of the Loan,
including the Environmental Agreement). Such releases of any Residential Unit,
Presidential Suite 2601 or Time Share Floor shall not impair or otherwise affect
the Obligations of either Borrower, Operating Lessee or Guarantor under any Loan
Documents, or any of the Liens on the other Collateral, including the balance of
the Property. At Residential Owner’s or Hotel Owner’s request, Administrative
Agent shall deposit any release or partial assignment executed by Administrative
Agent in connection with the sale of any Residential Unit, Presidential Suite
2601 or Time Share Floor with the Escrow Agent pursuant to an escrow agreement
among Administrative Agent, a Borrower and such escrow agent in form and content
acceptable to Administrative Agent, pending receipt for delivery to the order of
Administrative Agent of the amounts due and payable by Borrowers to
Administrative Agent pursuant to Section 7.3, 7.7(f) or 7.8(f), respectively,
with respect to any Residential Unit, Presidential Suite 2601 or Time Share
Floor. Residential Owner shall not enter into any amendment, modification or
supplement of Condominium Documents required in connection with the sale of
Residential Units, Presidential Suite 2601 or any Time Share Floor until it
shall have been reasonably approved by Administrative Agent. Residential Owner
shall notify Administrative Agent after the Condominium Board or owners shall
have approved any such amendments, modifications and supplements, and deliver to
Administrative Agent reasonable proof thereof.



74

--------------------------------------------------------------------------------




7.6    Release of Residential Owner. From and after the sale and release of all
of the Residential Units pursuant to Section 7.3, and provided that (a) no
Default shall have occurred and be continuing, (b) Residential Owner is not a
party to any Interest Rate Protection Agreement (or is released in writing from
the obligations thereunder by the counterparty to such agreement, such release
to be in form and content acceptable to Administrative Agent, and a copy thereof
is delivered to Administrative Agent), (c) Residential Owner does not own or
have any other interest in any of the Collateral and (d) Residential Owner shall
have provided Administrative Agent a written certification that the conditions
set forth in this Section 7.6 are satisfied and such release is permitted
hereunder, upon written request of Borrowers, Residential Owner shall be
released from its obligations under the Loan Documents from and after such
release and the definitions “Borrower”, “Borrowers” or any words or terms of
similar import hereunder shall be automatically deemed modified to remove
Residential Owner from the definitions thereof. Such release of Residential
Owner shall not impair or otherwise affect the Obligations of Hotel Owner,
Operating Lessee or Guarantor under any Loan Documents, or any of the Liens on
the Collateral, including the Property.


7.7    Presidential Suite 2601.


(f)    (i)    Hotel Owner has entered into the Option to Purchase with
Residential Owner and may transfer Presidential Suite 2601 and/or assign its
rights under or with respect to Presidential Suite 2601 (including any Purchase
Contract relating thereto) to Residential Owner at any time provided that:
(v)     Borrowers notify Administrative Agent prior to any such transfer and/or
assignment;
(w)     Borrowers pay all transfer taxes, if any, and comply with all
Condominium Requirements, in connection therewith;
(x)     to the extent that the consent of, or waiver of any right of first
refusal or other purchase option by, Manager, the Condominium Board or other
Person is required pursuant to any Marriott Agreement, the Condominium Documents
or other agreement or applicable Law for such transfer and/or assignment, Hotel
Owner shall have delivered a copy of such consent or waiver to Administrative
Agent, and the terms and conditions of such consents and waivers, if any, shall
be reasonably acceptable to Administrative Agent and Borrowers shall have
satisfied all conditions of such consents and waivers;
(y)     such transfer and/or assignment shall not increase any monetary or other
obligations of Borrowers or Operating Lessee under any Marriott Agreement or the
Condominium Documents, or adversely affect the rights of Administrative Agent
under the Manager Subordination Agreement or the Condominium Documents; and
(z)     such transfer and/or assignment shall not affect the liens or effect of,
or any obligations of Borrowers or Operating Lessee under, any of the Loan
Documents, and Borrowers or Operating Lessee shall be liable under the Loan
Documents for the performance of all obligations with respect to Presidential
Suite 2601.
    (ii)    Neither Residential Owner nor Hotel Owner shall enter into any
contract to sell Presidential Suite 2601 other than the Option to Purchase
without Administrative Agent’s prior consent unless the conditions set forth in
Section 7.2 (other than the condition set forth in Section 7.2(e)(iv)) shall
have been satisfied, provided that for purposes of this Section 7.7(b) (i)
references to a Residential Unit shall be deemed to mean Presidential Suite
2601, (ii) such contract shall otherwise be in form and content reasonably
acceptable to Administrative Agent and (iii) in connection with such contract
with, and sale to, a third party, Hotel Owner and Residential Owner may enter
into an agreement pursuant to which Hotel Owner may convey Presidential Suite
2601 to, or at the direction of, Residential Owner pursuant to the Option to
Purchase as an interim step in such sale to the third party.

75

--------------------------------------------------------------------------------




(g)    Borrowers have advised Administrative Agent and Lenders that they may
wish to sell Presidential Suite 2601 as a residential condominium unit.
Borrowers shall not market Presidential Suite 2601 for sale without
Administrative Agent’s prior consent unless the conditions set forth in Section
7.1 shall have been satisfied, provided that references to a Residential Unit
shall be deemed to mean Presidential Suite 2601. Borrowers shall pay all
reasonable out-of-pocket costs and expenses incurred by Administrative Agent in
connection with this Section 7.7(b).
(h)    Borrowers shall not remove Presidential Suite 2601 from the inventory of
Hotel rooms (other than on a temporary basis related to a sale to a third party
in accordance with this Section 7.7) unless (i) the conditions set forth in
Sections 7.7(a) and (b) shall have been satisfied, (ii) Operating Lessee and
Manager shall have entered into an amendment to the Management Agreement on
terms and conditions reasonably acceptable to Administrative Agent to cause
Presidential Suite 2601 to be removed from the inventory of Hotel rooms, (iii)
if necessary pursuant to the Condominium Documents, the Condominium Association
shall have consented to the removal of Presidential Suite 2601 from the
inventory of Hotel rooms, (iv) the removal of Presidential Suite 2601 from the
inventory of Hotel Rooms and the use of Presidential Suite 2601 as a residential
condominium unit shall be permitted under applicable Law, including zoning and
building code requirements, and Condominium Requirements, and shall not
adversely affect the compliance by the Hotel with applicable Law, including
zoning and building code requirements, and Condominium Requirements, and
(v) Residential Owner shall have entered into a Purchase Contract for
Presidential Suite 2601 in accordance with Section 7.7(a).
(i)    Except for a transfer from Hotel Owner to Residential Owner pursuant to
the Option to Purchase in accordance with clause (i) of Section 7.7(a), Hotel
Owner and Residential Owner, as the case may be, shall not close the sale of
Presidential Suite 2601 without Administrative Agent’s prior consent unless the
following conditions are satisfied:
(i)    the conditions set forth in Section 7.7(a) and (b) shall have been
satisfied;
(ii)    the conditions set forth in Section 7.7(c) shall have been satisfied and
Presidential Suite 2601 shall have been removed from the inventory of Hotel
rooms;
(iii)    to the extent that the consent of Manager or other Person is required
pursuant to any Marriott Agreement or other agreement, any Condominium Document
or applicable Law for Borrowers to sell Presidential Suite 2601, or to effect
the conditions set forth in clause (iv) below, Residential Owner shall have
delivered a copy of such consent to Administrative Agent, and the terms and
conditions of such consents, if any, shall be reasonably acceptable to
Administrative Agent;
(iv)    Residential Owner shall have caused Presidential Suite 2601 to be (x) a
new residential condominium unit under the Condominium Documents, separate from
the remaining portion of the Hotel and not treated as part of the Hotel under
the Condominium Documents, in a manner, and pursuant to documentation,
reasonably acceptable to Administrative Agent, including as to the allocation of
the percentage interests appurtenant to such unit, (y) a tax lot separate and
distinct from the tax lot or lots applicable to the Hotel, and (z) a residential
dwelling in accordance with all applicable Laws separate and apart from the
Hotel; and
(v)    Residential Owner shall have delivered to Administrative Agent evidence
reasonably acceptable to Administrative Agent that the conditions set forth in
the preceding clauses (i) through (iv) shall have been satisfied.
(j)    Hotel Owner shall not enter into or record any amendment, modification or
supplement of any Condominium Document, or other document required by the
Condominium Documents to be approved or entered into by the Condominium Board or
owners in connection with the matters set forth in Sections 7.7(a) through (d),
until it shall have been reasonably approved by Administrative Agent. Hotel
Owner shall promptly submit all such amendments, modifications and supplements
of recorded documents for recordation after Administrative Agent shall have
reasonably approved same. Hotel Owner shall notify Administrative Agent after
the Condominium Board or owners shall have approved any such amendments,
modifications and supplements and other documents, and deliver to Administrative

76

--------------------------------------------------------------------------------




Agent reasonable proof thereof. Hotel Owner shall pay all reasonable
out-of-pocket costs and expenses incurred by Administrative Agent in connection
with this Section 7.7(e).
(k)    Administrative Agent shall release Presidential Suite 2601 from the liens
of the Mortgage and other applicable Loan Documents and deliver to Hotel Owner
or Residential Owner, as applicable, duly executed partial releases thereof in
recordable form as may be reasonably required to release Presidential Suite 2601
from the lien and/or security interest of such Loan Documents, in each case at
Borrowers’ cost and expense, upon satisfaction of the following conditions:
(i)    the conditions set forth in Section 7.7(d) shall have been satisfied;
(ii)    Residential Owner shall have delivered to Administrative Agent a true,
correct and complete copy of the Purchase Contract with respect to Presidential
Suite 2601 that shall satisfy all of the conditions set forth in Section 7.7(a),
at least ten (10) Business Days’ prior to the proposed release;
(iii)    Hotel Owner or Residential Owner shall have given Administrative Agent
at least ten (10) Business Days’ prior notice of the proposed release and
prepayment of the Loan in accordance with Section 1.8(c);
(iv)    no Default shall have occurred and be continuing;
(v)    Administrative Agent shall have received not less than three (3) Business
Days’ prior written notice of the proposed release accompanied by a pro forma
settlement statement for the sale in form and content reasonably acceptable to
Administrative Agent and reflecting the gross and net sales proceeds, and a
partial release of the Mortgage and any other Loan Document the lien of which is
to be partially released in form and substance reasonably acceptable to
Administrative Agent with respect to Presidential Suite 2601;
(vi)    contemporaneously with such release there shall be a sale of
Presidential Suite 2601 pursuant to the Purchase Contract entered into in
accordance with Section 7.7(a) and Residential Owner shall have delivered to
Administrative Agent the settlement statement signed by a Borrower for same
reasonably approved by Administrative Agent;
(vii)    to the extent that the consent of, or waiver of any right of first
refusal or other purchase option by, Manager, the Condominium Board or other
Person is required pursuant to the Management Agreement, the Condominium
Documents or other agreement or applicable Law for a Borrower to sell
Presidential Suite 2601, such Borrower shall have delivered a copy of such
consent or waiver to Administrative Agent, and the terms and conditions of such
consents and waivers, if any, shall be reasonably acceptable to Administrative
Agent, and Borrowers shall have satisfied all such conditions;
(viii)    Hotel Owner or Residential Owner shall have provided Administrative
Agent a written certification that the conditions set forth in this Section
7.7(f) are satisfied and such release is permitted hereunder, subject to receipt
of the payment set forth in subclause (ix) below; and
(ix)    Administrative Agent shall have received by wire transfer of immediately
available funds the applicable amount set forth below for application as
provided below.
(A)    Provided no Default or Material Potential Default shall have occurred and
be continuing, the greater of (y) fifty-five percent (55%) of the Unit Net Sales
Proceeds for Presidential Suite 2601 or (z) $3,300,000 shall be paid to
Administrative Agent to be applied as a prepayment of the outstanding principal
balance of the Loan (and Residential Owner shall receive the balance of the
sales proceeds));
(B)     If a Default shall have occurred and be continuing, the greater of (y)
one hundred percent (100%) of the Unit Net Sales Proceeds for Presidential Suite
2601 or (z) $3,300,000 shall be paid to Administrative Agent to be applied as
set forth in the Loan Documents; and

77

--------------------------------------------------------------------------------




(C)    If a Material Potential Default shall have occurred and be continuing,
the greater of (y) one hundred percent (100%) of the Unit Net Sales Proceeds for
Presidential Suite 2601 or (z) $3,300,000 shall be paid to Administrative Agent
to be applied as a prepayment of the outstanding principal balance of the Loan.
7.8    Time Share Floors.
(a)    Borrowers have advised Administrative Agent and Lenders that they may
wish to sell the hotel rooms on the fourth, fifth and sixth floors of the Hotel
together with four (4) hotel rooms on the seventh floor of the Hotel on Exhibit
“O” attached hereto (each of the fourth, fifth and sixth floors, and said four
(4) hotel rooms on the seventh floor is referred to herein as a “Time Share
Floor”) to Marriott Vacations Worldwide Corporation or another third party that
is of recognized standing and experience as a seller and operator of time share
units and is otherwise reasonably acceptable to Administrative Agent (“Time
Share Operator”). The parties hereto acknowledge that said hotel rooms, and the
square footage of each of said hotel rooms, are set forth on Exhibit “O”
attached hereto and that Administrative Agent has derived minimum release prices
for said fourth, fifth and sixth floors based on the principal amount of the
Loan ($190,000,000) allocated on a square foot basis among a total of 249,373
square feet for all of the hotel rooms in the Hotel, times a factor of 1.2,
resulting in $914.29 per square foot. Notwithstanding anything to the contrary
herein, the actual conveyance of all of the Time Share Floors that Borrowers
wish to sell must occur in accordance with the terms and conditions hereof on or
before September 30, 2015. After said date this Section 7.8 shall cease to
apply.
(b)    Hotel Owner has heretofore entered into the Option to Purchase with
Residential Owner, and may transfer the Time Share Floors and/or assign its
rights to the Time Share Floors (including any Purchase Contract related
thereto) that are subject to the Option to Purchase to Residential Owner at any
time provided that the conditions set forth in clause (i) of Section 7.7(a)
hereof are satisfied with respect to such Time Share Floors (instead of
Presidential Suite 2601). Neither Residential Owner nor Hotel Owner shall enter
into any contract to sell any of the Time Share Floors other than the Option to
Purchase without Administrative Agent’s prior consent unless the conditions set
forth in Section 7.2 (other than the condition set forth in Section 7.2(e)(ii)
and (iv)), shall have been satisfied, provided that for purposes of this Section
7.8(b), (i) references to a Residential Unit shall be deemed to mean one or more
of the Time Share Floors, (ii) the purchaser under the contract shall be Time
Share Operator or an Affiliate thereof, (iii) such contract shall be for one or
more of the Time Share Floors, either in their entireties or in half-floor
increments, (iv) such contract shall otherwise be in form and content reasonably
acceptable to Administrative Agent, and (v) in connection with such contract
with, and sale to, a third party, Hotel Owner and Residential Owner may enter
into an agreement pursuant to which Hotel Owner may convey Time Share Floors to,
or at the direction of, Residential Owner pursuant to the Option to Purchase as
an interim step in such sale to the third party.
(c)    Hotel Owner shall not remove any Time Share Floor from the inventory of
Hotel rooms (other than on a temporary basis related to a sale to a third party
in accordance with this Section 7.8) unless (i) the conditions set forth in
Sections 7.8(a) and (b) shall have been satisfied, (ii) Operating Lessee and
Manager shall have entered into an amendment to the Management Agreement on
terms and conditions reasonably acceptable to Administrative Agent to cause such
Time Share Floor to be removed from the inventory of Hotel rooms, (iii) if
necessary pursuant to the Condominium Documents, the Condominium Association
shall have consented to the removal of such Time Share Floor from the inventory
of Hotel rooms, (iv) the removal of such Time Share Floor from the inventory of
Hotel Rooms and the use of such Time Share Floor for time share sales shall be
permitted under applicable Law, including zoning and building code requirements,
and Condominium Requirements, and shall not adversely affect the compliance by
the Hotel with applicable Law, including zoning and building code requirements,
and Condominium Requirements, (v) Residential Owner shall have entered into a
Purchase Contract with Time Share Operator or its Affiliate for such Time Share
Floor in accordance with Section 7.8(b) and (vi) the sale of such Time Share
Floor in accordance with Section 7.8(d) shall occur within thirty (30) days
after such removal from inventory.
(d)    Except for a transfer from Hotel Owner to Residential Owner pursuant to
the Option to Purchase in accordance with the first sentence of Section 7.8(b),
Hotel Owner and Residential Owner, as the case may be, shall not close the sale
of any Time Share Floor without Administrative Agent’s prior consent unless the
following conditions are satisfied:

78

--------------------------------------------------------------------------------




(i)    the conditions set forth in Section 7.8(a) and (b) shall have been
satisfied with respect to the Time Share Floor then being sold;
(ii)    the conditions set forth in Section 7.8(c) shall have been satisfied and
such Time Share Floor shall have been removed from the inventory of Hotel rooms;
(iii)    to the extent that the consent of Manager or other Person is required
pursuant to any Marriott Agreement or other agreement, any Condominium Document
or applicable Law for Borrowers to sell such Time Share Floor, to effect the
conditions set forth in clause (iv) below or for Borrowers to perform their
other obligations under the Purchase Contract, Borrowers shall have delivered a
copy of such consent to Administrative Agent, and the terms and conditions of
such consents, if any, shall be reasonably acceptable to Administrative Agent;
(iv)    Residential Owner shall have caused such Time Share Floor to be (x) a
new residential condominium units under the Condominium Documents, separate from
the Hotel and not treated as part of the Hotel under the Condominium Documents,
in a manner, and pursuant to documentation, reasonably acceptable to
Administrative Agent, including as to the allocation of the percentage interests
appurtenant to such unit(s), (y) a tax lot separate and distinct from the tax
lot or lots applicable to the Hotel and (z) time share units in conformance with
all applicable Laws separate and apart from the Hotel;
(v)    Operating Lessee and Manager shall have agreed on an allocation of
expenses, costs and reserve funds between such Time Share Floor and the Hotel,
which allocation shall be reasonably acceptable to Administrative Agent;
(vi)    Operating Lessee shall have entered into an agreement with Manager on
terms and conditions reasonably acceptable to Administrative Agent to cause such
Time Share Floor to be removed from the inventory of Hotel rooms under the
Management Agreement, and to cover all other matters requiring Manager’s
approval or cooperation in connection with the sale and subsequent use of such
Time Share Floor (including any room block agreement and any use of Hotel space
or services by Time Share Operator), and a copy of such agreement shall have
been delivered to Administrative Agent;
(vii)    the removal of such Time Share Floor from the inventory of Hotel rooms,
the making of such Time Share Floor into a separate condominium unit, with
separate allocations of common share interests and expenses, and the use of such
Time Share Floor for time share uses shall be permitted under applicable Law,
including zoning and building code requirements, and Condominium Requirements,
and shall not adversely affect the use of the Hotel or compliance thereof with
applicable Law, including zoning and building code requirements, and Condominium
Requirements;
(viii)    Hotel Owner shall have delivered to Administrative Agent its estimate
of pro forma Adjusted Net Operating Income taking into account the sale of such
Time Share Floor;
(ix)    Administrative Agent shall have obtained an Appraisal of the Property
(performed by an independent appraiser engaged directly by Administrative Agent,
and which Appraisal shall omit such Time Share Floor and be based on a pro forma
calculation of revenue and expenses, excluding such Time Share Floor, reasonably
acceptable to Administrative Agent), and the ratios (expressed as a percentage)
of the outstanding principal amount of the Loan as of the closing date (giving
effect to the application of the then-anticipated (as reasonably determined by
Administrative Agent) amount of the sale proceeds from sale of such Time Share
Floor, or other minimum release amount pursuant to Section 7.8(f), to the
principal amount of the Loan as provided in Section 7.8(f)) to the “as-is”
appraised value of the Property set forth in such Appraisal shall be no greater
than 51.4% and to the “stabilized” appraised value of the Property set forth in
such Appraisal shall be no greater than 39.6%;
(x)    Hotel Owner shall have satisfied such other conditions as Lenders may
reasonably determine are prudent or necessary due to their then-applicable
underwriting requirements for the Loan; and

79

--------------------------------------------------------------------------------




(xi)    all conditions applicable to the sale of Time Share Floors pursuant to
the Marriott Agreements or the Condominium Documents shall have been satisfied;
and
(xii)    Hotel Owner shall have delivered to Administrative Agent evidence
reasonably acceptable to Administrative Agent that the conditions set forth in
the preceding clauses (i) through (xi) shall have been satisfied.
(e)    Hotel Owner shall not enter into or record any amendment, modification or
supplement of any Condominium Document, or other agreement or document required
by the Condominium Documents to be approved or entered into by the Condominium
Board or owners in connection with the matters set forth in Sections 7.8(a)
through (d), until it shall have been reasonably approved by Administrative
Agent. Hotel Owner shall promptly submit all such amendments, modifications and
supplements of recorded documents for recordation after Administrative Agent
shall have reasonably approved same. Hotel Owner shall notify Administrative
Agent after Manager, and the Condominium Board or owners shall have approved
such amendments, modifications and supplements and other agreements and
documents, and deliver to Administrative Agent reasonable proof thereof.
Residential Owner shall pay all reasonable out-of-pocket costs and expenses
incurred by Administrative Agent in connection with this Section 7.8(e).
(f)    Administrative Agent shall release any of the applicable Time Share
Floors from the liens of the Mortgage and other applicable Loan Documents and
deliver to Hotel Owner or Residential Owner, as applicable, duly executed
partial releases thereof in recordable form as may be reasonably required to
release the applicable Time Share Floors from the lien and/or security interest
of such Loan Documents, in each case at Borrowers’ cost and expense, upon
satisfaction of the following conditions:
(i)    the conditions set forth in Section 7.8(d) shall have been satisfied;
(ii)    Residential Owner shall have delivered to Administrative Agent a true,
correct and complete copy of the Purchase Contract with respect to such Time
Share Floors that shall satisfy all of the conditions set forth in Section
7.8(b), at least ten (10) Business Days’ prior to the proposed release, and all
conditions to the sale and conveyance of the applicable Time Share Floor set
forth therein shall have been satisfied or waived in writing by the applicable
party;
(iii)    Hotel Owner or Residential Owner shall have given Administrative Agent
at least ten (10) Business Days’ prior notice of the proposed release and
prepayment of the Loan in accordance with Section 1.8(c);
(iv)    no Default shall have occurred and be continuing;
(v)    Administrative Agent shall have received not less than three (3) Business
Days’ prior written notice of the proposed release accompanied by a pro forma
settlement statement for the sale in form and content reasonably acceptable to
Administrative Agent and reflecting the gross and net sales proceeds, and a
partial release of the Mortgage and any other Loan Document the lien of which is
to be partially released in form and substance reasonably acceptable to
Administrative Agent with respect to such Time Share Floors;
(vi)    contemporaneously with such release there shall be a sale of the
applicable Time Share Floor pursuant to the Purchase Contract entered into in
accordance with Section 7.8(b) and Residential Owner shall have delivered to
Administrative Agent the settlement statement signed by a Borrower for same
reasonably approved by Administrative Agent;
(vii)    to the extent that the consent of, or waiver of any right of first
refusal or other purchase option by, Manager, the Condominium Board or other
Person is required pursuant to the Management Agreement, the Condominium
Documents or other agreement or applicable Law for a Borrower to sell the
applicable Time Share Floor, such Borrower shall have delivered a copy of such
consent or waiver to Administrative Agent, and the terms and conditions of such
consents and waivers, if any, shall be reasonably acceptable to Administrative
Agent, and Borrowers shall have satisfied all such conditions;

80

--------------------------------------------------------------------------------




(viii)    Hotel Owner or Residential Owner shall have provided Administrative
Agent a written certification that the conditions set forth in this Section
7.8(f) are satisfied and such release is permitted hereunder, subject to receipt
of the payment set forth in subclause (ix) below; and
(ix)    Administrative Agent shall have received by wire transfer of immediately
available funds the applicable amount set forth below for application as
provided below.
(A)    Provided (y) no Default or Material Potential Default shall have occurred
and be continuing and (z) the Debt Service Coverage Ratio as of the most recent
Quarterly Test Date immediately preceding the date of release with respect to
which Borrowers shall have delivered the financial statements required pursuant
to Section 2(b) of Exhibit “B” attached hereto is equal to or greater than 1.1
to 1.0, the greater of (A) sixty percent (60%) of the Unit Net Sales Proceeds
for the applicable Time Share Floors or (B) the product of (i) $914.29 times
(ii) the total number of square feet of the hotel rooms of the applicable Time
Share Floor shall be paid to Administrative Agent to be applied as a prepayment
of the outstanding principal balance of the Loan (and Residential Owner shall
receive the balance of the sales proceeds);
(B)     If a Default shall have occurred and be continuing, the greater of (y)
one hundred percent (100%) of the Unit Net Sales Proceeds for the applicable
Time Share Floor or (z) the product of (A) $914.29 times (B) the total number of
square feet of the hotel rooms of the applicable Time Share Floor shall be paid
to Administrative Agent to be applied as set forth in the Loan Documents; and
(C)    If a Material Potential Default shall have occurred and be continuing,
the greater of (y) one hundred percent (100%) of the Unit Net Sales Proceeds for
the applicable Time Share Floor or (z) the product of (A) $914.29 times (B) the
total number of square feet of the hotel rooms of the applicable Time Share
Floor shall be paid to Administrative Agent to be applied as a prepayment of the
outstanding principal balance of the Loan; and
(D)    If (y) no Default or Material Potential Default shall have occurred and
be continuing but (z) the Debt Service Coverage Ratio as of the most recent
Quarterly Test Date immediately preceding the date of release with respect to
which Borrowers shall have delivered the compliance certificate pursuant to
Section 2(b) of Exhibit “B” attached hereto is less than 1.1 to 1.0, the greater
of (y) sixty percent (60%) of the Unit Net Sales Proceeds for the applicable
Time Share Floor, or (z) the product of (A) $914.29 times (B) the total number
of square feet of the hotel rooms of the applicable Time Share Floor shall be
paid to Administrative Agent to be applied as a prepayment of the outstanding
principal balance of the Loan, and the excess, if any, of such sales proceeds
for the applicable Time Share Floor over the foregoing amount shall be paid to
Administrative Agent to be held by Administrative Agent as Collateral (which
Collateral may be applied in accordance with the terms hereof upon the
occurrence and during the continuance of Default on the same basis as any other
Reserve Funds) and released to Residential Owner (to the extent not applied by
Administrative Agent) in the event that Borrowers deliver to Administrative
Agent a compliance certificate pursuant to Section 2(b) of Exhibit “B” attached
hereto with respect to a subsequent Quarterly Test Date that demonstrates that
the Debt Service Coverage Ratio as of such subsequent Quarterly Test Date is
equal to or greater than 1.1 to 1.0.


In clarification of the foregoing, for purposes of determining Adjusted Net
Operating Income and Pro Forma Debt Service for the calculation of the Debt
Service Coverage Ratio pursuant to clauses (A) and (D)(z) above, revenue and
expenses arising from the Time Share Floor to be released shall not be excluded
and the principal amount of the Loan shall not be reduced by the portion of the
sales proceeds from such Time Share Floor, or other minimum release amount
pursuant to Section 7.8(f), to be applied to the principal amount of the Loan as
provided in Section 7.8(f).




[The balance of this page is intentionally left blank]



81

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, THIS AGREEMENT is EXECUTED and DELIVERED as of the date
first set for the above.
 
BORROWERS:


Borrowers’ Address for Notices:
SHR Essex House, LLC
SHR Essex House Condominiums, LLC
c/o Strategic Hotels & Resorts
200 West Madison Street, Suite 1700
Chicago, Illinois 60606
Attention: Chief Financial Officer and
General Counsel
Facsimile: 312-658-5799
with copies to:
Perkins Coie LLP
131 South Dearborn Street, Suite 1700
Chicago, Illinois 60603
Attention: Bruce A. Bonjour, Esq.
Facsimile: 312-324-9650 
Operating Lessee’s Address for Notices:
DTRS Essex House, LLC
c/o Strategic Hotels & Resorts
200 West Madison Street, Suite 1700
Chicago, Illinois 60606
Attention: Chief Financial Officer and
General Counsel
Facsimile: 312-658-5799
with copies to:
Perkins Coie LLP
131 South Dearborn Street, Suite 1700
Chicago, Illinois 60603
Attention: Bruce A. Bonjour, Esq.
Facsimile: 312-324-9650 


SHR ESSEX HOUSE, LLC


By: /s/: Jonathan P. Stanner
   Name: Jonathan P. Stanner
   Title: Vice President, Capital Markets
      & Treasurer


Federal Tax Identification Number: 30-0746146


SHR ESSEX HOUSE CONDOMINIUMS, LLC


By: /s/: Jonathan P. Stanner
   Name: Jonathan P. Stanner
   Title: Vice President, Capital Markets
      & Treasurer


Federal Tax Identification Number:




OPERATING LESSEE: DTRS ESSEX HOUSE, LLC
By: /s/: Jonathan P.
Stanner                                                Name: Jonathan P. Stanner
Title: Vice President, Capital Markets
& Treasurer

Federal Tax Identification Number: 37-1699231










    

--------------------------------------------------------------------------------








 
ADMINISTRATIVE AGENT AND LENDER:










BANK OF AMERICA, N.A., a national banking association, individually as
Administrative Agent and a Lender


By: /s/: Steven P. Renwick
   Name: Steven P. Renwick
   Title: Senior Vice President








    

--------------------------------------------------------------------------------






EXHIBIT “A”
LEGAL DESCRIPTION OF THE HOTEL AND RESIDENTIAL UNITS
Real property in the City of New York, County of New York, State of New York,
described as follows:
 
THE UNITS DESCRIBED IN SCHEDULE 1 ATTACHED HERETO, IN THE BUILDING KNOWN AS THE
ESSEX HOUSE CONDOMINIUM AND BY THE STREET NUMBER 160 CENTRAL PARK SOUTH, CITY,
COUNTY AND STATE OF NEW YORK, WHICH ARE THE SAME UNITS AND UNIT NUMBERS FOR SUCH
UNITS ACCORDING TO THE DECLARATION ESTABLISHING A PLAN FOR CONDOMINIUM OWNERSHIP
OF SAID BUILDING AND THE LAND ON WHICH IT IS ERECTED (HEREINAFTER CALLED THE
"PROPERTY") UNDER THE CONDOMINIUM ACT OF THE STATE OF NEW YORK (ARTICLE 9-B OF
THE REAL PROPERTY LAW OF THE STATE OF NEW YORK), DATED 7/27/1974 AND RECORDED IN
THE OFFICE OF THE REGISTER OF THE CITY OF NEW YORK, IN THE COUNTY OF NEW YORK,
ON 9/27/1974 IN REEL 325 PAGE 479 AND AMENDED BY 1ST SUPPLEMENTAL DECLARATION
DATED 12/8/1975 RECORDED 2/5/1976 IN REEL 361 PAGE 1526, 2ND SUPPLEMENTAL
DECLARATION DATED 12/6/1977 RECORDED 2/3/1978 IN REEL 427 PAGE 1455, 3RD
SUPPLEMENTAL DECLARATION DATED 12/18/1980 RECORDED 2/5/1981 IN REEL 553 PAGE
1758, 4TH SUPPLEMENTAL DECLARATION DATED 12/18/1980 RECORDED 2/5/1981 IN REEL
553 PAGE 1762, 5TH SUPPLEMENTAL DECLARATION DATED 6/12/1981 RECORDED 7/10/1981
IN REEL 573 PAGE 1461, 6TH SUPPLEMENTAL DECLARATION DATED 9/3/1981 RECORDED
9/23/1981 IN REEL 584 PAGE 8, 7TH SUPPLEMENTAL DECLARATION DATED 11/9/1981
RECORDED 11/24/1981 IN REEL 592 PAGE 1861, 8TH SUPPLEMENTAL DECLARATION DATED
1/29/1982 RECORDED 2/8/1982 IN REEL 605 PAGE 910, 9TH SUPPLEMENTAL DECLARATION
DATED 4/19/1984 RECORDED 8/21/1984 IN REEL 825 PAGE 1228, 10TH SUPPLEMENTAL
DECLARATION DATED 10/22/1984 RECORDED 11/15/1984 IN REEL 848 PAGE 201, 11TH
SUPPLEMENTAL DECLARATION DATED 9/13/1985 RECORDED 10/30/1985 IN REEL 978 PAGE
825, 12TH SUPPLEMENTAL DECLARATION DATED 10/31/1985 RECORDED 10/31/1985 IN REEL
979 PAGE 1083 AND 13TH SUPPLEMENTAL DECLARATION DATED 12/28/94 AND RECORDED
1/13/95 IN REEL 2173 PAGE 2096, 14TH SUPPLEMENTAL DECLARATION DATED 3/31/95
RECORDED 7/14/95 IN REEL 2224 PAGE 1329, 15th SUPPLEMENTAL DECLARATION DATED
12/6/2002 RECORDED 2/25/2003 IN CRFN 2003000026521, 16TH SUPPLEMENTAL
DECLARATION DATED 11/20/2006 RECORDED 1/5/2007 IN CRFN 2007000010782, 17TH
SUPPLEMENTAL DECLARATION DATED 4/7/2009 RECORDED 6/3/2009 IN CRFN 2009000166673
AND CORRECTION TO 17TH SUPPLEMENTAL DECLARATION DATED 8/11/2009 RECORDED
8/19/2009 IN CRFN 2009000261899 (HEREINAFTER CALLED THE "DECLARATION"), AND
DESIGNATED AS TAX LOTS (SEE SCHEDULE 1) ON THE TAX MAP OF THE REAL PROPERTY
ASSESSMENT DEPARTMENT OF THE CITY OF NEW YORK FOR THE BOROUGH OF MANHATTAN AND
ON THE FLOOR PLANS OF THE BUILDING CERTIFIED BY EDWARD J. HURLEY, ON THE 15TH
DAY OF JUNE, 1973 AND FILED IN THE OFFICE OF THE REGISTER OF THE CITY OF NEW
YORK, COUNTY OF NEW YORK, ON THE 27TH DAY OF SEPTEMBER, 1974 AS CONDOMINIUM PLAN
NO. 11, WHICH PLANS WERE SUPPLEMENTED BY REVISED PLANS CERTIFIED TO BY HURLEY
AND FARINELLA, ARCHITECTS, FILED IN THE OFFICE OF THE REGISTER OF THE CITY OF
NEW YORK, COUNTY OF NEW YORK ON THE 23RD DAY OF JANUARY, 1976 AND PLANS FILED IN
THE CITY REGISTER'S OFFICE ON 10/30/1985 AS CONDOMINIUM PLAN NO. 11A THROUGH 11F
AND PLANS FILED IN THE CITY REGISTER'S OFFICE ON 7/14/1995 AS CONDOMINIUM PLAN
NO. 11G AND AS SAID PLANS MAY HAVE BEEN FURTHER AMENDED AND SUPPLEMENTED.

TOGETHER WITH THE UNDIVIDED INTERESTS IN THE COMMON ELEMENTS OF THE PROPERTY
(HEREINAFTER CALLED THE "COMMON ELEMENTS") APPURTENANT THERETO AS SHOWN ON
SCHEDULE 1 ATTACHED HERETO.

THE LAND ON WHICH THE BUILDING IS LOCATED IS DESCRIBED AS FOLLOWS:

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, COUNTY, CITY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED

Schedule 1

--------------------------------------------------------------------------------




AS FOLLOWS:

BEGINNING AT A POINT ON THE SOUTHERLY SIDE OF CENTRAL PARK SOUTH (FORMERLY KNOWN
AS 59TH STREET), DISTANT 100 FEET EASTERLY FROM THE CORNER FORMED BY THE
INTERSECTION OF THE EASTERLY SIDE OF SEVENTH AVENUE WITH THE SOUTHERLY SIDE OF
CENTRAL PARK SOUTH;

RUNNING THENCE SOUTHERLY AND PARALLEL WITH SEVENTH AVENUE, 200 FEET 10 INCHES TO
THE NORTHERLY SIDE OF 58TH STREET;

THENCE EASTERLY, ALONG THE NORTHERLY SIDE OF 58TH STREET, 206 FEET 4 INCHES;

THENCE NORTHERLY AND AGAIN PARALLEL WITH SEVENTH AVENUE, 200 FEET 10 INCHES TO
THE SOUTHERLY SIDE OF CENTRAL PARK SOUTH;

THENCE WESTERLY ALONG THE SOUTHERLY SIDE OF CENTRAL PARK SOUTH, 206 FEET 4
INCHES TO THE POINT OR PLACE OF BEGINNING. 

Ex. A-2

--------------------------------------------------------------------------------






 
SCHEDULE 1
 
 
Unit Number
Tax Lot
Percentage of Common Elements

 
HOTEL UNIT


Hotel Unit
Commercial Unit




RESIDENTIAL
UNITS


2001
1720
1826
1910
1912
1915
26TR
3005
3214




1001
2001










1610
2025
2032
2035
2036
2037
2038
2042
2043




49.67063%
11.51997%










0.26391%
0.27523%
0.18117%
0.06887%
0.10312%
0.11081%
0.12634%
0.12108%
0.08918%












Ex. A-3

--------------------------------------------------------------------------------




EXHIBIT “B”
DEFINITIONS AND FINANCIAL STATEMENTS
1.
DEFINITIONS: As used in this Agreement and the attached exhibits, the following
terms shall have the following meanings:

“Acceptable LLC” means a member-managed limited liability company that is a
Special Purpose Entity in accordance with the terms herein with only one member.
“Acquisition” means the acquisition of the Property pursuant to the Purchase
Agreement.
“Acquisition Date” has the meaning set forth in Section 5.10(b).
“Additional Taxes” has the meaning set forth in Section 1.11(a).
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent Advances” has the meaning set forth in Section 1.14(a).
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrowers and Lenders.
“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s Office is located.
“Adjusted LIBOR Rate” means the greater of (a) three-quarters of one percent
(0.75%) or (b) the quotient obtained by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the LIBOR Reserve Percentage, where,


“London Interbank Offered Rate” means, with respect to any applicable Interest
Period, the rate per annum equal to the British Bankers’ Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Administrative Agent from time
to time) at approximately 11:00 a.m. London time two (2) London Banking Days
before the commencement of the Interest Period, for deposits in U.S. Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period. If such rate is not available at such time for any
reason, then the rate for that Interest Period will be determined by such
alternate method as reasonably selected by Administrative Agent; and


“LIBOR Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board whether or not applicable to any Lender, in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on the Loan is determined),
whether or not any Lender has any Eurocurrency liabilities. The LIBOR Rate shall
be adjusted

Ex. B-1

--------------------------------------------------------------------------------




automatically as of the effective date of each change in the LIBOR Reserve
Percentage.


“Adjusted Net Operating Income” means, with respect to any period of
calculation, the excess of (a) Operating Income for such period, minus (b)
Operating Expenses for such period.
“Affiliate” means any Person directly or indirectly through one or more
intermediaries controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
“Agent-Related Persons” means Administrative Agent, together with its Affiliates
(including Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in Section
1.1.
“Amortization Payment” has the meaning set forth in Section 1.8(a).
“Appraisal” has the meaning set forth in Section 2.13.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as sole lead arranger and sole bookrunner hereunder.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit “G”.
“Assignment Documents” mean, collectively, (i) that certain Collateral
Assignment of Contracts, Government Approvals and the other Project Documents
executed, dated and delivered by Borrowers and Operating Lessee to
Administrative Agent (on behalf of Lenders) on the Closing Date, (ii) that
certain Assignments of Leases and Rents, executed, dated and delivered by
Borrowers and Operating Lessee to Administrative Agent (on behalf of Lenders) on
the Closing Date, (iv) that certain Assignment of Operating Profit Guaranty
executed, dated and delivered by Operating Lessee to Administrative Agent (on
behalf of Lenders) on the Closing Date, (iv) that certain Assignment of Guaranty
of Operating Profit Guaranty executed, dated and delivered by Operating Lessee
to Administrative Agent (on behalf of Lenders) on the Closing Date, (v) any
Assignment of Purchase Contracts and (vi) each Assignment of Interest Rate
Protection Agreement, in each case as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with their respective terms.
“Assignment of Interest Rate Protection Agreement” has the meaning set forth in
Exhibit “J”.
“Assignment of Purchase Contracts” has the meaning set forth in Section 7.1(b).
“Bankruptcy Action” means with respect to any Person (a) such Person filing a
voluntary petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment or debt, liquidation or dissolution or similar relief
under any Debtor Relief Law or any reorganization, arrangement, composition,
readjustment or debt, liquidation or dissolution or seeking similar relief under
any present or future statute, law or regulation of any jurisdiction; (b) such
Person failing to dismiss for a period of ninety (90) days any involuntary
bankruptcy proceeding which has been commenced against such Person; (c) such
Person filing an answer consenting to or joining in any involuntary petition
filed against it, by any other Person under any Debtor Relief Law or any other
Federal or state bankruptcy or insolvency law; (d) such Person seeking,
consenting to or joining in an application for the appointment of a custodian,

Ex. B-2

--------------------------------------------------------------------------------




receiver, trustee, or examiner for such Person or any portion of the Property,
or an order is entered appointing such custodian, receiver, trustee or examiner
and such order remains in effect for ninety (90) days; or (e) such Person making
an assignment for the benefit of creditors.
“Bankruptcy Code” means the Bankruptcy Code of the United States of America.
“Base Rate” means, on any day, a simple rate per annum equal to the sum of
(a) the highest of (i) the Prime Rate for that day, (ii) the Federal Funds Rate
for such day plus ½ of 1.00% per annum and (iii) the Adjusted LIBOR Rate for a
one (1)-month Interest Period commencing on such day plus (b) the Margin.
Without notice to Borrowers or any other Person, the Base Rate shall
automatically fluctuate upward and downward as and in the amount by which the
Prime Rate fluctuates.
“Basel III” means the reports and supporting documentation of the Basel
Committee on Banking Supervision commonly referred to as the “Basel III Accord”,
together with any amendments thereto.
“Benefit Amount” has the meaning set forth in Section 6.30(d).
“Borrower” and “Borrowers” have the meanings set forth in the introductory
paragraph of this Agreement.
“Borrower Materials” has the meaning set forth in Section 6.5(i).
“Borrower Party” has the meaning set forth in Section 6.26(c).
“Borrower’s Knowledge” shall mean the actual knowledge of Cory Warning, Diane
Morefield or Jon Stanner; provided, however, with respect to any use of this
defined term as of a date after the Closing Date, “Borrower’s Knowledge” shall
be deemed to include the actual knowledge of any Person who shall assume or
share any actual or contemplated function of Cory Warning, Diane Morefield or
Jon Stanner in the context in which this defined term is being used as of the
date with respect to which such knowledge is determined. In each case, the
actual knowledge of Cory Warning, Diane Morefield or Jon Stanner, or any other
Person, shall be after inquiry of the appropriate person that has direct
responsibility for the matter in question (for example, the general manager of
the Property).
“Budget” means the operating and capital budget for the Property delivered to
Administrative Agent in accordance with Section 2(d) of this Exhibit “B”.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York.
“Business Plan” has the meaning set forth in Section 5.10(b).
“Cash Management Account” means an interest bearing Eligible Account at
Administrative Agent, together with all sub-accounts thereof.
“Cash Sweep Period” means each of the Initial Cash Sweep Period and each
Subsequent Cash Sweep Period.
“Casualty Threshold Amount” shall mean $3,000,000.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (z) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

Ex. B-3

--------------------------------------------------------------------------------




“Closing Date” means September 14, 2012.
“Code” has the meaning set forth in Section 2.15.
“Collateral” means, collectively, the Property, the Reserve Funds and all other
property, real or personal, tangible or intangible, and all rights thereto, now
or hereafter pledged, mortgaged, assigned or delivered, or on which a Lien is
otherwise purported to be granted, pursuant or with respect to the Loan
Documents or otherwise as security for the Obligations.
“Commitment” means, as to each Lender, its obligation to advance its Pro Rata
Share of the Loan on the Closing Date in a principal amount not exceeding the
amount set forth opposite such Lender’s name on the Schedule of Lenders at any
one time outstanding, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Common Charges” means all common charges, assessments, fees and other charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof under the Condominium Documents or otherwise by the Condominium
Association.


“Conditional Assignment of Condominium Documents” has the meaning set forth in
Section 7.1.


“Condominium Act” shall mean Article 9-B of the New York Real Property Law
(339-d et seq.) of the State of New York and all modifications, supplements and
replacements thereof and all regulations with respect thereto, now or hereafter
enacted or promulgated.


“Condominium Association” shall mean, collectively, each condominium association
formed under the Condominium Documents.


“Condominium Board” means the governing body of the Condominium Association
established pursuant to the Condominium Documents.


“Condominium Documents” shall mean any offering plan approved by Administrative
Agent pursuant to this Agreement and the documents set forth on Exhibit “M”
attached hereto, as such documents are hereafter amended or supplemented from
time to time in accordance with this Agreement.


“Condominium Requirements” means the requirements applicable to the matter in
question under the Condominium Documents or the Condominium Act or any rules or
regulations promulgated in connection therewith.


“Consequential Loss” has the meaning set forth in Section 1.9.


“Constituent Documents” means, with respect to any entity, its constituent,
governing or organizational documents, including (a) in the case of a limited
partnership, its certificate of limited partnership and its limited partnership
agreement, (b) in the case of a limited liability company, its certificate of
formation or articles of organization and its operating agreement or limited
liability company agreement, and (c) in the case of a corporation, its articles
or certificate of incorporation and its by-laws, in each case as amended,
modified, restated or supplemented in compliance with this Agreement.
“Constituent Members” means the constituent members or other direct equity
owners of a Person.
“Control” means the power to direct the management and policies of, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract or otherwise, either Borrower, Operating
Lessee, any SPC Party or any Constituent Member.

Ex. B-4

--------------------------------------------------------------------------------




“Counterparty” means either (a) Administrative Agent (or an affiliate of
Administrative Agent) in its capacity as counterparty under any Interest Rate
Protection Agreement or (b) any other Person satisfying the Minimum Counterparty
Credit Rating.
“Debt Service” means, for any period of calculation, all interest and principal
payable hereunder with respect to the Loan.
“Debt Service Coverage Ratio” means, as of date of determination, the ratio, as
set forth on the compliance certificate for the calendar quarter ending on such
date required pursuant to Section 2(b) of this Exhibit “B” (subject to such
confirmation as Administrative Agent may request in its discretion), of
(a) Adjusted Net Operating Income for the twelve (12) consecutive calendar month
period ending on such date and (b) Pro Forma Debt Service for the twelve (12)
consecutive calendar month period ending on such date. With respect to the
calculation pursuant to clause (a), if the period of calculation includes any
period prior to the Closing Date, the Adjusted Net Operating Income shall be
done on a pro forma basis reasonably acceptable to Administrative Agent based on
the Management Agreement, with adjustments to reflect the management fees
thereunder and the adjustments set forth in the definitions of “Operating
Expenses” and “Operating Income” set forth herein and the FF&E Reserve Amount
required hereunder, and shall include the asset management fee set forth in
clause (v) of Section 1.5.2(c) and exclude the costs under the Property
Improvement Plan.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” has the meaning set forth in Section 4.1.
“Default Notice” has the meaning set forth in Section 1.15.1.
“Default Rate” has the meaning set forth in Section 1.7.6.
“Defaulting Lender” means, subject to any provisions hereof permitting a
Defaulting Lender to cure, any Lender that (a) has failed to pay to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, (b) has notified
Borrowers or Administrative Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a portion of the Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent or Borrowers to confirm in writing to Administrative
Agent and Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under one or more of clauses (a) through (d) above shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to any provisions hereof permitting Defaulting Lender
to cure) upon delivery of written notice of such determination to Borrowers and
each Lender.

Ex. B-5

--------------------------------------------------------------------------------




“Defaulting Lender Amount” means the Defaulting Lender’s Pro Rata Share of a
Payment Amount.
“Defaulting Lender Obligation” has the meaning set forth in Section 1.15.1.
“Defaulting Lender Payment Amounts” means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by
Administrative Agent and/or an Electing Lender, as applicable, to the date such
amount is repaid to Administrative Agent and/or such Electing Lender, as
applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Base Rate.
“Designated Account” means one or more accounts designated by Operating Lessee
from time to time in a written notice to Administrative Agent, initially being
account #2312306 in the name of SHR Essex House Mezz, LLC at The Private Bank in
Chicago, Illinois. Where the term “Designated Account” is used in any provision
of this Agreement, if there is more than one such account, Operating Lessee
shall specify to Administrative Agent in writing which Designated Account shall
be used for such provision.
“Disqualified Person” means, as of the time this Agreement requires the
determination whether a Person is a Disqualified Person, any Person or any
Related Name which:
(i)    is then or has been in monetary or material non-monetary default under
any extension of credit by Bank of America, N.A. (or such other Lender as may be
appointed from time to time as the successor Administrative Agent) (the
“Reference Lender”) or any of its Affiliates with respect to which a formal
“event of default” has been declared;
(ii)    has committed any Bad Act (as defined below);
(iii)    has commenced, or been a participant in any legal or other adversarial
proceeding (including pursuant to a counterclaim or cross-claim), against the
Reference Lender; or
(iv)    has been convicted of or is under indictment for a felony.
Notwithstanding anything herein to the contrary, and without regard to the
applicability of any of the foregoing, the Reference Lender shall be permitted
to waive any fact or circumstance that would cause any Person to be a
Disqualified Person, and upon such waiver in writing, such Person shall not
constitute a Disqualified Person hereunder. For purposes of this definition, a
“Bad Act” means, in relation to any Person, (i) the filing by such Person or any
Related Name of a petition for relief under the Bankruptcy Code, (ii) the filing
against such Person or any Related Name of an involuntary proceeding under the
Bankruptcy Code if such Person or any Related Name shall have consented to, or
colluded with any other Person to cause, the commencement of such proceeding,
(iii) the making by such Person or any Related Name of a general assignment for
the benefit of creditors, other than with respect to a deed-in-lieu or
assignment-in-lieu of foreclosure, (iv) the application by such Person or any
Related Name for appointment of a receiver, trustee, custodian or liquidator of
such Person or any Related Name or its property (other than at the request of
any credit provider or any of its Affiliates), (v) in connection with any
extension of credit made to such Person or any Related Name, by the Reference
Lender or any of its Affiliates, (A) any fraud or willful misconduct on the part
of such Person or any Related Name; (B) any material misrepresentation on the
part of such Person or any Related Name, (C) any intentional physical waste of
any material portion of the collateral security for any extension of credit made
to such Person or any Related Name or (vi) in connection with any extension of
credit made to such Person or any Related Name by the Reference Lender or any of
its Affiliates that is (or was) secured by real property, (A) the material
misappropriation of (1) any insurance or condemnation proceeds or awards or
rents received by it in accordance with the terms of the applicable credit
documents or (2) any funds from any account pledged to or for the benefit of the
credit provider; (B) a voluntary transfer of the collateral for such extension
of credit or a change in control of such Person or any Related Name that was in
violation of the applicable credit documents; or (C) the commission of any acts
by such Person or any Related Name in bad faith to hinder, contest or interfere
with the exercise of rights or remedies by the credit provider unless no event
of default under such credit then existed.
“DSCR Test Date” means each June 30 and December 31.

Ex. B-6

--------------------------------------------------------------------------------




“Electing Lender” has the meaning set forth in Section 1.15.1.
“Election Notice” has the meaning set forth in Section 1.15.1.
“Election Period” has the meaning set forth in Section 1.15.1.
“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with Bank of America, N.A. or any other federal or state chartered
depository institution or trust company which complies with the definition of
Eligible Institution or (b) a segregated trust account or accounts maintained
with the corporate trust department of a federal or state chartered depository
institution or trust company acting in its fiduciary capacity which, in the case
of a federally chartered depository institution or trust company acting in its
fiduciary capacity is subject to the regulations regarding adversary funds on
deposit therein under 12 C.F.R. §9.10(b), and in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital surplus
of at least $50,000,000 and subject to supervision or examination by federal and
state authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 6.5(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 6.5(b)(iii)) or any other Person reasonably
acceptable to Administrative Agent.
“Eligible Institution” means a depository institution or trust company insured
by the Federal Deposit Insurance Corporation, the short term unsecured debt
obligations or commercial paper of which are rated at least “A 1+” by S&P, “P 1”
by Moody’s and “F 1+” by Fitch in the case of accounts in which funds are held
for thirty (30) days or less (or, in the case of accounts in which funds are
held for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least “A+” by Fitch and S&P and “Aa3” by Moody’s), or such
other depository institution or trust company reasonably approved by
Administrative Agent from time to time. Notwithstanding the foregoing, Bank of
America, N.A., shall be an Eligible Institution.
“Embargoed Person” means any Person subject to trade restrictions under any Law
of the United States of America or of any political subdivision, including the
Patriot Act, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder.
“Emergency” means the reasonable and good faith determination of Administrative
Agent of an emergency situation which will result in (a) imminent bodily injury
to occupants of the Property, (b) imminent damage to structural support of the
Property or (c) imminent material physical damage to the Property.
“Environmental Agreement” means the Environmental Indemnity Agreement of even
date herewith by and among Borrowers, Operating Lessee, Guarantor, and
Administrative Agent.
“ERISA” has the meaning set forth in Section 2.15.
“ERISA Affiliate” shall mean any organization, trade or business, or other
arrangement (whether or not incorporated) which is a member of a group of which
either Borrower or Operating Lessee is also a member and which is treated as a
single employer within the meaning of Code Section 414(b) or (c), or, solely for
purposes of Code Section 412, Code Section 414 (m) or (o) or Section 4001 of
ERISA.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived); (b) the
withdrawal of either Borrower, Operating Lessee or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of either Borrower, Operating Lessee or any ERISA
Affiliate from any Multiemployer Plan, (d) notice of reorganization or
insolvency of a Multiemployer Plan, (e) the filing of a notice of

Ex. B-7

--------------------------------------------------------------------------------




intent to terminate a Pension Plan or the treatment of a plan amendment as a
termination under Section 4041 of ERISA, (f) the institution of proceedings to
terminate or appoint a trustee to administer a Pension Plan or Multiemployer
Plan by the PBGC, (g) the failure to make any required contribution to a Pension
Plan or Multiemployer Plan, (h) the imposition of a lien under Code Section 412
or Section 302 of ERISA on the assets of either Borrower or Operating Lessee,
(i) the existence with respect to any Pension Plan of an “accumulated funding
deficiency” (as defined in Code Section 412 or Section 302 of ERISA), (j) any
event or condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan, or (k) the imposition of any
liability under Title IV of ERISA on the Borrowers, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA.
“Escrow Agent” has the meaning set forth in Section 7.1(c).
“Excess Cash Flow” means, with respect to any period of determination, the sum
of (a) all sums paid by Manager and MI to Operating Lessee and each Borrower
pursuant to any Marriott Agreement, plus (b) all sums paid by Operating Lessee
to Fee Owner pursuant to the Operating Lease (without duplication of sums
referred to in the preceding clause (a)), plus (c) all Rents payable by Lessees
of any Residential Units, plus (d) all other Rents, revenue and other income
from the Property, and all other sums from whatever source, received or
collected by Operating Lessee or either Borrower (other than any insurance
proceeds or condemnation awards and proceeds from the sales of Residential
Units, which shall be governed by the other terms and conditions of the Loan
Documents).
“Extension Fee” means a fee equal to one quarter of one percent (0.25%) of the
outstanding principal balance of the Loan to be extended as of (a) with respect
to the First Extension Option, the Initial Maturity Date and (b) with respect to
the Second Extension Option, the last day of the First Extension Term.
“Extension Term Debt Service Coverage Ratio” means the ratio of (a) Adjusted Net
Operating Income for the twelve (12) consecutive calendar month period ending on
the DSCR Test Date immediately preceding each Extension Term, to (b) Pro Forma
Debt Service calculated as of such date and for a period corresponding in length
to such twelve (12) month period.
“Extension Terms” has the meaning set forth in Section 1.17.
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with and any current or
future regulation or official interpretation thereof).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upwards
to the next higher 1/100 of 1%) charged to Bank of America, N.A. on such day on
such transactions as determined by Administrative Agent.
“Fee Letter” means that certain fee letter agreement, dated August 16, 2012, by
and among Strategic Hotel, Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.
“FF&E Expenditures” means expenditures for the repair, replacement or
acquisition (as appropriate) of furniture, fixtures and equipment for the Hotel,
so long as such repairs, replacements or acquisitions would be capitalized as an
asset for accounting purposes under GAAP.
“FF&E Reserve Account” means a sub-account of the Cash Management Account, or,
at Administrative Agent’s election, a separate account at Administrative Agent,
for the deposit of FF&E Reserve Funds.

Ex. B-8

--------------------------------------------------------------------------------




“FF&E Reserve Amount” means, for any calendar month, an amount equal to the
greater of (y) four percent (4.0%) of Operating Income of the Hotel for such
calendar month or (z) the actual amount required to be deposited by Operating
Lessee into the “FF&E Reserve” under the Management Agreement for such month.
“FF&E Reserve Funds” has the meaning set forth in Section 1.4.4.
“First Extension Term” has the meaning set forth in Section 1.17.
“Fitch” means Fitch, Inc.
“Foreign Lender” has the meaning set forth in Section 6.11(a).
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means, as of any date, generally accepted accounting principles in the
United States of America in effect on such date modified by the Uniform System
of Accounts; provided, however, that for purposes of calculating the Debt
Service Coverage Ratio, “GAAP” shall mean the generally accepted accounting
principles in the United States of America modified by the Uniform System of
Accounts in effect on the Closing Date.
“Governmental Approvals” means all approvals, certificates, consents, licenses,
permits, authorizations and other official action required to be issued or taken
by any Governmental Authority for or with respect to the acquisition and
development of the Property, the demolition and removal of any improvements, or
use of the Improvements, the occupancy of the Property, or any operations at the
Property or any other actions contemplated by this Agreement or any other Loan
Document.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor” means Strategic Hotel.
“Guarantor Documents” means, collectively, the Guaranty and such other documents
as Guarantor may from time to time execute in favor of Administrative Agent for
the benefit of the Lenders as security for the Loan.
“Guaranty” means, collectively, that certain Guaranty Agreement, dated as of the
Closing Date, from Guarantor in favor of Administrative Agent for the benefit of
the Lenders, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with its terms.
“Hotel” means the hotel at the Property (identified in the Condominium Documents
as the “Hotel Unit” and the “Commercial Unit”) as such units are modified as a
result of sales and releases pursuant to Article 7.
“Hotel Account” means the “Operating Account” as defined in the Management
Agreement.
“Hotel Lockbox Account” has the meaning set forth in Section 1.5.1(a).
“Hotel Lockbox Agreement” means that certain Deposit Account Control Agreement
by and among Operating Lessee, Administrative Agent and Lockbox Bank, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time in accordance with its terms and the terms of this Agreement,
relating to the operation and maintenance of the Hotel Lockbox Account.
“Hotel Owner” has the meaning set forth in the introductory paragraph of this
Agreement.

Ex. B-9

--------------------------------------------------------------------------------




“Improvements” has the meaning set forth in the Mortgage.
“Indebtedness” means any and all indebtedness to Administrative Agent or Lenders
evidenced, governed or secured by, or arising under, any of the Loan Documents,
including the Loan and all other Obligations due hereunder and any amounts due
under the Guaranty and Environmental Agreement.
“Indemnified Liabilities” has the meaning set forth in Section 6.1.
“Indemnitees” has the meaning set forth in Section 6.1.
“Indemnity Letter” means that certain Borrower Indemnification Letter dated
August 16, 2012 made by Hotel Owner to Bank of America, N.A.
“Initial Cash Sweep Period” means a period commencing on the Closing Date and
ending on the date, if any, of Borrowers’ delivery to Administrative Agent of
two (2) compliance certificates pursuant to Section 2(b) of this Exhibit “B”
with respect to two (2) consecutive Quarterly Test Dates that demonstrate that
the Debt Service Coverage Ratio as of each of such Quarterly Test Date is equal
to or greater than 1.00 to 1.00.
“Initial Maturity Date” means September 13, 2015.
“Insurance Premiums” means those premiums due in connection with any insurance
policies required to be maintained by Borrowers or Operating Lessee pursuant to
any Loan Document.
“Intellectual Property” has the meaning set forth in Section 3.28.


“Interest Period” means the period commencing on the date on which the
outstanding principal balance of the Loan is converted into or continued as such
LIBOR Rate Principal, and ending on the date one (1) or three (3) months
thereafter, as elected by Borrowers in the applicable Rate Election Notice;
provided that:


(i)    Each Interest Period must commence on a LIBOR Business Day;


(ii)    In the case of the continuation, the Interest Period applicable after
such continuation shall commence on the last day of the preceding Interest
Period;


(iii)    The last day for each Interest Period and the actual number of days
during the Interest Period shall be determined by Administrative Agent using the
practices of the London interbank eurodollar market;


(iv)    No Interest Period shall extend beyond the Maturity Date, and any
Interest Period which begins before the Maturity Date and would otherwise end
after the Maturity Date shall instead end on the Maturity Date; and


“Interest Rate Protection Agreement” means any agreement, whether or not in
writing, relating to any Interest Rate Protection Transaction, including, unless
the context otherwise clearly requires, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., or any other
master agreement, entered into on or prior to the Closing Date, or in connection
with an extension of the Maturity Date pursuant to Section 1.17, between
Counterparty and Borrowers, together with any related schedule and confirmation,
as the same may be amended, restated, replaced, supplemented, superseded or
otherwise modified from time to time in accordance with its terms and the terms
of this Agreement.
“Interest Rate Protection Transaction” means any transaction that is a rate cap
or swap transaction entered into on or prior to the Closing Date, or in
connection with an extension of the Maturity Date pursuant to Section 1.17,
between Counterparty and Borrowers.
“Investment Property” has the meaning set forth in Section 1.4.5(b).

Ex. B-10

--------------------------------------------------------------------------------




“Land” means the real property described in Exhibit “A”.
“Law(s)” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of any Governmental
Authority.
“Lease” has the meaning set forth in the Mortgage.
“Legal Requirement” has the meaning set forth in the Mortgage.
“Lender” means each lender from time to time party to this Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders for Lenders who are party to this
Agreement on the Closing Date or in Schedule 1 to the Assignment and Assumption
pursuant to which any Person becomes a Lender after the Closing Date (in each
case subject to modification in accordance with Section 6.3.1 or otherwise in
accordance with this Agreement).
“Lessee” has the meaning set forth in the Mortgage.
“LIBOR Business Day” means a Business Day which is also a London Banking Day.
“LIBOR Rate” means for any applicable Interest Period, a simple rate per annum
equal to the sum of the Margin plus the Adjusted LIBOR Rate.
“LIBOR Rate Election” means an election by Borrowers of an applicable LIBOR Rate
in accordance with this Agreement.
“Lien” means, with respect to any real property (including the Property), any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind in
respect of such property. For purposes of this Agreement and the other Loan
Documents, a Person shall be deemed to own subject to a Lien any property that
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such property.
“Loan” means the loan made by Lenders to Borrowers on the Closing Date pursuant
to this Agreement and the other Loan Documents, in the original principal amount
of $190,000,000.
“Loan Documents” means this Agreement, the Mortgage, any Assignment Document,
any Note, the Environmental Agreement, the Guarantor Documents, the Fee Letter,
the Indemnity Letter, the Lockbox Agreements, the Manager Subordination
Agreement, UCC financing statements, any Interest Rate Protection Agreement with
Administrative Agent (or its affiliate) as the Counterparty and such other
agreements, certificates and documents evidencing, securing or pertaining to the
Loan as shall, from time to time, be executed and/or delivered by either
Borrower, Operating Lessee or Guarantor to Administrative Agent or any Lender
pursuant to this Agreement or otherwise in connection with the Loan, in each
case as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with their respective terms.
“Loan Parties” has the meaning set forth in Section 6.31.
“Lockbox Bank” means Bank of America, N.A., or any successor Eligible
Institution approved or appointed by Administrative Agent.
“Lockbox Accounts” means the Residential Lockbox Account and the Hotel Lockbox
Account.
“Lockbox Agreements” means the Residential Lockbox Agreement and the Hotel
Lockbox Agreement.

Ex. B-11

--------------------------------------------------------------------------------




“London Banking Day” means a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Management Agreement” means, collectively, that certain (a) Management
Agreement dated as of August 16, 2012 by and between Operating Lessee and
Manager, as amended by that certain letter agreement dated as of August 16, 2012
by and between Operating Lessee and Manager (the “Management Side Letter”), and
(b) Owner Agreement dated as of August 16, 2012 by and among Hotel Owner,
Operating Lessee and Manager, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with their respective terms and, if applicable, the terms of this
Agreement.
“Management Side Letter” has the meaning set forth in the definition of
“Management Agreement” above.
“Manager” means Marriott Hotel Services, Inc. a Delaware corporation, together
with permitted successors and assigns under the Management Agreement, as such
entity may be replaced from time to time in accordance with the terms of this
Agreement.
“Manager FF&E Reserve” is defined in Section 1.4.4.
“Manager Refund” has the meaning set forth in Section 1.5.2(d).
“Manager Subordination Agreement” means that certain Subordination,
Non-Disturbance and Attornment Agreement executed, dated and delivered by Hotel
Owner, Operating Lessee, Manager and Administrative Agent (on behalf of
Lenders), and consented to by Hotel Owner and Operating Lessee, on the Closing
Date.
“Margin” means four percent (4.0%) per annum; provided, however, that in the
event that the Initial Cash Sweep Period terminates, and provided that no
Default shall have occurred and be continuing, the “Margin” shall be three and
three-quarters percent (3.75%) per annum effective on the first day of the
calendar month immediately following the date that Borrowers deliver to
Administrative Agent the second quarterly compliance certificate showing that
the Initial Cash Sweep Period is terminated as provided in the definition of
“Initial Cash Sweep Period” set forth herein.
“Marriott Agreements” means, collectively, the Management Agreement, the
Renovation Agreement, the Operating Profit Guaranty and the MI Guaranty.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Property, the Improvements thereon, or the operations,
business, properties, liabilities (actual or contingent), taken as a whole, or
financial condition of Borrowers and Operating Lessee, taken as a whole; (b) a
material impairment of the ability of either Borrower, Operating Lessee or
Guarantor to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against either Borrower, Operating Lessee or Guarantor
of any Loan Document to which it is a party.
“Material Potential Default” has the meaning set forth in Section 7.3.
“Maturity Date” means the Initial Maturity, as same shall have been extended
pursuant to Section 1.17, or any earlier date on which the Loan shall become
due, whether by acceleration or otherwise.
“MI” means Marriott International, Inc., its successors and assigns, a Delaware
corporation, and any other guarantor under the MI Guaranty.
“MI Guaranty” means that certain Guaranty of Operating Profit Guaranty dated as
of August 16, 2012 by MI in favor of Operating Lessee, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with their respective terms and, if applicable, the terms of
this Agreement.
“Minimum Counterparty Credit Rating” has the meaning set forth in Exhibit “J”.

Ex. B-12

--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Mortgage” means that certain Consolidated, Amended and Restated Fee and
Leasehold Mortgage, Assignment of Rents and Leases, Security Agreement, Fixture
Filing and Financing Statement dated as of the Closing Date, from Borrowers and
Operating Lessee to Administrative Agent, securing repayment of the Loan and
Borrowers’ and Operating Lessee’s performance of their obligations to
Administrative Agent and Lenders under the Loan Documents, in each case as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time in accordance with its terms.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which either Borrower, Operating Lessee or any ERISA
Affiliate has any obligation or liability, contingent or otherwise.
“Net Proceeds” shall mean the net amount of all insurance proceeds received
pursuant to the insurance contemplated under the property insurance and
terrorism insurance required under Section 2.32 as a result of damage or
destruction of the Property, after deduction of Administrative Agent’s
reasonable costs and expenses (including, but not limited to, reasonable
attorneys fees), in collecting the same.
“Net Sale Proceeds” has the meaning set forth in Section 5.10(d).
“Note” means that certain Consolidated, Amended and Restated Note dated as of
the Closing Date executed by Borrowers and payable to the order of
Administrative Agent in the amount of $190,000,000, as the same may be renewed,
extended, increased, amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with its terms, together with any
substitutes for the foregoing.
“Obligations” means all liabilities, obligations, covenants and duties of, any
party to a Loan Document arising under or otherwise with respect to any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
either Borrower, Operating Lessee or Guarantor or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceedings.
“OFAC” has the meaning set forth in Section 3.22.
“Offering Plan” has the meaning set forth in Section 7.1.
“Operating Expenses” means, with respect to any period of determination, the
total of all operating, administrative, contractual and management fees and
other ordinary expenses for the period of time in question for the Property
actually paid by Manager, Operating Lessee or Borrower (without duplication)
during such period, computed in accordance with GAAP, but excluding in all cases
(a) management fees (including incentive management fees) in excess of the
greater of (i) actual base management fees, incentive fees (other than the
Second Incentive Management Fee) and other management fees payable to Manager
with respect to such period pursuant to the Management Agreement or (ii) (A) for
any period through and including December 31, 2013, two percent (2.0%) of
Operating Income of the Hotel for such period, (B) for any period from January
1, 2014 through and including December 31, 2014, two and one-quarter percent
(2.25%) of Operating Income of the Hotel for such period, (C) for any period
from January 1, 2015 through and including December 31, 2015, two and one-half
percent (2.50%) of Operating Income of the Hotel for such period, (D) for any
period from January 1, 2016 through and including December 31, 2016, two and
three-quarters percent (2.75%) of Operating Income of the Hotel for such period
and (E) for any period from and after January 1, 2017, three percent (3.0%) of
Operating Income of the Hotel for such period, paid to Manager (b) depreciation,
amortization or other non-cash items, (c) interest, principal or any other sums
due and owing with respect to the Loan or pursuant to the Loan Documents, (d)
income taxes or other taxes in the nature of income taxes, (e) equity
distributions and (f) extraordinary or non-recurring expenses; and assuming
deposits into the “FF&E Reserve” under the Management Agreement, or pursuant to
Section 1.4.4, in an amount equal to the FF&E Reserve Amount.

Ex. B-13

--------------------------------------------------------------------------------




“Operating Income” means, for any period of determination, collectively but
without duplication, all revenues of any kind received by Manager, Borrowers or
Operating Lessee from the operation of the Property for such period determined
in accordance with GAAP, including all Rents, but excluding in all cases (a)
proceeds from casualty insurance and condemnation awards (but including rental
loss insurance proceeds to the extent allocable to the period of determination),
(b) any income derived from the sale or financing of any portion of the
Property, including any Residential Unit, (c) any income attributable to a Lease
to the extent it is paid more than thirty days prior to the due date, (d)
amounts paid by Lessees under Leases as security or other deposits (unless
forfeited by Lessees or applied by Borrowers or Operating Lessee in accordance
with the Leases), (e) late fees and other penalties payable by Lessees under the
Leases, (f) any interest income from any source, (g) loan proceeds or
contribution of capital to Borrowers or Operating Lessee, (h) any repayments
received on account of principal loaned or advanced to any Person by Borrowers
or Operating Lease, (i) any proceeds resulting from the transfer of all or any
portion of the Property, (j) sales, use and occupancy or other taxes on receipts
required to be accounted for by Borrowers or Operating Lessee to any
Governmental Authority, (k) lease termination income, (l) any gain arising from
any write up of assets or other-non cash items, (m) any other extraordinary,
non-contractual or non-recurring items, (n) gross revenues of Lessees,
concessionaires or similar third parties, (o) tips, service charges, gratuities,
or similar amounts received by employees, (p) any payments made to Borrowers by
the counterparty to any Interest Rate Protection Agreement pursuant to the terms
thereof and (q) any payments made by Manager and/or MI pursuant to the terms of
the Operating Profit Guaranty or the MI Guaranty.
“Operating Lease” means that certain Lease Agreement dated as of the date hereof
by and between Hotel Owner, as landlord, and Operating Lessee, as tenant, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time in accordance with their respective terms and the terms of this
Agreement.
“Operating Profit Guaranty” means that certain Operating Profit Guaranty dated
as of August 16, 2012 by and between Operating Lessee and Manager, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with their respective terms and, if applicable, the terms
of this Agreement.
“Option to Purchase” means that certain Option to Purchase dated September 14,
2012, between Residential Owner and Hotel Owner, as heretoafter amended or
supplemented from time to time provided a copy of such amendment or supplement
is promptly delivered to Administrative Agent.
“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, and any other charges, now or hereafter levied or assessed or
imposed against the Property or any part thereof.
“Other Operating Lessee Obligations” means (a) the performance of all
obligations of Borrowers and Operating Lessee contained herein; (b) the
performance of each obligation of Borrowers and Operating Lessee contained in
any other Loan Document; and (c) the performance of each obligation of Borrowers
and Operating Lessee contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of this Agreement or any other Loan Document, but excluding the
obligation of Borrowers to pay the Debt Service.
“Other Taxes” has the meaning set forth in Section 1.11(b).
“Participant” has the meaning set forth in Section 6.5(d).
“Participant Register” has the meaning set forth in Section 6.5(d).
“Patriot Act” has the meaning set forth in Section 3.22.
“Payment Amount” means the advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability or any other amount that a
Lender is required to fund under this Agreement.
“Payments” has the meaning set forth in Section 5.11.



Ex. B-14

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, subject to
the provisions of Title IV of ERISA, or the minimum funding standards of Code
Section 412 or Section 302 of ERISA, and in respect of which either Borrower,
Operating Lessee or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA or otherwise has any liability, contingent or otherwise.


“Permitted Debt” means (a) unsecured trade payables (other than trade payables
for PIP) incurred in the ordinary course of business relating to the ownership
and operation of the Property that (i) are not evidenced by a note and (ii) are
paid within ninety (90) days of the date on which such amount is invoiced to
Borrower or Operating Lessee, (b) unpaid Taxes contested in accordance with
Section 2.2, and (c) other customary unsecured additional debt related to the
operation of the Property, such as equipment leases, provided that at no time
shall the aggregate amount of the trade payables (other than trade payables for
PIP) and additional debt described in clauses (a) through (c) exceed, at any
time, $3,000,000.
“Permitted Liens” means (a) any Lien created by the Loan Documents, (b) those
matters listed as exceptions in the Title Policy, (c) Liens for Taxes and other
charges imposed by any Governmental Authority not yet due or delinquent or are
the subject of a permitted contest in accordance with Section 2.2, (d) any Lien
filed against equipment leased pursuant to equipment leases permitted under this
Agreement, (e) the claims of materialman, mechanics, carriers and similar
contractors for labor, materials, supplies or rentals incurred in the ordinary
course of business which in each case are no more than ninety (90) days past due
or otherwise not at the time required to be paid or discharged under this
Agreement pursuant to Borrowers’ contest rights, and (f) such other title and
survey exceptions as Administrative Agent may approve in writing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIP Account” means a sub-account of the Cash Management Account, or, at
Administrative Agent’s election, a separate account at Administrative Agent, for
the deposit of proceeds of the PIP Letters of Credit.
“PIP Funds” means all funds from time to time on deposit in the PIP Account.
“PIP Letter of Credit” shall mean an irrevocable, unconditional, transferable,
clean sight draft letter of credit acceptable to Administrative Agent (either an
evergreen letter of credit or one which does not expire until at least
thirty (30) Business Days after the Maturity Date) in the applicable amount
required pursuant to Section 2.33(a) in favor of and for the benefit of
Administrative Agent and entitling Administrative Agent to draw thereon in New
York, New York, issued by Deutsche Bank and Trust Company of the Americas or a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such letter of credit shall
cease to be an Eligible Institution, Administrative Agent shall have the right
upon ten (10) Business Days’ prior notice to Borrowers to draw down the same in
full and hold the proceeds of such draw in accordance with the applicable
provisions hereof unless within such ten (10) Business Day period Borrowers have
delivered a replacement letter of credit meeting the requirements set forth
herein issued by an Eligible Institution.
“Platform” has the meaning set forth in Section 6.5(i).
“Prepaid Principal” has the meaning set forth in Section 1.8.
“Prepayment Fee” has the meaning set forth in Section 1.8.
“Presidential Suite 2601” means Hotel room number 2601.

Ex. B-15

--------------------------------------------------------------------------------




“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Administrative Agent as its “prime rate,” it being
understood and agreed that such rate is set by Administrative Agent as a general
reference rate of interest, taking into account such factors as Administrative
Agent may deem appropriate, that it is not necessarily the lowest or best rate
actually charged to any customer or a favored rate, that it may not correspond
with future increases or decreases in interest rates charged by other lenders or
market rates in general, and that Administrative Agent may make various business
or other loans at rates of interest having no relationship to such rate. If
Administrative Agent (including any subsequent Administrative Agent) ceases to
exist or to establish or publish a prime rate from which the Prime Rate is then
determined, the applicable variable rate from which the Prime Rate is determined
thereafter shall be instead the prime rate reported in The Wall Street Journal
(or the average prime rate if a high and a low prime rate are therein reported),
and the Prime Rate shall change without notice with each change in such prime
rate as of the date such change is reported.
“Pro Forma Debt Service” means, as of any date of determination for any period
of determination, an amount equal to the greatest of:
(a)    the product of (y) the outstanding principal balance of the Loan as of
such date of determination (solely with respect to the calculation of the Debt
Service Coverage Ratio for purposes of the determination with respect to any
“Subsequent Cash Sweep Period”, as distinguished from the release of funds in
the Working Capital Reserve Account pursuant to Section 1.5.2(f)), less the
amount then on deposit in the Working Capital Reserve Account as of such date of
determination), times (z) ten percent (10.0%);
(b)    the aggregate amount of all Debt Service payable pursuant to the Loan
Documents during such period of determination; and
(c)    unless as of such date of determination, the Interest Rate Protection
Agreement required pursuant to Section 2.5 is in full force and effect and such
agreement is a cap agreement, an imputed annual amount of principal and interest
that would be due on the outstanding principal balance of the Loan as of such
date of determination (solely with respect to the calculation of the Debt
Service Coverage Ratio for purposes of the determination with respect to any
“Subsequent Cash Sweep Period”, as distinguished from the release of funds in
the Working Capital Reserve Account pursuant to Section 1.5.2(f)), less the
amount then on deposit in the Working Capital Reserve Account as of such date of
determination) if the Loan was a fully amortizing loan with equal monthly
payments of principal and interest over a period of thirty (30) years at a per
annum interest rate equal to three percent (3.00%) in excess of the then
most-recently published annual yield to maturity of the U.S. Treasury Constant
Maturity Series with a ten (10) year maturity, as such yield is reported on such
date in the “Federal Reserve Statistical Release H.15 – Selected Interest
Rates”, or any successor publication, published by the Federal Reserve Bureau in
effect on the date of determination.
Any calculation of Pro Forma Debt Service by Administrative Agent shall, in the
absence of manifest error, be conclusive and binding.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.
“Property” means the Hotel, the Residential Units, the Improvements and all
other applicable property constituting the “Property” (as such term is defined
in the Mortgage).
“Property Improvement Plan” means the plan of work, furniture, fixtures,
equipment, other materials and other matters and items set forth in Exhibit “L”.
“Property Manager” has the meaning set forth in Section 5.10(b).

Ex. B-16

--------------------------------------------------------------------------------




“Property Reports” means the final, written environmental report and property
condition report addressed and delivered to Administrative Agent in connection
with the closing of the Loan.
“Public Lender” has the meaning set forth in Section 6.5(i).
“Purchase Agreement” means, collectively, that certain (a) Purchase and Sale
Agreement dated as of August 13, 2012 between DIG EH Hotel LLC, as seller, and
Fee Owner, as buyer, as amended by First Amendment to Purchase and Sale
Agreement dated as of September 7, 2012, and (b) Inspection Agreement dated as
of August 13, 2012 between DIG EH Hotel LLC, and Fee Owner (including in each
case each exhibit, schedule, annex or attachment thereto).


“Purchase Contract” shall mean a written contract for the sale of a Residential
Unit or Residential Units, Presidential Suite 2601 or the Time Share Floors.


“Purchase Documents” has the meaning set forth in Paragraph 24 of Exhibit “C”.


“Purchase Offer” has the meaning set forth in Section 5.10(d).


“Quarterly Test Date” means the last day of each calendar quarter.
“Rate Election Date” has the meaning set forth in Section 1.7.2.
“Rating Agencies” means each of S&P, Moody’s, Fitch, Morningstar and DBRS, Inc.,
or any other nationally recognized statistical rating agency which has been
approved by Administrative Agent.
“Register” has the meaning set forth in Section 6.5(c).
“Related Individual” means, (i) in relation to any Person that is an entity, any
member of the entity’s board of directors, board of managers or similar
governing body, any senior officer of such entity, and any holder of twenty-five
percent (25%) or more of the ownership, beneficial, capital or profits or
profits interests in such entity and (ii) in relation to any Person described in
clause (i) who is a natural person, members of such Person’s Family. For these
purposes, the “Family” of an individual includes (A) the individual, (B) the
individual’s spouse, and (C) any other natural person who is related to the
individual within the second degree.
“Related Name” means, in relation to any Person, any Related Individual of such
Person, or any Affiliate of such Person or Related Individual, or any Related
Individual of such Affiliate (which, for purposes of this definition, shall also
include a Person that owns, directly or indirectly, twenty-five percent (25%) or
more of the equity interests of the affiliated Person).
“Renovation Agreement” means that certain Renovation and Purchase Agreement
dated as of August 16, 2012 by and between Operating Lessee and Marriott
International Design & Construction Services, Inc., as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with their respective terms and, if applicable, the terms of this
Agreement.
“Rent Roll” has the meaning set forth in Section 3.16.
“Rents” has the meaning set forth in the Mortgage.
“Required Lenders” means as of any date of determination at least two (2)
Lenders having more than sixty six and two-thirds percent (66 2/3%) of the total
outstanding amount of all Indebtedness; provided that the portion of the total
outstanding amount of all Indebtedness held by any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Lenders.

Ex. B-17

--------------------------------------------------------------------------------




“Reserve Accounts” means, collectively, the FF&E Reserve Account, the Tax,
Common Charge and Insurance Reserve Account, the Working Capital Reserve Account
and the PIP Account. For avoidance of doubt, “Reserve Account” does not include
the Designated Account, the Manager FF&E Reserve or the Hotel Account.
“Reserve Funds” means, collectively, funds on deposit from time to time in the
Reserve Accounts.
“Residential Lockbox Agreement” means that certain Deposit Account Control
Agreement by and among Residential Owner, Administrative Agent and Lockbox Bank,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with its terms and the terms of this
Agreement, relating to the operation and maintenance of the Residential Lockbox
Account.
“Residential Lockbox Account” has the meaning set forth in Section 1.5.1(a).
“Residential Owner” has the meaning set forth in the introductory paragraph of
this Agreement.
“Residential Unit” means each of the following residential condominium units
under the Condominium Documents: 2001, 1720, 1826, 1910, 1912, 1915, 26TR, 3005
and 3214 unless and until sold and released pursuant to Section 7.3.
“Restoration” shall mean the repair and restoration of the Property after a
casualty as nearly as reasonably practical to the condition of the Property
immediately prior to the casualty and as otherwise required pursuant to the
Marriott Agreements, the Leases and the Condominium Documents, with such
alterations as may be reasonably approved by Administrative Agent.
“Rights” has the meaning set forth in Section 4.2.
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or any successor thereto.
“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Exhibit “I”, as it may be modified from time to time in accordance
with this Agreement.
“Second Extension Term” has the meaning set forth in Section 1.17.
“SPC Party” means (a) if the applicable Borrower or Operating Lessee is a
limited partnership, the Special Purpose Entity that is the general partner of
Borrower; and (b) if the applicable Borrower or Operating Lessee is a limited
liability company other than an Acceptable LLC, the Special Purpose Entity that
is the managing member of such Borrower or Operating Lessee; provided, that, to
the extent the applicable Borrower or Operating Lessee is and remains an
Acceptable LLC, there shall be deemed to be no “SPC Party” required hereunder
with respect to such Borrower or Operating Lessee .
“Special Purpose Entity” means a Person, other than a natural person, which, at
all times on and after the date thereof, has complied with and shall at all
times comply with the following requirements (in each case, except to the extent
set forth in or contemplated by or pursuant to the terms of the Loan Documents):
(a)    is and will be formed solely for the purpose of (i) in the case of
Borrowers and Operating Lessee, acquiring, developing, owning, holding, selling,
leasing, transferring, exchanging, financing, managing and operating the
Property, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing and executing and delivering the Loan
Documents to which it is a party and performing its obligations thereunder; or
(ii) in the case of SPC Party, acting as the general partner of the limited
partnership that owns or leases the Property or as the sole member of the
limited liability company that owns or leases the Property;

Ex. B-18

--------------------------------------------------------------------------------




(b)    is not, and will not be engaged in any business unrelated to (i) the
acquisition, development, ownership, management, financing, sale, transfer,
leasing or operation of the Property, (ii) acting as the general partner of the
limited partnership that owns or leases the Property, or (iii) acting as the
sole member of the limited liability company that owns or leases the Property,
as applicable;
(c)    does not have and will not have any assets other than those related to
the Property or its partnership interest in the limited partnership or
membership interest in the limited liability company that owns or leases the
Property or acts as the general partner or the sole member thereof, as
applicable;
(d)    will, to the fullest extent permitted by law, not engage in, seek or
consent to, (i) any dissolution, winding up, liquidation, consolidation, merger,
or sale of all or substantially all of its assets, (ii) except as expressly
permitted under the terms of this Agreement, any future transfer of partnership
or membership interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company), or (iii) any future
amendment of its limited partnership agreement, articles of incorporation,
articles of organization, certificate of formation or operating agreement (as
applicable) with respect to the matters set forth in this definition without the
written consent of Administrative Agent;
(e)    will maintain its intention to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and is currently maintaining and will endeavor to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations, in each
case, to the extent sufficient cash flow exists from the Property; provided,
however, that the foregoing shall not be interpreted so as to require any
capital contributions from any Person to such Special Purpose Entity;
(f)    will not fail, to correct any known misunderstanding regarding the
separate identity of such entity;
(g)    will maintain its accounts, books and records separate from any other
Person and has filed and will file its own tax returns, except to the extent
that it has been or has elected or is required to file consolidated tax returns
by law;
(h)    will maintain its own records, books, resolutions and agreements;
(i)    (i) will not commingle, its funds or assets with those of any other
Person other than as provided in this Agreement and (ii) will not participate in
any cash management system with any other Person other than as provided in this
Agreement;
(j)    will hold its assets in its own name;
(k)    will maintain its financial statements, accounting records and other
entity documents separate from any other Person and has not permitted, and will
not permit, its assets to be listed as assets on the financial statement of any
other entity except in accordance with GAAP; provided, however, that any such
consolidated financial statement hereafter delivered shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated entity nor constitute obligations of the
consolidated entity;
(l)    will pay its own liabilities and expenses, including the salaries of its
own employees (if any), out of its own funds and assets, and has maintained and
will maintain a sufficient number of employees (if any) in light of its
contemplated business operations, in each instance to the extent

Ex. B-19

--------------------------------------------------------------------------------




of its sufficient cash flow from the Property; provided, however, that the
foregoing shall not be interpreted so as to require any capital contributions
from any Person to such Special Purpose Entity;
(m)    will observe in all material respects all partnership, corporate or
limited liability company formalities, as applicable;
(n)    has no and will have no Indebtedness other than (i) the Loan, (ii)
Permitted Debt, and (iii) such other liabilities that are permitted pursuant to
the Loan Documents or imposed by Law;
(o)    will not assume or guarantee or become obligated for, the debts of any
other Person and has not held out and will not hold out its credit as being
available to satisfy the obligations of any other Person except as expressly
permitted pursuant to this Agreement;
(p)    will not acquire obligations or securities of its partners, members or
shareholders or any other Affiliate of Borrowers, Operating Lessee or Guarantor;
(q)    will allocate, fairly and reasonably, any overhead expenses that are
shared with any Affiliate of Borrowers, Operating Lessee or Guarantor, including
paying for shared office space and services performed by any employee of any
such Affiliate;
(r)    now maintains and uses, and will maintain and use, separate stationery,
invoices and checks bearing its name; the stationery, invoices, and checks
utilized by the Special Purpose Entity or utilized to collect its funds or pay
its expenses have borne and shall bear its own name and have not borne and shall
not bear the name of any other entity unless such entity is clearly designated
as being the Special Purpose Entity’s agent;
(s)    except as contemplated herein with respect to Borrowers and Operating
Lessee to the other, will not pledge its assets for the benefit of any other
Person;
(t)    will hold itself out and identify itself, as a separate and distinct
entity under its own name or in a name franchised or licensed to it by an entity
other than an Affiliate of Borrowers, Operating Lessee or Guarantor and not as a
division or part of any other Person;
(u)    will maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
(v)    will not make loans to any Person or hold evidence of indebtedness issued
by any other Person (other than cash and investment-grade securities issued by a
Person that is not an Affiliate of or subject to common ownership with such
Person);
(w)    will not enter into or be a party to, any transaction with its partners,
members, shareholders or Affiliates except on terms that are entered into in the
ordinary course of its business and at prices and on terms that are commercially
reasonable and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(x)    will not have any obligation to indemnify, and will not indemnify, its
partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Debt and will not constitute a claim
against the Obligations in the event that cash flow in excess of the amount
required to pay the Obligations is insufficient to pay such obligation;
(y)    if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;
(z)    does not and will not have any of its obligations guaranteed by any of
its Affiliates;

Ex. B-20

--------------------------------------------------------------------------------




(aa)    if such entity is a limited partnership, now has and will have as its
only general partners, Special Purpose Entities that are corporations, limited
partnerships or limited liability companies; and
(bb)    will comply with all of the terms and provisions contained in its
organizational documents.
“Strategic Hotel” means Strategic Hotel Funding, L.L.C., a Delaware limited
liability company.
“Strike Price” has the meaning set forth in Exhibit “J”.
“Subsequent Cash Sweep Period” means a period commencing on any DSCR Test Date
occurring after the end of the Initial Cash Sweep Period with respect to which
Borrowers deliver a compliance certificate required pursuant to Section 2(b) of
this Exhibit “B” that demonstrates that the Debt Service Coverage Ratio as of
such DSCR Test Date is less than 1.00 to 1.00, and continuing until the date on
which Borrowers subsequently deliver two (2) compliance certificates pursuant to
Section 2(b) of this Exhibit “B” with respect to two (2) subsequent consecutive
Quarterly Test Dates that demonstrate that the Debt Service Coverage Ratio as of
each of such Quarterly Test Dates is equal to or greater than 1.10 to 1.00.
“Subsidiary” or “subsidiary” means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries.
“Survey” means a survey of the Property prepared in accordance with
Administrative Agent’s requirements or as otherwise approved by Administrative
Agent in its reasonable discretion.
“Tax, Common Charge and Insurance Reserve Account” means a sub-account of the
Cash Management Account, or, at Administrative Agent’s election, a separate
account at Administrative Agent, for the deposit of Tax, Common Charge and
Insurance Reserve Funds.
“Tax, Common Charge and Insurance Reserve Funds” has the meaning set forth in
Section 1.4.3.
“Taxes” means all real estate and personal property taxes, assessments, water
rates or sewer rents, now or hereafter levied or assessed or imposed against the
Property or any part thereof.
“Time Share Floor” has the meaning set forth in Section 7.8(a).
“Time Share Operator” has the meaning set forth in Section 7.8(a).
“Title Policy” means the loan policy of title insurance issued to Administrative
Agent for the benefit of Lenders by First American Title Insurance Company for
the Mortgage.
“Transfer” has the meaning set forth in Section 2.20(a).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Code Section 412 for the applicable plan
year.


“Unit Net Sales Proceeds” shall mean the difference between (a) the gross sales
proceeds received from an unaffiliated third party from the sale of any
Residential Unit, Presidential Suite 2601 or Time Share Floors, as applicable,
(including any fees or expenses of Residential Owner or Hotel Owner paid by the
purchaser of such Residential Unit, Presidential Suite 2601 or Time Share
Floors, as applicable, and including any customary closing prorations paid by

Ex. B-21

--------------------------------------------------------------------------------




such purchaser such as real estate taxes in respect of accrual periods from and
after the closing) minus (b) customary and reasonable closing costs and expenses
for the sale of such Residential Unit, Presidential Suite 2601 or Time Share
Floors, as applicable, to the extent actually incurred and paid by Residential
Owner or Hotel Owner to unaffiliated third parties on arm’s-length terms,
respectively (including any fees or expenses of Residential Owner or Hotel
Owner, respectively, that are paid by a purchaser on behalf of Residential Owner
or Hotel Owner, respectively, and are included in the gross sales proceeds),
provided that the total amount deducted pursuant to this clause (b) shall not
exceed (i) with respect to any Residential Unit or Presidential Suite 2601,
eight percent (8%) of the gross sales proceeds pursuant to the foregoing clause
(a) and (ii) with respect to Time Share Floors, five percent (5%) of the gross
sales proceeds pursuant to the foregoing clause (a).
“Withdrawal Liability” means at any time the aggregate liability incurred
(whether or not assessed) with respect to all Multiemployer Plans pursuant to
Section 4201 of ERISA or for increases in contributions required to be made
pursuant to Section 4243 of ERISA.


“Working Capital Reserve Account” means a sub-account of the Cash Management
Account, or, at Administrative Agent’s election, a separate account at
Administrative Agent, for the deposit of Excess Cash Flow.


“Working Capital Reserve Funds” means all funds from time to time on deposit in
the Working Capital Reserve Account.


2.
FINANCIAL STATEMENTS; BUDGETS:

Borrowers and Operating Lessee shall provide or cause to be provided to
Administrative Agent with a copy for each Lender all of the following:
(a)    as soon as practicable but in any event by the thirtieth (30th) day
following the end of each calendar month commencing with December, 2012, (i) an
unaudited statement of operations (income and expenses) of the Property
reflecting cash flow and operations of the Property (separated between the Hotel
and the Residential Units) for (x) such month, (y) the fiscal year to date and
(z) the trailing twelve (12) months, (ii) a budget “reforecast”, expressed on a
month-by-month and fiscal-year-to-date basis, showing year-to-date actual
operating expenses and revenue and Borrowers and Operating Lessee’s forecast of
operating expenses and revenue for the remainder of the applicable year and
(iii) the most recent Smith Travel Report (STAR report) available for the Hotel,
which shall include the Hotel with its primary competitive set;
(b)     for each calendar quarter ending on June 30 and December 31 (and (i) if
a Cash Sweep Period shall then be in effect, each other calendar quarter and
(ii) with respect to the calendar quarter preceding the date on which Borrowers
contemplate the closing of the sale of any Time Share Floor, such calendar
quarter and each calendar quarter thereafter so long as clause (D) of Section
7.8(f) hereof applies), a quarterly compliance certificate in the form attached
hereto as Exhibit “K”, certified by a qualified officer of Borrowers, setting
forth Borrower’s calculation of the Debt Service Coverage Ratio as of the then
most recent DSCR Test Date (and if a Cash Sweep Period shall then be in effect,
the then most recent Quarterly Test Date), in each case, as soon as reasonably
practicable but in any event within thirty (30) days after each DSCR Test Date,
and, if applicable, each Quarterly Test Date;
(c)    from time to time promptly after Administrative Agent’s request, such
additional information, reports and statements respecting the Property,
Borrowers, Operating Lessee and Guarantor as Administrative Agent may reasonably
request;
(d)    as soon as reasonably practicable but in any event by January 30 of each
calendar year, an annual Budget (both operating and capital) with respect to
such calendar year, and all amendments thereto promptly after they are entered
into, for information purposes only; provided, however, that if during the
existence of any Cash Sweep Period, and upon the occurrence and during the
continuance of any Default, and is continuing, Operating Lessee shall not
approve or consent to any capital or operating budget, or amendment thereto, to
the extent Operating Lessee has the right to approve or consent to same pursuant
to the Management Agreement without the prior consent of

Ex. B-22

--------------------------------------------------------------------------------




Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed or otherwise given in a manner which is not consistent
with the Management Agreement; and
Borrowers and Operating Lessee will keep and maintain full and accurate books
and records administered in accordance with sound accounting principles,
consistently applied, showing in detail the earnings and expenses of the
Property and the operation thereof. All financial statements shall be prepared
in accordance with GAAP.



Ex. B-23

--------------------------------------------------------------------------------




EXHIBIT “C”
CONDITIONS PRECEDENT TO CLOSING
As conditions precedent to the advance of the Loan on the Closing Date, if and
to the extent required by Administrative Agent, Administrative Agent shall have
received and/or approved each of the following, each of which shall be
originals, or e-mail (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a duly
authorized officer of the signing Person, each dated the Closing Date (or, in
the case of (i) the Purchase Agreement, August 13, 2012 and the Marriott
Agreements, August 16, 2012 and (ii) certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Administrative Agent and each of the Lenders except as provided in paragraph
5 below:
1.
Fees and Expenses. Any and all required commitment and other fees, and evidence
satisfactory to Administrative Agent that Borrowers have paid all other fees,
costs and expenses (including the fees and costs of Administrative Agent’s
counsel) then required to be paid pursuant to this Agreement and all other Loan
Documents, including, without limitation, all fees, costs and expenses that
Borrowers or any of their affiliates are required to pay pursuant to the Fee
Letter.

2.
Financial Statements. The financial statements of Borrowers, Operating Lessee,
Guarantor and any other party required by Administrative Agent.

3.
Appraisal. An MAI appraisal of the Property (a) made within one hundred eighty
(180) days prior to the Closing Date, (b) compliant with Title XI of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989 and the
Uniform Standards of Professional Appraisal Practice, (c) in form and substance
reasonably acceptable to Administrative Agent and (d) prepared by an independent
appraisal firm engaged by and otherwise reasonably acceptable to Administrative
Agent. The ratio of the principal amount of the Loan to the “stabilized” value
of the Property, expressed as a percentage, shall not exceed 55%.

4.
Budget and PIP. Borrowers’ proposed operating and capital improvement budget for
the Property for the remainder of 2012, and the Property Improvement Plan.

5.
Authorization. Evidence in form and substance satisfactory to Administrative
Agent with respect to the existence, good standing, authority and capacity of
each Borrower, Operating Lessee and Guarantor, and the respective constituent
partners, members, managers and owners reasonably designated by Administrative
Agent to execute, deliver and perform their respective obligations to
Administrative Agent and Lenders under the Loan Documents, including:

(a)    for each partnership (including a joint venture or limited partnership):
(i) a true and complete copy of an executed partnership agreement or limited
partnership agreement, and all amendments thereto; (ii) for each limited
partnership, a copy of the certificate of limited partnership and all amendments
thereto accompanied by a certificate issued by the appropriate governmental
official of the jurisdiction of formation that the copy is true and complete,
and evidence Administrative Agent requires of registration or qualification to
do business in the state where such partnership’s principal place of business is
located and, with respect to each Borrower and Operating Lessee, the state in
which the Property is located, and (iii) a partnership affidavit certifying who
will be authorized to execute or attest any of the Loan Documents, and a true
and complete copy of the partnership resolutions approving the Loan Documents
and authorizing the transactions contemplated in this Agreement and the other
Loan Documents;
(b)    for each corporation: (i) a true and complete copy of its articles of
incorporation and by‑laws, and all amendments thereto, a certificate of
incumbency of all of its officers who are authorized to execute or attest to any
of the Loan Documents, and a true and complete copy of resolutions approving the
Loan Documents and authorizing the transactions contemplated in this Agreement
and the other Loan Documents; and (ii) certificates of existence, good standing
and qualification to do business issued by the appropriate governmental
officials in the state of its formation and, with respect to each Borrower and
Operating Lessee, the state in which the Property is located; and

Ex. C-1

--------------------------------------------------------------------------------




(c)    for each limited liability company : (i) a true and complete copy of the
articles of organization and operating agreement, and all amendments thereto, a
certificate of incumbency of all of its members who are authorized to execute or
attest to any of the Loan Documents, and a true and complete copy of resolutions
approving the Loan Documents and authorizing the transactions contemplated in
this Agreement and the other Loan Documents; and (ii) certificates of existence,
good standing and qualification to do business issued by appropriate
governmental officials in the state of its formation and, with respect to each
Borrower and Operating Lessee, the state in which the Property is located.
6.
Loan Documents. Executed counterparts of this Agreement and each other Loan
Document from each of the parties to each such Loan Document, sufficient in
number for distribution to Administrative Agent, each Lender, Borrowers,
Operating Lessee and Guarantor, and evidence Administrative Agent requires that
the Mortgage has been submitted for recording in the official records of the
city or county in which the Property is located and UCC-1 financing statements
have been filed in all filing offices that Administrative Agent may require.

7.
Letter of Credit. The PIP Letter of Credit.

8.
Opinions. The written opinion of counsel satisfactory to Administrative Agent
for Borrowers, Operating Lessee, Guarantor, and any other Persons reasonably
required by Administrative Agent addressed to Administrative Agent for the
benefit of Lenders, dated the Closing Date.

9.
Survey; No Special Flood Hazard. A survey acceptable to Administrative Agent of
the Land and the Improvements thereon.

10.
Title Insurance. An ALTA title insurance policy, issued by title companies
(which shall be approved by Administrative Agent) in the aggregate amount of the
Loan and otherwise in form and substance acceptable to Administrative Agent.

11.
Condominium Documents. True and complete copies of all Condominium Documents in
existence on the Closing Date, an estoppel certificate from the Condominium
Board or managing agent, and a conditional resignation of each member of the
Condominium Board appointed by either Borrower and/or Operating Lessee, in each
case in form and substance satisfactory to Administrative Agent.

12.
Contracts. True and complete copies of the Marriott Agreements and other
contracts to which each Borrower is a party in existence on the Closing Date,
and a consent from each Person that is party to such agreements or other
contracts whose consent is required for the assignment thereof to Administrative
Agent, in each case in form and substance satisfactory to Administrative Agent.

13.
Insurance Policies. The insurance policies initially required by Administrative
Agent (and any third-party consultant selected by Administrative Agent, if any),
pursuant to the Loan Documents, together with evidence satisfactory to
Administrative Agent that all premiums therefor have been paid for a period of
not less than one (1) year from the Closing Date and that the policies are in
full force and effect.

14.
Leases. True and complete copies of all Leases.

15.
Environmental Compliance/Report. A final Phase I Environmental Site Assessment
for the Property, satisfactory to Administrative Agent, from an engineering firm
satisfactory to Administrative Agent addressed to, or together with a reliance
letter with respect to such report from such engineer addressed to,
Administrative Agent, in each case in form and substance acceptable to
Administrative Agent.

16.
Engineering Reports. A final “Property Condition Report” for the Property,
satisfactory to Administrative Agent, by a licensed professional engineer
satisfactory to Administrative Agent addressed to, or together with a reliance
letter with respect to such report from such engineer addressed to,
Administrative Agent, in each case in form and substance acceptable to
Administrative Agent.


Ex. C-2

--------------------------------------------------------------------------------




17.
Access, Utilities, and Laws. (a) Evidence satisfactory to Administrative Agent
that the Property abuts and has fully adequate direct and free access to one or
more public streets, dedicated to public use, fully installed and accepted by
the appropriate Governmental Authority, that all fees, costs and expenses of the
installation and acceptance thereof have been paid in full, and that there are
no restrictions on the use and enjoyment of such streets which would adversely
affect the Property; (b) evidence satisfactory to Administrative Agent that all
applicable zoning ordinances, restrictive covenants and governmental
requirements affecting the Property permit the use for which the Property is
intended and have been or will be complied with without the existence of any
variance, non-complying use, non-conforming use or other special exemption; (c)
evidence satisfactory to Administrative Agent that the Land and Improvements
comply and will comply with all Laws and governmental requirements regarding
subdivision and platting; (d) a true and correct copy of a valid certificate of
occupancy for the Improvements; and (e) evidence satisfactory to Administrative
Agent of compliance by Borrowers and the Property, and the use and occupancy of
the Improvements, with such other applicable Laws and governmental requirements
as Administrative Agent may request, including all Laws and governmental
requirements regarding access and facilities for handicapped or disabled persons
including, without limitation and to the extent applicable, The Federal
Architectural Barriers Act (42 U.S.C. § 4151 et seq.), The Fair Housing
Amendments Act of 1988 (42 U.S.C. § 3601 et seq.), The Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), The Rehabilitation Act of
1973 (29 U.S.C. § 794), and any applicable state requirements.

18.
Priority. (a) Evidence satisfactory to Administrative Agent that prior to and as
of the time the Mortgage was filed for record no mechanic’s or materialman’s
lien claim or notice, lis pendens, judgment, or other claim or encumbrance
against the Property has been filed for record in the county where the Property
is located or in any other public record which by Law provides notice of claims
or encumbrances regarding the Property; (b) a certificate or certificates of a
reporting service acceptable to Administrative Agent, reflecting the results of
searches made no earlier than the date required by Administrative Agent, (i) of
the central and local Uniform Commercial Code records, showing no filings
against any of the Collateral or against each Borrower or Operating Lessee
otherwise except as consented to by Administrative Agent; and (ii) if required
by Administrative Agent, of the appropriate judgment and tax lien records,
showing no outstanding judgment or tax lien against each Borrower, Operating
Lessee and Guarantor.

19.
Tax and Standby Fee Certificates. Evidence satisfactory to Administrative Agent
(a) of the identity of all taxing authorities and utility districts (or similar
authorities) having jurisdiction over the Property or any portion thereof; (b)
that all taxes, standby fees and any other similar charges which are due and
payable have been paid, including copies of receipts or statements marked “paid”
by the appropriate authority; and (c) that the Hotel and Residential Units are
separate tax lots with separate assessment or assessments of said units,
independent of any other land or improvements.

20.
Other Documents. Such other documents and certificates as Administrative Agent
may reasonably request from Borrowers, Operating Lessee, Guarantor, and any
other Person, in form and substance satisfactory to Administrative Agent.

21.
Interest Rate Protection Agreement. A copy of an interest rate cap or swap
agreement, entered into by Borrowers or either of them and a Counterparty, on
terms acceptable to Administrative Agent for a notional amount equal to
$190,000,000 and which provides for a cap on or swap regarding the one-month BBA
LIBOR of 3.0% from a counterparty that is either Administrative Agent (or
affiliate thereof) or any other Person satisfying the Minimum Counterparty
Credit Rating.

22.
Borrower Identification Due Diligence. Administrative Agent and each Lender
shall have received all due diligence materials they deem necessary with respect
to verifying the Borrowers’ identity and background information in a manner
satisfactory to each of them.

23.
No Default. Evidence satisfactory to Administrative Agent that no Default or any
event which, with the giving of notice or the lapse of time, or both, would
constitute a Default, exists immediately after giving effect to the purchase of
the Property pursuant to the Purchase Agreement.


Ex. C-3

--------------------------------------------------------------------------------




24.
Representations and Warranties. Evidence satisfactory to Administrative Agent
that the representations and warranties made in the Loan Documents are be true
and correct on the Closing Date and no event shall have occurred or condition or
circumstance shall exist which, if known to Borrowers, would render any such
representation or warranty incorrect or misleading.

25.
Purchase Documents. The Purchase Agreement shall be in full force and effect.
The Administrative Agent shall have received true and complete copies of the
Purchase Agreement and each agreement, certificate, instrument, letter or other
document related thereto (including in each case each exhibit, schedule, annex
or attachment thereto) (the “Purchase Documents”), including a closing statement
for the Acquisition.

26.
Consummation of Acquisition. The acquisition of the Property by Borrowers shall
have been consummated contemporaneously with the funding of the Loan in
accordance with the terms of the Purchase Documents and in compliance with all
applicable requirements of Law and Governmental Approvals.

27.
Funding of Reserve Funds. Borrowers shall have funded all amounts required to be
funded on the Closing Date into the Reserve Accounts pursuant to this Agreement.

28.
Sizing. The ratio of the principal amount of the Loan to Borrowers’ acquisition
costs for the Property (including closing costs, working capital and the
Property Improvement Plan costs), expressed as a percentage, shall not exceed
51%.

Without limiting the generality of the provisions of Article 5, for purposes of
determining compliance with the conditions specified in this Exhibit “C”, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.



Ex. C-4

--------------------------------------------------------------------------------




EXHIBIT “D”
STRUCTURE CHART
(see attached)

Ex. D-1

--------------------------------------------------------------------------------




EXHIBIT “E”
LEASING AND TENANT MATTERS
List of Leases: Lease dated as of January 1, 1999 by and between Essex
Associates, as landlord, and Abeer Corporation, as tenant, and Lease dated as of
June 1, 2012 by and between DIG EH Hotel LLC, as landlord, and Danielli Fine
Jewelry, as tenant
Borrowers, Operating Lessee, Administrative Agent and Lenders agree as follows:
1.    Approved Leases. No Borrower shall enter into any Lease of all or any
portion of the Property without the prior consent of Administrative Agent.
Operating Lessee shall not enter into any Lease of all or any portion of the
Property without the prior consent of Administrative Agent, except for a Lease
that satisfies the following conditions:
(a)     it is entered into in the ordinary course of business of Operating
Lessee with a bona fide unrelated third party tenant on arm’s-length terms;
(b)     it is at market rental rates and is on other terms and conditions that
are substantially consistent with leases for comparable space at properties
comparable to the Property and with comparable tenants;
(c)    such Lease, together with all other Leases to the same Person and such
Person’s Affiliates, does not exceed 5,000 square feet;
(d)    it is expressly subordinate to all mortgages on the Property, including
the Mortgage, and requires the tenant to attorn to the mortgagee at foreclosure,
deed in lieu thereof or other transfer of the Property;
    (e)     it contains no right or option to purchase all or any portion of the
Property, or any present or future interest therein.
Operating Lessee shall not amend any Lease without the prior consent of
Administrative Agent unless (i) it is entered into in the ordinary course of
business of Operating Lessee on arm’s-length terms and (ii) it does not cause
such Lease to fail to comply with the preceding clauses (b) through (e).
Notwithstanding anything to the contrary in the foregoing, Leases entered into
by Manager (or amended by Manager) unilaterally, without Operating Lessee’s
consent, pursuant to and in accordance with the Management Agreement shall be
permitted. Operating Lessee shall not consent to any Lease (or any amendment
thereof) to the extent Operating Lessee’s consent is required under the
Management Agreement unless such Lease satisfies the preceding clauses (b)
through (e) (or with respect to any amendment, the preceding clauses (i) and
(ii)). None of Borrowers and Operating Lessee shall, nor shall they allow any
Person on behalf of it to, enter into any agreement with any Person to pay lease
commissions with regard to any Lease which agreement is not expressly made
subordinate to mortgages on the Property, including the Mortgage.
2.    Effect of Lease Approval. No approval by Administrative Agent shall result
in a waiver of any default of either Borrower or Operating Lessee. In no event
shall any approval by Administrative Agent of a Lease be a representation of any
kind, with regard to the Lease or its adequacy or enforceability, or the
financial capacity of any tenant or guarantor.
3.    Delivery of Leasing Information and Documents. At Borrowers’ sole expense,
Borrowers shall promptly deliver to Administrative Agent such information
regarding tenants and prospective tenants or other leasing information as
Administrative Agent from time to time may reasonably request.
4.    Compliance and Default. Borrowers shall promptly furnish to Administrative
Agent any notice of default or termination received by either Borrower or
Operating Lessee from any Lessee and any notice of default or termination given
by either Borrower or Operating Lessee to such Lessee. Neither Borrowers nor
Operating Lessee shall collect any fixed or base rent payments more than thirty
(30) days in advance of the date on which they become due under the terms of any
Lease. Borrowers and Operating Lessee shall perform and discharge all of their
obligations

Ex. E-1

--------------------------------------------------------------------------------




under the Leases in all material respects. Borrowers and Operating Lessee shall,
to the extent it is commercially prudent to so, use reasonable efforts to
enforce each Lease and all remedies available to them against each Lessee in the
case of default under the applicable Lease by such Lessee in any material
respect.









Ex. E-2

--------------------------------------------------------------------------------




EXHIBIT “F”
INTENTIONALLY OMITTED



Ex. F-1

--------------------------------------------------------------------------------




EXHIBIT “G”
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment”) is dated as of the Effective
Date set forth below and is entered into by and between _________________ (the
“Assignor”) and ____________________ (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Loan
Agreement identified below (the “Loan Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Loan Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees), and (ii) to the extent permitted to
be assigned under applicable Law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Loan
Agreement, the other Loan Documents and any other documents or instruments
delivered pursuant thereto and otherwise in any way based on or related to any
of the foregoing, including, but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity,
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment, without representation or warranty by the
Assignor.
1.    Assignor:    ______________________________
2.    Assignee:    ______________________________
3.    Borrowers:    SHR Essex House, LLC and SHR Essex House Condominiums, LLC
4.    Administrative Agent: ______________________, as the administrative agent
under the Loan Agreement
5.    Loan Agreement:    The Loan Agreement, dated as of September [___], 2012
by and among SHR Essex House, LLC and SHR Essex House Condominiums, LLC, as
Borrowers, DTRS Essex House, LLC, as Operating Lessee, the Lenders parties
thereto, and Bank of America, N.A., as Administrative Agent
6.    Assigned Interest:


Aggregate
Amount of
Commitment/Loan
for all Lenders
Amount of
Commitment/Loan
Assigned
Percentage
Assigned of
Commitment/Loan
 
 
 
$________________
$________________
______________%

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment are hereby agreed to:

Ex. G-1

--------------------------------------------------------------------------------




ASSIGNOR:
                
By:
Name:
Title:
ASSIGNEE:
                
By:
Name:
Title:

Ex. G-2

--------------------------------------------------------------------------------






[Consented to and] Accepted:
_________________________________, as Administrative Agent
By: _________________________________
Name:
Title:
[Consented to:]
__________________________________________
By: _________________________________
Name:
Title:

Ex. G-3

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any Collateral, (iii)
the financial condition of either Borrower, Operating Lessee, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by either Borrower, Operating
Lessee, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Loan Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Loan Agreement (subject to receipt of such consents
as may be required under the Loan Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 2.9 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision independently and without reliance on Administrative Agent
or any other Lender to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
1.3    Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment directly between themselves.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by electronic mail (in a .pdf format) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment. This Assignment, and its validity, enforcement and
interpretation, shall be governed by New York law (without regard to any
conflict of Laws principles) and applicable United States federal Law.

Ex. G-4

--------------------------------------------------------------------------------




SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION
ADMINISTRATIVE DETAILS
(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)
(a)    [Lending Office:
Assignee name:
Address:
    
Attention:
Telephone: ( )
Facsimile: ( )
Electronic Mail:    ]
(b)    Notice Address:
Assignee name:
Address:
    
Attention:
Telephone: ( )
Facsimile: ( )
Electronic Mail:
(c)    Payment Instructions:
Account No.    

Attention:    

Reference:



Ex. G-5

--------------------------------------------------------------------------------




EXHIBIT “H”
SUBSTITUTE NOTE
$______________________    _______________, _____
FOR VALUE RECEIVED, SHR Essex House, LLC, a Delaware limited liability company,
and SHR Essex House Condominiums, LLC, a Delaware limited liability company
(collectively, “Borrowers” and each individually a “Borrower”) hereby jointly
and severally promise to pay to the order of [_____________________] (“Lender”)
under that certain Loan Agreement (defined below) by and among Lender, certain
other lenders party thereto from time to time, Bank of America N.A., a national
banking association, as administrative agent for Lender and such other lenders
(together with any and all of its successors and assigns, “Administrative
Agent”), Borrowers and DTRS Essex House, LLC, a Delaware limited liability
company, as operating lessee, dated as of September [____], 2012 (the “Loan
Agreement”), without offset, in immediately available funds in lawful money of
the United States of America, at Administrative Agent’s Office as defined in the
Loan Agreement, the principal sum of _______________________________________
DOLLARS ($_______________________), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided. All capitalized terms used but not defined herein shall have the
meaning set forth in the Loan Agreement.
1.    Note; Interest; Payment Schedule and Maturity Date. This Note is one of
the substitute notes referred to in the definition of “Note” set forth in the
Loan Agreement and is entitled to the benefits thereof and subject to prepayment
in whole or part as provided therein. The entire principal balance of this Note
then unpaid shall be due and payable at the times as set forth in the Loan
Agreement. Accrued unpaid interest shall be due and payable at the times and at
the interest rate as set forth in the Loan Agreement until all principal and
accrued interest owing on this Note shall have been fully paid and satisfied.
Any amount not paid when due and payable hereunder shall, to the extent
permitted by applicable Law, bear interest and if applicable a late charge as
set forth in the Loan Agreement. All payments made on account of all principal,
interest and other sums due under this Note shall be made to Administrative
Agent in accordance with Section 1.13 of the Loan Agreement and the other terms
and provisions of the Loan Agreement.
2.    Security; Loan Documents. The security for this Note includes one or more
mortgages, deeds of trust and/or other security agreements and instruments (each
of which, as each of the same may have been or may be amended, restated,
replaced, supplemented or otherwise modified from time to time, is herein called
a “Mortgage”) dated as of September 14, 2012 from Borrowers and/or Operating
Lessee for the benefit of Administrative Agent, covering certain properties
located in the United States of America described therein.
3.    Defaults.
(a)    A default (“Default”) under this Note shall mean the occurrence of any
“Default” under the Loan Agreement, the Mortgage or any other Loan Document.
Upon the occurrence and during the continuance of any Default, Administrative
Agent on behalf of the Lenders shall have the right, among other things, to
declare the unpaid principal balance and accrued but unpaid interest on this
Note, and all other amounts due hereunder and under the other Loan Documents,
immediately due and payable (and upon such declaration, the same shall be
immediately due and payable) (in each case, to the extent such amounts do not
automatically become immediately due and payable pursuant to the provisions of
the Loan Agreement); to foreclose any liens and security interests on any
Collateral; and to exercise any of its other rights, powers and remedies under
this Note, under any other Loan Document, or at Law or in equity.
(b)    All of the rights, remedies, powers and privileges of Administrative
Agent and Lenders provided for in the Loan Document, at law or in equity
(together, “Rights”) are cumulative of each other, and no Right conferred upon
or reserved to Administrative Agent and/or Lenders is intended to be exclusive
of any other Rights. No delay or omission of Administrative Agent or Lenders to
exercise any Right accruing upon the happening of a Default shall impair any
such Right or shall be construed to be a waiver of any such Default or any
acquiescence therein. No delay or omission on the part of Administrative Agent
or Lenders to exercise any option for acceleration of the maturity of the
Indebtedness, or for foreclosure of any Mortgage following any Default as
aforesaid, or any other option granted to Administrative Agent and Lenders under
the Loan Documents in any one or more instances, or the acceptances by

Ex. H-1

--------------------------------------------------------------------------------




Administrative Agent or Lenders of any partial payment on account of the
Indebtedness, shall constitute a waiver of any such Default, and each such
option shall remain continuously in full force and effect. No Right herein
conferred upon or reserved to Administrative Agent and/or Lenders is intended to
be exclusive of any other Rights provided for in any of the other Loan
Documents. The resort to any Right shall not prevent the concurrent or
subsequent employment of any other Right or preclude any other or further
exercise thereof. Every Right may be pursued separately, successively or
together against each Borrower, Operating Lessee, Guarantor or any Collateral or
any part thereof, and every Right may be exercised from time to time as often as
may be deemed expedient by the Required Lenders. Without limiting the generality
of the foregoing provisions, the acceptance by Administrative Agent or any
Lender from time to time of any payment under the Loan Documents which is past
due or which is less than the payment in full of all amounts due and payable at
the time of such payment, shall not (i) constitute a waiver of or impair or
extinguish the exercise of any Right at the time or at any subsequent time, or
nullify any prior exercise of any such Right, or (ii) constitute a waiver of the
requirement of punctual payment and performance or a novation in any respect.
4.    Successors and Assigns. The provisions of this Note shall be binding upon
and inure to the benefit of Borrowers and Lender and their respective successors
and assigns permitted under the Loan Agreement. The foregoing sentence shall not
be construed to permit either Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement, a
Lender may, sell, transfer, or assign all on a portion of its interest in this
Note, any Mortgage and the other Loan Documents, to the extent set forth in the
Loan Agreement.
5.    General Provisions. Time shall be of the essence with respect to the
obligations of Borrowers under this Note. The obligations of Borrowers under
this Note are joint and several as more fully described in the Loan Agreement.
Borrowers and all sureties, endorsers, guarantors and any other party now or
hereafter liable for the payment of this Note in whole or in part, hereby
severally (a) waive demand, presentment for payment, notice of dishonor and of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration and all other notices (except any notices which are specifically
required by this Note or any other Loan Document), filing of suit and diligence
in collecting this Note or enforcing any of the security herefor; (b) agree to
any substitution, subordination, exchange or release of any such security or the
release of any party primarily or secondarily liable hereon; (c) agree that
neither Administrative Agent nor any Lender shall be required first to institute
suit or exhaust its remedies hereon against either Borrower or others liable or
to become liable hereon or to perfect or enforce its rights against them or any
security herefor except to the extent expressly provided in the Loan Agreement
to the contrary; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial
payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; (e) irrevocably submit generally
and unconditionally for themselves and in respect of their respective property
to the jurisdiction of any state court, or any United States federal court,
sitting in the State specified in Section 6.20 of the Loan Agreement and to the
jurisdiction of any state court or any United States federal court, sitting in
the state in which any of the Property is located over any suit, action or
proceeding arising out of or relating to this Note or the Indebtedness, and
irrevocably waive, to the fullest extent permitted by Law, any objection that
they may now or hereafter have to the laying of venue in any such court and any
claim that any such court is an inconvenient forum; (f) waive the benefit of all
homestead and similar exemptions as to this Note; and (g) agree that their
liability under this Note shall not be affected or impaired by any determination
that any security interest or lien taken by Lender to secure this Note is
invalid or unperfected. A determination that any provision of this Note is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Note to any Person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
Persons or circumstances. This Note may not be amended except in a writing
executed by Borrowers, Administrative Agent and, subject to and in accordance
with the terms of Section 6.9 of the Loan Agreement, the applicable Lenders.
Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York.
6.    Notices. Any notice, request, or demand to or upon Borrowers or Lender
shall be deemed to have been properly given or made when delivered in accordance
with the Loan Agreement.
7.    No Usury. It is expressly stipulated and agreed to be the intent of
Borrowers, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent

Ex. H-2

--------------------------------------------------------------------------------




that it permits a Lender to contract for, charge, take, reserve, or receive a
greater amount of interest than under state Law) and that this Section shall
control every other covenant and agreement in this Note and the other Loan
Documents. If applicable state or federal Law should at any time be judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Loan, or if Administrative Agent’s
exercise of the option to accelerate the Maturity Date, or if any prepayment by
Borrowers results in Borrowers having paid any interest in excess of that
permitted by applicable Law, then it is Administrative Agent’s and each Lender’s
express intent that all excess amounts theretofore collected by Administrative
Agent or any Lender shall be credited on the principal balance of this Note and
all other indebtedness and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable Law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lenders for the use,
forbearance, or detention of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
8.    Final Agreement. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.
This Note, together with [those other certain Substitute Notes in the aggregate
principal amount of $________ dated the date hereof made by Borrowers in favor
of the other Lenders (collectively, the “Other Substitute Note[s]”)], is given
in substitution of (and without repayment of) that certain [Consolidated,
Amended and Restated Note dated September [___], 2012] in the principal amount
of [$190,000,000] made by Borrowers in favor of [Agent] (the “Original Note”).
This Note, together with the Other Substitute Note[s], evidences the same
indebtedness evidenced by the Original Note and is not intended to constitute a
novation of the Original Note nor impair or modify the priority of any Mortgage
or any of the other Loan Documents. This Note, together with the Other
Substitute Note[s], constitute the “Note” as defined in the Loan Agreement.
IN WITNESS WHEREOF, Borrowers have duly executed this Note as of the date first
above written.
BORROWERS:



Ex. H-3

--------------------------------------------------------------------------------




EXHIBIT “I”
SCHEDULE OF LENDERS AND OTHER PARTIES
BANK OF AMERICA, N.A., as Administrative Agent:
Notices:
For payments and requests for credit extensions:
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-04
Dallas, TX 75202
Attention: Betty L. Coleman
Telephone: 214 209-0993
Facsimile: 214 290-9419
Electronic Mail: betty.coleman@baml.com
Account No.:
Ref:
ABA#


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Sheri Starbuck
Telephone: 214 209-3758
Facsimile: 214 290-8392
Electronic Mail: sheri.starbuck@baml.com
and


Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Steven Renwick
Telephone: 214 209-1867
Facsimile: 214 209-0085
Electronic Mail: steven.p.renwick@baml.com
With a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Edmond Gabbay
Telephone: 212-836-8876
Facsimile: 212-836-8689
Electronic Mail: egabbay@kayescholer.com

Ex. I-1

--------------------------------------------------------------------------------




Payment Instructions:
Bank of America, N.A.
New York, NY
ABA#
Account #
Account Name:  Corporate Credit Services
Ref: SHR Essex House LLC





Ex. I-2

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Lender:
Lending Office:    
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, Texas 75202

Commitment Amount: $190,000,000
Pro Rata Share: $190,000,000


Notices:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Sheri Starbuck
Telephone: 214 209-3758
Facsimile: 214 290-8392
Electronic Mail: sheri.starbuck@baml.com
and


Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Steven Renwick
Telephone: 214 209-1867
Facsimile: 214 209-0085
Electronic Mail: steven.p.renwick@baml.com
With a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Edmond Gabbay
Telephone: 212-836-8876
Facsimile: 212-836-8689
Electronic Mail: egabbay@kayescholer.com
Payment Instructions:
Bank of America, N.A.
New York, NY
ABA#
Account #
Account Name:  Corporate Credit Services
Ref: SHR Essex House LLC

Ex. I-3

--------------------------------------------------------------------------------




EXHIBIT “J”
INTEREST RATE PROTECTION AGREEMENT
1.    General Provisions for Initial Term. As of the Closing Date, Borrowers or
either of them shall have entered into, made all payments required under, and
satisfied all conditions precedent to the effectiveness of, a written Interest
Rate Protection Agreement that satisfies all of the following conditions (such
interest rate protection agreement together with (i) any extension thereof or
(ii) any other interest rate protection agreement entered into pursuant to this
Agreement, being referred to herein as the “Interest Rate Protection
Agreement”):
(a)    The Interest Rate Protection Agreement shall, at Borrowers’ option, be
with Administrative Agent or an Affiliate of Administrative Agent (if
Administrative Agent or such affiliate agrees to enter into such agreement with
Borrowers) or a financial institution having a long term, unsecured debt rating
of not less than an “A-” by S&P, or the equivalent rating by Moody’s or Fitch
(the “Minimum Counterparty Credit Rating”) and have a term ending on the Initial
Maturity Date, shall be an interest rate cap or swap in respect of a notional
amount not less than $190,000,000 that shall have the effect of capping the
one-month BBA LIBOR at a rate per annum equal to three percent (3.0%), and shall
otherwise be on terms reasonably acceptable to Administrative Agent.
(b)    Borrowers’ interests in an Interest Rate Protection Agreement shall have
been collaterally assigned to Administrative Agent (for the benefit of the
Lenders) pursuant to an assignment agreement substantially in form and content
satisfactory to Administrative Agent in form and substance (the “Assignment of
Interest Rate Protection Agreement”), and the counterparty to such Interest Rate
Protection Agreement shall have executed and delivered to Administrative Agent
an acknowledgment of such assignment, which acknowledgment shall be satisfactory
to Administrative Agent in form and substance and, without limitation, shall
include such counterparty’s agreement to pay directly into an account specified
and controlled by Administrative Agent all sums payable by such counterparty
pursuant to the Interest Rate Protection Agreement.
(c)    In the case of an Interest Rate Protection Agreement which is an interest
rate cap, all sums payable by Borrowers on account of the purchase price for the
Interest Rate Protection Agreement during the term of the Interest Rate
Protection Agreement shall have been paid in full on or prior to the effective
date thereof.
(d)    Except in connection with an Interest Rate Protection Agreement that is a
swap agreement entered into with Administrative Agent or its affiliate as a
Counterparty, in no event shall any Interest Rate Protection Agreement be
secured by the Property or any Collateral.
(e)    Other than in connection with any Interest Rate Protection Agreement
provided by Administrative Agent or its affiliate, Borrowers shall, within ten
(10) Business Days after entering into the Interest Rate Protection Agreement,
obtain and deliver to Administrative Agent an opinion of counsel from counsel
for the counterparty (which counsel may be in-house counsel for the
counterparty) (upon which Administrative Agent, the Lenders and their respective
successors and assigns may rely) and in form reasonably acceptable to
Administrative Agent.
2.    General Provisions for First Extension Term. At the option of
Administrative Agent, on or before the Initial Maturity Date, Borrowers or
either of them shall have entered into, made all payments required under, and
satisfied all conditions precedent to the effectiveness of, a written Interest
Rate Protection Agreement that satisfies all of the following conditions:
(a)    The Interest Rate Protection Agreement shall, at Borrowers’ option, be
with Administrative Agent or an Affiliate of Administrative Agent (if
Administrative Agent or such affiliate agrees to enter into such agreement with
Borrowers) or a financial institution having the Minimum Counterparty Credit
Rating and have a term ending on the last day of the First Extension Term, shall
be an interest rate cap or swap in respect of a notional amount not less than
the outstanding principal amount of the Loan as of the Initial Maturity

Ex. J-1

--------------------------------------------------------------------------------




Date (less, pursuant to a schedule reasonably acceptable to Administrative
Agent, the Amortization Payments scheduled to be made during the First Extension
Term pursuant to Section 1.17) that shall have the effect of capping the
one-month BBA LIBOR at a rate per annum equal to three percent (3.0%), and shall
otherwise be on terms reasonably acceptable to Administrative Agent.
(b)    Borrowers’ interests in an Interest Rate Protection Agreement shall have
been collaterally assigned to Administrative Agent (for the benefit of the
Lenders) pursuant to an Assignment of Interest Rate Protection Agreement, and
the counterparty to such Interest Rate Protection Agreement shall have executed
and delivered to Administrative Agent an acknowledgment of such assignment,
which acknowledgment shall be satisfactory to Administrative Agent in form and
substance and, without limitation, shall include such counterparty’s agreement
to pay directly into an account specified and controlled by Administrative Agent
all sums payable by such counterparty pursuant to the Interest Rate Protection
Agreement.
(c)    In the case of an Interest Rate Protection Agreement which is an interest
rate cap, all sums payable by Borrowers on account of the purchase price for the
Interest Rate Protection Agreement during the term of the Interest Rate
Protection Agreement shall have been paid in full on or prior to the effective
date thereof.
(d)    Except in connection with an Interest Rate Protection Agreement that is a
swap agreement entered into with Administrative Agent or its affiliate as a
Counterparty, in no event shall any Interest Rate Protection Agreement be
secured by the Property or any Collateral.
(e)    Other than in connection with any Interest Rate Protection Agreement
provided by Administrative Agent or its affiliate, Borrowers shall, within ten
(10) Business Days after entering into the Interest Rate Protection Agreement,
obtain and deliver to Administrative Agent an opinion of counsel from counsel
for the counterparty (which counsel may be in-house counsel for the
counterparty) (upon which Administrative Agent, the Lenders and their respective
successors and assigns may rely) and in form reasonably acceptable to
Administrative Agent.
3.    General Provisions for Second Extension Term. At the option of
Administrative Agent, on or before the last day of the First Extension Term,
Borrowers or either of them shall have entered into, made all payments required
under, and satisfied all conditions precedent to the effectiveness of, a written
Interest Rate Protection Agreement that satisfies all of the following
conditions:
(a)    The Interest Rate Protection Agreement shall, at Borrowers’ option, be
with Administrative Agent or an Affiliate of Administrative Agent (if
Administrative Agent or such affiliate agrees to enter into such agreement with
Borrowers) or a financial institution having the Minimum Counterparty Credit
Rating and have a term ending on the last day of the First Extension Term, shall
be an interest rate cap or swap in respect of a notional amount not less than
the outstanding principal amount of the Loan as of the last day of the First
Extension Term (less, pursuant to a schedule reasonably acceptable to
Administrative Agent, the Amortization Payments scheduled to be made during the
Second Extension Term pursuant to Section 1.17) that shall have the effect of
capping the one-month BBA LIBOR at a rate per annum equal to three percent
(3.0%), and shall otherwise be on terms reasonably acceptable to Administrative
Agent.
(b)    Borrowers’ interests in an Interest Rate Protection Agreement shall have
been collaterally assigned to Administrative Agent (for the benefit of the
Lenders) pursuant to an Assignment of Interest Rate Protection Agreement, and
the counterparty to such Interest Rate Protection Agreement shall have executed
and delivered to Administrative Agent an acknowledgment of such assignment,
which acknowledgment shall be satisfactory to Administrative Agent in form and
substance and, without limitation, shall include such counterparty’s agreement
to pay directly into an account specified and controlled by Administrative Agent
all sums payable by such counterparty pursuant to the Interest Rate Protection
Agreement.
(c)    In the case of an Interest Rate Protection Agreement which is an interest
rate cap, all sums payable by Borrowers on account of the purchase price for the
Interest Rate Protection Agreement during the term of the Interest Rate
Protection Agreement shall have been paid in full on or prior to the effective
date thereof.

Ex. J-2

--------------------------------------------------------------------------------




(d)    Except in connection with an Interest Rate Protection Agreement that is a
swap agreement entered into with Administrative Agent or its affiliate as a
Counterparty, in no event shall any Interest Rate Protection Agreement be
secured by the Property or any Collateral.
(e)    Other than in connection with any Interest Rate Protection Agreement
provided by Administrative Agent or its affiliate, Borrowers shall, within ten
(10) Business Days after entering into the Interest Rate Protection Agreement,
obtain and deliver to Administrative Agent an opinion of counsel from counsel
for the counterparty (which counsel may be in-house counsel for the
counterparty) (upon which Administrative Agent, the Lenders and their respective
successors and assigns may rely) and in form reasonably acceptable to
Administrative Agent.
4.    Execution of Documents. Borrowers shall promptly execute and deliver to
the counterparty of the Interest Rate Protection Agreement such confirmations
and agreements as may be reasonably requested by such counterparty in connection
with such Interest Rate Protection Agreement.
5.    No Obligation of Administrative Agent or the Lenders. Borrowers agree that
neither Administrative Agent nor the Lenders, nor any affiliate of any of the
foregoing, shall have any obligation, duty or responsibility to Borrowers or any
other Person by reason of, or in connection with, any Interest Rate Protection
Agreement (including any duty to provide or arrange any Interest Rate Protection
Agreement, to consent to any mortgage or pledge of the Property or any portion
thereof as security for Borrowers’ performance of its obligations under any
Interest Rate Protection Agreement, or to provide any credit or financial
support for the obligations of Borrowers or any other Person thereunder or with
respect thereto). Without limiting the foregoing, if Borrowers request an
Interest Rate Protection Agreement from Administrative Agent, any Lender, nor
any affiliate of any of the foregoing, Borrowers shall be required to satisfy,
on the trade date of the swap or cap agreement, all applicable eligibility
requirements of the Commodity Exchange Act and rules promulgated thereunder for
a party to enter into a swap or cap agreement on a privately-negotiated basis
without exchange trading and clearing requirements applying. No Interest Rate
Protection Agreement shall alter, impair, restrict, limit or modify in any
respect the obligation of Borrowers to pay interest on the Loan as and when the
same becomes due and payable in accordance with the provisions of the Loan
Documents.
6.    Receipts from Interest Rate Protection Agreements. All payments made by
the counterparty to the Interest Rate Protection Agreement shall be paid by the
counterparty directly into an account specified and controlled by Administrative
Agent (for the benefit of the Lenders) and applied to the Indebtedness.
7.    Downgrade of Counterparty. In the event of a downgrade of the counterparty
(other than a counterparty that is Administrative Agent or any affiliate
thereof) under any Interest Rate Protection Agreement below the Minimum
Counterparty Credit Rating, Borrowers shall, not later than thirty (30) days
after such downgrade, either (i) cause the counterparty under such Interest Rate
Protection Agreement to be replaced with a successor counterparty, which
successor counterparty shall satisfy the criteria set forth in Section 1 above,
or (ii) promptly and in any event within five (5) Business Days cause the
counterparty to post collateral equal to one hundred percent (100%) of the mark
to market value of the Interest Rate Protection Agreement as of the date such
collateral is posted.
8.    Timing of Interest Rate Periods. At all times when any Interest Rate
Protection Agreement that is a swap is in effect, Borrowers shall (a) only elect
Interest Periods of one (1) month in duration and (b) time its rate elections
pursuant to Section 1.7 so that each Interest Period ends on a day when a
payment is due from the counterparty under such Interest Rate Protection
Agreement.



Ex. J-3

--------------------------------------------------------------------------------




EXHIBIT “K”
Form of DSCR Certificate
[Date]


Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202


Re:
Essex House
Debt Service Coverage Ratio Statement

Ladies and Gentlemen:
This quarterly compliance statement is being delivered pursuant to Exhibit “B”
of that certain Loan Agreement (as the same may have been or may hereafter be
amended, restated, extended or otherwise modified from time to time pursuant to
the terms thereof, the “Loan Agreement”) dated as of September 14, 2012 by and
among SHR Essex House, LLC and SHR Essex House Condominiums, LLC, as borrowers
(collectively, “Borrower”), DTRS Essex House, LLC, lenders party thereto from
time to time, and Bank of America, N.A., as administrative agent for the lenders
(in such capacity as agent, “Agent”). All capitalized terms used but not defined
herein shall have the meanings given in the Loan Agreement.
This Debt Service Coverage Ratio Statement is being given for the [DSCR Test
Date] [Quarterly Test Date] of ________. Borrower calculation of the Debt
Service Coverage Ratio as of such [DSCR Test Date] [Quarterly Test Date] is
__________________, based on the following:
1.
Adjusted Net Operating Income for the twelve (12) consecutive calendar month
period ending on such date: _________________________________. Such Adjusted Net
Operating Income consists of:

A.    Operating Income: _____________________
B.    Operating Expenses: ____________________
2.
Pro Forma Debt Service for the twelve (12) consecutive calendar month period
ending on such date: _________________________________, based on the following:

[Set forth computations for each prong of test]
3.
The person executing this certificate is a qualified officer of Borrower.

Very truly yours,
_________________



Ex. K-1

--------------------------------------------------------------------------------




EXHIBIT “L”
PROPERTY IMPROVEMENT PLAN
(see attached)



Ex. L-1

--------------------------------------------------------------------------------




EXHIBIT “M”
CONDOMINIUM DOCUMENTS
DECLARATION ESTABLISHING A PLAN FOR CONDOMINIUM OWNERSHIP OF THE BUILDING KNOWN
AS THE ESSEX HOUSE CONDOMINIUM AND BY THE STREET NUMBER 160 CENTRAL PARK SOUTH,
CITY, COUNTY AND STATE OF NEW YORK AND THE LAND ON WHICH IT IS ERECTED UNDER THE
CONDOMINIUM ACT OF THE STATE OF NEW YORK (ARTICLE 9-B OF THE REAL PROPERTY LAW
OF THE STATE OF NEW YORK), DATED 7/27/1974 AND RECORDED IN THE OFFICE OF THE
REGISTER OF THE CITY OF NEW YORK, IN THE COUNTY OF NEW YORK, ON 9/27/1974 IN
REEL 325 PAGE 479 AND AMENDED BY 1ST SUPPLEMENTAL DECLARATION DATED 12/8/1975
RECORDED 2/5/1976 IN REEL 361 PAGE 1526, 2ND SUPPLEMENTAL DECLARATION DATED
12/6/1977 RECORDED 2/3/1978 IN REEL 427 PAGE 1455, 3RD SUPPLEMENTAL DECLARATION
DATED 12/18/1980 RECORDED 2/5/1981 IN REEL 553 PAGE 1758, 4TH SUPPLEMENTAL
DECLARATION DATED 12/18/1980 RECORDED 2/5/1981 IN REEL 553 PAGE 1762, 5TH
SUPPLEMENTAL DECLARATION DATED 6/12/1981 RECORDED 7/10/1981 IN REEL 573 PAGE
1461, 6TH SUPPLEMENTAL DECLARATION DATED 9/3/1981 RECORDED 9/23/1981 IN REEL 584
PAGE 8, 7TH SUPPLEMENTAL DECLARATION DATED 11/9/1981 RECORDED 11/24/1981 IN REEL
592 PAGE 1861, 8TH SUPPLEMENTAL DECLARATION DATED 1/29/1982 RECORDED 2/8/1982 IN
REEL 605 PAGE 910, 9TH SUPPLEMENTAL DECLARATION DATED 4/19/1984 RECORDED
8/21/1984 IN REEL 825 PAGE 1228, 10TH SUPPLEMENTAL DECLARATION DATED 10/22/1984
RECORDED 11/15/1984 IN REEL 848 PAGE 201, 11TH SUPPLEMENTAL DECLARATION DATED
9/13/1985 RECORDED 10/30/1985 IN REEL 978 PAGE 825, 12TH SUPPLEMENTAL
DECLARATION DATED 10/31/1985 RECORDED 10/31/1985 IN REEL 979 PAGE 1083 AND 13TH
SUPPLEMENTAL DECLARATION DATED 12/28/94 AND RECORDED 1/13/95 IN REEL 2173 PAGE
2096, 14TH SUPPLEMENTAL DECLARATION DATED 3/31/95 RECORDED 7/14/95 IN REEL 2224
PAGE 1329, 15th SUPPLEMENTAL DECLARATION DATED 12/6/2002 RECORDED 2/25/2003 IN
CRFN 2003000026521, 16TH SUPPLEMENTAL DECLARATION DATED 11/20/2006 RECORDED
1/5/2007 IN CRFN 2007000010782, 17TH SUPPLEMENTAL DECLARATION DATED 4/7/2009
RECORDED 6/3/2009 IN CRFN 2009000166673 AND CORRECTION TO 17TH SUPPLEMENTAL
DECLARATION DATED 8/11/2009 RECORDED 8/19/2009 IN CRFN 2009000261899.





Ex. M-1

--------------------------------------------------------------------------------




EXHIBIT “N”
ACCOUNTS
None



Ex. N-1

--------------------------------------------------------------------------------




EXHIBIT “O”
TIME SHARE FLOORS AND ROOMS[timesharefloorsandrooms.jpg]

Ex. O-1